Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21      Page 1 of 215 PageID 4818




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 8
Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21   Page 2 of 215 PageID 4819
Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21   Page 3 of 215 PageID 4820
Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21   Page 4 of 215 PageID 4821
Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21   Page 5 of 215 PageID 4822
Case 19-34054-sgj11 Doc 1794 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 1 of 6
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 6 of 215 PageID 4823



Douglas S. Draper, La. Bar No. 5073
ddraper@hellerdraper.com
Leslie A. Collins, La. Bar No. 14891
lcollins@hellerdraper.com
Greta M. Brouphy, La. Bar No. 26216
gbrouphy@hellerdraper.com
Heller, Draper & Horn, L.L.C.
650 Poydras Street, Suite 2500
New Orleans, LA 70130
Telephone: (504) 299-3300
Fax: (504) 299-3399
Attorneys for The Dugaboy Investment Trust and Get Good Trust

                     UNITED STATES BANKRUPTCY COURT FOR THE
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


IN RE:                                                *              Chapter 11
                                                      *
                                                      *              Case No. 19-34054sgj11
HIGHLAND CAPITAL MANAGEMENT, L.P.                     *
                                                      *
                Debtor                                *


                                WITNESS AND EXHIBIT LIST

         The Dugaboy Investment Trust and Get Good Trust (jointly, “Plan Objectors ”) hereby file

this Witness and Exhibit List for the hearing to consider the Fifth Amended Plan of Reorganization

of Highland Capital Management, L.P. [Dkt. No. 1472], currently set to commence on January 26,

2021 at 9:30 a.m. In support thereof, Plan Objectors respectfully show as follows:

I.       Documents that the Plan Objectors May Use as Exhibits:

 Plan           Description                               Offered   Objection   Admitted Admitted
 Objectors                                                                         by
 Exhibit                                                                        Agreement
 No.
     1.         Fifth    Amended       Plan      of
                Reorganization [Docket No. 1472]




{00374987-3}                                    1

                                                                                     002091
Case 19-34054-sgj11 Doc 1794 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 2 of 6
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 7 of 215 PageID 4824



      2.          Disclosure Statement for Fifth
                  Amended Plan of Reorganization
                  [Docket No. 1473]

      3.          Initial Plan Supplement [Docket No.
                  1389]

      4.          Second Plan Supplement [Docket
                  No. 1606]

      5.          November 2020 Monthly Operating
                  Report [Docket No. 1710]

      6.          Summary of Assets and Liabilities
                  for Non-Individuals [Docket No.
                  247]

       7.         Any document or pleading filed in the
                  above-captioned bankruptcy case

       8.         Any    exhibit    necessary      for
                  impeachment or rebuttal purposes

       9.         Any and all documents identified or
                  offered by any other party

      10.         Rule 30(B) Deposition of the Debtor
                  pursuant to Notices (to be supplied)


The Plan Objectors reserve the right to supplement this Exhibit List should they determine that

any other document may be helpful to the trier of fact, whether in their case in chief or rebuttal.

II.        Witnesses that the Plan Objectors May Call to Testify:

           1.     James P. Seery, Jr.;

           2.     A representative of Development Specialists, Inc.;

           3.     Any and all other witnesses identified or called by any other party; and

           4.     Any witness necessary for rebuttal.

           Plan Objectors reserve the right to supplement this Witness List should they determine that

any other witness may be helpful to the trier of fact, whether in their case in chief or rebuttal.

{00374987-3}                                        2

                                                                                        002092
Case 19-34054-sgj11 Doc 1794 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 3 of 6
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 8 of 215 PageID 4825



January 22, 2021

                                               Respectfully submitted,


                                               /s/Douglas S. Draper.
                                               Douglas S. Draper, La. Bar No. 5073
                                               ddraper@hellerdraper.com
                                               Leslie A. Collins, La. Bar No. 14891
                                               lcollins@hellerdraper.com
                                               Greta M. Brouphy, La. Bar No. 26216
                                               gbrouphy@hellerdraper.com

                                               Heller, Draper & Horn, L.L.C.
                                               650 Poydras Street, Suite 2500
                                               New Orleans, LA 70130
                                               Telephone: (504) 299-3300
                                               Fax: (504) 299-3399
                                               Attorneys for The Dugaboy Investment Trust
                                               and Get Good Trust


                                 CERTIFICATE OF SERVICE
       I do hereby certify that on January 22, 2021, a copy of the above and foregoing Witness
and Exhibit List has been served electronically to all parties entitled to receive electronic notice in
this matter through the Court’s ECF system as follows:

   •   David G. Adams david.g.adams@usdoj.gov,
       southwestern.taxcivil@usdoj.gov;dolores.c.lopez@usdoj.gov
   •   Amy K. Anderson aanderson@joneswalker.com, lfields@joneswalker.com
   •   Zachery Z. Annable zannable@haywardfirm.com
   •   Bryan C. Assink bryan.assink@bondsellis.com
   •   Asif Attarwala asif.attarwala@lw.com
   •   Joseph E. Bain JBain@joneswalker.com, kvrana@joneswalker.com;joseph-bain-
       8368@ecf.pacerpro.com;msalinas@joneswalker.com
   •   Michael I. Baird baird.michael@pbgc.gov, efile@pbgc.gov
   •   Sean M. Beach bankfilings@ycst.com, sbeach@ycst.com
   •   Paul Richard Bessette pbessette@KSLAW.com,
       ccisneros@kslaw.com;jworsham@kslaw.com;kbryan@kslaw.com;jcarvalho@kslaw.com
       ;rmatsumura@kslaw.com
   •   John Y. Bonds john@bondsellis.com, joyce.rehill@bondsellis.com
   •   Larry R. Boyd lboyd@abernathy-law.com, ljameson@abernathy-law.com
   •   Jason S. Brookner jbrookner@grayreed.com,
       lwebb@grayreed.com;acarson@grayreed.com;cpatterson@grayreed.com
   •   Greta M. Brouphy gbrouphy@hellerdraper.com,
       dhepting@hellerdraper.com;vgamble@hellerdraper.com

{00374987-3}                                      3

                                                                                        002093
Case 19-34054-sgj11 Doc 1794 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 4 of 6
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 9 of 215 PageID 4826



   •   M. David Bryant dbryant@dykema.com, csmith@dykema.com
   •   Candice Marie Carson Candice.Carson@butlersnow.com
   •   Annmarie Antoniette Chiarello achiarello@winstead.com
   •   Shawn M. Christianson schristianson@buchalter.com, cmcintire@buchalter.com
   •   James Robertson Clarke robbie.clarke@bondsellis.com
   •   Matthew A. Clemente mclemente@sidley.com, matthew-clemente-
       8764@ecf.pacerpro.com;efilingnotice@sidley.com;ebromagen@sidley.com;alyssa.russel
       l@sidley.com;dtwomey@sidley.com
   •   Megan F. Clontz mclontz@spencerfane.com, lvargas@spencerfane.com
   •   Andrew Clubok andrew.clubok@lw.com
   •   Leslie A. Collins lcollins@hellerdraper.com
   •   David Grant Crooks dcrooks@foxrothschild.com,
       etaylor@foxrothschild.com,jsagui@foxrothschild.com,plabov@foxrothschild.com,jmanfr
       ey@foxrothschild.com
   •   Gregory V. Demo gdemo@pszjlaw.com,
       jo'neill@pszjlaw.com;ljones@pszjlaw.com;jfried@pszjlaw.com;ikharasch@pszjlaw.com
       ;jmorris@pszjlaw.com;jpomerantz@pszjlaw.com;hwinograd@pszjlaw.com;kyee@pszjla
       w.com
   •   Casey William Doherty casey.doherty@dentons.com,
       dawn.brown@dentons.com;Docket.General.Lit.DAL@dentons.com;Melinda.sanchez@d
       entons.com
   •   Douglas S. Draper ddraper@hellerdraper.com,
       dhepting@hellerdraper.com;vgamble@hellerdraper.com
   •   Lauren Kessler Drawhorn lauren.drawhorn@wickphillips.com,
       samantha.tandy@wickphillips.com
   •   Vickie L. Driver Vickie.Driver@crowedunlevy.com,
       crissie.stephenson@crowedunlevy.com;seth.sloan@crowedunlevy.com;elisa.weaver@cr
       owedunlevy.com;ecf@crowedunlevy.com
   •   Jonathan T. Edwards jonathan.edwards@alston.com
   •   Jason Alexander Enright jenright@winstead.com
   •   Robert Joel Feinstein rfeinstein@pszjlaw.com
   •   Matthew Gold courts@argopartners.net
   •   Bojan Guzina bguzina@sidley.com
   •   Thomas G. Haskins thaskins@btlaw.com
   •   Melissa S. Hayward MHayward@HaywardFirm.com, mholmes@HaywardFirm.com
   •   Michael Scott Held mheld@jw.com, lcrumble@jw.com
   •   Gregory Getty Hesse ghesse@HuntonAK.com,
       amckenzie@HuntonAK.com;tcanada@HuntonAK.com;creeves@HuntonAK.com
   •   Juliana Hoffman jhoffman@sidley.com, txefilingnotice@sidley.com;julianna-
       hoffman-8287@ecf.pacerpro.com
   •   A. Lee Hogewood lee.hogewood@klgates.com,
       haley.fields@klgates.com;matthew.houston@klgates.com;courtney.ritter@klgates.com;m
       ary-
       beth.pearson@klgates.com;litigation.docketing@klgates.com;Emily.mather@klgates.co
       m;Artoush.varshosaz@klgates.com



{00374987-3}                                4

                                                                            002094
Case 19-34054-sgj11 Doc 1794 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 5 of 6
Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 10 of 215 PageID 4827



   •   Warren Horn whorn@hellerdraper.com,
       dhepting@hellerdraper.com;vgamble@hellerdraper.com
   •   John J. Kane jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com
   •   Jason Patrick Kathman jkathman@spencerfane.com,
       gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com
   •   Edwin Paul Keiffer pkeiffer@romclaw.com, bwallace@romclaw.com
   •   Jeffrey Kurtzman kurtzman@kurtzmansteady.com
   •   Phillip L. Lamberson plamberson@winstead.com
   •   Lisa L. Lambert lisa.l.lambert@usdoj.gov
   •   Paul M. Lopez bankruptcy@abernathy-law.com
   •   Faheem A. Mahmooth mahmooth.faheem@pbgc.gov, efile@pbgc.gov
   •   Ryan E. Manns ryan.manns@nortonrosefulbright.com
   •   Thomas M. Melsheimer tmelsheimer@winston.com, tom-melsheimer-
       7823@ecf.pacerpro.com
   •   Paige Holden Montgomery pmontgomery@sidley.com,
       txefilingnotice@sidley.com;paige-montgomery-
       7756@ecf.pacerpro.com;crognes@sidley.com
   •   J. Seth Moore smoore@ctstlaw.com, jsteele@ctstlaw.com
   •   John A. Morris jmorris@pszjlaw.com
   •   Edmon L. Morton emorton@ycst.com
   •   David Neier dneier@winston.com, david-neier-0903@ecf.pacerpro.com
   •   Holland N. O'Neil honeil@foley.com, jcharrison@foley.com;acordero@foley.com
   •   Rakhee V. Patel rpatel@winstead.com,
       dgalindo@winstead.com;achiarello@winstead.com
   •   Charles Martin Persons cpersons@sidley.com
   •   Mark A. Platt mplatt@fbtlaw.com, aortiz@fbtlaw.com
   •   Jeffrey Nathan Pomerantz jpomerantz@pszjlaw.com
   •   Kimberly A. Posin kim.posin@lw.com, colleen.rico@lw.com
   •   Linda D. Reece lreece@pbfcm.com
   •   Penny Packard Reid preid@sidley.com, txefilingnotice@sidley.com;penny-reid-
       4098@ecf.pacerpro.com;ncade@sidley.com
   •   Davor Rukavina drukavina@munsch.com
   •   Amanda Melanie Rush asrush@jonesday.com
   •   Alyssa Russell alyssa.russell@sidley.com
   •   Douglas J. Schneller douglas.schneller@rimonlaw.com
   •   Brian Patrick Shaw shaw@roggedunngroup.com,
       cashion@roggedunngroup.com;jones@roggedunngroup.com
   •   Michelle E. Shriro mshriro@singerlevick.com,
       scotton@singerlevick.com;tguillory@singerlevick.com
   •   Nicole Skolnekovich nskolnekovich@hunton.com,
       plozano@huntonak.com;astowe@huntonak.com;creeves@huntonak.com
   •   Jared M. Slade jared.slade@alston.com
   •   Frances Anne Smith frances.smith@judithwross.com,
       michael.coulombe@judithwross.com
   •   Eric A. Soderlund eric.soderlund@judithwross.com



{00374987-3}                              5

                                                                         002095
Case 19-34054-sgj11 Doc 1794 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 6 of 6
Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 11 of 215 PageID 4828



   •   Martin A. Sosland martin.sosland@butlersnow.com,
       ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com
   •   Laurie A. Spindler Laurie.Spindler@lgbs.com, Dora.Casiano-Perez@lgbs.com
   •   Jonathan D. Sundheimer jsundhimer@btlaw.com
   •   Kesha Tanabe kesha@tanabelaw.com
   •   Chad D. Timmons bankruptcy@abernathy-law.com
   •   Dennis M. Twomey dtwomey@sidley.com
   •   Basil A. Umari BUmari@dykema.com, pelliott@dykema.com
   •   United States Trustee ustpregion06.da.ecf@usdoj.gov
   •   Artoush Varshosaz artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
   •   Donna K. Webb donna.webb@usdoj.gov,
       brian.stoltz@usdoj.gov;CaseView.ECF@usdoj.gov;brooke.lewis@usdoj.gov
   •   Jaclyn C. Weissgerber bankfilings@ycst.com, jweissgerber@ycst.com
   •   Elizabeth Weller dallas.bankruptcy@publicans.com, dora.casiano-
       perez@lgbs.com;Melissa.palo@lgbs.com
   •   Daniel P. Winikka danw@lfdslaw.com,
       craigs@lfdslaw.com,dawnw@lfdslaw.com,ivys@lfdslaw.com
   •   Hayley R. Winograd hwinograd@pszjlaw.com
   •   Megan Young-John myoung-john@porterhedges.com


                                        /s/Douglas S. Draper
                                        Douglas S. Draper, LA Bar No. 5073




{00374987-3}                               6

                                                                             002096
Case 19-34054-sgj11 Doc 1794-1 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 1 of 9
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 12 of 215 PageID 4829




                                                                     002097
Case 19-34054-sgj11 Doc 1794-1 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 2 of 9
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 13 of 215 PageID 4830




                                                                     002098
Case 19-34054-sgj11 Doc 1794-1 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 3 of 9
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 14 of 215 PageID 4831




                                                                     002099
Case 19-34054-sgj11 Doc 1794-1 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 4 of 9
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 15 of 215 PageID 4832




                                                                     002100
Case 19-34054-sgj11 Doc 1794-1 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 5 of 9
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 16 of 215 PageID 4833




                                                                     002101
Case 19-34054-sgj11 Doc 1794-1 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 6 of 9
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 17 of 215 PageID 4834




                                                                     002102
Case 19-34054-sgj11 Doc 1794-1 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 7 of 9
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 18 of 215 PageID 4835




                                                                     002103
Case 19-34054-sgj11 Doc 1794-1 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 8 of 9
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 19 of 215 PageID 4836




                                                                     002104
Case 19-34054-sgj11 Doc 1794-1 Filed 01/22/21 Entered 01/22/21 16:10:28 Page 9 of 9
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 20 of 215 PageID 4837




                                                                     002105
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1794-2
                                247 Filed
                                      Filed12/13/19
                                            01/22/21 Entered
                                                      Entered12/13/19
                                                              01/22/2122:32:34
                                                                       16:10:28 Page
                                                                                 Page1 1ofof7474
        Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 21 of 215 PageID 4838
 Fill in this information to identify the case:

 Debtor name            Highland Capital Management, L.P.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF TEXAS

 Case number (if known)               19-34054-SGJ
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           523,970.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $     409,580,813.30

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $     410,104,783.30


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       34,862,225.94


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            Unknown

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$     244,455,350.78


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        279,317,576.72




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy


                                                                                                                                                                                   002106
        Case
         Case19-34054-sgj11
              19-34054-sgj11Doc
                             Doc1794-2
                                 247 Filed
                                       Filed12/13/19
                                             01/22/21 Entered
                                                       Entered12/13/19
                                                               01/22/2122:32:34
                                                                        16:10:28 Page
                                                                                  Page2 2ofof7474
         Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 22 of 215 PageID 4839
 Fill in this information to identify the case:

 Debtor name         Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         19-34054-SGJ
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    NexBank                                                  Checking Account             X735                                     $1,453.40




           3.2.    NexBank                                                  Checking Account             X668                                             $0.00




           3.3.    NexBank                                                  Checking Account             X513                                  $291,309.27



                                                                            Money Market Deposit
           3.4.    NexBank                                                  Account                      X130                                       $190.82




           3.5.    BBVA Compass                                             Checking Account             X342                                $2,125,975.28




           3.6.    Jefferies                                                Brokerage Account            X932                                             $0.00




           3.7.    Maxim Group                                              Brokerage Account            X885                                         $96.17


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy


                                                                                                                              002107
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1794-2
                                247 Filed
                                      Filed12/13/19
                                            01/22/21 Entered
                                                      Entered12/13/19
                                                              01/22/2122:32:34
                                                                       16:10:28 Page
                                                                                 Page3 3ofof7474
        Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 23 of 215 PageID 4840
 Debtor           Highland Capital Management, L.P.                                          Case number (If known) 19-34054-SGJ
                  Name




 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                    $2,419,024.94
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Certificate of Deposit (NexBank)                                                                                 $135,205.21




           7.2.     Security Deposit (200/300 Crescent Ct #700 Dallas, TX 75201) - Crescent TC Investors                            $118,397.05




           7.3.     Deposit for Maple Avenue Holdings (Equity Method Investment)                                                      $10,000.00




           7.4.     Deposit for expense reimbursement.                                                                                  $1,474.60



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Other Prepaid Expenses (Unreconciled Book Balance)                                                               $830,899.73




           8.2.     Prepaid Retainer - Development Specialists, Inc.                                                                $240,340.00




           8.3.     Prepaid Legal Retainer - Pachulski Stang Ziehl & Jones LLP (1)                                                  $500,000.00




           8.4.     Prepaid Retainers - Kurtzman Carson Consultants LLC (1)                                                           $50,000.00




           8.5.     Prepaid Rent (200/300 Crescent Ct #700 Dallas, TX 75201) - Crescent TC Investors                                  $96,294.05


(1) Pre-petition balance was not applied.
 9.        Total of Part 2.                                                                                                    $1,982,610.64
           Add lines 7 through 8. Copy the total to line 81.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


                                                                                                                         002108
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1794-2
                                247 Filed
                                      Filed12/13/19
                                            01/22/21 Entered
                                                      Entered12/13/19
                                                              01/22/2122:32:34
                                                                       16:10:28 Page
                                                                                 Page4 4ofof7474
        Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 24 of 215 PageID 4841
 Debtor         Highland Capital Management, L.P.                                              Case number (If known) 19-34054-SGJ
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable Exhibit A
           11a. 90 days old or less:                         3,482,893.80    -                                0.00 = ....               $3,482,893.80
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                           32,304,511.36    -                   22,380,459.81 =....                    $9,924,051.55
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                        $13,406,945.35
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                        Valuation method used    Current value of
                                                                                                        for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Equity Method Investments (Exhibit B)                          Multiple    %       Book Value                   $167,226,227.63




           15.2.     Investments at Fair Value (Exhibit C)                          Multiple    %       Fair Value                   $224,267,777.21



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


           16.1.     Debtor owns defaulted corporate bonds.                                             N/A                                        $0.00




 17.       Total of Part 4.                                                                                                      $391,494,004.84
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


                                                                                                                                002109
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1794-2
                                247 Filed
                                      Filed12/13/19
                                            01/22/21 Entered
                                                      Entered12/13/19
                                                              01/22/2122:32:34
                                                                       16:10:28 Page
                                                                                 Page5 5ofof7474
        Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 25 of 215 PageID 4842
 Debtor         Highland Capital Management, L.P.                                             Case number (If known) 19-34054-SGJ
                Name

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desk, chairs and other office furniture.                                  $118,428.73     N/A                                  Unknown



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers, Software and Office Equipment                                  $382,803.25     N/A                                  Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
           42.1. Artwork                                                                   $0.00     Original Cost                     $231,657.53



 43.       Total of Part 7.                                                                                                           $231,657.53
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 GMC Sierra 2500 HD                                                $0.00    Replacement                        $46,570.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                             002110
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1794-2
                                247 Filed
                                      Filed12/13/19
                                            01/22/21 Entered
                                                      Entered12/13/19
                                                              01/22/2122:32:34
                                                                       16:10:28 Page
                                                                                 Page6 6ofof7474
        Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 26 of 215 PageID 4843
 Debtor         Highland Capital Management, L.P.                                             Case number (If known) 19-34054-SGJ
                Name

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                            $46,570.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
                Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
              No
              Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 30.433 Acres of raw
                     land located at 14102
                     FM 986 Terrell, Texas                100%
                     75160                                Ownership                  $398,450.00       Tax records                        $523,970.00


            55.2.    Leasehold
                     Improvements
                     (200/300 Crescent Ct
                     #700 Dallas, TX
                     75201)                               Tenant                   $1,550,281.49       N/A                                   Unknown




 56.        Total of Part 9.                                                                                                            $523,970.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
                Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
              No
              Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


                                                                                                                               002111
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1794-2
                                247 Filed
                                      Filed12/13/19
                                            01/22/21 Entered
                                                      Entered12/13/19
                                                              01/22/2122:32:34
                                                                       16:10:28 Page
                                                                                 Page7 7ofof7474
        Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 27 of 215 PageID 4844
 Debtor         Highland Capital Management, L.P.                                              Case number (If known) 19-34054-SGJ
                Name



            General description                                                Net book value of       Valuation method used     Current value of
                                                                               debtor's interest       for current value         debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            139 Domain Names                                                                 $0.00     N/A                                   Unknown



 62.        Licenses, franchises, and royalties
            3rd Party Private Equity Management
            Company                                                                          $0.00     N/A                                   Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                             Unknown
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                No
                Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
              No
              Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                 Current value of
                                                                                                                                 debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                        150,331,222.61 -                             Unknown =
            Notes Receivable (Exhibit D)                              Total face amount     doubtful or uncollectible amount                 Unknown



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


                                                                                                                               002112
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1794-2
                                247 Filed
                                      Filed12/13/19
                                            01/22/21 Entered
                                                      Entered12/13/19
                                                              01/22/2122:32:34
                                                                       16:10:28 Page
                                                                                 Page8 8ofof7474
        Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 28 of 215 PageID 4845
 Debtor         Highland Capital Management, L.P.                                            Case number (If known) 19-34054-SGJ
                Name



           Exhibit E                                                                                                                    Unknown
           Nature of claim
           Amount requested



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Defined Benefit Plan (Overfunded 12/31/18 balance $323
           thousand)                                                                                                                    Unknown


           Estimated Deferred Fee Account value plus residual
           deferred fee accounts at NAV $13.0 million fully
           reserved due to uncertain collectibility                                                                                     Unknown




 78.       Total of Part 11.                                                                                                         Unknown
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


                                                                                                                         002113
        Case
         Case19-34054-sgj11
              19-34054-sgj11Doc
                             Doc1794-2
                                 247 Filed
                                       Filed12/13/19
                                             01/22/21 Entered
                                                       Entered12/13/19
                                                               01/22/2122:32:34
                                                                        16:10:28 Page
                                                                                  Page9 9ofof7474
         Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 29 of 215 PageID 4846
 Debtor          Highland Capital Management, L.P.                                                                   Case number (If known) 19-34054-SGJ
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $2,419,024.94

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $1,982,610.64

 82. Accounts receivable. Copy line 12, Part 3.                                                               $13,406,945.35

 83. Investments. Copy line 17, Part 4.                                                                     $391,494,004.84

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $231,657.53

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $46,570.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $523,970.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                    Unknown

 91. Total. Add lines 80 through 90 for each column                                                     $409,580,813.30              + 91b.              $523,970.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $410,104,783.30




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy


                                                                                                                                                        002114
     Case 19-34054-sgj11 Doc 1794-2
                             247 Filed
                                     Filed
                                        12/13/19
                                           01/22/21Entered
                                                      Entered
                                                           12/13/19
                                                              01/22/21
                                                                    22:32:34
                                                                       16:10:28Page
                                                                                 Page
                                                                                    10 of
                                                                                       1074
                                                                                          of
      Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 30 of 215 PageID 4847

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitAͲSchedule11


                                                                                                                               Lessthan90Days[1]                                                                             Greaterthan90days

                                                                                                                                          Doubtfulor                                                                               Doubtfulor
AccountsReceivable                                                                                   FaceAmount                         Uncollectible                          Total                 FaceAmount                   Uncollectible                          Total
ReimbursableFundExpense                                                                    $777,108.00          $Ͳ    $777,108.00         $6,082,319.61            $(1,934,540.89)          $4,147,778.72
UnpaidCrusaderDistributions[3]                                                            Ͳ   Ͳ   Ͳ   6,324,234.00           (2,034,161.00)         4,290,073.00
ManagementFeesReceivable[2][5]                                                            2,435,434.04          Ͳ   2,435,434.04          197,173.42         Ͳ   197,173.42
CashInterestReceivable[2]                                                                 Ͳ   Ͳ   Ͳ   1,243,304.26           Ͳ   1,243,304.26
SharedServicesFeeReceivable[2]                                                           270,351.76         Ͳ   270,351.76        Ͳ    Ͳ   Ͳ
HighlandCapitalManagementSingaporePteLtd[2]                                            Ͳ   Ͳ   Ͳ   35,158.50        Ͳ   35,158.50
MiscellaneousReceivable[2]                                                                 Ͳ   Ͳ   Ͳ   10,563.65        Ͳ   10,563.65
AcisCapitalManagement,LPSubadvisoryandSharedServicesFeeReceivable                   Ͳ   Ͳ   Ͳ   5,350,931.62           (5,350,931.62)         Ͳ
HighlandCapitalofNewYork,Inc.                                                           Ͳ   Ͳ   Ͳ   5,023,073.12           (5,023,073.12)         Ͳ
HERA[4]                                                                                     Ͳ   Ͳ   Ͳ   7,231,103.00           (7,231,103.00)         Ͳ
ReimbursementsfrommultiplefundsmanagedbyAcisCapitalManagement,LP                    Ͳ   Ͳ   Ͳ   806,650.18         (806,650.18)        Ͳ
Total                                                                                        $3,482,893.80 $Ͳ               $3,482,893.80           $32,304,511.36 $(22,380,459.81) $9,924,051.55



[1]Forshadedarea,noaginganalysishasbeenperformedsoentireamountisincludedinthegreaterthan90dayssection.
[2]DoubtfulorUncollectibleaccountsareevaluatedatyearend.
[3]RepresentsdistributionsfromallCrusaderentities,includingHighlandCrusaderFund,Ltd.,HighlandCrusaderFundII,Ltd.,andHighlandCrusaderFund,L.P.andincludes
  unpaiddistributionsduetoawhollyownedsubsidiary(EamesLtd)aswellasunpaiddistributionswithrespecttodeferredfees,whicharereservedagainstaspotentiallyuncollectible.
[4]Debtorhasrecorded$3.3mmofnetreceivableasofthePetitionDate,representing2019activity.ThisbalanceisnormallyevaluatedforcollectabilityasofyearͲend.
  However,the2019activityislikelynotcollectibleandhasthereforebeenfullyreservedforpurposesofthisschedule.
[5]Amountgreaterthan90daysrepresentstheentirereceivableearned,butnotyetpayableperoneoftheDebtor'smanagementagreements.
  Forthereceivableunderthisagreement,theentire$197kamounthasbeenearnedduring2019andaportionhasbeenearnedwithinthelast90days.




                                                                                                                                                                                                                                         002115                                          1of1
  Case 19-34054-sgj11 Doc 1794-2
                          247 Filed
                                  Filed
                                     12/13/19
                                        01/22/21Entered
                                                   Entered
                                                        12/13/19
                                                           01/22/21
                                                                 22:32:34
                                                                    16:10:28Page
                                                                              Page
                                                                                 11 of
                                                                                    1174
                                                                                       of
   Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 31 of 215 PageID 4848

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitBͲSchedule15


EquityMethodInvestments[1]                                                             Total[2]
HighlandSelectEquityFund,L.P.                          $130,213,244.86
Wright,Ltd[3]                                    22,303,199.33
Starck,Ltd[3]                                      6,960,671.89
Eames,Ltd[3]                                       3,704,338.16
MapleAvenueHoldingsLLC                                                        2,250,501.95
HighlandCapitalManagementKoreaLtd.                                           1,011,300.61
HighlandCapitalManagementSingaporePteLtd                                    457,809.57
PenantManagementLP                                                302,358.21
EagleEquityAdvisors,LLC                                                       22,803.05
Total                                                                            $167,226,227.63

[1]Investmentsarebasedonthedebtorsproratanetassetvalue.
[2]Valuesbasedonmostrecentavailableinformationasofthepetitiondate.
[3]Ownedindirectlythrough100%ownedsubsidiaries.




                                                                                                0021161of1
  Case 19-34054-sgj11 Doc 1794-2
                          247 Filed
                                  Filed
                                     12/13/19
                                        01/22/21Entered
                                                   Entered
                                                        12/13/19
                                                           01/22/21
                                                                 22:32:34
                                                                    16:10:28Page
                                                                              Page
                                                                                 12 of
                                                                                    1274
                                                                                       of
   Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 32 of 215 PageID 4849

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitCͲSchedule15


Investments,atfairvalue[1]                                                            Total[2][3]
InvestmentSecuritiesͲCost                              $66,791,277.56
InvestmentSecuritiesͲMarkToMarket                              (7,702,195.68)
PublicSecurityͲA                                                                 49,648,257.65
PrivateSecurityͲA                                                                36,949,197.43
PrivateSecurityͲB                                                                20,244,908.67
PublicSecurityͲB                                                                 13,275,503.51
ThirdPartyPrivateEquityFundͲA                                                 12,065,754.32
PublicSecurityͲC                                                                 10,718,068.67
PublicSecurityͲD                                                                 5,427,536.32
PrivateSecurityͲC                                                                3,346,763.82
PublicSecurityͲE                                                                 2,752,533.87
PrivatePortfolioCompanyͲA                                                       2,525,873.00
PublicSecurityͲF                                                                 1,721,458.16
PublicSecurityͲG                                                                 1,573,054.32
PublicSecurityͲH                                                                 1,397,752.04
ThirdPartyPrivateEquityFundͲB                                                 1,254,168.41
PublicSecurityͲI                                                                 792,313.43
PublicSecurityͲJ                                                                 533,357.32
PrivateSecurityͲD                                                                481,354.43
PrivateSecurityͲE                                                                261,889.71
PrivateSecurityͲF                                                                132,002.75
PublicSecurityͲK                                                                 67,639.33
PublicSecurityͲL                                                                 8,928.17
ThirdPartyPrivateEquityFundͲC[4]                                             380.00
Total                                                                               $224,267,777.21

[1]Listingincludesbothpubliclytradedandprivateinvestments.Publicsecurities
  aredenotedwiththedescription"PublicSecurityͲ[]".Additionally,$28,651,800
  ofthetotalbalanceof"InvestmentSecuritiesͲCost"and"InvestmentSecuritiesͲMark
  toMarket"iscomprisedofpublicsecurities.
[2]Valuesbasedonmostrecentavailableinformationasofthepetitiondate.
[3]Forthirdpartyprivateequityfundsandinvestmentsinmanagedprivate
  fundsvaluesareatestimatednetassetvalue.
[4]For[ThirdpartyprivateequityfundͲc]valuepresentedequalscostbasis.




                                                                                                                 0021171of1
   Case 19-34054-sgj11 Doc 1794-2
                           247 Filed
                                   Filed
                                      12/13/19
                                         01/22/21Entered
                                                    Entered
                                                         12/13/19
                                                            01/22/21
                                                                  22:32:34
                                                                     16:10:28Page
                                                                               Page
                                                                                  13 of
                                                                                     1374
                                                                                        of
    Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 33 of 215 PageID 4850

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitDͲSchedule71A


NotesReceivable                                                           TotalFaceAmount[1]
HunterMountainInvestmentTrust                       $56,873,209.22
AffiliateNoteReceivableͲA                                       24,534,644.03
TheDugaboyInvestmentTrust                                        18,286,268.16
AffiliateNoteReceivableͲB                                       10,413,539.53
AffiliateNoteReceivableͲC                                       10,394,680.47
JamesDondero                                                       9,334,012.00
HighlandCapitalManagementServices,Inc.                          7,482,480.88
Siepe                                                               2,019,256.35
HighlandMultStrategyCreditFund,LP                              3,269,000.00
HighlandCapitalManagementKoreaLtd.[2]   3,132,278.05
PrivatePortfolioCompanyͲA                                       2,198,610.05
MarkOkada                                                          1,336,287.84
PrivatePortfolioCompanyͲB                                       1,056,956.03
Total                                                               $150,331,222.61

[1]DoubtfulorUncollectibleaccountsareevaluatedatyearend.
[2]Includes$72,278.05ofintercompanyreceivable.




                                                                                                                  0021181of1
   Case 19-34054-sgj11 Doc 1794-2
                           247 Filed
                                   Filed
                                      12/13/19
                                         01/22/21Entered
                                                    Entered
                                                         12/13/19
                                                            01/22/21
                                                                  22:32:34
                                                                     16:10:28Page
                                                                               Page
                                                                                  14 of
                                                                                     1474
                                                                                        of
    Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 34 of 215 PageID 4851

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitEͲSchedule74


Case Style                                                Date Filed      Damages                           Summary                                 Status

Highland Capital Management, L.P. and Highland
CLO Funding, Ltd. v. Robin Phelan as Chapter 11
Trustee v. Highland HCF Advisor, Ltd., Highland                                          Highland entities sought to compel redemptions
CLO Management, Ltd., and Highland CLO                       5/30/2018   $4-$8 million   in the Acis CLOs; Trustee counterclaimed for     Motion practice.
Holdings, Ltd., Adversary No. 18-03078 in the                                            alleged fraudulent transfers
United States Bankruptcy Court for the Northern
District of Texas



Highland Capital Management, L.P. v. Patrick                                             Highland has collected on its verdict for $2.8
Daugherty v. Sierra Verde, LLC, Highland Employee                                        million against Daugherty. Daugherty obtained a
                                                                                                                                           Enforcement of
Retention Assets, LLC, James Dondero, Patrick                                            judgment for $2.6 million against HERA.
                                                             4/11/2012      None                                                           Injunction versus Mr.
Boyce, and William L. Britain, Cause No. 05-14-                                          Daugherty has not appealed any of his affirmative
                                                                                                                                           Daugherty
01215-CB pending in the Texas Fifth Court of                                             claims against Highland, though he has appealed
Appeals, Dallas, Texas                                                                   other claims.




NexBank, SSB and Highland Capital Management,
                                                                                         Law firm committed malpractice by incorrectly
L.P. v. Winstead, P.C., in the District Court of Dallas        3/16/15    $3 million                                                      Appeal.
                                                                                         handling foreclosure of Park West property
County, 193rd Judicial District




                                                                                                                                         002119                1 of 1
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         15 of
                                                                                            1574
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 35 of 215 PageID 4852
 Fill in this information to identify the case:

 Debtor name          Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)              19-34054-SGJ
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Frontier State Bank                           Describe debtor's property that is subject to a lien              $5,209,102.31           $10,103,038.09
        Creditor's Name                               171,724 shares of voting common stock of
        5100 South I-35 Service                       privately held security.
        Road
        Oklahoma City, OK 73129
        Creditor's mailing address                    Describe the lien
                                                      Held in lender's name
                                                      Is the creditor an insider or related party?
        selliott@frontier-ok.com                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        08/17/2015                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        1100
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Jefferies LLC                                 Describe debtor's property that is subject to a lien            $29,653,123.63            $82,007,136.69
        Creditor's Name                               The assets held within the Jefferies Prime
        520 Madison Avenue, 12th                      Brokerage Account
        Floor
        New York, NY 10022
        Creditor's mailing address                    Describe the lien
                                                      Security interest in all collateral
                                                      Is the creditor an insider or related party?
        Cbianchi@jefferies.com                         No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        05/24/2013                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0932
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


                                                                                                                                        002120
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         16 of
                                                                                            1674
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 36 of 215 PageID 4853
 Debtor       Highland Capital Management, L.P.                                                  Case number (if know)         19-34054-SGJ
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



                                                                                                                         $34,862,225.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   94

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Director of Compliance
        Re: Prime Brokerage Services - Jefferies                                                          Line   2.2
        520 Madison Ave
        New York, NY 10022

        Frontier State Bank
        Attn: Mr. Steve Elliot                                                                            Line   2.1
        5100 South I-35 Service Road
        Oklahoma City, OK 73129

        Office of General Counsel
        RE: Prime Brokerage Services - Jefferies                                                          Line   2.2
        520 Madison Ave
        New York, NY 10022

        Prime Brokerage Services
        Attn: Jefferies LLC                                                                               Line   2.2
        520 Madison Ave
        New York, NY 10020




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy


                                                                                                                                        002121
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         17 of
                                                                                            1774
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 37 of 215 PageID 4854
 Fill in this information to identify the case:

 Debtor name         Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)            19-34054-SGJ
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

              No. Go to Part 2.

              Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown       Unknown
           All Employees                                             Check all that apply.
           300 Crescent Ct.                                              Contingent
           Suite 700                                                     Unliquidated
           Dallas, TX 75201                                              Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019                                                      Employee Wages & Bonuses
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           45 Employees
           300 Crescent Ct.                                                             Contingent
           Suite 700                                                                    Unliquidated
           Dallas, TX 75201                                                             Disputed

           Date(s) debt was incurred     2017, 2018 & 2019                         Basis for the claim:     Deferred Awards
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $5,758,166.67
           46 Employees
           300 Crescent Ct.                                                             Contingent
           Suite 700                                                                    Unliquidated
           Dallas, TX 75201                                                             Disputed

           Date(s) debt was incurred     2018                                      Basis for the claim:     Prior year employee bonuses
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   10795                                           Best Case Bankruptcy


                                                                                                                                                          002122
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         18 of
                                                                                            1874
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 38 of 215 PageID 4855
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $108,399.83
          Abrams & Bayliss                                                       Contingent
          20 Montchanin Road, Suite 200                                          Unliquidated
          Wilmington, DE 19807                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $26,324.25
          ACA Compliance Group
          8403 Colesville Road                                                   Contingent
          Suite 870                                                              Unliquidated
          Silver Spring, MD 20910                                                Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Acis Capital Management
          c/o Brian P. Shaw
          Rogge Dunn Group PC                                                    Contingent
          500 N. Akard Street Ste 1900                                           Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Acis Capital Management, L.P.
          c/o Brian P. Shaw
          Rogge Dunn Group, PC                                                   Contingent
          500 N. Akard Street Ste 1900                                           Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,825.00
          Action Shred of Texas                                                  Contingent
          1420 S. Barry Ave                                                      Unliquidated
          Dallas, TX 75223                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $113,947.86
          Akin Gump Strauss Hauer & Feld LLP
          1700 Pacific Avenue                                                    Contingent
          Suite 4100                                                             Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          All Employees
          300 Crescent Ct.                                                       Contingent
          Suite 700                                                              Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred      2019                                Basis for the claim:    Employee Bonuses
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002123
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         19 of
                                                                                            1974
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 39 of 215 PageID 4856
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,522.33
          Allen ISD
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 2301                               Is the claim subject to offset?      No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,188.30
          Allen ISD
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 9351                               Is the claim subject to offset?      No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,234.00
          Alston & Bird LLP                                                      Contingent
          1201 W. Peachtree Street                                               Unliquidated
          Atlanta, GA 30309-3424                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $55,511.80
          American Arbitration Association                                       Contingent
          120 Broadway. 21st Floor                                               Unliquidated
          New York, NY 10271                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,470.04
          American Solutions for Business
          NW#7794                                                                Contingent
          PO Box 1450                                                            Unliquidated
          Minneapolis, MN 55485-7794                                             Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $137,637.81
          Andrews Kurth
          111 Congress Ave
          Suite 1700                                                             Contingent
          Attn: Scott Brister                                                    Unliquidated
          Austin, TX 78701                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $647.59
          Arkadin, Inc.
          Lockbox #32726                                                         Contingent
          Collection Center Dr                                                   Unliquidated
          Chicago, IL 60693-0726                                                 Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002124
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         20 of
                                                                                            2074
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 40 of 215 PageID 4857
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $77,044.60
          ASW Law Limited
          Crawford House                                                         Contingent
          50 Cedar Avenue                                                        Unliquidated
          Hamilton HM11 Bermuda                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $927.16
          AT&T                                                                   Contingent
          PO BOX 5001                                                            Unliquidated
          Carol Stream, IL 60197-5001                                            Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,728.59
          AT&T Mobilty                                                           Contingent
          PO Box 6444                                                            Unliquidated
          Carol Stream, IL 60197-6444                                            Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $90,855.79
          Bates White, LLC
          2001 K Street, NW                                                      Contingent
          North Building, Suite 500                                              Unliquidated
          Washington, DC 20006                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,934.79
          Bell Nunnally & Martin LLP
          3232 MCKINNEY AVE                                                      Contingent
          STE 1400                                                               Unliquidated
          DALLAS, TX 75204                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $25,384.89
          Bloomberg Finance LP                                                   Contingent
          731 Lexington Ave.                                                     Unliquidated
          New York, NY 10022                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $115,714.80
          Boies, Schiller & Flexner LLP                                          Contingent
          5301 Wisconsin Ave NW                                                  Unliquidated
          Washington, DC 20015-2015                                              Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $69.00
          Brandywine Process Servers, Ltd.                                       Contingent
          PO Box 1360                                                            Unliquidated
          Wilmington, DE 19899                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002125
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         21 of
                                                                                            2174
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 41 of 215 PageID 4858
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $325.00
          Caledonian Directors Limited
          PO Box 1043                                                            Contingent
          George Town                                                            Unliquidated
          Grand Cayman KY1-1002                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,233.60
          Canteen Vending Services                                               Contingent
          PO Box 417632                                                          Unliquidated
          Boston, MA 02241-7632                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $2,059,337.01
          Carey International, Inc.                                              Contingent
          7445 New Technology Way                                                Unliquidated
          Frederick, MD 21703                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Uncompleted Transaction
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $38,930.00
          Carey Olsen
          PO Box 10008                                                           Contingent
          Willow House, Cricket Square                                           Unliquidated
          Grand Cayman KY1-1001                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $417.20
          Case Anywhere LLC
          21860 Burbank Blvd.                                                    Contingent
          Ste 125                                                                Unliquidated
          Woodland Hills, CA 91367                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $545.77
          CBIZ Valuation Group, LLC
          ATTN: ACCOUNTS RECEIVABLE                                              Contingent
          PO BOX 849846                                                          Unliquidated
          DALLAS, TX 75284-9846                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,998.70
          CDW Direct                                                             Contingent
          PO Box 75723                                                           Unliquidated
          Chicago, IL 60675-5723                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002126
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         22 of
                                                                                            2274
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 42 of 215 PageID 4859
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,155.00
          Centroid
          1050 Wilshire Dr.                                                      Contingent
          Ste #170                                                               Unliquidated
          Troy, MI 48084                                                         Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $155.81
          Chase Couriers, Inc
          1220 Champion Circle                                                   Contingent
          #114                                                                   Unliquidated
          Carrollton, TX 75006                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $11,340,751.26
          CLO Holdco, Ltd.
          c/o Grant Scott, Esq
          Myers Bigel Sibley & Sajovec, P.A.                                     Contingent
          4140 Park Lake Ave, Ste 600                                            Unliquidated
          Raleigh, NC 27612                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Contractual Obligation
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $198,760.29
          Cole Schotz
          Court Plaza North
          25 Main Street                                                         Contingent
          P.O. Box 800                                                           Unliquidated
          Hackensack, NJ 07602-0800                                              Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $52,500.00
          Coleman Research Group, Inc.
          120 West 45th St                                                       Contingent
          25th Floor                                                             Unliquidated
          New York, NY 10036                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,090.46
          Concur Technologies, Inc.                                              Contingent
          18400 NE Union Hill Road                                               Unliquidated
          Redmond, WA 98052                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $118,831.25
          Connolly Gallagher LLP
          1201 North Market Street                                               Contingent
          20th Floor                                                             Unliquidated
          Wilmington, DE 19801                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


                                                                                                                                                   002127
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         23 of
                                                                                            2374
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 43 of 215 PageID 4860
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,200.00
          Crescent Research                                                      Contingent
          PO Box 64-3622                                                         Unliquidated
          Vero Beach, FL 32964                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $826.01
          CSI Global Deposition Services
          Accounting Dept-972-719-5000                                           Contingent
          4950 N. O'Connor Rd, 1 st Fl                                           Unliquidated
          Irving, TX 75062-2778                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $515.25
          CT Corp                                                                Contingent
          PO Box 4349                                                            Unliquidated
          Carol Stream, IL 60197-4349                                            Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,500.00
          CVE Technologies Group Inc.                                            Contingent
          1414 S. Gustin Rd.                                                     Unliquidated
          Salt Lake City, UT 84104                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $47,809.87
          Dallas County
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 3150                               Is the claim subject to offset?      No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $21,226.25
          Daniel Sheehan & Associates, PLLC
          8150 N. Central Expressway                                             Contingent
          Suite 100                                                              Unliquidated
          Dallas, TX 75206                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $20,658.79
          Debevoise & Plimpton LLP
          c/o Accounting Dept. 28th Floor                                        Contingent
          909 Third Ave                                                          Unliquidated
          New York, NY 10022                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002128
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         24 of
                                                                                            2474
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 44 of 215 PageID 4861
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $553.46
          Denton County                                                          Contingent
          PO Box 90223                                                           Unliquidated
          Denton, TX 76202                                                       Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number       0DEN                         Is the claim subject to offset?      No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $3.68
          Denton County                                                          Contingent
          PO Box 90223                                                           Unliquidated
          Denton, TX 76202                                                       Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number       5DEN                         Is the claim subject to offset?      No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,318,730.36
          DLA Piper LLP (US)                                                     Contingent
          1900 N Pearl St, Suite 2200                                            Unliquidated
          Dallas, TX 75201                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,038.26
          Dow Jones & Company, Inc.                                              Contingent
          1211 Avenue of the Americas                                            Unliquidated
          New York, NY 10036                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $3.30
          DTCC ITP LLC                                                           Contingent
          PO Box 27590                                                           Unliquidated
          New York, NY 10087-7590                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $350,000.00
          Duff & Phelps, LLC
          c/o David Landman
          Benesch, Friedlander, Coplan & Aronoff                                 Contingent
          200 Public Sq. Suite 2300                                              Unliquidated
          Cleveland, OH 44114-4000                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,837.30
          Elite Document Technology                                              Contingent
          403 North Stemmons Freeway Suite 100                                   Unliquidated
          Dallas, TX 75207                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,972.65
          Epiq eDiscovery Solutions
          Dept 2651                                                              Contingent
          PO Box 122651                                                          Unliquidated
          Dallas, TX 75312-2651                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002129
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         25 of
                                                                                            2574
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 45 of 215 PageID 4862
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,430.14
          Eric Girard                                                            Contingent
          312 Polo Trl                                                           Unliquidated
          Colleyville, TX 76034                                                  Disputed
          Date(s) debt was incurred      10/14/2019                          Basis for the claim:    Consulting fee
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,546.65
          Felicity Toube QC
          3-4 South Square                                                       Contingent
          Gray's Inn                                                             Unliquidated
          London, WC1R 5HP                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,446,136.66
          Foley Gardere
          2021 McKinney Ave                                                      Contingent
          Suite 1600                                                             Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $108.95
          Four Seasons Plantscaping, LLC                                         Contingent
          139 Turtle Creek Blvd.                                                 Unliquidated
          Dallas, TX 75207-6807                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $522.72
          Gardner Haas PLLC
          2501 N. Harwood Street                                                 Contingent
          Suite 1250                                                             Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $561.75
          Gold's Gym International
          Attn: Corporate Billing
          125 E John Carpenter Frwy                                              Contingent
          Suite 1300                                                             Unliquidated
          Irving, TX 75062                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,371.07
          Greenwood Office Outfitters
          2951 Suffolk Drive                                                     Contingent
          Suite 640                                                              Unliquidated
          Fort Worth, TX 76133-1149                                              Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002130
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         26 of
                                                                                            2674
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 46 of 215 PageID 4863
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,250.00
          Greyline Solutions                                                     Contingent
          PO Box 733976                                                          Unliquidated
          Dallas, TX 75373-3976                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,464.13
          Harder LLP
          132 S. RODEO DRIVE                                                     Contingent
          FOURTH FLOOR                                                           Unliquidated
          BEVERLY HILLS, CA 90212                                                Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $248,745.28
          Highland Capital Management (Singapore)                                Contingent
          300 Crescent Ct.                                                       Unliquidated
          Suite 700                                                              Disputed
          Dallas, TX 75201                                                                  The balance shown is updated annually for service
                                                                             Basis for the claim:
          Date(s) debt was incurred Prior to 12/31/2018                      fees and has not been updated since 12/31/2018
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $599,187.26
          Highland CLO Holdco
          300 Crescent Ct.                                                       Contingent
          Suite 700                                                              Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Interest payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $9,541,446.00
          Highland CLO Holdco
          300 Crescent Ct.                                                       Contingent
          Suite 700                                                              Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Notes Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $2,447,870.00
          Highland RCP Offshore, LP
          300 Crescent Ct.                                                       Contingent
          Suite 700                                                              Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Unearned Revenue
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,945,067.00
          Highland RCP, LP
          300 Crescent Ct.                                                       Contingent
          Suite 700                                                              Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Unearned Revenue
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002131
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         27 of
                                                                                            2774
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 47 of 215 PageID 4864
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $107,221.92
          Hunton Andrews Kurth LLP
          1445 Ross Avenue                                                       Contingent
          Suite 3700                                                             Unliquidated
          Dallas, TX 75202-2799                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,565.23
          ICE Data Pricing & Reference Data, LLC                                 Contingent
          PO Box 98616                                                           Unliquidated
          Chicago, IL 60693                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,995.00
          Intralinks                                                             Contingent
          P.O. Box 10259                                                         Unliquidated
          New York, NY 10259                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,352.27
          JAMS, Inc                                                              Contingent
          PO Box 512850                                                          Unliquidated
          Los Angelos, CA 90051-0850                                             Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $425,000.00
          Joshua & Jennifer Terry
          c/o Brian P. Shaw, Esq.
          Rogge Dunn Group, PC                                                   Contingent
          500 N. Akard Street, Suite 1900                                        Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,695.00
          Katten Muchin Rosenman LLP                                             Contingent
          525 W Monroe St                                                        Unliquidated
          Chicago, IL 60661-3693                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $585.09
          Kaufman County
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 0606                               Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002132
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         28 of
                                                                                            2874
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 48 of 215 PageID 4865
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,090.25
          Kaufman County
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 0600                               Is the claim subject to offset?      No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $125.05
          Kaufman County
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 0600                               Is the claim subject to offset?      No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,732.15
          Kaufman County
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 0600                               Is the claim subject to offset?      No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $34,425.72
          Legalpeople LLC
          134 N LaSalle Street                                                   Contingent
          Suite 800                                                              Unliquidated
          Chicago, IL 60602                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,778.01
          Levinger PC
          1445 Ross Avenue                                                       Contingent
          Suite 2500                                                             Unliquidated
          Dallas, TX 75202                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,583.66
          Lexitas
          PO Box 734298                                                          Contingent
          Dept. 2012                                                             Unliquidated
          Dallas, TX 75373-4298                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $57,628.65
          Loews Coronado Bay Resort                                              Contingent
          4000 Coronado Bay Road                                                 Unliquidated
          Coronado, CA 92118                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002133
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         29 of
                                                                                            2974
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 49 of 215 PageID 4866
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $436,538.06
          Lynn Pinker Cox & Hurst, LLP
          2100 Ross Ave                                                          Contingent
          Suite 2700                                                             Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $25,800.11
          Maples and Calder
          UGLAND HOUSE                                                           Contingent
          PO BOX 309GT; S CHURCH ST                                              Unliquidated
          George Town Grand Cayman                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,015.91
          MarkitWSO Corporation
          Three Lincoln Centre                                                   Contingent
          5430 LBJ Frwy; Ste 800                                                 Unliquidated
          Dallas, TX 75240                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $2,163,976.00
          McKool Smith
          300 Crescent Court                                                     Contingent
          Suite 1500                                                             Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $780,645.36
          Meta-e Discovery LLC
          Six Landmark Square                                                    Contingent
          Fourth Floor                                                           Unliquidated
          Stamford, CT 06901                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $300.00
          Nick Meserve                                                           Contingent
          11835 Brandywine Ln                                                    Unliquidated
          Houston, TX 77024                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $375,000.00
          NWCC, LLC
          c/o of Michael A. Battle
          Barnes & Thornburg, LLP                                                Contingent
          1717 Pennsylvania Ave N.W. Ste 500                                     Unliquidated
          Washington, DC 20006                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002134
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         30 of
                                                                                            3074
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 50 of 215 PageID 4867
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,669.86
          Opus 2 International, Inc.
          100 Pine Street                                                        Contingent
          Suite 560                                                              Unliquidated
          San Francisco, CA 94111                                                Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $435.30
          PACER Service Center                                                   Contingent
          P.O. Box 5208                                                          Unliquidated
          Portland, OR 97208-5208                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,700,000.00
          Patrick Daugherty
          c/o Thomas A. Uebler
          McCollom D'Emilio Smith                                                Contingent
          2751 Centerville Rd #401                                               Unliquidated
          Wilmington, DE 19808                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,611.00
          Pitney Bowes- Purchase Power                                           Contingent
          PO Box 371874                                                          Unliquidated
          Pittsburgh, PA 15250-2648                                              Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,064.58
          ProStar Services, Inc                                                  Contingent
          PO Box 110209                                                          Unliquidated
          Carrollton, TX 75011                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,608.17
          Quintairos, Prieto Wood & Boyer
          865 S. Figueroa St                                                     Contingent
          10th FL                                                                Unliquidated
          Los Angeles, CA 90017                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $189,314,946.00
          Redeemer Committee - Highland Crusader
          Attn: Eric Felton                                                      Contingent
          731 Pleasant Ave.                                                      Unliquidated
          Glen Ellyn, IL 60137                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 14 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy


                                                                                                                                                   002135
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         31 of
                                                                                            3174
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 51 of 215 PageID 4868
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $258,526.25
          Reid Collins & Tsai                                                    Contingent
          810 Seventh Ave Ste 410                                                Unliquidated
          New York, NY 10019                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,478.59
          Scott Douglass & McConnico LLP
          303 Colorado St                                                        Contingent
          Ste 2400                                                               Unliquidated
          Austin, TX 78701                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.37
          Secured Access Systems, LLC                                            Contingent
          1913 Walden Court                                                      Unliquidated
          Flower Mound, TX 75022                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $80,183.88
          Siepe Services, LLC
          5440 Harvest Hill Road                                                 Contingent
          Suite 100                                                              Unliquidated
          Dallas, TX 75230                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $309.11
          Southland Property Tax Consultants, Inc
          421 W. 3rd Street                                                      Contingent
          Ste 920                                                                Unliquidated
          Fort Worth, TX 76102                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,208.40
          Squire Patton Boggs (US) LLP                                           Contingent
          PO Box 643051                                                          Unliquidated
          Cincinnati, OH 45264                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,000.00
          Stanton Advisors LLC
          300 Coles Street                                                       Contingent
          Apt. 802                                                               Unliquidated
          Jersey City, NJ 07310                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002136
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         32 of
                                                                                            3274
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 52 of 215 PageID 4869
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $90,712.65
          Stanton LLP
          9400 N Central Expwy                                                   Contingent
          Ste 1304                                                               Unliquidated
          Dallas, TX 75231                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          State Street Global Exchange
          Elkins/McSherry, LLC                                                   Contingent
          One Lincoln Street                                                     Unliquidated
          Boston, MA 02111                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $246,802.54
          Stinson Leonard Street LLP                                             Contingent
          PO Box 843052                                                          Unliquidated
          Kansas City, MO 64184                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,158.52
          Thomson West                                                           Contingent
          PO Box 64833                                                           Unliquidated
          St. Paul, MN 55164-0833                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          UBS AG, London Branch
          c/o Andrew Clubock, Esq.
          Latham & Watkins LLP                                                   Contingent
          555 11th Street NW #1000                                               Unliquidated
          Washington, DC 20004                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          UBS Securities LLC
          c/o Andrew Clubock
          Latham & Watkins LLP                                                   Contingent
          555 11th Street NW #1000                                               Unliquidated
          Washington, DC 20004                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $90.45
          UPS Supply Chain Solutions                                             Contingent
          28013 Network Place                                                    Unliquidated
          Chicago, IL 60673-1280                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   002137
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         33 of
                                                                                            3374
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 53 of 215 PageID 4870
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.110     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,334.80
           Wakefield Quin
           Victoria Place                                                        Contingent
           31 Victoria St                                                        Unliquidated
           Hamilton, HM10 Bermuda                                                Disputed

           Date(s) debt was incurred                                         Basis for the claim:    See Exhibit A
           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes

 3.111     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $3,411.87
           Wilks, Lukoff & Bracegirdle, LLC
           4250 Lancaster Pike                                                   Contingent
           #200                                                                  Unliquidated
           Wilmington, DE 19805                                                  Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Trade Payable
           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes

 3.112     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,348.31
           Xerox Corporation                                                     Contingent
           PO Box 650361                                                         Unliquidated
           Dallas, TX 75265                                                      Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Trade Payable
           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      Unknown
 5b. Total claims from Part 2                                                                            5b.   +    $                 244,617,627.33

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                    244,617,627.33




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 17 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy


                                                                                                                                                   002138
  Case 19-34054-sgj11 Doc 1794-2
                          247 Filed
                                  Filed
                                     12/13/19
                                        01/22/21Entered
                                                   Entered
                                                        12/13/19
                                                           01/22/21
                                                                 22:32:34
                                                                    16:10:28Page
                                                                              Page
                                                                                 34 of
                                                                                    3474
                                                                                       of
   Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 54 of 215 PageID 4871

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ScheduleFͲExhibitA


LawFirm                                    GrossBalance[1]                     HCMLPBalance[2]                         OtherBalance[3]
McKoolSmith                            2,163,976.00        2,163,976.00         Ͳ
FoleyGardere                           1,601,136.66        1,446,136.66         155,000.00
DLAPiperLLP(US)                      1,318,730.36        1,318,730.36         Ͳ
MetaͲeDiscoveryLLC                    1,378,061.34        780,645.36        597,415.98
LynnPinkerCox&Hurst,LLP            529,303.56       436,538.06        92,765.50
Duff&Phelps,LLC                      350,000.00       350,000.00        Ͳ
ReidCollins&Tsai                     1,087,474.36        258,526.25        828,948.11
StinsonLeonardStreetLLP               246,802.54      246,802.54        Ͳ
ColeSchotz                             243,667.06       198,760.29        44,906.77
AndrewsKurth                           771,467.89       137,637.81        633,830.08
ConnollyGallagherLLP                  118,831.25       118,831.25        Ͳ
Boies,Schiller&FlexnerLLP           115,714.80       115,714.80        Ͳ
AkinGumpStraussHauer&FeldLLP      1,739,149.45        113,947.86        1,625,201.59
Abrams&Bayliss                        108,399.83       108,399.83        Ͳ
HuntonAndrewsKurthLLP                205,378.20       107,221.92        98,156.28
BatesWhite,LLC                        90,855.79      90,855.79       Ͳ
StantonLLP                             90,712.65      90,712.65       Ͳ
ASWLawLimited                         77,044.60      77,044.60       Ͳ
AmericanArbitrationAssociation        55,511.80      55,511.80       Ͳ
CareyOlsen                             38,930.00      38,930.00       Ͳ
LegalpeopleLLC                         34,425.72      34,425.72       Ͳ
ACAComplianceGroup                    48,526.43      26,324.25       22,202.18
MaplesandCalder                       200,758.82       25,800.11       174,958.71
DanielSheehan&Associates,PLLC       21,226.25      21,226.25       Ͳ
Debevoise&PlimptonLLP                48,300.79      20,658.79       27,642.00
KattenMuchinRosenmanLLP              16,695.00      16,695.00       Ͳ
Opus2International,Inc.              39,214.03      15,669.86       23,544.17
MarkitWSOCorporation                   154,632.25       12,015.91       142,616.34
GreylineSolutions                      11,250.00      11,250.00       Ͳ
StantonAdvisorsLLC                    10,000.00      10,000.00       Ͳ
EpiqeDiscoverySolutions               21,889.05      9,972.65      11,916.40
Quintairos,PrietoWood&Boyer         12,897.42      8,608.17      4,289.25
BellNunnally&MartinLLP              6,934.79    6,934.79      Ͳ
EliteDocumentTechnology               49,300.00      5,837.30      43,462.70
HarderLLP                              5,464.13    5,464.13      Ͳ
SquirePattonBoggs(US)LLP            50,000.00      5,208.40      44,791.60
LevingerPC                             12,884.21      3,778.01      9,106.20
Lexitas                                 2,583.66    2,583.66      Ͳ
StateStreetGlobalExchange            2,500.00    2,500.00      Ͳ
WakefieldQuin                          4,760.60    2,334.80      2,425.80
Alston&BirdLLP                       2,234.00    2,234.00      Ͳ
FelicityToubeQC                       6,208.22    1,546.65      4,661.57
ScottDouglass&McConnicoLLP          4,983.50    1,478.59      3,504.91
JAMS,Inc                               24,097.28      1,352.27      22,745.01
CSIGlobalDepositionServices          826.01   826.01    Ͳ
CBIZValuationGroup,LLC               8,269.26    545.77    7,723.49
GardnerHaasPLLC                       7,920.00    522.72    7,397.28
CaseAnywhereLLC                       417.20   417.20    Ͳ
CaledonianDirectorsLimited            325.00   325.00    Ͳ
Winston&StrawnLLP                    1,770,877.30        Ͳ   1,770,877.30
K&LGatesLLP                           160,228.40       Ͳ   160,228.40
DavisPolk&WardwellLLP               105,140.83       Ͳ   105,140.83




                                                                                                                           0021391of2
   Case 19-34054-sgj11 Doc 1794-2
                           247 Filed
                                   Filed
                                      12/13/19
                                         01/22/21Entered
                                                    Entered
                                                         12/13/19
                                                            01/22/21
                                                                  22:32:34
                                                                     16:10:28Page
                                                                               Page
                                                                                  35 of
                                                                                     3574
                                                                                        of
    Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 55 of 215 PageID 4872

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ScheduleFͲExhibitA


LawFirm                                                              GrossBalance[1]                      HCMLPBalance[2]                         OtherBalance[3]
Baker&McKenzieLLP                                              131,938.68        Ͳ   131,938.68
ZuckermanSpaederLLP                                             127,295.18        Ͳ   127,295.18
Robbins,Russell,Englert,Orseck,Untereiner&SauberLLP        100,476.30        Ͳ   100,476.30
BerkeleyResearchGroup,LLC                                      60,976.22       Ͳ   60,976.22
DayPitneyLLP                                                    55,793.69       Ͳ   55,793.69
Milbank,Tweed,Hadley                                            52,993.21       Ͳ   52,993.21
GarmanTurnerGordon                                              42,222.06       Ͳ   42,222.06
WickPhillipsGould&Martin,LLPͲOperatingAccount             27,749.45       Ͳ   27,749.45
Pope,Hardwicke,Christie,Schell,Kelly&TaplettLLP            27,102.33       Ͳ   27,102.33
OberKalerGrimes&Shriver                                       24,939.27       Ͳ   24,939.27
ValueScope                                                        22,357.65       Ͳ   22,357.65
BrianLauten,PC                                                  16,650.00       Ͳ   16,650.00
Hutchison&Steffen,PLLC                                         15,156.95       Ͳ   15,156.95
CounselPressLLC                                                 14,926.01       Ͳ   14,926.01
IntegraFECLLC                                                   13,409.52       Ͳ   13,409.52
RowlettHillCollinsLLP                                          12,562.50       Ͳ   12,562.50
WillkieFarr&GallagherLLP                                      9,640.00     Ͳ   9,640.00
FlemmingZulackWilliamsonZauderer                               8,356.25     Ͳ   8,356.25
TSGReporting,Inc                                                6,589.70     Ͳ   6,589.70
ToddTravers                                                      4,987.50     Ͳ   4,987.50
BrownsteinHyattFarberSchreck,LLP                              4,777.21     Ͳ   4,777.21
MorrisJamesLLPͲInvoices                                       4,313.10     Ͳ   4,313.10
Wachtell,Lipton,Rosen&Katz                                    3,752.48     Ͳ   3,752.48
Lenz&Staehelin                                                  3,568.15     Ͳ   3,568.15
QuinnEmanuelTrialLawyers                                       3,180.65     Ͳ   3,180.65
Ogier                                                             2,794.97     Ͳ   2,794.97
LowensteinSandler                                                2,778.72     Ͳ   2,778.72
J.SagarAssociates                                               2,391.20     Ͳ   2,391.20
BifferatoGentilottiLLC                                          1,931.41     Ͳ   1,931.41
Bass,Berry&SimsPLC                                            1,888.00     Ͳ   1,888.00
TransPerfectTranslationsInternationalInc.                      1,646.59     Ͳ   1,646.59
Kim&Chang                                                       1,487.11     Ͳ   1,487.11
WilmerHale                                                        1,056.00     Ͳ   1,056.00
BaileyKennedy,LLP                                               900.00    Ͳ   900.00
CTCorporation                                                    899.00    Ͳ   899.00
Cooke,Young&KeidanLLP                                         804.40    Ͳ   804.40
EliteDepositionTechnologies                                     783.61    Ͳ   783.61
Gibson,Dunn&CrutcherLLP                                       651.60    Ͳ   651.60
USLegalSupport                                                  507.06    Ͳ   507.06
EsquireDepositionSolutions                                      253.42    Ͳ   253.42
KimLeslieShafer                                                 225.00    Ͳ   225.00
AkermanLLP                                                       69.93   Ͳ   69.93
Total                                                             15,993,700.38 8,511,459.84 7,482,240.53

[1]RepresentsgrossamountofinvoicesreceivedwheretheDebtoriscounterpartytotheengagementletter.
[2]RepresentsallocatedamountofinvoicesowingbyDebtor.
[3]RepresentsallocatedamountofinvoicesowingbynonͲDebtorparty.Amountarenotfinalamountsandmaybesubjecttodispute.




                                                                                                                                                      0021402of2
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        36 of
                                                                                           3674
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 56 of 215 PageID 4873
 Fill in this information to identify the case:

 Debtor name         Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         19-34054-SGJ
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Subscription To 13D
             lease is for and the nature of               Global Strategy And
             the debtor's interest                        Research Services

                  State the term remaining                121 Days
                                                                                    13D Global Strategy and Research
             List the contract number of any                                        491 N Main Street
                   government contract                                              Ketchum, ID 83340


 2.2.        State what the contract or                   Subscription
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                76 Days                   4Cast Inc.
                                                                                    420 Lexington Avenue
             List the contract number of any                                        Suite 2147
                   government contract                                              New York, NY 10170


 2.3.        State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                    Aberdeen Loan Funding, Ltd.
                  State the term remaining                Termination Contingent    190 Elgin Avenue
                                                                                    George Town, Grand Cayman
             List the contract number of any                                        KY1-9005, Cayman Islands
                   government contract


 2.4.        State what the contract or                   Janitorial Service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                198 Days
                                                                                    ABM Texas General Services, Inc.
             List the contract number of any                                        2020 Westridge Drive
                   government contract                                              Irving, TX 75038




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


                                                                                                                                002141
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        37 of
                                                                                           3774
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 57 of 215 PageID 4874
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Compliance Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                0 Days                     ACA Compliance Group
                                                                                     8403 Colesville Road
             List the contract number of any                                         Ste 870
                   government contract                                               Silver Spring, MD 20910


 2.6.        State what the contract or                   Tamale Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                351 Days                   Advent Software, Inc.
                                                                                     600 Townsend Street
             List the contract number of any                                         Ste 500
                   government contract                                               San Francisco, CA 94103


 2.7.        State what the contract or                   Geneva Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                207 Days                   Advent Software, Inc.
                                                                                     Three Lincoln Centre
             List the contract number of any                                         5430 LBJ Freeway Ste 800
                   government contract                                               Dallas, TX 75240


 2.8.        State what the contract or                   Software License
             lease is for and the nature of               Global Strategy And
             the debtor's interest                        China
                                                                                     Alpine Macro
                  State the term remaining                167 Days                   1130 Sherbrooke St West PH1
                                                                                     Montreal, Quebec
             List the contract number of any                                         Canada, H3A2M8
                   government contract


 2.9.        State what the contract or                   Travel Account
             lease is for and the nature of               Purchase And Usage
             the debtor's interest

                  State the term remaining                254 Days
                                                                                     American Airlines, Inc.
             List the contract number of any                                         PO Box 619616 MD4106
                   government contract                                               Ft Worth, TX 76155


 2.10.       State what the contract or                   Actuarial Services
             lease is for and the nature of
             the debtor's interest
                                                                                     Aon Consulting, Inc.
                  State the term remaining                76 Days                    445 Hutchinson Ave
                                                                                     Ste 900
             List the contract number of any                                         Columbus, OH 43235
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 2 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002142
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        38 of
                                                                                           3874
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 58 of 215 PageID 4875
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.11.       State what the contract or                   Enterprise Technology
             lease is for and the nature of               Research
             the debtor's interest

                  State the term remaining                746 Days                    Aptiviti, Inc.
                                                                                      129 West 29th Street
             List the contract number of any                                          3rd Floor
                   government contract                                                New York, NY 10001


 2.12.       State what the contract or                   Employment Practices
             lease is for and the nature of               Insurance
             the debtor's interest

                  State the term remaining                147 Days                    Argonaut Insurance Company
                                                                                      225 W Washington Street
             List the contract number of any                                          24th floor
                   government contract                                                Chicago, IL 60606


 2.13.       State what the contract or                   Internet
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                3 Years
                                                                                      AT&T
             List the contract number of any                                          208 South Akard Street
                   government contract                                                Dallas, TX 75201


 2.14.       State what the contract or                   Cell Phones
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                      AT&T Mobility
             List the contract number of any                                          208 South Akard Street
                   government contract                                                Dallas, TX 75202


 2.15.       State what the contract or                   Dev Server Hosting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                      AWS
             List the contract number of any                                          410 Terry Avenue North
                   government contract                                                Seattle, WA 98109


 2.16.       State what the contract or                   Investment Research         BCA Research Inc.
             lease is for and the nature of                                           1002 Sherbrooke Street West
             the debtor's interest                                                    Suite 1600
                                                                                      Montreal, Quebec, CA 3L6
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            002143
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        39 of
                                                                                           3974
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 59 of 215 PageID 4876
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining                76 Days

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Bloomberg
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                60 day termination; two
                                                          year autorenewal; after
                                                          initial term of 07/15/201   Bloomberg Finance, L.P.
             List the contract number of any                                          731 Lexington Ave
                   government contract                                                New York, NY 10022


 2.18.       State what the contract or                   Erisa Group Health
             lease is for and the nature of               Plan
             the debtor's interest

                  State the term remaining                41 Days
                                                                                      Blue Cross Blue Shield of Texas
             List the contract number of any                                          1001 E. Lookout Dr.
                   government contract                                                Richardson, TX 75082


 2.19.       State what the contract or                   Stop Loss Coverage
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                41 Days
                                                                                      Blue Cross Blue Shield of Texas
             List the contract number of any                                          1001 E. Lookout Dr.
                   government contract                                                Richardson, TX 75082


 2.20.       State what the contract or                   Electronic Access
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Perpetuity
                                                                                      BNY Mellon
             List the contract number of any                                          525 Penn Place
                   government contract                                                Pittsburgh, PA 15219


 2.21.       State what the contract or                   Cloud Doc Hosting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                      BOX.com
             List the contract number of any                                          900 Jefferson Ave
                   government contract                                                Redwood City, CA 94063


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            002144
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        40 of
                                                                                           4074
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 60 of 215 PageID 4877
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.22.       State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                     Brentwood CLO, Ltd.
                  State the term remaining                Termination Contingent     Maples Finance Limited, PO Box 1093GT
                                                                                     Queensgate House, South Church Street
             List the contract number of any                                         George Town, Grand Cayman, Cayman Island
                   government contract


 2.23.       State what the contract or                   E-Ballot And Meeting
             lease is for and the nature of               Information Services
             the debtor's interest

                  State the term remaining                162 Days
                                                                                     Broadridge Investor Communication Solutions
             List the contract number of any                                         One Park Ave
                   government contract                                               New York, NY 10016


 2.24.       State what the contract or                   Advisory Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Termination Contingent
                                                                                     Carey International, Inc.
             List the contract number of any                                         4530 Wisconsin Ave NW
                   government contract                                               Washington, DC 20016


 2.25.       State what the contract or                   Advisory Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Termination Contingent     CCS Medical, Inc.
                                                                                     14255 49th Street North
             List the contract number of any                                         Suite 301
                   government contract                                               Clearwater, FL 33762


 2.26.       State what the contract or                   Wan Line And
             lease is for and the nature of               Telephones
             the debtor's interest

                  State the term remaining                Monthly
                                                                                     CenturyLink
             List the contract number of any                                         100 CenturyLink Drive
                   government contract                                               Monroe, LA 71203


 2.27.       State what the contract or                   Second Amended And
             lease is for and the nature of               Restated Investment
             the debtor's interest                        Advisory Agreement         Charitable DAF Fund, L.P. / Charitable DAF GP , LLC
                                                                                     Attention: Grant Scott
                  State the term remaining                90 Day Termination         4140 Park Lake Avenue
                                                          Provision; Annual          Suite 600
                                                          Autoextend Following       Raleigh, NC 27612
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 5 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002145
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        41 of
                                                                                           4174
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 61 of 215 PageID 4878
 Debtor 1 Highland Capital Management, L.P.                                                     Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                                                          Initial Term Ending
                                                          12/31/2017
             List the contract number of any
                   government contract


 2.28.       State what the contract or                   Second Amended And
             lease is for and the nature of               Restated Service
             the debtor's interest                        Agreement

                  State the term remaining                60 Day Termination
                                                          Provision; Annual             Charitable DAF Fund, L.P. / Charitable DAF GP , LLC
                                                          Autoextend Following          Attention: Grant Scott
                                                          Initial Term 12/31/2017       4140 Park Lake Avenue
             List the contract number of any                                            Suite 600
                   government contract                                                  Raleigh, NC 27612


 2.29.       State what the contract or                   Workers Comp
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                254 Days                      Chubb
                                                                                        2001 Bryan St.
             List the contract number of any                                            Ste. 3600
                   government contract                                                  Dallas, TX 75201


 2.30.       State what the contract or                   Cisco Hardware
             lease is for and the nature of               Support
             the debtor's interest

                  State the term remaining                2 Years
                                                                                        Cisco
             List the contract number of any                                            170 West Tasman Dr
                   government contract                                                  San Jose, CA 95134


 2.31.       State what the contract or                   Conference Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                        Cisco Webex
             List the contract number of any                                            170 West Tasman Dr
                   government contract                                                  San Jose, CA 95134


 2.32.       State what the contract or                   Webex Seminars
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                        Cisco Webex Events
             List the contract number of any                                            170 West Tasman Dr
                   government contract                                                  San Jose, CA 95134

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 6 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


                                                                                                                              002146
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        42 of
                                                                                           4274
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 62 of 215 PageID 4879
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


 2.33.       State what the contract or                   Pr Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                121 Days                   Cision US Inc.
                                                                                     1 Prudential Plaza, 7th floor
             List the contract number of any                                         130 E Randolph Street
                   government contract                                               Chicago, IL 60601


 2.34.       State what the contract or                   Reference Portfolio
             lease is for and the nature of               Management
             the debtor's interest                        Agreement
                                                                                     Citibank, N.A.
                  State the term remaining                Termination Contingent     Attnetion: Doug Warren
                                                                                     390 Greenwich Street
             List the contract number of any                                         Fourth Floor
                   government contract                                               New York, NY 10013


 2.35.       State what the contract or                   Saas Solutions
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                295 Days                   Clearwater Analytics LLC
                                                                                     777 W Main St
             List the contract number of any                                         Ste 900
                   government contract                                               Boise, ID 83702


 2.36.       State what the contract or                   Research
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                77 Days
                                                                                     Coleman Research
             List the contract number of any                                         575 5th Ave 21st Floor
                   government contract                                               New York, NY 10017


 2.37.       State what the contract or                   Research Service
             lease is for and the nature of               Credits
             the debtor's interest

                  State the term remaining                76 Days                    Coleman Research Group, Inc.
                                                                                     575 5th Avenue
             List the contract number of any                                         21st Floor
                   government contract                                               New York, NY 10017


 2.38.       State what the contract or                   San Backup
             lease is for and the nature of
             the debtor's interest
                                                                                     Commvault Backup
                  State the term remaining                Annual                     1 Commvault Way
                                                                                     Tinton Falls, NJ 07724
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 7 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002147
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        43 of
                                                                                           4374
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 63 of 215 PageID 4880
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

             List the contract number of any
                   government contract


 2.39.       State what the contract or                   Avaya Maintenance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                     Converge One
             List the contract number of any                                         10900 Nesbitt Avenue South
                   government contract                                               Bloomington, MN 55437


 2.40.       State what the contract or                   Amended And Restated
             lease is for and the nature of               Advisory Services
             the debtor's interest                        Agreement

                  State the term remaining                Termination Contingent     Cornerstone Healthcare Group Holding, Inc
                                                                                     2200 Ross Ave
             List the contract number of any                                         Ste. 5400
                   government contract                                               Dallas, TX 75201


 2.41.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                927 Days                   Crescent TC Investors, L.P.
                                                                                     200 Crescent Court
             List the contract number of any                                         Ste 250
                   government contract                                               Dallas, TX 75201


 2.42.       State what the contract or                   Filing/Formation/Regist
             lease is for and the nature of               ered Agent
             the debtor's interest

                  State the term remaining                N/A - As Needed            CT Corporation
                                                                                     1999 Bryan Street
             List the contract number of any                                         Ste 900
                   government contract                                               Dallas, TX 75201


 2.43.       State what the contract or                   Emergency Backup It
             lease is for and the nature of               Support
             the debtor's interest

                  State the term remaining                Monthly
                                                                                     CVE technology
             List the contract number of any                                         3000 E Plano Pkwy
                   government contract                                               Plano, TX 75074




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 8 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002148
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        44 of
                                                                                           4474
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 64 of 215 PageID 4881
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.44.       State what the contract or                   Anti Virus Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual                     Cylance
                                                                                     400 Spectrum Center Dr.
             List the contract number of any                                         Suite 900
                   government contract                                               Irvine, CA 92618


 2.45.       State what the contract or                   Compliance
             lease is for and the nature of               Information Service
             the debtor's interest

                  State the term remaining                30 Day Termination         Debt Domain
                                                                                     295 Madison Ave
             List the contract number of any                                         Ste 24
                   government contract                                               New York, NY 10017


 2.46.       State what the contract or                   Cable News
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                     DirectTV
             List the contract number of any                                         208 South Akard Street
                   government contract                                               Dallas, TX 75202


 2.47.       State what the contract or                   Cobra Admin
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                443 Days
                                                                                     Discovery Benefits Inc
             List the contract number of any                                         4321 20th Ave. S.
                   government contract                                               Fargo, ND 58103


 2.48.       State what the contract or                   2 Factor Authentication
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                     DUO Security
             List the contract number of any                                         170 West Tasman Dr
                   government contract                                               San Jose, CA 95134


 2.49.       State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest                                                   Eastland CLO Ltd.
                                                                                     190 Elgin Avenue
                  State the term remaining                Termination Contingent     George Town, Grand Cayman
                                                                                     KY1-9005, Cayman Islands
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 9 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002149
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        45 of
                                                                                           4574
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 65 of 215 PageID 4882
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.50.       State what the contract or                   Trading Cost Analytic
             lease is for and the nature of               Services
             the debtor's interest

                  State the term remaining                30 Day Termination           Elkins McSherry
                                                                                       225 Liberty St
             List the contract number of any                                           24th floor
                   government contract                                                 New York, NY 10281


 2.51.       State what the contract or                   Disaster Recovery Site
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                3 Years
                                                                                       Evoque Data Center
             List the contract number of any                                           250 Vesey Street 15th Floor
                   government contract                                                 New York, NY 10281


 2.52.       State what the contract or                   Load Balancers
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                       F5
             List the contract number of any                                           801 5th Ave
                   government contract                                                 Seattle, WA 98104


 2.53.       State what the contract or                   Amended And Restated
             lease is for and the nature of               Shared Services
             the debtor's interest                        Agreement
                                                                                       Falcon E&P Opportunities GP, LLC
                  State the term remaining                Termination Contingent       c/o PetroCap, LLC, Attention: Marc Manzo
                                                                                       2602 McKinney Avenue
             List the contract number of any                                           Suite 400
                   government contract                                                 Dallas, TX 75204


 2.54.       State what the contract or                   Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                169 Days                     Financial Tracking
                                                                                       1111 East Putnam Ave
             List the contract number of any                                           Ste 304
                   government contract                                                 Riverside, CT 06878


 2.55.       State what the contract or                   Pr Services                  First Page Management LLC dba StatusLabs
             lease is for and the nature of                                            151 South 1st
             the debtor's interest                                                     Ste 100
                                                                                       Austin, TX 78704
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 10 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             002150
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        46 of
                                                                                           4674
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 66 of 215 PageID 4883
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining                16 Days

             List the contract number of any
                   government contract


 2.56.       State what the contract or                   Primary Data Center
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly                    Flexential
                                                                                     11900 East Cornell Avenue
             List the contract number of any                                         Building B, 3rd Floor
                   government contract                                               Aurora, CO 80014


 2.57.       State what the contract or                   Plant Maintenance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                166 Days
                                                                                     Four Seasons Plantscaping, LLC
             List the contract number of any                                         PO Box 793429
                   government contract                                               Dallas, TX 75379


 2.58.       State what the contract or                   Data Accessed Via
             lease is for and the nature of               Bloomberg Terminals
             the debtor's interest

                  State the term remaining                290 Days
                                                                                     FT Interactive Date Corporation
             List the contract number of any                                         22 Crosby Drive
                   government contract                                               Bedford, MA 01730


 2.59.       State what the contract or                   Expert Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                N/A                        FTI Consulting, Inc.
                                                                                     Three Times Square
             List the contract number of any                                         10th floor
                   government contract                                               NewYork, NY 10036


 2.60.       State what the contract or                   Portfolio Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                     Gleneagles CLO, Ltd.
                  State the term remaining                Termination Contingent     PO Box 1093 GT, Queensgate House
                                                                                     South Church Street, George Town
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 11 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002151
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        47 of
                                                                                           4774
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 67 of 215 PageID 4884
 Debtor 1 Highland Capital Management, L.P.                                                     Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.61.       State what the contract or                   Domain Registrations
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                1 Year                        GoDaddy
                                                                                        14455 N. Hayden Rd.
             List the contract number of any                                            Ste. 219
                   government contract                                                  Scottsdale, AZ 85260


 2.62.       State what the contract or                   Corporate Wellness
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                197 Days                      Gold's Texas Holdings Group, Inc
                                                                                        4001 Maples Avenue
             List the contract number of any                                            Ste 200
                   government contract                                                  Dallas, TX 75219


 2.63.       State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement

                  State the term remaining                60 Day Termination
                                                          Provision; Annual             Governance Re Ltd.
                                                          Autoextend Following          Wellesley House North
                                                          Initial Term 12/31/2008       2nd Floor, 90 Pitts Bay Road
             List the contract number of any                                            Pembroke HM 08, Bermuda
                   government contract


 2.64.       State what the contract or                   D&O policy
             lease is for and the nature of
             the debtor's interest
                                                                                        Governance Re Ltd.
                  State the term remaining                75 days (to 12/31/2019)       Wellesley House North,2nd Floor
                                                                                        90 Pitts Bay Road, Pembroke HM 08
             List the contract number of any                                            Bermuda
                   government contract


 2.65.       State what the contract or                   Amendment No. 1 To
             lease is for and the nature of               Servicing Agreement
             the debtor's interest
                                                                                        Grayson CLO Corp., et al
                  State the term remaining                N/A                           190 Elgin Avenue
                                                                                        George Town, Grand Cayman
             List the contract number of any                                            KY1-9005, Cayman Islands
                   government contract


 2.66.       State what the contract or                   Servicing Agreement           Grayson CLO Ltd.
             lease is for and the nature of                                             190 Elgin Avenue
             the debtor's interest                                                      George Town, Grand Cayman
                                                                                        KY1-9005, Cayman Islands
                  State the term remaining                Termination Contingent
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 12 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


                                                                                                                              002152
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        48 of
                                                                                           4874
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 68 of 215 PageID 4885
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease


             List the contract number of any
                   government contract


 2.67.       State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                      Greenbriar CLO, Ltd.
                  State the term remaining                Termination Contingent      P.O. Box 1093GT, Queensgate House
                                                                                      South Church Street, George Town
             List the contract number of any                                          Grand Cayman, Cayman Islands
                   government contract


 2.68.       State what the contract or                   Compliance Testing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                95 Days                     Greyline Solutions LLC
                                                                                      One Sansome Street
             List the contract number of any                                          Suite 1895
                   government contract                                                San Francisco, CA 94104


 2.69.       State what the contract or                   Food Ordering
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                191 Days                    GrubHub Holdings Inc.
                                                                                      111 W. Washington Street
             List the contract number of any                                          Ste 2100
                   government contract                                                Chicago, IL 60602


 2.70.       State what the contract or                   Gips Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                43982                       Guardian Performance Solutions, LLC
                                                                                      836 57th Street
             List the contract number of any                                          Suite 408
                   government contract                                                Sacramento, CA 95819


 2.71.       State what the contract or                   Data Sharing Platform
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                306 Days                    Harvest Exchange Corp
                                                                                      1200 Smith Street
             List the contract number of any                                          Ste. 672
                   government contract                                                Houston, TX 77002




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 13 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            002153
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        49 of
                                                                                           4974
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 69 of 215 PageID 4886
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.72.       State what the contract or                   Online Research Portal
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                5 business day
                                                          termination; 3 month
                                                          autorenewal after initial    Hedgeye Risk Management, LLC
                                                          term of 03/31/2016           1 High Ridge Park
             List the contract number of any                                           3rd Floor
                   government contract                                                 Stamford, CT 06905


 2.73.       State what the contract or                   Sub-Advisory
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                30 Days With                 Highland Capital Insurance Solutions, L.P.
                                                          Additional                   Attention: General Counsel
                                                          Contingencies                300 Crescent Court
             List the contract number of any                                           Suite 700
                   government contract                                                 Dallas, TX 75201


 2.74.       State what the contract or                   Shared Services
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                       Highland Capital Insurance Solutions, L.P.
                  State the term remaining                30 Day Termination           Attention: General Counsel
                                                          Provision                    300 Crescent Court
             List the contract number of any                                           Suite 700
                   government contract                                                 Dallas, TX 75201


 2.75.       State what the contract or                   Second Amended And
             lease is for and the nature of               Restated Shared
             the debtor's interest                        Service Agreement

                  State the term remaining                60 Day Termination
                                                          Provision; Annual            Highland Capital Management Fund Advisor LP
                                                          Autoextend Following         Attention: General Counsel
                                                          Initial Term 2/8/2014        300 Crescent Court
             List the contract number of any                                           Suite 700
                   government contract                                                 Dallas, TX 75201


 2.76.       State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement

                  State the term remaining                60 Day Termination
                                                          Provision; Annual
                                                          Autoextend Following         Highland Capital Multi-Strategy Fund, L.P.
                                                          Initial Term 7/31/2007       PO Box 309 Ugland House
             List the contract number of any                                           Grand Cayman
                   government contract                                                 KY1-1104, Cayman Islands



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 14 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             002154
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        50 of
                                                                                           5074
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 70 of 215 PageID 4887
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.77.       State what the contract or                   Collateral Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                      Highland Credit Opportunities CDO Ltd.
                  State the term remaining                Termination Contingent      190 Elgin Avenue
                                                                                      George Town, Grand Cayman
             List the contract number of any                                          KY1-9005, Cayman Islands
                   government contract


 2.78.       State what the contract or                   Management
             lease is for and the nature of               Agreement
             the debtor's interest                                                    Highland Credit Opportunities Japanese Feeder
                  State the term remaining                90 Days With                Sub-Trust
                                                          Additional                  190 Elgin Avenue
                                                          Contingencies               George Town Grand Cayman
             List the contract number of any                                          KY1-9005, Cayman Islands
                   government contract


 2.79.       State what the contract or                   Service Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                      Paxstone Capital LLP
                  State the term remaining                30 day termination          Attn: Kasper Kemp Hansen
                                                          notice                      483 Green Lane
             List the contract number of any                                          London N13 4BS
                   government contract                                                UK


 2.80.       State what the contract or                   Sub-Advisory
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                      Highland HCF Advisor, Ltd.
                  State the term remaining                Termination Contingent      Attention: General Counsel
                                                                                      300 Crescent Court
             List the contract number of any                                          Suite 700
                   government contract                                                Dallas, TX 75201


 2.81.       State what the contract or                   Shared Services
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                      Highland HCF Advisor, Ltd.
                  State the term remaining                30 Days                     Attention: General Counsel
                                                                                      300 Crescent Court
             List the contract number of any                                          Suite 700
                   government contract                                                Dallas, TX 75201


 2.82.       State what the contract or                   Collateral Management
             lease is for and the nature of               Agreement                   Highland Legacy Limited
             the debtor's interest                                                    c/o Maples and Calder, PO Box 309
                                                                                      Ugland House, South Church Street, Georg
                  State the term remaining                Termination Contingent      Grand Cayman, Cayman Islands

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 15 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            002155
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        51 of
                                                                                           5174
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 71 of 215 PageID 4888
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

             List the contract number of any
                   government contract


 2.83.       State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement
                                                                                       Highland Loan Fund, Ltd., et al
                  State the term remaining                Termination Contingent       PO Box 309 Ugland House
                                                                                       Grand Cayman
             List the contract number of any                                           KY1-1104, Cayman Islands
                   government contract


 2.84.       State what the contract or                   Collateral Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                       Highland Loan Funding V Ltd.
                  State the term remaining                Termination Contingent       P.O. Box 1093GT, Queensgate House
                                                                                       South Church Street, George Town
             List the contract number of any                                           Grand Cayman, Cayman Islands
                   government contract


 2.85.       State what the contract or                   Third Amended And
             lease is for and the nature of               Restated Investment
             the debtor's interest                        Management
                                                          Agreement
                  State the term remaining                75 Day Termination;
                                                          Annual Auto Renewal          Highland Multi Strategy Credit Fund, Ltd
                                                          Following Initial Term       PO Box 309 Ugland House
                                                          12/31/2014                   Grand Cayman
             List the contract number of any                                           KY1-1104, Cayman Islands
                   government contract


 2.86.       State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement

                  State the term remaining                60 Day Termination;
                                                          Annual Auto Renewal          Highland Multi Strategy Credit Fund, Ltd
                                                          Following Initial Term       PO Box 309 Ugland House
                                                          7/31/2007                    Grand Cayman
             List the contract number of any                                           KY1-1104, Cayman Islands
                   government contract


 2.87.       State what the contract or                   Collateral Servicing
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                       Highland Park CDO I, Ltd.
                  State the term remaining                Termination Contingent       P.O. Box 1093GT, Queensgate House
                                                                                       South Church Street, George Town
             List the contract number of any                                           Grand Cayman, Cayman Islands
                   government contract

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 16 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             002156
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        52 of
                                                                                           5274
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 72 of 215 PageID 4889
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


 2.88.       State what the contract or                   Amended And Restated
             lease is for and the nature of               Investment
             the debtor's interest                        Management
                                                          Agreement
                  State the term remaining                90 Days With               Highland Prometheus Master Fund, L.P.
                                                          Additional                 c/o Maples and Calder, PO Box 309
                                                          Contingencies              Ugland House, South Church Street, Georg
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract


 2.89.       State what the contract or                   Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                     Highland Restoration Capital Partners Offshore, L.P.
                  State the term remaining                Termination Contingent     PO Box 309 Ugland House
                                                                                     Grand Cayman
             List the contract number of any                                         KY1-1104, Cayman Islands
                   government contract


 2.90.       State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement

                  State the term remaining                75 Days With               Highland Select Equity Master Fund, L.P.
                                                          Additional                 31 Victoria Street Victoria House
                                                          Contingencies              Hamilton
             List the contract number of any                                         HM10, Bermuda
                   government contract


 2.91.       State what the contract or                   Oms Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                     IBM Websphere
             List the contract number of any                                         1 New Orchard Road
                   government contract                                               Armonk, NY 10504


 2.92.       State what the contract or                   Discovery Assistant
             lease is for and the nature of
             the debtor's interest
                                                                                     ImageMAKER Development Inc
                  State the term remaining                111 Days                   Ste 102,416 - 6th Street
                                                                                     New Westminster, BC, Canada
             List the contract number of any                                         V3L3B2
                   government contract


 2.93.       State what the contract or                   Software License Xto
             lease is for and the nature of               Zephyr                     Informa Investment Solutions
             the debtor's interest                                                   4 Westchester Park Drive
                                                                                     White Plain, NY 10604
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 17 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002157
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        53 of
                                                                                           5374
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 73 of 215 PageID 4890
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining                288 Days

             List the contract number of any
                   government contract


 2.94.       State what the contract or                   Style Advisor Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                76 Days
                                                                                       Informa Investment Solutions
             List the contract number of any                                           4 Westchester Park Drive
                   government contract                                                 White Plain, NY 10604


 2.95.       State what the contract or                   Research Vendor
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                228 Days                     InsiderScore, LLC
                                                                                       100 Thanet Circle
             List the contract number of any                                           Suite 300
                   government contract                                                 Princeton, NJ 08540


 2.96.       State what the contract or                   Data Warehouse
             lease is for and the nature of               Services
             the debtor's interest

                  State the term remaining                Variable based on
                                                          schedule                     Interactive Data Pricing and Reference D
             List the contract number of any                                           32 Crosby Drive
                   government contract                                                 Bedford, MA 01730


 2.97.       State what the contract or                   License Deal Model
             lease is for and the nature of               Libraries
             the debtor's interest

                  State the term remaining                350 Days
                                                                                       Intex Solutions, Inc.
             List the contract number of any                                           110 A Street
                   government contract                                                 Needham, MA 02494


 2.98.       State what the contract or                   Data Site
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Variable based on            Intralinks Inc.
                                                          schedule                     150 East 42nd St
             List the contract number of any                                           8th floor
                   government contract                                                 New York, NY 10017




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 18 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             002158
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        54 of
                                                                                           5474
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 74 of 215 PageID 4891
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.99.       State what the contract or                   Desktop Usb
             lease is for and the nature of               Monitoring
             the debtor's interest

                  State the term remaining                Annual
                                                                                       Ivanti Security
             List the contract number of any                                           698 West 10000 South
                   government contract                                                 Jordan, UT 84095


 2.100.      State what the contract or                   Amended And Restated
             lease is for and the nature of               Portfolio Management
             the debtor's interest                        Agreement
                                                                                       Jasper CLO Ltd.
                  State the term remaining                Termination Contingent       190 Elgin Avenue
                                                                                       George Town, Grand Cayman
             List the contract number of any                                           KY1-9005, Cayman Islands
                   government contract


 2.101.      State what the contract or                   Portfolio Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                       Liberty CLO Ltd.
                  State the term remaining                Termination Contingent       190 Elgin Avenue
                                                                                       George Town, Grand Cayman
             List the contract number of any                                           KY1-9005, Cayman Islands
                   government contract


 2.102.      State what the contract or                   Group Life Insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                406 Days
                                                                                       Liberty Life Assurance Company of Boston
             List the contract number of any                                           100 Liberty Way
                   government contract                                                 Dover, NH 03821


 2.103.      State what the contract or                   Financial Institution
             lease is for and the nature of               Bond
             the debtor's interest

                  State the term remaining                199 Days
                                                                                       Liberty Mutual Insurance Company
             List the contract number of any                                           175 Berkley St
                   government contract                                                 Boston, MA 02116


 2.104.      State what the contract or                   Linkedin -
             lease is for and the nature of               Recruiting/Job Posting
             the debtor's interest

                  State the term remaining                269 Days                     LinkedIn Corporation
                                                                                       1000 West Maude Avenue
             List the contract number of any                                           Sunnyvale, CA 94085
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 19 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             002159
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        55 of
                                                                                           5574
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 75 of 215 PageID 4892
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.105.      State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement

                  State the term remaining                Termination Contingent
                                                                                      Longhorn Credit Funding, LLC
             List the contract number of any                                          874 Walker Rd, Ste C
                   government contract                                                Dover, DE 19904


 2.106.      State what the contract or                   Amendment No. 1 To
             lease is for and the nature of               Investment
             the debtor's interest                        Management
                                                          Agreement
                  State the term remaining                N/A
                                                                                      Longhorn Credit Funding, LLC
             List the contract number of any                                          874 Walker Rd, Ste C
                   government contract                                                Dover, DE 19904


 2.107.      State what the contract or                   Macroeconomic
             lease is for and the nature of               Research Services
             the debtor's interest

                  State the term remaining                15 Days                     MacroMavens
                                                                                      180 W 20th Street
             List the contract number of any                                          Suite 1700
                   government contract                                                New York, NY 10011


 2.108.      State what the contract or                   Compliance Services
             lease is for and the nature of
             the debtor's interest
                                                                                      Maples Compliance Services (Cayman) Limit
                  State the term remaining                One month termination       PO Box 1093, Queensgate House
                                                                                      Grand Cayman, Cayman Islands
             List the contract number of any                                          KY1-1102
                   government contract


 2.109.      State what the contract or                   Nav Calc And
             lease is for and the nature of               Distribution
             the debtor's interest
                                                                                      Markit Equities Limited
                  State the term remaining                223 Days                    c.o Market Group Limited, Level 4
                                                                                      Ropemaker Place, 25 Ropemaker Street
             List the contract number of any                                          London EC2Y9LY
                   government contract


 2.110.      State what the contract or                   Data Services               Markit Group Limited / Markit North America
             lease is for and the nature of                                           2 More London Riverside
             the debtor's interest                                                    London SE12AP

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 20 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            002160
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        56 of
                                                                                           5674
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 76 of 215 PageID 4893
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining                60 day termination after
                                                          initial term of
                                                          11/01/2021; variable
                                                          based on schedules
             List the contract number of any
                   government contract


 2.111.      State what the contract or                   Software License
             lease is for and the nature of
             the debtor's interest
                                                                                      MarkitWSO Corporation
                  State the term remaining                746 Days                    Three Lincoln Centre
                                                                                      5430 LBJ Freeway
             List the contract number of any                                          Ste 800
                   government contract                                                Dallas, TX 75240


 2.112.      State what the contract or                   Wso Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                746 Days                    MarkitWSO Corporation
                                                                                      Three Lincoln Centre
             List the contract number of any                                          5430 LBJ Freeway Ste 800
                   government contract                                                Dallas, TX 75240


 2.113.      State what the contract or                   401K Plan Admin
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                47 Days                     MBM Advisors, Inc.
                                                                                      440 Louisiana St
             List the contract number of any                                          Suite 2500
                   government contract                                                Houston, TX 77002


 2.114.      State what the contract or                   Comp Survey
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                30 day termination          McLagan Partners Inc (Aon McLagan)
                                                                                      1600 Summer Street
             List the contract number of any                                          Ste 601
                   government contract                                                Stamford, CT 06905


 2.115.      State what the contract or                   Subscription To
             lease is for and the nature of               Creditflux News & Clo
             the debtor's interest                        I-Data Services

                  State the term remaining                350 Days                    Mergermarket (US) Limited
                                                                                      1501 Broadway
             List the contract number of any                                          8th Floor
                   government contract                                                New York, NY 10036

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 21 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            002161
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        57 of
                                                                                           5774
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 77 of 215 PageID 4894
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease


 2.116.      State what the contract or                   Subscription To Xtract
             lease is for and the nature of               Research
             the debtor's interest

                  State the term remaining                45 Days                      Mergermarket (US) Limited
                                                                                       1501 Broadway
             List the contract number of any                                           Suite 801
                   government contract                                                 New York, NY 10036


 2.117.      State what the contract or                   Term Life Insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                188 Days
                                                                                       Metlife Investors USA Insurance Company
             List the contract number of any                                           PO Box 13863
                   government contract                                                 Philadelphia, PA 19101


 2.118.      State what the contract or                   Ms Software Assurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                3 Years
                                                                                       Microsoft
             List the contract number of any                                           One Microsoft Way
                   government contract                                                 Redmond, WA 98052


 2.119.      State what the contract or                   Creditview Corporate -
             lease is for and the nature of               Leveraged Finance (12
             the debtor's interest                        Users)

                  State the term remaining                74 Days
                                                                                       Moody's Analytics, Inc.
             List the contract number of any                                           7 World Trade Center
                   government contract                                                 New York, NY 10007


 2.120.      State what the contract or                   Software License
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                259 Days
                                                                                       Morningstar Inc.
             List the contract number of any                                           22 W Washington St
                   government contract                                                 Chicago, IL 60602


 2.121.      State what the contract or                   Data License
             lease is for and the nature of
             the debtor's interest                                                     MSCI Inc.
                                                                                       7 World Trade Center
                  State the term remaining                50 Days                      250 Greenwich St, 49th floor
                                                                                       New York, NY 10007
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 22 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             002162
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        58 of
                                                                                           5874
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 78 of 215 PageID 4895
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

             List the contract number of any
                   government contract


 2.122.      State what the contract or                   Mailflow Monitoring
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly                     Mxtoolbox
                                                                                      12710 Research Blvd
             List the contract number of any                                          Ste 225
                   government contract                                                Austin, TX 00225


 2.123.      State what the contract or                   San Maintenance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                3 Years
                                                                                      Netapp
             List the contract number of any                                          1395 Crossman Ave
                   government contract                                                Sunnyvale, CA 94089


 2.124.      State what the contract or                   Third Amended And
             lease is for and the nature of               Restated Investment
             the debtor's interest                        Advisory Agreement

                  State the term remaining                30 Day Termination;
                                                          One Year Autoextend
                                                          After Initial Term Of       NexBank SSB
                                                          8/31/2018                   2515 McKinney Avenue
             List the contract number of any                                          Suite 1100
                   government contract                                                Dallas, TX 75201


 2.125.      State what the contract or                   Sub-Servicing
             lease is for and the nature of               Agreement;Shared
             the debtor's interest                        National Credit
                                                          Program
                  State the term remaining                30 day termination; one
                                                          year autorenwal after
                                                          initial term of 1/1/2015,
                                                          additional termination      NexBank, SSB
                                                          contingencies               2515 McKinney Avenue
             List the contract number of any                                          Suite 1100
                   government contract                                                Dallas, TX 75201


 2.126.      State what the contract or                   Sub-Advisory
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                30 Days With                NexPoint Advisors, LP
                                                          Additional                  200 Crescent Court
                                                          Contingencies               Ste. 700
             List the contract number of any                                          Dallas, TX 75201
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 23 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            002163
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        59 of
                                                                                           5974
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 79 of 215 PageID 4896
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.127.      State what the contract or                   Amended And Restated
             lease is for and the nature of               Shared Services
             the debtor's interest                        Agreement

                  State the term remaining                30 Days                     NexPoint Advisors, LP
                                                                                      200 Crescent Court
             List the contract number of any                                          Ste. 700
                   government contract                                                Dallas, TX 75201


 2.128.      State what the contract or                   Cloud Single Sign On
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                      Onelogin
             List the contract number of any                                          848 Battery Street
                   government contract                                                San Francisco, CA 94111


 2.129.      State what the contract or                   Rightfax Maintenance
             lease is for and the nature of
             the debtor's interest
                                                                                      Opentext
                  State the term remaining                Annual                      275 Frank Tompa Drive
                                                                                      Waterloo, ON N2L 0A1
             List the contract number of any                                          Canada
                   government contract


 2.130.      State what the contract or                   Oracle Owns Taleo Our
             lease is for and the nature of               Ats
             the debtor's interest

                  State the term remaining                80 Days
                                                                                      Oracle America, Inc.
             List the contract number of any                                          500 Oracle Parkway
                   government contract                                                Redwood Shores, CA 94065


 2.131.      State what the contract or                   Network Monitoring
             lease is for and the nature of
             the debtor's interest
                                                                                      Paessler
                  State the term remaining                Annual                      Thurn-und-Taxis-Str. 14
                                                                                      90411 Nuremberg
             List the contract number of any                                          Germany
                   government contract


 2.132.      State what the contract or                   Collateral Management       PAM Capital Funding, LP / Ranger Asset Management LP
             lease is for and the nature of               Agreement                   c/o Maples and Calder, PO Box 309
             the debtor's interest                                                    Ugland House, South Church Street, Georg
                                                                                      Grand Cayman, Cayman Islands
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 24 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            002164
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        60 of
                                                                                           6074
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 80 of 215 PageID 4897
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining                Termination Contingent

             List the contract number of any
                   government contract


 2.133.      State what the contract or                   Collateral Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                       PamCo Cayman Ltd. / Ranger Asset Management LP
                  State the term remaining                Termination Contingent       c/o Maples and Calder, PO Box 309
                                                                                       Ugland House, South Church Street, Georg
             List the contract number of any                                           Grand Cayman, Cayman Islands
                   government contract


 2.134.      State what the contract or                   Payroll Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                N/A
                                                                                       Paylocity Corporation
             List the contract number of any                                           3850 N. Wilke Rd.
                   government contract                                                 Arlington Heights, IL 60004


 2.135.      State what the contract or                   401Kplan Auditor Erisa
             lease is for and the nature of               Cpa
             the debtor's interest

                  State the term remaining                Perpetuity                   Payne & Smith, LLC
                                                                                       5952 Royal Lane
             List the contract number of any                                           Ste 158
                   government contract                                                 Dallas, TX 75230


 2.136.      State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement

                  State the term remaining                75 Days With
                                                          Additional
                                                          Contingencies                PCMG Trading Partners XXIII, L.P.
             List the contract number of any                                           1209 Orange Street
                   government contract                                                 Wilmington, DE 19801


 2.137.      State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement
                                                                                       PensionDanmark Pensionsforsikringsakties
                  State the term remaining                Termination Contingent       Langelinie Alle 43
                                                                                       2100 Copenhagen
             List the contract number of any                                           Attention: Head of Legal
                   government contract                                                 Denmark


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 25 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             002165
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        61 of
                                                                                           6174
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 81 of 215 PageID 4898
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.138.      State what the contract or                   Amendment No. 1 To
             lease is for and the nature of               Investment
             the debtor's interest                        Management
                                                          Agreement                  PensionDanmark Pensionsforsikringsakties
                  State the term remaining                N/A                        Langelinie Alle 43
                                                                                     2100 Copenhagen
             List the contract number of any                                         Attention: Head of Legal
                   government contract                                               Denmark


 2.139.      State what the contract or                   Amended And Restated
             lease is for and the nature of               Administrative Services
             the debtor's interest                        Agreement
                                                                                     PetroCap Partners II GP, LLC
                  State the term remaining                Termination Contingent     Attention: William L. Britain
                                                                                     2602 McKinney Avenue
             List the contract number of any                                         Suite 400
                   government contract                                               Dallas, TX 75204


 2.140.      State what the contract or                   Mail Meter
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                60 day termination; one
                                                          year autorenewal after
                                                          intial term of 09/09/14    Pitney Bowes Global Financial Services
             List the contract number of any                                         PO Box 371874
                   government contract                                               Pittsburgh, PA 15250


 2.141.      State what the contract or                   Media Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                106 Days                   PR Newswire Association, LLC
                                                                                     602 Plaza
             List the contract number of any                                         Three Harborside Financial Center
                   government contract                                               Jersey City, NJ 07311


 2.142.      State what the contract or                   Actuarial Valuation
             lease is for and the nature of               Retirement Plan
             the debtor's interest

                  State the term remaining                Project Based
                                                                                     PricewaterhouseCoopers LLP
             List the contract number of any                                         One North Wacker
                   government contract                                               Chicago, IL 60606


 2.143.      State what the contract or                   Second Amended And
             lease is for and the nature of               Restated Back Office       Rand Advisors, LLC / Atlas IDF LP, et al
             the debtor's interest                        Shared Services And        Attn John Honis
                                                          Administration             87 Railroad Place
                                                          Agreement                  Ste 403
                  State the term remaining                30 Day Termination;        Saratoga Springs, NY 12866
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 26 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002166
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        62 of
                                                                                           6274
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 82 of 215 PageID 4899
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                                                          One Year Autorenwal
                                                          After Initial Term Of
                                                          12/24/2016, Additional
                                                          Termination
                                                          Contingencies
             List the contract number of any
                   government contract


 2.144.      State what the contract or                   Linux Maintenance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                       Red Hat
             List the contract number of any                                           100 East Davie Street
                   government contract                                                 Raleigh, NC 27601


 2.145.      State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                       Red River CLO Ltd.
                  State the term remaining                Termination Contingent       190 Elgin Avenue
                                                                                       George Town Grand Cayman
             List the contract number of any                                           KY1-9005, Cayman Islands
                   government contract


 2.146.      State what the contract or                   Amendment No. 1 To
             lease is for and the nature of               Servicing Agreement
             the debtor's interest
                                                                                       Red River CLO Ltd., et al
                  State the term remaining                N/A                          190 Elgin Avenue
                                                                                       George Town, Grand Cayman
             List the contract number of any                                           KY1-9005, Cayman Islands
                   government contract


 2.147.      State what the contract or                   Subscription Services,
             lease is for and the nature of               Reorg Americas
             the debtor's interest

                  State the term remaining                289 Days                     Reorg Research, Inc.
                                                                                       11 East 26th Street
             List the contract number of any                                           12th Floor
                   government contract                                                 New York, NY 10010


 2.148.      State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                       Rockwall CDO II Ltd.
                  State the term remaining                Termination Contingent       P.O. Box 1093GT, Queensgate House
                                                                                       South Church Street, George Town
             List the contract number of any                                           Grand Cayman, Cayman Islands
                   government contract
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 27 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             002167
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        63 of
                                                                                           6374
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 83 of 215 PageID 4900
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease



 2.149.      State what the contract or                   Interim Collateral
             lease is for and the nature of               Management
             the debtor's interest                        Agreement
                                                                                     Rockwall CDO Ltd.
                  State the term remaining                Termination Contingent     P.O. Box 1093GT, Queensgate House
                                                                                     South Church Street, George Town
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract


 2.150.      State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                     Rockwall CDO Ltd.
                  State the term remaining                Termination Contingent     P.O. Box 1093GT, Queensgate House
                                                                                     South Church Street, George Town
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract


 2.151.      State what the contract or                   Amendment No. 1 To
             lease is for and the nature of               Servicing Agreement
             the debtor's interest
                                                                                     Rockwall CDO Ltd., et al
                  State the term remaining                N/A                        P.O. Box 1093GT, Queensgate House
                                                                                     South Church Street, George Town
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract


 2.152.      State what the contract or                   Advisory Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Termination Contingent     Romacorp, Inc.
                                                                                     1700 Alma Drive
             List the contract number of any                                         Ste. 400
                   government contract                                               Plano, TX 75075


 2.153.      State what the contract or                   Research Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                442 Days
                                                                                     S&P Global Market Intelligence LLC
             List the contract number of any                                         55 Water Street
                   government contract                                               New York, NY 10041


 2.154.      State what the contract or                   Subadvisor Agreement
             lease is for and the nature of                                          SALI Fund Management, LLC
             the debtor's interest                                                   6836 Austin Center Blvd
                                                                                     Ste. 320
                  State the term remaining                Termination Contingent     Austin, TX 78731
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 28 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002168
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        64 of
                                                                                           6474
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 84 of 215 PageID 4901
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


             List the contract number of any
                   government contract


 2.155.      State what the contract or                   It Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                717 Days
                                                                                     Siepe Services, LLC
             List the contract number of any                                         2200 Ross Ave, Ste 4700E
                   government contract                                               Dallas, TX 75201


 2.156.      State what the contract or                   Ftp Server Maintenance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual                     Solarwinds
                                                                                     7171 Southwest Parkway
             List the contract number of any                                         Bldg 400
                   government contract                                               Austin, TX 78735


 2.157.      State what the contract or                   Portfolio Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                     Southfork CLO Ltd.
                  State the term remaining                Termination Contingent     P.O. Box 1093GT, Queensgate House
                                                                                     South Church Street, George Town
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract


 2.158.      State what the contract or                   Research Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                320 Days                   Spin-off Advisors, LLC
                                                                                     1327 W. Washington Blvd
             List the contract number of any                                         Suite 4-G
                   government contract                                               Chicago, IL 60607


 2.159.      State what the contract or                   Finders Fee For
             lease is for and the nature of               Acquisitions/Investmen
             the debtor's interest                        ts

                  State the term remaining                Perpetuity
                                                                                     Springboard Network LLC
             List the contract number of any                                         9900 Spectrum Drive
                   government contract                                               Austin, TX 78717




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 29 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002169
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        65 of
                                                                                           6574
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 85 of 215 PageID 4902
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.160.      State what the contract or                   Fourth Admended And
             lease is for and the nature of               Restated Agreement Of
             the debtor's interest                        Limited Partnership Of
                                                          Highland Capital
                                                          Management, L.P.
                  State the term remaining                Perpetuity
                                                                                     Strand Advisors Inc.
             List the contract number of any                                         1209 Orange Street
                   government contract                                               Wilmington, DE 19801


 2.161.      State what the contract or                   Research Service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                442 Days                   Strategas Securities, LLC
                                                                                     52 Vanderbilt Ave
             List the contract number of any                                         8th Floor
                   government contract                                               New York, NY 10017


 2.162.      State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                     Stratford CLO Ltd.
                  State the term remaining                Termination Contingent     P.O. Box 1093GT, Queensgate House
                                                                                     South Church Street, George Town
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract


 2.163.      State what the contract or                   Management Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Contingent
                                                                                     Structural and Steel Products, Inc
             List the contract number of any                                         3001 W Pafford Street
                   government contract                                               Fort Worth, TX 76110


 2.164.      State what the contract or                   Electronic Trading
             lease is for and the nature of               Services
             the debtor's interest
                                                                                     SunTrust Robinson Humphrey Inc.
                  State the term remaining                30 day termination         SunTrust Robinson Humphrey
                                                                                     Attn: Documentation
             List the contract number of any                                         711 5th Avenue 14th Fl.
                   government contract                                               New York, NY 10022


 2.165.      State what the contract or                   Symphony License
             lease is for and the nature of
             the debtor's interest
                                                                                     Symphony Communication Services LLC
                  State the term remaining                205 Days                   1117 S California Ave
                                                                                     Palo Alto, CA 94304
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 30 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002170
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        66 of
                                                                                           6674
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 86 of 215 PageID 4903
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

             List the contract number of any
                   government contract


 2.166.      State what the contract or                   Electronic Access
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Perpetuity
                                                                                       The Bank of New York Mellon Trust Company
             List the contract number of any                                           601 Travis, 16th floor
                   government contract                                                 Houston, TX 77002


 2.167.      State what the contract or                   Tax Research Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                139 Days
                                                                                       The Bureau of National Affairs, Inc
             List the contract number of any                                           1801 South Bell Street
                   government contract                                                 Arlington, VA 22202


 2.168.      State what the contract or                   Disability Income
             lease is for and the nature of               Insurance
             the debtor's interest

                  State the term remaining                258 Days
                                                                                       The Standard
             List the contract number of any                                           1100 SW Sixth Ave
                   government contract                                                 Portland, OR 97204


 2.169.      State what the contract or                   Westlaw Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                60 day termination and
                                                          one year autorenewal;
                                                          after initial term of        Thompson Reuters
                                                          11/29/2021                   610 Opperman Drive
             List the contract number of any                                           PO Box 64833
                   government contract                                                 Eagan, MN 55123


 2.170.      State what the contract or                   Tax Research Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                224 Days
                                                                                       Thomson Reuters
             List the contract number of any                                           PO Box 71687
                   government contract                                                 Chicago, IL 60694




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 31 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             002171
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        67 of
                                                                                           6774
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 87 of 215 PageID 4904
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.171.      State what the contract or                   Dns Server Backup
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                     Total Uptime Tech
             List the contract number of any                                         Post Office Box 2228
                   government contract                                               Skyland, NC 28776


 2.172.      State what the contract or                   Amended And Restated
             lease is for and the nature of               Advisory Services
             the debtor's interest                        Agreement

                  State the term remaining                Termination Contingent
                                                                                     Trussway Holdings, Inc.
             List the contract number of any                                         9411 Alcorn
                   government contract                                               Houston, TX 77093


 2.173.      State what the contract or                   Mail Gateway
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual                     Trustwave
                                                                                     70 W Madison St
             List the contract number of any                                         Ste. 1050
                   government contract                                               Chicago, IL 01050


 2.174.      State what the contract or                   Mailing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                1007 Days
                                                                                     United Parcel Service, Inc
             List the contract number of any                                         55 Glenlake Parkway
                   government contract                                               Atlanta, GA 30328


 2.175.      State what the contract or                   Reference Portfolio
             lease is for and the nature of               Management
             the debtor's interest                        Agreement
                                                                                     Valhalla CLO, Ltd.
                  State the term remaining                Termination Contingent     c/o Intertrust SPV Cayman Limited
                                                                                     190 Elgin Ave, George Town Grand Cayman
             List the contract number of any                                         Cayman Islands
                   government contract


 2.176.      State what the contract or                   Server Backups, Tape
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual                     Veritas Backup Exec
                                                                                     2625 Augustine Drive
             List the contract number of any                                         Santa Clara, CA 95054
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 32 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002172
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        68 of
                                                                                           6874
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 88 of 215 PageID 4905
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.177.      State what the contract or                   Mail Archive Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                      Veritas Enterprise Vault
             List the contract number of any                                          2625 Augustine Drive
                   government contract                                                Santa Clara, CA 95054


 2.178.      State what the contract or                   Print Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly                     Verity Group
                                                                                      885 E Collins Blvd
             List the contract number of any                                          Ste. 102
                   government contract                                                Richardson, TX 75081


 2.179.      State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                      Westchester CLO Ltd.
                  State the term remaining                Termination Contingent      P.O. Box 1093GT, Queensgate House
                                                                                      South Church Street, George Town
             List the contract number of any                                          Grand Cayman, Cayman Islands
                   government contract


 2.180.      State what the contract or                   Tax Return Software;
             lease is for and the nature of               File Document Storage
             the debtor's interest                        Software

                  State the term remaining                37 Days                     Wolters Kluwer
                                                                                      1999 Bryan Street
             List the contract number of any                                          Ste 900
                   government contract                                                Dallas, TX 75201


 2.181.      State what the contract or                   Public Website Hosting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly                     WP Engine
                                                                                      504 Lavaca Street
             List the contract number of any                                          Suite 1000
                   government contract                                                Austin, TX 78701


 2.182.      State what the contract or                   Print Services
             lease is for and the nature of                                           Xerox
             the debtor's interest                                                    45 Glover Ave
                                                                                      Norwalk, CT 06856
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 33 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            002173
         Case 19-34054-sgj11 Doc 1794-2
                                 247 Filed
                                         Filed
                                            12/13/19
                                               01/22/21Entered
                                                          Entered
                                                               12/13/19
                                                                  01/22/21
                                                                        22:32:34
                                                                           16:10:28Page
                                                                                     Page
                                                                                        69 of
                                                                                           6974
                                                                                              of
          Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 89 of 215 PageID 4906
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining                Monthly

             List the contract number of any
                   government contract


 2.183.      State what the contract or                   Wan Line
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                2 Years                    Zayo Group
                                                                                     1821 30th Street
             List the contract number of any                                         Unit A
                   government contract                                               Boulder, CO 80301


 2.184.      State what the contract or                   Helpdesk Platform
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                     Zendesk
             List the contract number of any                                         1019 Market St
                   government contract                                               San Francisco, CA 94103


 2.185.      State what the contract or                   Web Proxy
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                     Zscaler
             List the contract number of any                                         110 Rose Orchard Way
                   government contract                                               San Jose, CA 95134




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 34 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           002174
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         70 of
                                                                                            7074
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 90 of 215 PageID 4907
 Fill in this information to identify the case:

 Debtor name         Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         19-34054-SGJ
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Acis CLO 2014-3                   P.O. Box 1093, Boundary Hall, Cricket Sq         Lynn Pinker Cox &               D
             Ltd.                              George Town, Grand Cayman                        Hurst, LLP                       E/F        3.82
                                               KY1-1102 Cayman Islands
                                                                                                                                G




    2.2      Acis CLO 2014-3                   P.O. Box 1093, Boundary Hall, Cricket Sq         Foley Gardere                   D
             Ltd.                              George Town, Grand Cayman                                                         E/F        3.56
                                               KY1-1102 Cayman Islands
                                                                                                                                G




    2.3      Highland CLO                      300 Crescent Ct                                  Cole Schotz                     D
             2014-3R LLC                       Suite 700                                                                         E/F        3.35
                                               Dallas, TX 75201
                                                                                                                                G




    2.4      Highland CLO                      300 Crescent Ct.                                 Cole Schotz                     D
             2014-3R Ltd.                      Suite 700                                                                         E/F        3.35
                                               Dallas, TX 75201
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


                                                                                                                           002175
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         71 of
                                                                                            7174
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 91 of 215 PageID 4908
 Debtor       Highland Capital Management, L.P.                                         Case number (if known)   19-34054-SGJ


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Highland CLO                      First Floor, Dorey Court, Admiral Park        Foley Gardere                D
             Funding, Ltd.                     St. Peter Port, Guernsey                                                    E/F       3.56
                                               GY1 6HJ Channel Islands
                                                                                                                          G




    2.6      Highland CLO                      PO Box 309 Ugland House S. Church St.         Foley Gardere                D
             Holding, Ltd.                     George Town, Grand Cayman                                                   E/F       3.56
                                               KY1-1004 Cayman Island
                                                                                                                          G




    2.7      Highland CLO                      PO Box 309 Ugland House S. Church St.         Lynn Pinker Cox &            D
             Holding, Ltd.                     George Town, Grand Cayman                     Hurst, LLP                    E/F       3.82
                                               KY1-1004 Cayman Island
                                                                                                                          G




    2.8      Highland CLO                      1209 Orange St                                Cole Schotz                  D
             Management GP,                    Wilmington, DE 19801                                                        E/F       3.35
             LLC
                                                                                                                          G



    2.9      Highland CLO                      PO Box 309 Ugland House                       Cole Schotz                  D
             Management                        Grand Cayman                                                                E/F       3.35
             Holdings, L.P.                    KY1-1104 Cayman Islands
                                                                                                                          G




    2.10     Highland CLO                      1209 Orange St.                               Cole Schotz                  D
             Management,                       Wilmington, DE 19801                                                        E/F       3.35
             LLC
                                                                                                                          G



    2.11     Highland CLO                      PO Box 309 Ugland House, S. Church St.        Foley Gardere                D
             Management,                       George Town, Grand Cayman                                                   E/F       3.56
             Ltd.                              KY1-1004 Cayman Islands
                                                                                                                          G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


                                                                                                                      002176
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         72 of
                                                                                            7274
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 92 of 215 PageID 4909
 Debtor       Highland Capital Management, L.P.                                         Case number (if known)   19-34054-SGJ


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.12     Highland CLO                      PO Box 309 Ugland House, S. Church St.        Lynn Pinker Cox &            D
             Management,                       George Town, Grand Cayman                     Hurst, LLP                    E/F       3.82
             Ltd.                              KY1-1004 Cayman Islands
                                                                                                                          G




    2.13     Highland CLO                      PO Box 309 Ugland House                       Cole Schotz                  D
             Trust                             George Town, Grand Cayman                                                   E/F       3.35
                                               KY1-1104 Cayman Islands
                                                                                                                          G




    2.14     Highland Credit                   1209 Orange St                                Reid Collins & Tsai          D
             Opportunities                     Wilmington, DE 19801                                                        E/F       3.96
             CDO, LP
                                                                                                                          G



    2.15     Highland Credit                   31 Victoria St                                Reid Collins & Tsai          D
             Strategies Master                 Hamilton HM10                                                               E/F       3.96
             FundLP
                                                                                                                          G



    2.16     Highland                          Magnolia House Building, 1st Floor            Reid Collins & Tsai          D
             Crusader                          119 Front Street                                                            E/F       3.96
             Offshore                          Hamilton HM 12
                                                                                                                          G
             Partners, L.P




    2.17     Highland                          1209 Orange St                                DLA Piper LLP (US)           D
             Employee                          Wilmington, DE 19801                                                        E/F       3.48
             Retention
                                                                                                                          G
             Assets, LLC



    2.18     Highland ERA                      1209 Orange St.                               DLA Piper LLP (US)           D
             Management,                       Wilmington, DE 19801                                                        E/F       3.48
             LLC
                                                                                                                          G




Official Form 206H                                                      Schedule H: Your Codebtors                                    Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


                                                                                                                      002177
          Case 19-34054-sgj11 Doc 1794-2
                                  247 Filed
                                          Filed
                                             12/13/19
                                                01/22/21Entered
                                                           Entered
                                                                12/13/19
                                                                   01/22/21
                                                                         22:32:34
                                                                            16:10:28Page
                                                                                      Page
                                                                                         73 of
                                                                                            7374
                                                                                               of
           Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 93 of 215 PageID 4910
 Debtor       Highland Capital Management, L.P.                                         Case number (if known)   19-34054-SGJ


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.19     Highland HCF                      PO Box 309 Ugland House S. Church St.         Cole Schotz                  D
             Advisor, Ltd.                     George Town, Grand Cayman                                                   E/F       3.35
                                               KY1-1004 Cayman Island
                                                                                                                          G




    2.20     Highland HCF                      PO Box 309 Ugland House S. Church St.         Foley Gardere                D
             Advisor, Ltd.                     George Town, Grand Cayman                                                   E/F       3.56
                                               KY1-1004 Cayman Island
                                                                                                                          G




    2.21     Highland HCF                      PO Box 309 Ugland House S. Church St.         Lynn Pinker Cox &            D
             Advisor, Ltd.                     George Town, Grand Cayman                     Hurst, LLP                    E/F       3.82
                                               KY1-1004 Cayman Island
                                                                                                                          G




    2.22     James Dondero                     300 Crescent Ct.                              DLA Piper LLP (US)           D
                                               Suite 700                                                                   E/F       3.48
                                               Dallas, TX 75201
                                                                                                                          G




    2.23     NexBank, SSB                      2515 McKinney Ave #1100                       Stinson Leonard              D
                                               Dallas, TX 75201                              Street LLP                    E/F       3.105
                                                                                                                          G



    2.24     Strand Advisors,                  1209 Orange St.                               Reid Collins & Tsai          D
             Inc.                              Wilmington, DE 19801                                                        E/F       3.96
                                                                                                                          G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


                                                                                                                      002178
Case 19-34054-sgj11 Doc 1794-2
                        247 Filed
                                Filed
                                   12/13/19
                                      01/22/21Entered
                                                 Entered
                                                      12/13/19
                                                         01/22/21
                                                               22:32:34
                                                                  16:10:28Page
                                                                            Page
                                                                               74 of
                                                                                  7474
                                                                                     of
 Case 3:21-cv-00538-N Document 26-8 Filed 74 06/09/21 Page 94 of 215 PageID 4911




                                                                         002179
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1794-3
                       247-1 Filed
                              Filed12/13/19
                                    01/22/21 Entered
                                             Entered12/13/19
                                                     01/22/2122:32:34
                                                              16:10:28 Page
                                                                       Page11of
                                                                              of88
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 95 of 215 PageID 4912



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:                                                          §   Chapter 11
                                                                     §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,1                             §   Case No. 19-34054-sgj11
                                                                     §
                                       Debtor.                       §
                                                                     §

          GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODS, AND
           DISCLAIMER REGARDING DEBTOR’S SCHEDULES OF ASSETS AND
               LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                Highland Capital Management, L.P. (the “Debtor”) submits its Schedules of
 Assets and Liabilities (the “Schedules”) and Statement of Financial Affairs (the “SoFA”) in the
 United States Bankruptcy Court for the Northern District of Texas, Dallas Division (the
 “Bankruptcy Court”). The Debtor, with the assistance of its advisors and management, prepared
 the Schedules and SoFA in accordance with section 521 title 11 of the United States Code, 11
 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
 Procedure (the “Bankruptcy Rules”).
               These Global Notes and Statement of Limitations, Methods, and Disclaimer
 Regarding the Debtor’s Schedules and SoFA (collectively, the “Global Notes”) pertain to, are
 incorporated by reference in, and comprise an integral part of the Schedules and SoFA. These
 Global Notes should be referred to, and reviewed in connection with any review of the Schedules
 and SoFA.2
                 The Schedules and SoFA have been prepared by the Debtor with the assistance
 and under the direction of the Debtor’s proposed Chief Restructuring Officer and additional
 personnel at Development Specialists, Inc. (collectively, the “CRO”) and are unaudited and
 subject to further review and potential adjustment and amendment. In preparing the Schedules
 and SoFA, the CRO relied on financial data derived from the Debtor’s books and records that
 was available at the time of preparation. The CRO has made reasonable efforts to ensure the
 accuracy and completeness of such financial information, however, subsequent information or
 discovery of other relevant facts may result in material changes to the Schedules and SoFA and
 inadvertent errors, omissions, or inaccuracies may exist. The Debtor reserves all rights to amend
 or supplement its Schedules and SoFA.



 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 2
   These Global Notes are in addition to any specific notes contained in the Debtor’s Schedules or SoFA. The fact
 that the Debtor has prepared a “general note” with respect to any of the Schedules and SoFA and not to others
 should not be interpreted as a decision by the Debtor to exclude the applicability of such general note to any of the
 Debtor’s remaining Schedules and SoFA, as appropriate.

                                                            1
 DOCS_DE:226892.2 36027/002

                                                                                                       002180
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1794-3
                       247-1 Filed
                              Filed12/13/19
                                    01/22/21 Entered
                                             Entered12/13/19
                                                     01/22/2122:32:34
                                                              16:10:28 Page
                                                                       Page22of
                                                                              of88
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 96 of 215 PageID 4913



                 Reservation of Rights. The Debtor reserves all rights to amend the SoFA and
 Schedules in all respects, as may be necessary or appropriate, including, but not limited to, the
 right to dispute or to assert offsets or defenses to any claim reflected on the SoFA and Schedules
 as to amount, liability or classification of the claim, or to otherwise subsequently designate any
 claim as “disputed,” “contingent” or “unliquidated.” Furthermore, nothing contained in the
 SoFA and Schedules shall constitute a waiver of rights by the Debtor involving any present or
 future causes of action, contested matters or other issues under the provisions of the Bankruptcy
 Code or other applicable non-bankruptcy laws.
                 Description of the Case and “As Is” Information Date. On October 16, 2019
 (the “Petition Date”), the Debtor filed a voluntary petition for relief with the United States
 Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”) under Chapter
 11 of the Bankruptcy Code. The Debtor is managing its assets as a debtor in possession pursuant
 to sections 1107(a) and 1108 of the Bankruptcy Code. On December 4, 2019, the Delaware
 Bankruptcy Court entered an Order transferring this case to the Bankruptcy Court [Docket No.
 1].
                 Asset information in the Schedules reflects the Debtor’s best estimate of asset
 values as of the Petition Date, unless otherwise noted. No independent valuation has been
 obtained.
                 Basis of Presentation. The Schedules and SoFA do not purport to represent
 financial statements prepared in accordance with Generally Accepted Accounting Principles
 (“GAAP”), nor are they intended to fully reconcile to any financial statements otherwise
 prepared and/or distributed by the Debtor.
                   Although these Schedules and SoFA may, at times, incorporate information
 prepared in accordance with GAAP, the Schedules and SoFA neither purport to represent nor
 reconcile to financial statements prepared and/or distributed by the Debtor in accordance with
 GAAP or otherwise. Moreover, given, among other things, the valuation and nature of certain
 liabilities, to the extent that the Debtor shows more assets than liabilities, this is not a conclusion
 that the Debtor was solvent at the Petition Date. Likewise, to the extent that the Debtor shows
 more liabilities than assets, this is not a conclusion that the Debtor was insolvent at the Petition
 Date or any time prior to the Petition Date.
                Estimates. To timely close the books and records of the Debtor, the CRO must
 make certain estimates and assumptions that affect the reported amounts of assets and liabilities
 and reported revenue and expenses. The Debtor reserves all rights to amend the reported
 amounts of assets, liabilities, revenue, and expenses to reflect changes in those estimates and
 assumptions.
                 Confidentiality. There may be instances within the Schedules and SoFA where
 names, addresses, or amounts have been left blank. Due to the nature of an agreement between
 the Debtor and the third party, concerns of confidentiality, or concerns for the privacy of an
 individual, the Debtor may have deemed it appropriate and necessary to avoid listing such
 names, addresses, and amounts.




                                                    2
 DOCS_DE:226892.2 36027/002

                                                                                          002181
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1794-3
                       247-1 Filed
                              Filed12/13/19
                                    01/22/21 Entered
                                             Entered12/13/19
                                                     01/22/2122:32:34
                                                              16:10:28 Page
                                                                       Page33of
                                                                              of88
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 97 of 215 PageID 4914



                  Intercompany Claims. Any receivables and payables between the Debtor and
 affiliated or related entities in this case (each an “Intercompany Receivable” or “Intercompany
 Payable” and, collectively, the “Intercompany Claims”) are reported as assets on Schedule B or
 liabilities on Schedule E and Schedule F. These Intercompany Claims include the following
 components, among others: 1) loans to affiliates or related entities, 2) accounts payable and
 payroll disbursements made out of an affiliate’s or related entity’s bank accounts on behalf of the
 Debtor, 3) centrally billed expenses, 4) corporate expense allocations, and 5) accounting for trade
 and other intercompany transactions. These Intercompany Claims may or may not result in
 allowed or enforceable claims by or against the Debtor, and by listing these claims the Debtor is
 not indicating a conclusion that the Intercompany Claims are enforceable. Intercompany Claims
 may also be subject to set off, recoupment, and netting not reflected in the Schedules. In
 situations where there is not an enforceable claim, the assets and/or liabilities of the Debtor may
 be greater or lesser than the amounts stated herein. All rights to amend intercompany Claims in
 the Schedules and SoFA are reserved.
                The Debtor has listed the intercompany payables as unsecured claims on Schedule
 F. The Debtor reserves its rights to later change the characterization, classification,
 categorization, or designation of such items.
                Insiders. For purposes of the Schedules and SoFA, the Debtor defines “insider”
 pursuant to section 101(31) of the Bankruptcy Code. Payments to insiders are set forth on
 Question 3.c. of the SoFA.
                 Persons listed as “insiders” have been included for informational purposes only.
 The Debtor did not take any position with respect to whether such individual could successfully
 argue that he or she is not an “insider” under applicable law, including without limitation, the
 federal securities laws, or with respect to any theories of liability or for any other purpose.
 Inclusion of any party in the Schedules and SoFA as an insider does not constitute an admission
 that such party is an insider or a waiver of such party’s right to dispute insider status.
                  Excluded Accruals and GAAP Entries. The Debtor’s balance sheet reflects
 liabilities recognized in accordance with GAAP; however, not all such liabilities would result in
 a claim against the Debtor. Certain liabilities (including but not limited to certain reserves,
 deferred charges, and future contractual obligations) have not been included in the Debtor’s
 Schedules. Other immaterial assets and liabilities may also have been excluded.
                 Classification and Claim Descriptions. Any failure to designate a claim on the
 Schedules as “disputed,” “contingent” or “unliquidated” does not constitute an admission by the
 Debtor that such amount is not “disputed,” “contingent” or “unliquidated.” The Debtor reserves
 the right to dispute, or to assert offsets or defenses to, any claim reflected on its Schedules as to
 amount, liability or classification or to otherwise subsequently designate any claim as “disputed,”
 “contingent” or “unliquidated.”

                 Listing a claim (i) in Schedule D as “secured,” (ii) in Schedule E as “priority” or
 (iii) in Schedule F as “unsecured nonpriority,” or listing a contract in Schedule G as “executory”
 or “unexpired,” does not constitute an admission by the Debtor of the legal rights of the claimant
 or a waiver of the Debtor’s right to recharacterize or reclassify such claim or contract.


                                                  3
 DOCS_DE:226892.2 36027/002

                                                                                       002182
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1794-3
                       247-1 Filed
                              Filed12/13/19
                                    01/22/21 Entered
                                             Entered12/13/19
                                                     01/22/2122:32:34
                                                              16:10:28 Page
                                                                       Page44of
                                                                              of88
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 98 of 215 PageID 4915



                  Moreover, the Debtor reserves all rights to amend the SoFA and Schedules, in all
 respects, as may be necessary or appropriate, including, but not limited to, the right to dispute or
 to assert offsets or defenses to any claim reflected on the SoFA and Schedules as to amount,
 liability or classification of the claim, or to otherwise subsequently designate any claim as
 “disputed,” “contingent” or “unliquidated.” Furthermore, nothing contained in the SoFA and
 Schedules shall constitute a waiver of rights by the Debtor involving any present or future causes
 of action, contested matters or other issues under the provisions of the Bankruptcy Code or other
 relevant non-bankruptcy laws.

                Credits and Adjustments. The claims of individual creditors for, among other
 things, goods, products, services or taxes are listed as the amounts entered on the Debtor’s books
 and records and may not reflect credits, allowances or other adjustments due from such creditors
 to the Debtor. The Debtor reserves all of its rights respecting such credits, allowances or other
 adjustments.

                 Setoffs. The Debtor may incur setoffs from third parties in its business. Setoffs
 in the ordinary course can result from various routine transactions, including intercompany
 transactions, pricing discrepancies, warranty claims and other disputes between the Debtor and
 third parties. Certain of these constitute normal setoffs consistent with the ordinary course of
 business in the Debtor’s industry. In such instances, such ordinary course setoffs are excluded
 from the Debtor’s responses to Question 13 of the SoFA. The Debtor reserves all rights to
 enforce or challenge, as the case may be, any setoffs that have been or may be asserted.
                Specific Notes. These general notes are in addition to the specific notes set forth
 below or in the related Statement and Schedules hereinafter.

                                         General Disclaimer

                 The Debtor has prepared the Schedules and the SoFA based on the information
 reflected in the Debtor’s books and records. However, inasmuch as the Debtor’s books and
 records have not been audited or formally closed and evaluated for proper cut-off on the Petition
 Date, the Debtor cannot warrant the absolute accuracy of these documents. The Debtor has
 made a diligent effort to complete these documents accurately and completely. To the extent
 additional information becomes available, the Debtor will amend and supplement the Schedules
 and SoFA.


                                   Specific Schedules Disclosures

         a.       Schedule A/B, Part 4 - Investments; Non-Publicly Traded Stock and Interests
                  in Incorporated and Unincorporated Businesses, including any Interest in an
                  LLC, Partnership, or Joint Venture. Certain ownership interests in subsidiaries
                  have been listed in Schedule A/B, Part 4, at their book value on account of the
                  fact that the fair market value of such ownership is dependent on numerous
                  variables and factors. Fair value of such interests may differ significantly from
                  their net book value. Further, for investments listed at fair value, many of the
                  Debtor’s assets are not exchange traded and are fair valued utilizing unobservable


                                                   4
 DOCS_DE:226892.2 36027/002

                                                                                       002183
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1794-3
                       247-1 Filed
                              Filed12/13/19
                                    01/22/21 Entered
                                             Entered12/13/19
                                                     01/22/2122:32:34
                                                              16:10:28 Page
                                                                       Page55of
                                                                              of88
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 99 of 215 PageID 4916



                  inputs, historical information, and significant and/or subjective estimates. As a
                  result the liquidity and ultimately realized value of such investments may differ
                  materially from the fair value listed on the schedule.

         b.       Schedule A/B, Part 7 - Office Furniture, Fixtures, and Equipment; and
                  Collectibles. Dollar amounts are presented net of accumulated depreciation and
                  other adjustments.

         c.       Schedule A/B, Part 11 - All Other Assets. Dollar amounts are presented net of
                  impairments and other adjustments. Debtor has reflected “unknown” for value of
                  its interests in various other assets. While the face value of the notes receivable is
                  included, the current value of these as well as the other assets has not been
                  determined and may differ materially.

                  Additionally, the Debtor may receive refunds, income tax refunds or other sales
                  tax refunds at various times throughout its fiscal year. As of the Petition Date,
                  however, certain of these amounts are unknown to the Debtor, and accordingly,
                  may not be listed in Schedule A/B.

                  Other Contingent and Unliquidated Claims or Causes of Action of Every
                  Nature, including Counterclaims of the Debtor and Rights to Setoff Claims. In
                  the ordinary course of its business, the Debtor may have accrued, or may
                  subsequently accrue, certain rights to counter-claims, cross-claims, setoffs, or
                  refunds with its customers and suppliers. Additionally, the Debtor may be party
                  to pending litigation in which the Debtor has asserted, or may assert, claims as a
                  plaintiff or counter-claims and/or cross-claims as a defendant. Because certain of
                  these claims are unknown to the Debtor and not quantifiable as of the Petition
                  Date, they may not be listed on Schedule A/B, Part 11.

         d.       Schedule D - Creditors Who Have Claims Secured by Property. The Debtor
                  reserves its rights to dispute or challenge the validity, perfection, or immunity
                  from avoidance of any lien purported to be granted or perfected in any specific
                  asset to a secured creditor listed on Schedule D. Moreover, although the Debtor
                  has scheduled claims of various creditors as secured claims, the Debtor reserves
                  all rights to dispute or challenge the secured nature of any such creditor’s claim or
                  the characterization of the structure of any such transaction or any document or
                  instrument related to such creditor’s claim.

                  The descriptions provided in Schedule D are intended only to be a summary.
                  Reference to the applicable agreements and other related relevant documents is
                  necessary for a complete description of the collateral and the nature, extent, and
                  priority of any liens.

                  The Debtor has not included on Schedule D parties that may believe their claims
                  are secured through setoff rights or inchoate statutory lien rights. Although there
                  are multiple parties that hold a portion of the debt included in the secured



                                                     5
 DOCS_DE:226892.2 36027/002

                                                                                          002184
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1794-3
                        247-1 Filed
                               Filed12/13/19
                                     01/22/21 Entered
                                              Entered12/13/19
                                                      01/22/2122:32:34
                                                               16:10:28 Page
                                                                        Page66of
                                                                               of88
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 100 of 215 PageID 4917



                  facilities, only the administrative agents have been listed for purposes of Schedule
                  D.


         e.       Schedule E/F - Creditors Who Have Unsecured Claims.

                  Part 1 - Creditors with Priority Unsecured Claims. Pursuant to the Order (I)
                  Authorizing the Debtor to (A) Pay and Honor Prepetition Compensation,
                  Reimbursable Business Expenses, and Employee Benefit Obligations, and (B)
                  Maintain and Continue Certain Compensation and Benefit Programs
                  Postpetition; and (11) Granting Related Relief [Docket No. 39] (the “Wage
                  Order”), the Debtor received authority to pay certain prepetition obligations,
                  including to pay employee wages and other employee benefits, in the ordinary
                  course of business. The Debtor believes that any non-insider employee claims for
                  prepetition amounts related to ongoing payroll and benefits, whether allowable as
                  a priority or nonpriority claim, which were due and payable at the time of the
                  Petition Date have been or will be satisfied as permitted pursuant to the Wage
                  Order. The Debtor filed the Motion of the Debtor for Entry of an Order
                  Authorizing the Debtor to Pay and Honor Ordinary Course Obligations under
                  Employee Bonus Plans and Granting Related Relief [Docket No. 177] pursuant to
                  which the Debtor seeks authority to pay and honor certain prepetition bonus
                  programs. Employee claims related to these programs are shown in the aggregate
                  amounts in Schedule E/F for privacy reasons. Additional information is available
                  by appropriate request to the Debtor. The listing of a claim on Schedule E/F, Part
                  1, does not constitute an admission by the Debtor that such claim or any portion
                  thereof is entitled to priority status.

                  Part 2 - Creditors with Nonpriority Unsecured Claims. The liabilities identified
                  in Schedule E/F, Part 2, are derived from the Debtor’s books and records. The
                  Debtor made a reasonable attempt to set forth its unsecured obligations, although
                  the actual amount of claims against the Debtor may vary from those liabilities
                  represented on Schedule E/F, Part 2. The listed liabilities may not reflect the
                  correct amount of any unsecured creditor’s allowed claims or the correct amount
                  of all unsecured claims.

                  Schedule E/F, Part 2 reflects liabilities based on the Debtor’s books and records.

                  Schedule E/F, Part 2, contains information regarding threatened or pending
                  litigation involving the Debtor. The amounts for these potential claims are listed
                  as “unknown” and are marked as contingent, unliquidated, and disputed in the
                  Schedules and Statements. Additionally, the amounts of certain litigation claims
                  may be estimates based on the allegations asserted by the litigation counterparty,
                  and do not constitute an admission by the Debtor with respect to either liability
                  for, or the amount of, such claims.

                  Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
                  to executory contracts and unexpired leases. Such prepetition amounts, however,

                                                   6
 DOCS_DE:226892.2 36027/002

                                                                                        002185
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1794-3
                        247-1 Filed
                               Filed12/13/19
                                     01/22/21 Entered
                                              Entered12/13/19
                                                      01/22/2122:32:34
                                                               16:10:28 Page
                                                                        Page77of
                                                                               of88
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 101 of 215 PageID 4918



                  may be paid in connection with the assumption or assumption and assignment of
                  an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
                  not include claims that may arise in connection with the rejection of any
                  executory contracts and unexpired leases, if any, that may be or have been
                  rejected.

                  As of the time of filing of the Schedules and Statements, the Debtor had not
                  received all invoices for payables, expenses, and other liabilities that may have
                  accrued prior to the Petition Date. Accordingly, the information contained in
                  Schedules D and E/F may be incomplete. The Debtor reserves its rights to amend
                  Schedules D and E/F if and as it receive such invoices.

         f.       Schedule G - Executory Contracts and Unexpired Leases. While reasonable
                  efforts have been made to ensure the accuracy of Schedule G, inadvertent errors
                  or omissions may have occurred.

                  Listing a contract or agreement on Schedule G does not constitute an admission
                  that such contract or agreement is an executory contract or unexpired lease or that
                  such contract or agreement was in effect on the Petition Date or is valid or
                  enforceable. The Debtor hereby reserves all of its rights to dispute the validity,
                  status, or enforceability of any contracts, agreements, or leases set forth in
                  Schedule G and to amend or supplement such Schedule as necessary. Certain of
                  the leases and contracts listed on Schedule G may contain renewal options,
                  guarantees of payment, indemnifications, options to purchase, rights of first
                  refusal and other miscellaneous rights. Such rights, powers, duties and
                  obligations are not set forth separately on Schedule G. In addition, the Debtor
                  may have entered into various other types of agreements in the ordinary course of
                  its business, such as supplemental agreements, amendments, and letter agreement,
                  which documents may not be set forth in Schedule G.

                  Certain of the agreements listed on Schedule G may have expired or terminated
                  pursuant to their terms, but are listed on Schedule G in an abundance of caution.

                  The Debtor reserves all rights to dispute or challenge the characterization of any
                  transaction or any document or instrument related to a creditor’s claim.

                  In some cases, the same supplier or provider may appear multiple times in
                  Schedule G. Multiple listings, if any, reflect distinct agreements between the
                  Debtor and such supplier or provider.

                  The listing of any contract on Schedule G does not constitute an admission by the
                  Debtor as to the validity of any such contract. The Debtor reserves the right to
                  dispute the effectiveness of any such contract listed on Schedule G or to amend
                  Schedule G at any time to remove any contract.

                  Omission of a contract or agreement from Schedule G does not constitute an
                  admission that such omitted contract or agreement is not an executory contract or


                                                   7
 DOCS_DE:226892.2 36027/002

                                                                                        002186
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1794-3
                        247-1 Filed
                               Filed12/13/19
                                     01/22/21 Entered
                                              Entered12/13/19
                                                      01/22/2122:32:34
                                                               16:10:28 Page
                                                                        Page88of
                                                                               of88
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 102 of 215 PageID 4919



                  unexpired lease. The Debtor’s rights under the Bankruptcy Code with respect to
                  any such omitted contracts or agreements are not impaired by the omission.




                                                  8
 DOCS_DE:226892.2 36027/002

                                                                                    002187
Case 19-34054-sgj11 Doc 1795 Filed 01/22/21 Entered 01/22/21 16:20:31 Page 1 of 5
Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 103 of 215 PageID 4920


 D. Michael Lynn
 State Bar I.D. No. 12736500
 John Y. Bonds, III
 State Bar I.D. No. 02589100
 Clay M. Taylor
 State Bar I.D. No. 24033261
 Bryan C. Assink
 State Bar I.D. No. 24089009
 BONDS ELLIS EPPICH SCHAFER JONES LLP
 420 Throckmorton Street, Suite 1000
 Fort Worth, Texas 76102
 (817) 405-6900 telephone
 (817) 405-6902 facsimile

 ATTORNEYS FOR JAMES DONDERO

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 IN RE:                       §
                              §
 HIGHLAND CAPITAL MANAGEMENT, §                              Case No. 19-34054
 L.P.,                        §
                              §
       Debtor.                §                              Chapter 11

                    JAMES DONDERO’S WITNESS AND EXHIBIT LIST

        James Dondero (“Dondero”), a creditor, indirect equity security holder, and party in

 interest in the above-captioned bankruptcy case, hereby files this Witness and Exhibit List for the

 hearing to consider confirmation of the Fifth Amended Plan of Reorganization of Highland Capital

 Management, L.P. [Docket No. 1472], currently set to commence during the week of February 1,

 2021. In support thereof, Dondero respectfully shows as follows:




 JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                                   PAGE 1

                                                                                     002188
Case 19-34054-sgj11 Doc 1795 Filed 01/22/21 Entered 01/22/21 16:20:31 Page 2 of 5
Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 104 of 215 PageID 4921



 A.        Documents that Dondero may use as exhibits:

  Dondero        Description                            Offered   Objection   Admitted Admitted
  Exhibit                                                                        by
  No.                                                                         Agreement

      1.         Fifth    Amended       Plan      of
                 Reorganization [Docket No. 1472]

      2.         Disclosure Statement for Fifth
                 Amended Plan of Reorganization
                 [Docket No. 1473]

      3.         Initial Plan Supplement [Docket No.
                 1389]

      4.         Second Plan Supplement [Docket
                 No. 1606]

      5.         Third Plan Supplement [Docket No.
                 1656]

      6.         Email from Michael Lynn to the
                 Independent Board dated November
                 14, 2020

      7.         Email from Michael Lynn to
                 Debtor’s counsel and Independent
                 Board dated November 16, 2020

      8.         Debtor’s November 2020 Monthly
                 Operating Report [Docket No. 1710]

      9.         Email from Clay Taylor to Debtor’s
                 counsel regarding confirmation and
                 document requests, dated January 20,
                 2021

      10.        Email response from John Morris to
                 Clay Taylor regarding confirmation
                 and document requests, dated
                 January 21, 2021

      11.        Email from Clay Taylor to John
                 Morris regarding confirmation and
                 document requests, dated January 21,
                 2021



 JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                             PAGE 2

                                                                                 002189
Case 19-34054-sgj11 Doc 1795 Filed 01/22/21 Entered 01/22/21 16:20:31 Page 3 of 5
Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 105 of 215 PageID 4922



     12.       Email from Clay Taylor to David
               Neier regarding subpoena to testify
               directed to Jean Paul Sevilla, dated
               January 21, 2021

     13.       Email from Bryan Assink to David
               Neier with subpoena to J.P. Sevilla,
               dated January 21, 2021

     14.       Email from David Neier to Bryan
               Assink and Clay Taylor regarding
               accepting service of subpoena to
               Sevilla, dated January 21, 2021

     15.       Dondero’s Notice of Service of
               Discovery on the Debtor [Docket
               Nos. 1789 and 1789-1]

     16.       Notice of Subpoena to Jean Paul
               Sevilla [Docket No. 1790 and 1790-
               1]

     17.       Fifteenth Monthly Application for
               Compensation and Reimbursement of
               Expenses of Pachulski Stang Ziehl &
               Jones LLP as Counsel to the Debtor
               for the Period from December 1,
               2020 through December 31, 2020
               [Docket No. 1771]

     18.       Transcript   or    excerpts   from
               deposition of James Seery to be
               conducted on January 25, 2021

               Any document or pleading filed in the
               above-captioned bankruptcy case

               Any exhibit necessary for
               impeachment or rebuttal purposes

               Any and all documents identified or
               offered by any other party




 JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                PAGE 3

                                                                    002190
Case 19-34054-sgj11 Doc 1795 Filed 01/22/21 Entered 01/22/21 16:20:31 Page 4 of 5
Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 106 of 215 PageID 4923



        Dondero reserves the right to amend or supplement this Exhibit List should he determine

 that any other document may be helpful to the trier of fact, whether in his case in chief or rebuttal,

 including with respect to any modifications made to the Debtor’s Plan after the filing of this list.

 B.     Witnesses that Dondero may call to testify:

        1.      James P. Seery, Jr.;

        2.      Jean Paul Sevilla;

        3.      John Dubel;

        4.      Any and all other witnesses identified or called by any other party; and

        5.      Any witness necessary for rebuttal.

        Dondero reserves the right to amend or supplement this Witness List should he determine

 that any other witness may be helpful to the trier of fact, whether in his case in chief or rebuttal,

 including with respect to any modifications made to the Debtor’s Plan after the filing of this list.


 Dated: January 22, 2021                        Respectfully submitted,

                                                /s/ Bryan C. Assink
                                                D. Michael Lynn
                                                State Bar I.D. No. 12736500
                                                John Y. Bonds, III
                                                State Bar I.D. No. 02589100
                                                Clay M. Taylor
                                                State Bar I.D. No. 24033261
                                                Bryan C. Assink
                                                State Bar I.D. No. 24089009
                                                BONDS ELLIS EPPICH SCHAFER JONES LLP
                                                420 Throckmorton Street, Suite 1000
                                                Fort Worth, Texas 76102
                                                (817) 405-6900 telephone
                                                (817) 405-6902 facsimile
                                                Email: michael.lynn@bondsellis.com
                                                Email: john@bondsellis.com
                                                Email: clay.taylor@bondsellis.com
                                                Email: bryan.assink@bondsellis.com

                                                ATTORNEYS FOR JAMES DONDERO


 JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                                      PAGE 4

                                                                                        002191
Case 19-34054-sgj11 Doc 1795 Filed 01/22/21 Entered 01/22/21 16:20:31 Page 5 of 5
Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 107 of 215 PageID 4924



                                  CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that, on January 22, 2021, a true and correct copies of the
 foregoing document and all identified exhibits were served via the Court’s CM/ECF system on all
 parties requesting or consenting to such service in this case.

                                                /s/ Bryan C. Assink
                                                Bryan C. Assink




 JAMES DONDERO’S WITNESS AND EXHIBIT LIST                                                      PAGE 5

                                                                                        002192
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-1
                         1472 Filed
                               Filed11/24/20
                                     01/22/21 Entered
                                               Entered11/24/20
                                                       01/22/2110:19:41
                                                                16:20:31 Page
                                                                            Page11ofof66 66
                                                               Docket #1472 Date Filed: 11/24/2020
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 108      of 215 PageID 4925



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                          )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )

            FIFTH AMENDED PLAN OF REORGANIZATION OF HIGHLAND
                        CAPITAL MANAGEMENT, L.P.

  PACHULSKI STANG ZIEHL & JONES LLP                          HAYWARD & ASSOCIATES PLLC
  Jeffrey N. Pomerantz (CA Bar No.143717)                    Melissa S. Hayward (TX Bar No. 24044908)
  Ira D. Kharasch (CA Bar No. 109084)                        Zachery Z. Annable (TX Bar No. 24053075)
  Gregory V. Demo (NY Bar No. 5371992)                       10501 N. Central Expy, Ste. 106
  10100 Santa Monica Boulevard, 13th Floor                   Dallas, TX 75231
  Los Angeles, CA 90067                                      Telephone: (972) 755-7100
  Telephone: (310) 277-6910                                  Facsimile: (972) 755-7110
  Facsimile: (310) 201-0760                                  Email: MHayward@HaywardFirm.com
  Email: jpomerantz@pszjlaw.com                                      ZAnnable@HaywardFirm.com:
          ikharasch@pszjlaw.com
          gdemo@pszjlaw.com

                             Counsel for the Debtor and Debtor-in-Possession




  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



                                                     -1-                 ¨1¤}HV4+8                  !{«
                                                                                             002193
                                                                             1934054201124000000000001
                                                                                          Dondero Ex. 1
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-1
                         1472 Filed
                               Filed11/24/20
                                     01/22/21 Entered
                                               Entered11/24/20
                                                       01/22/2110:19:41
                                                                16:20:31 Page
                                                                          Page22ofof66
                                                                                     66
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 109 of 215 PageID 4926



  ARTICLE I. RULES OF INTERPRETATION, COMPUTATION OF TIME,
                GOVERNING LAW AND DEFINED TERMS ..............................................1

          A.       Rules of Interpretation, Computation of Time and Governing Law ..................... 1

          B.       Defined Terms ......................................................................................................2

  ARTICLE II. ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS.................16

          A.       Administrative Expense Claims..........................................................................16

          B.       Professional Fee Claims ...................................................................................... 17

          C.       Priority Tax Claims ............................................................................................. 17

  ARTICLE III. CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS
                 AND EQUITY INTERESTS .........................................................................18

          A.       Summary .............................................................................................................18

          B.       Summary of Classification and Treatment of Classified Claims and
                   Equity Interests ...................................................................................................18

          C.       Elimination of Vacant Classes ............................................................................18

          D.       Impaired/Voting Classes ..................................................................................... 19

          E.       Unimpaired/Non-Voting Classes ........................................................................19

          F.       Impaired/Non-Voting Classes .............................................................................19

          G.       Cramdown ...........................................................................................................19

          H.       Classification and Treatment of Claims and Equity Interests ............................. 19

          I.       Special Provision Governing Unimpaired Claims ..............................................24

          J.       Subordinated Claims ........................................................................................... 24

  ARTICLE IV. MEANS FOR IMPLEMENTATION OF THIS PLAN .....................................24

          A.       Summary .............................................................................................................24

          B.       The Claimant Trust ............................................................................................. 25

          1.       Creation and Governance of the Claimant Trust and Litigation Sub-
                   Trust. ................................................................................................................... 25

          2.       Claimant Trust Oversight Committee .................................................................26



                                                                - ii -
                                                                                                                             002194
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-1
                         1472 Filed
                               Filed11/24/20
                                     01/22/21 Entered
                                               Entered11/24/20
                                                       01/22/2110:19:41
                                                                16:20:31 Page
                                                                          Page33ofof66
                                                                                     66
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 110 of 215 PageID 4927


                                                                                                                               Page

        3.     Purpose of the Claimant Trust. ...........................................................................27

        4.     Purpose of the Litigation Sub-Trust....................................................................27

        5.     Claimant Trust Agreement and Litigation Sub-Trust Agreement. ...................... 28

        6.     Compensation and Duties of Trustees. ............................................................... 29

        7.     Cooperation of Debtor and Reorganized Debtor. ..............................................29

        8.     United States Federal Income Tax Treatment of the Claimant Trust. ................30

        9.     Tax Reporting......................................................................................................30

        10.    Claimant Trust Assets. ........................................................................................ 30

        11.    Claimant Trust Expenses. ................................................................................... 31

        12.    Trust Distributions to Claimant Trust Beneficiaries. .........................................31

        13.    Cash Investments. ............................................................................................... 31

        14.    Dissolution of the Claimant Trust and Litigation Sub-Trust. ............................. 31

        C.     The Reorganized Debtor ..................................................................................... 32

        1.     Corporate Existence............................................................................................ 32

        2.     Cancellation of Equity Interests and Release ..................................................... 32

        3.     Issuance of New Partnership Interests ............................................................... 32

        4.     Management of the Reorganized Debtor ............................................................ 32

        5.     Vesting of Assets in the Reorganized Debtor ...................................................... 33

        6.     Purpose of the Reorganized Debtor ....................................................................33

        7.     Distribution of Proceeds from the Reorganized Debtor Assets; Transfer
               of Reorganized Debtor Assets .............................................................................33

        D.     Company Action .................................................................................................34

        E.     Release of Liens, Claims and Equity Interests.................................................... 34

        F.     Cancellation of Notes, Certificates and Instruments...........................................35

        G.     Cancellation of Existing Instruments Governing Security Interests ................... 35


                                                         - iii -
                                                                                                                  002195
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-1
                         1472 Filed
                               Filed11/24/20
                                     01/22/21 Entered
                                               Entered11/24/20
                                                       01/22/2110:19:41
                                                                16:20:31 Page
                                                                          Page44ofof66
                                                                                     66
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 111 of 215 PageID 4928


                                                                                                                                          Page

           H.        Control Provisions .............................................................................................. 35

           I.        Treatment of Vacant Classes ..............................................................................36

           J.        Plan Documents ..................................................................................................36

           K.        Highland Capital Management, L.P. Retirement Plan and Trust ....................... 36

  ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
               LEASES .........................................................................................................37

           A.        Assumption, Assignment, or Rejection of Executory Contracts and
                     Unexpired Leases ................................................................................................ 37

           B.        Claims Based on Rejection of Executory Contracts or Unexpired
                     Leases ..................................................................................................................38

           C.        Cure of Defaults for Assumed or Assigned Executory Contracts and
                     Unexpired Leases ................................................................................................ 38

  ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS .............................................39

           A.        Dates of Distributions ......................................................................................... 39

           B.        Distribution Agent .............................................................................................. 40

           C.        Cash Distributions ............................................................................................... 40

           D.        Disputed Claims Reserve .................................................................................... 40

           E.        Distributions from the Disputed Claims Reserve ...............................................40

           F.        Rounding of Payments ........................................................................................ 41

           G.        De Minimis Distribution ..................................................................................... 41

           H.        Distributions on Account of Allowed Claims ..................................................... 41

           I.        General Distribution Procedures .........................................................................41

           J.        Address for Delivery of Distributions.................................................................41

           K.        Undeliverable Distributions and Unclaimed Property ........................................42

           L.        Withholding Taxes .............................................................................................. 42

           M.        Setoffs .................................................................................................................42



                                                                 - iv -
                                                                                                                             002196
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-1
                         1472 Filed
                               Filed11/24/20
                                     01/22/21 Entered
                                               Entered11/24/20
                                                       01/22/2110:19:41
                                                                16:20:31 Page
                                                                          Page55ofof66
                                                                                     66
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 112 of 215 PageID 4929


                                                                                                                                      Page

          N.      Surrender of Cancelled Instruments or Securities ..............................................43

          O.      Lost, Stolen, Mutilated or Destroyed Securities .................................................43

  ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT,
                UNLIQUIDATED AND DISPUTED CLAIMS ............................................43

          A.      Filing of Proofs of Claim .................................................................................... 43

          B.      Disputed Claims ..................................................................................................43

          C.      Procedures Regarding Disputed Claims or Disputed Equity Interests ...............44

          D.      Allowance of Claims and Equity Interests.......................................................... 44

          1.      Allowance of Claims ........................................................................................... 44

          2.      Estimation ...........................................................................................................44

          3.      Disallowance of Claims ...................................................................................... 45

  ARTICLE VIII. EFFECTIVENESS OF THIS PLAN ............................................................... 45

          A.      Conditions Precedent to the Effective Date ........................................................ 45

          B.      Waiver of Conditions .......................................................................................... 46

          C.      Effect of Non-Occurrence of Conditions to Effectiveness .................................47

          D.      Dissolution of the Committee .............................................................................47

  ARTICLE IX. EXCULPATION, INJUNCTION AND RELATED PROVISIONS .................47

          A.      General ................................................................................................................47

          B.      Discharge of Claims ............................................................................................ 47

          C.      Exculpation .........................................................................................................48

          D.      Releases by the Debtor........................................................................................ 48

          E.      Preservation of Rights of Action.........................................................................50

          1.      Maintenance of Causes of Action .......................................................................50

          2.      Preservation of All Causes of Action Not Expressly Settled or Released ...........50

          F.      Injunction ............................................................................................................50


                                                              -v-
                                                                                                                         002197
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-1
                         1472 Filed
                               Filed11/24/20
                                     01/22/21 Entered
                                               Entered11/24/20
                                                       01/22/2110:19:41
                                                                16:20:31 Page
                                                                          Page66ofof66
                                                                                     66
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 113 of 215 PageID 4930


                                                                                                                                     Page

          G.       Term of Injunctions or Stays...............................................................................51

          H.       Continuance of January 9 Order .........................................................................52

  ARTICLE X. BINDING NATURE OF PLAN .......................................................................... 52

  ARTICLE XI. RETENTION OF JURISDICTION ....................................................................52

  ARTICLE XII. MISCELLANEOUS PROVISIONS .................................................................54

          A.       Payment of Statutory Fees and Filing of Reports ...............................................54

          B.       Modification of Plan ........................................................................................... 55

          C.       Revocation of Plan .............................................................................................. 55

          D.       Obligations Not Changed .................................................................................... 55

          E.       Entire Agreement ................................................................................................ 55

          F.       Closing of Chapter 11 Case ................................................................................55

          G.       Successors and Assigns....................................................................................... 56

          H.       Reservation of Rights .......................................................................................... 56

          I.       Further Assurances.............................................................................................. 56

          J.       Severability .........................................................................................................57

          K.       Service of Documents ......................................................................................... 57

          L.       Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of
                   the Bankruptcy Code........................................................................................... 58

          M.       Governing Law ...................................................................................................58

          N.       Tax Reporting and Compliance ..........................................................................58

          O.       Exhibits and Schedules ....................................................................................... 59

          P.       Controlling Document ........................................................................................ 59




                                                              - vi -
                                                                                                                        002198
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-1
                         1472 Filed
                               Filed11/24/20
                                     01/22/21 Entered
                                               Entered11/24/20
                                                       01/22/2110:19:41
                                                                16:20:31 Page
                                                                          Page77ofof66
                                                                                     66
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 114 of 215 PageID 4931



                  DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION


          HIGHLAND CAPITAL MANAGEMENT, L.P., as debtor and debtor-in-possession in
  the above-captioned case (the “Debtor”), proposes the following chapter 11 plan of
  reorganization (the “Plan”) for, among other things, the resolution of the outstanding Claims
  against, and Equity Interests in, the Debtor. Unless otherwise noted, capitalized terms used in
  this Plan have the meanings set forth in Article I of this Plan. The Debtor is the proponent of this
  Plan within the meaning of section 1129 of the Bankruptcy Code.

          Reference is made to the Disclosure Statement (as such term is defined herein and
  distributed contemporaneously herewith) for a discussion of the Debtor’s history, business,
  results of operations, historical financial information, projections and assets, and for a summary
  and analysis of this Plan and the treatment provided for herein. There also are other agreements
  and documents that may be Filed with the Bankruptcy Court that are referenced in this Plan or
  the Disclosure Statement as Exhibits and Plan Documents. All such Exhibits and Plan
  Documents are incorporated into and are a part of this Plan as if set forth in full herein. Subject
  to the other provisions of this Plan, and in accordance with the requirements set forth in
  section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, the Debtor reserves the right to
  alter, amend, modify, revoke, or withdraw this Plan prior to the Effective Date.

          If this Plan cannot be confirmed, for any reason, then subject to the terms set forth herein,
  this Plan may be revoked.

                                    ARTICLE I.
                   RULES OF INTERPRETATION, COMPUTATION OF TIME,
                         GOVERNING LAW AND DEFINED TERMS

  A.     Rules of Interpretation, Computation of Time and Governing Law

          For purposes hereof: (a) in the appropriate context, each term, whether stated in the
  singular or the plural, shall include both the singular and the plural, and pronouns stated in the
  masculine, feminine or neuter gender shall include the masculine, feminine and the neuter
  gender; (b) any reference herein to a contract, lease, instrument, release, indenture or other
  agreement or document being in a particular form or on particular terms and conditions means
  that the referenced document, as previously amended, modified or supplemented, if applicable,
  shall be substantially in that form or substantially on those terms and conditions; (c) any
  reference herein to an existing document or exhibit having been Filed or to be Filed shall mean
  that document or exhibit, as it may thereafter be amended, modified or supplemented in
  accordance with its terms; (d) unless otherwise specified, all references herein to “Articles,”
  “Sections,” “Exhibits” and “Plan Documents” are references to Articles, Sections, Exhibits and
  Plan Documents hereof or hereto; (e) unless otherwise stated, the words “herein,” “hereof,”
  “hereunder” and “hereto” refer to this Plan in its entirety rather than to a particular portion of this
  Plan; (f) captions and headings to Articles and Sections are inserted for convenience of reference
  only and are not intended to be a part of or to affect the interpretation hereof; (g) any reference to
  an Entity as a Holder of a Claim or Equity Interest includes such Entity’s successors and assigns;




                                                                                          002199
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-1
                         1472 Filed
                               Filed11/24/20
                                     01/22/21 Entered
                                               Entered11/24/20
                                                       01/22/2110:19:41
                                                                16:20:31 Page
                                                                          Page88ofof66
                                                                                     66
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 115 of 215 PageID 4932



  (h) the rules of construction set forth in section 102 of the Bankruptcy Code shall apply; (i) any
  term used in capitalized form herein that is not otherwise defined but that is used in the
  Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the
  Bankruptcy Code or the Bankruptcy Rules, as the case may be; and (j) “$” or “dollars” means
  Dollars in lawful currency of the United States of America. The provisions of Bankruptcy
  Rule 9006(a) shall apply in computing any period of time prescribed or allowed herein.

  B.     Defined Terms

        Unless the context otherwise requires, the following terms shall have the following
  meanings when used in capitalized form herein:

              1. “Acis” means collectively Acis Capital Management, L.P. and Acis Capital
  Management GP, LLP.

                 2. “Administrative Expense Claim” means any Claim for costs and expenses of
  administration of the Chapter 11 Case that is Allowed pursuant to sections 503(b), 507(a)(2),
  507(b) or 1114(2) of the Bankruptcy Code, including, without limitation, (a) the actual and
  necessary costs and expenses incurred after the Petition Date and through the Effective Date of
  preserving the Estate and operating the business of the Debtor; and (b) all fees and charges
  assessed against the Estate pursuant to sections 1911 through 1930 of chapter 123 of title 28 of
  the United States Code, and that have not already been paid by the Debtor during the Chapter 11
  Case and a Professional Fee Claim.

                 3. “Administrative Expense Claims Bar Date” means, with respect to any
  Administrative Expense Claim (other than a Professional Fee Claim) becoming due on or prior to
  the Effective Date, 5:00 p.m. (prevailing Central Time) on such date that is forty-five days after
  the Effective Date.

                4. “Administrative Expense Claims Objection Deadline” means, with respect to
  any Administrative Expense Claim, the later of (a) ninety (90) days after the Effective Date and
  (b) sixty (60) days after the timely Filing of the applicable request for payment of such
  Administrative Expense Claim; provided, however, that the Administrative Expense Claims
  Objection Deadline may be extended by the Bankruptcy Court upon a motion by the Claimant
  Trustee.

                 5. “Affiliate” means an “affiliate” as defined in section 101(2) of the Bankruptcy
  Code and also includes any other Entity that directly or indirectly, through one or more
  intermediaries, controls, is controlled by, or is under common control with, such affiliate. For
  the purposes of this definition, the term “control” (including the terms “controlled by” and
  “under common control with”) means the possession, directly or indirectly, of the power to direct
  or cause the direction of the management and policies of a Person, whether through the
  ownership of voting securities, by contract, or otherwise.

                 6. “Allowed” means, with respect to any Claim, except as otherwise provided in
  the Plan: (a) any Claim that is evidenced by a Proof of Claim that has been timely Filed by the
  Bar Date, or that is not required to be evidenced by a Filed Proof of Claim under the Bankruptcy
  Code or a Final Order; (b) a Claim that is listed in the Schedules as not contingent, not
                                                   2


                                                                                     002200
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1795-1
                         1472 Filed
                               Filed11/24/20
                                     01/22/21 Entered
                                               Entered11/24/20
                                                       01/22/2110:19:41
                                                                16:20:31 Page
                                                                          Page99ofof66
                                                                                     66
 Case 3:21-cv-00538-N Document 26-8 Filed 06/09/21 Page 116 of 215 PageID 4933



  unliquidated, and not disputed and for which no Proof of Claim has been timely filed; (c) a
  Claim Allowed pursuant to the Plan or an order of the Bankruptcy Court that is not stayed
  pending appeal; or (d) a Claim that is not Disputed (including for which a Proof of Claim has
  been timely filed in a liquidated and noncontingent amount that has not been objected to by the
  Claims Objection Deadline or as to which any such objection has been overruled by Final
  Order); provided, however, that with respect to a Claim described in clauses (a) and (b) above,
  such Claim shall be considered Allowed only if and to the extent that, with respect to such
  Claim, no objection to the allowance thereof has been interposed within the applicable period of
  time fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or
  such an objection is so interposed and the Claim shall have been Allowed as set forth above.

                 7. “Allowed Claim or Equity Interest” means a Claim or an Equity Interest of the
  type that has been Allowed.

                  8. “Assets” means all of the rights, titles, and interest of the Debtor, Reorganized
  Debtor, or Claimant Trust, in and to property of whatever type or nature, including, without
  limitation, real, personal, mixed, intellectual, tangible, and intangible property, the Debtor’s
  books and records, and the Causes of Action.

                  9. “Available Cash” means any Cash in excess of the amount needed for the
  Claimant Trust and Reorganized Debtor to maintain business operations as determined in the
  sole discretion of the Claimant Trustee.

                 10. “Avoidance Actions” means any and all avoidance, recovery, subordination or
  other actions or remedies that may be brought by and on behalf of the Debtor or its Estate under
  the Bankruptcy Code or applicable nonbankruptcy law, including, without limitation, actions or
  remedies arising under sections 502, 510, 544, 545, and 547-553 of the Bankruptcy Code or
  under similar state or federal statutes and common law, including fraudulent transfer laws

                 11. “Ballot” means the form(s) distributed to holders of Impaired Claims or
  Equity Interests entitled to vote on the Plan on which to indicate their acceptance or rejection of
  the Plan.

                12. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
  §§ 101-1532, as amended from time to time and as applicable to the Chapter 11 Case.

                13. “Bankruptcy Court” means the United States Bankruptcy Court for the
  Northern District of Texas, Dallas Division, or any other court having jurisdiction over the
  Chapter 11 Case.

                  14. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the
  Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
  Northern District of Texas, Dallas Division, in each case as amended from time to time and as
  applicable to the Chapter 11 Case.

                 15. “Bar Date” means the applicable deadlines set by the Bankruptcy Court for
  the filing of Proofs of Claim against the Debtor as set forth in the Bar Date Order, which
  deadlines may be or have been extended for certain Claimants by order of the Bankruptcy Court.
                                                 3


                                                                                       002201
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             1010
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 117 of 215 PageID 4934



                16. “Bar Date Order” means the Order (I) Establishing Bar Dates for Filing
  Proofs of Claim and (II) Approving the Form and Manner of Notice Thereof [D.I. 488].

                 17. “Business Day” means any day, other than a Saturday, Sunday or “legal
  holiday” (as defined in Bankruptcy Rule 9006(a)).

                 18. “Cash” means the legal tender of the United States of America or the
  equivalent thereof.

                  19. “Causes of Action” means any action, claim, cross-claim, third-party claim,
  cause of action, controversy, demand, right, Lien, indemnity, contribution, guaranty, suit,
  obligation, liability, debt, damage, judgment, account, defense, remedy, offset, power, privilege,
  license and franchise of any kind or character whatsoever, in each case whether known,
  unknown, contingent or non-contingent, matured or unmatured, suspected or unsuspected,
  liquidated or unliquidated, disputed or undisputed, foreseen or unforeseen, direct or indirect,
  choate or inchoate, secured or unsecured, assertable directly or derivatively (including, without
  limitation, under alter ego theories), whether arising before, on, or after the Petition Date, in
  contract or in tort, in law or in equity or pursuant to any other theory of law. For the avoidance
  of doubt, Cause of Action includes, without limitation,: (a) any right of setoff, counterclaim or
  recoupment and any claim for breach of contract or for breach of duties imposed by law or in
  equity; (b) the right to object to Claims or Equity Interests; (c) any claim pursuant to section 362
  or chapter 5 of the Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress
  and usury, and any other defenses set forth in section 558 of the Bankruptcy Code; (e) any claims
  under any state or foreign law, including, without limitation, any fraudulent transfer or similar
  claims; (f) the Avoidance Actions, and (g) the Estate Claims. The Causes of Action include,
  without limitation, the Causes of Action belonging to the Debtor’s Estate listed on the schedule
  of Causes of Action to be filed with the Plan Supplement.

                  20. “CEO/CRO” means James P. Seery, Jr., the Debtor’s chief executive officer
  and chief restructuring officer.

                  21. “Chapter 11 Case” means the Debtor’s case under chapter 11 of the
  Bankruptcy Code commenced on the Petition Date in the Delaware Bankruptcy Court and
  transferred to the Bankruptcy Court on December 4, 2019, and styled In re Highland Capital
  Management, L.P., Case No. 19-34054-sgj-11.

                22. “Claim” means any “claim” against the Debtor as defined in section 101(5) of
  the Bankruptcy Code.

               23. “Claims Objection Deadline” means the date that is 180 days after the
  Confirmation Date; provided, however, the Claims Objection Deadline may be extended by the
  Bankruptcy Court upon a motion by the Claimant Trustee.

                24. “Claimant Trust” means the trust established for the benefit of the Claimant
  Trust Beneficiaries on the Effective Date in accordance with the terms of this Plan and the
  Claimant Trust Agreement.


                                                   4


                                                                                       002202
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             1111
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 118 of 215 PageID 4935



                25. “Claimant Trust Agreement” means the agreement Filed in the Plan
  Supplement establishing and delineating the terms and conditions of the Claimant Trust.

                  26. “Claimant Trust Assets” means (i) other than the Reorganized Debtor Assets
  (which are expressly excluded from this definition), all other Assets of the Estate, including, but
  not limited to, all Causes of Action, Available Cash, any proceeds realized or received from such
  Assets, all rights of setoff, recoupment, and other defenses with respect, relating to, or arising
  from such Assets, (ii) any Assets transferred by the Reorganized Debtor to the Claimant Trust on
  or after the Effective Date, (iii) the limited partnership interests in the Reorganized Debtor, and
  (iv) the ownership interests in New GP LLC. For the avoidance of doubt, any Causes of Action
  that, for any reason, are not capable of being transferred to the Claimant Trust shall constitute
  Reorganized Debtor Assets.

                  27. “Claimant Trust Beneficiaries” means the Holders of Allowed General
  Unsecured Claims, Holders of Allowed Subordinated Claims, including, upon Allowance,
  Disputed General Unsecured Claims and Disputed Subordinated Claims that become Allowed
  following the Effective Date, and, only upon certification by the Claimant Trustee that the
  Holders of such Claims have been paid indefeasibly in full plus, to the extent all Allowed
  unsecured Claims, excluding Subordinated Claims, have been paid in full, post-petition interest
  from the Petition Date at the Federal Judgment Rate in accordance with the terms and conditions
  set forth in the Claimant Trust Agreement and all Disputed Claims in Class 8 and Class 9 have
  been resolved, Holders of Allowed Class B/C Limited Partnership Interests, and Holders of
  Allowed Class A Limited Partnership Interests.

                 28. “Claimant Trustee” means James P. Seery, Jr., the Debtor’s chief executive
  officer and chief restructuring officer, or such other Person identified in the Plan Supplement
  who will act as the trustee of the Claimant Trust in accordance with the Plan, the Confirmation
  Order, and Claimant Trust Agreement or any replacement trustee pursuant to (and in accordance
  with) the Claimant Trust Agreement. The Claimant Trustee shall be responsible for, among
  other things, monetizing the Estate’s investment assets, resolving Claims (other than those
  Claims assigned to the Litigation Sub-Trust for resolution), and, as the sole officer of New GP
  LLC, winding down the Reorganized Debtor’s business operations.

                 29. “Claimant Trust Expenses” means all reasonable legal and other reasonable
  professional fees, costs, and expenses incurred by the Trustees on account of administration of
  the Claimant Trust, including any reasonable administrative fees and expenses, reasonable
  attorneys’ fees and expenses, reasonable insurance costs, taxes, reasonable escrow expenses, and
  other expenses.

                 30. “Claimant Trust Interests” means the non-transferable interests in the
  Claimant Trust that are issued to the Claimant Trust Beneficiaries pursuant to this Plan;
  provided, however, Holders of Class A Limited Partnership Interests, Class B Limited
  Partnership Interests, and Class C Limited Partnership Interests will not be deemed to hold
  Claimant Trust Interests unless and until the Contingent Claimant Trust Interests distributed to
  such Holders vest in accordance with the terms of this Plan and the Claimant Trust Agreement.



                                                  5


                                                                                      002203
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             1212
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 119 of 215 PageID 4936



                 31. “Claimant Trust Oversight Committee” means the committee of five Persons
  established pursuant to ARTICLE IV of this Plan to oversee the Claimant Trustee’s performance
  of its duties and otherwise serve the functions described in this Plan and the Claimant Trust
  Agreement.

               32. “Class” means a category of Holders of Claims or Equity Interests as set forth
  in ARTICLE III hereof pursuant to section 1122(a) of the Bankruptcy Code.

                 33. “Class A Limited Partnership Interest” means the Class A Limited Partnership
  Interests as defined in the Limited Partnership Agreement held by The Dugaboy Investment
  Trust, Mark and Pamela Okada Family Trust – Exempt Trust 2, Mark and Pamela Okada –
  Exempt Descendants’ Trust, and Mark Kiyoshi Okada, and the General Partner Interest.

                  34. “Class B Limited Partnership Interest” means the Class B Limited Partnership
  Interests as defined in the Limited Partnership Agreement held by Hunter Mountain Investment
  Trust.

                35. “Class B/C Limited Partnership Interests” means, collectively, the Class B
  Limited Partnership and Class C Limited Partnership Interests.

                  36. “Class C Limited Partnership Interest” means the Class C Limited Partnership
  Interests as defined in the Limited Partnership Agreement held by Hunter Mountain Investment
  Trust.

                 37. “Committee” means the Official Committee of Unsecured Creditors
  appointed by the U.S. Trustee pursuant to 11 U.S.C. § 1102(a)(1) on October 29, 2019 [D.I. 65],
  consisting of (i) the Redeemer Committee of Highland Crusader Fund, (ii) Meta-e Discovery,
  (iii) UBS, and (iv) Acis.

                 38. “Confirmation Date” means the date on which the clerk of the Bankruptcy
  Court enters the Confirmation Order on the docket of the Bankruptcy Court.

                 39. “Confirmation Hearing” means the hearing held by the Bankruptcy Court
  pursuant to section 1128 of the Bankruptcy Code to consider confirmation of this Plan, as such
  hearing may be adjourned or continued from time to time.

                 40. “Confirmation Order” means the order of the Bankruptcy Court confirming
  this Plan pursuant to section 1129 of the Bankruptcy Code.

                41. “Convenience Claim” means any prepetition, liquidated, and unsecured
  Claim against the Debtor that as of the Confirmation Date is less than or equal to $1,000,000 or
  any General Unsecured Claim that makes the Convenience Class Election. For the avoidance of
  doubt, the Reduced Employee Claims will be Convenience Claims.

                42. “Convenience Claim Pool” means the $13,150,000 in Cash that shall be
  available upon the Effective Date for distribution to Holders of Convenience Claims under the
  Plan as set forth herein. Any Cash remaining in the Convenience Claim Pool after all

                                                 6


                                                                                    002204
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             1313
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 120 of 215 PageID 4937



  distributions on account of Convenience Claims have been made will be transferred to the
  Claimant Trust and administered as a Claimant Trust Asset.

                  43. “Convenience Class Election” means the option provided to each Holder of a
  General Unsecured Claim that is a liquidated Claim as of the Confirmation Date on their Ballot
  to elect to reduce their claim to $1,000,000 and receive the treatment provided to Convenience
  Claims.

                  44. “Contingent Claimant Trust Interests” means the contingent Claimant Trust
  Interests to be distributed to Holders of Class A Limited Partnership Interests, Holders of Class B
  Limited Partnership Interests, and Holders of Class C Limited Partnership Interests in
  accordance with this Plan, the rights of which shall not vest, and consequently convert to
  Claimant Trust Interests, unless and until the Claimant Trustee Files a certification that all
  holders of Allowed General Unsecured Claims have been paid indefeasibly in full, plus, to the
  extent all Allowed unsecured Claims, excluding Subordinated Claims, have been paid in full, all
  accrued and unpaid post-petition interest from the Petition Date at the Federal Judgment Rate
  and all Disputed Claims in Class 8 and Class 9 have been resolved. As set forth in the Claimant
  Trust Agreement, the Contingent Claimant Trust Interests distributed to the Holders of Class A
  Limited Partnership Interests will be subordinated to the Contingent Claimant Trust Interests
  distributed to the Holders of Class B/C Limited Partnership Interests.

                 45. “Debtor” means Highland Capital Management, L.P. in its capacity as debtor
  and debtor in possession in the Chapter 11 Case.

                  46. “Delaware Bankruptcy Court” means the United States Bankruptcy Court for
  the District of Delaware.

                 47. “Disclosure Statement” means that certain Disclosure Statement for Debtor’s
  Fifth Amended Chapter 11 Plan of Reorganization, as amended, supplemented, or modified from
  time to time, which describes this Plan, including all exhibits and schedules thereto and
  references therein that relate to this Plan.

                 48. “Disputed” means with respect to any Claim or Equity Interest, any Claim or
  Equity Interest that is not yet Allowed.

                  49. “Disputed Claims Reserve” means the appropriate reserve(s) or account(s) to
  be established on the Initial Distribution Date and maintained by the Claimant Trustee for
  distributions on account of Disputed Claims that may subsequently become an Allowed Claim.

                 50. “Disputed Claims Reserve Amount” means, for purposes of determining the
  Disputed Claims Reserve, the Cash that would have otherwise been distributed to a Holder of a
  Disputed Claim at the time any distributions of Cash are made to the Holders of Allowed Claims.
  The amount of the Disputed Claim upon which the Disputed Claims Reserve is calculated shall
  be: (a) the amount set forth on either the Schedules or the filed Proof of Claim, as applicable; (b)
  the amount agreed to by the Holder of the Disputed Claim and the Claimant Trustee or
  Reorganized Debtor, as applicable; (c) the amount ordered by the Bankruptcy Court if it enters
  an order disallowing, in whole or in part, a Disputed Claim; or (d) as otherwise ordered by the
  Bankruptcy Court, including an order estimating the Disputed Claim.
                                                  7


                                                                                       002205
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             1414
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 121 of 215 PageID 4938



                51. “Distribution Agent” means the Claimant Trustee, or any party designated by
  the Claimant Trustee to serve as distribution agent under this Plan.

                  52. “Distribution Date” means the date or dates determined by the Reorganized
  Debtor or the Claimant Trustee, as applicable, on or after the Initial Distribution Date upon
  which the Distribution Agent shall make distributions to holders of Allowed Claims and Interests
  entitled to receive distributions under the Plan.

                 53. “Distribution Record Date” means the date for determining which Holders of
  Claims and Equity Interests are eligible to receive distributions hereunder, which date shall be
  the Effective Date or such later date determined by the Bankruptcy Court.

                54. “Effective Date” means the Business Day that this Plan becomes effective as
  provided in ARTICLE VIII hereof.

                 55. “Employees” means the employees of the Debtor set forth in the Plan
  Supplement.

                56. “Entity” means any “entity” as defined in section 101(15) of the Bankruptcy
  Code and also includes any Person or any other entity.

                   57. “Equity Interest” means any Equity Security in the Debtor, including, without
  limitation, all issued, unissued, authorized or outstanding partnership interests, shares, of stock or
  limited company interests, the Class A Limited Partnership Interests, the Class B Limited
  Partnership Interests, and the Class C Limited Partnership Interests.

                58. “Equity Security” means an “equity security” as defined in section 101(16) of
  the Bankruptcy Code.

                 59. “Estate” means the bankruptcy estate of the Debtor created by virtue of
  section 541 of the Bankruptcy Code upon the commencement of the Chapter 11 Case.

                60. “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
  Final Term Sheet [D.I. 354].

                   61. “Exculpated Parties” means, collectively, (i) the Debtor and its successors and
  assigns, direct and indirect majority-owned subsidiaries, and the Managed Funds, (ii) the
  Employees, (iii) Strand, (iv) the Independent Directors, (v) the Committee, (vi) the members of
  the Committee (in their official capacities), (vii) the Professionals retained by the Debtor and the
  Committee in the Chapter 11 Case, (viii) the CEO/CRO; and (ix) the Related Persons of each of
  the parties listed in (iv) through (viii); provided, however, that, for the avoidance of doubt, none
  of James Dondero, Mark Okada, NexPoint Advisors, L.P. (and any of its subsidiaries and
  managed entities), the Charitable Donor Advised Fund, L.P. (and any of its subsidiaries,
  including CLO Holdco, Ltd., and managed entities), Highland CLO Funding, Ltd. (and any of its
  subsidiaries, members, and managed entities), Highland Capital Management Fund Advisors,
  L.P. (and any of its subsidiaries and managed entities), NexBank, SSB (and any of its
  subsidiaries), the Hunter Mountain Investment Trust (or any trustee acting for the trust), the

                                                    8


                                                                                         002206
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             1515
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 122 of 215 PageID 4939



  Dugaboy Investment Trust (or any trustee acting for the trust), or Grant Scott is included in the
  term “Exculpated Party.”

                 62. “Executory Contract” means a contract to which the Debtor is a party that is
  subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

                 63. “Exhibit” means an exhibit annexed hereto or to the Disclosure Statement (as
  such exhibits are amended, modified or otherwise supplemented from time to time), which are
  incorporated by reference herein.

                64. “Federal Judgment Rate” means the post-judgment interest rate set forth in 28
  U.S.C. § 1961 as of the Effective Date.

                  65. “File” or “Filed” or “Filing” means file, filed or filing with the Bankruptcy
  Court or its authorized designee in the Chapter 11 Case.

                  66. “Final Order” means an order or judgment of the Bankruptcy Court, which is
  in full force and effect, and as to which the time to appeal, petition for certiorari, or move for a
  new trial, reargument or rehearing has expired and as to which no appeal, petition for certiorari,
  or other proceedings for a new trial, reargument or rehearing shall then be pending or as to which
  any right to appeal, petition for certiorari, new trial, reargument, or rehearing shall have been
  waived in writing in form and substance satisfactory to the Debtor, the Reorganized Debtor, or
  the Claimant Trustee, as applicable, or, in the event that an appeal, writ of certiorari, new trial,
  reargument, or rehearing thereof has been sought, such order of the Bankruptcy Court shall have
  been determined by the highest court to which such order was appealed, or certiorari, new trial,
  reargument or rehearing shall have been denied and the time to take any further appeal, petition
  for certiorari, or move for a new trial, reargument or rehearing shall have expired; provided,
  however, that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
  or any analogous rule under the Bankruptcy Rules, may be Filed with respect to such order shall
  not preclude such order from being a Final Order.

                67. “Frontier Secured Claim” means the loan from Frontier State Bank to the
  Debtor in the principal amount of $7,879,688.00 made pursuant to that certain First Amended
  and Restated Loan Agreement, dated March 29, 2018.

                 68. “General Partner Interest” means the Class A Limited Partnership Interest
  held by Strand, as the Debtor’s general partner.

                 69. “General Unsecured Claim” means any prepetition Claim against the Debtor
  that is not Secured and is not a/an: (a) Administrative Expense Claim; (b) Professional Fee
  Claim; (c) Priority Tax Claim; (d) Priority Non-Tax Claim; or (e) Convenience Claim.

                70. “Governmental Unit” means a “governmental unit” as defined in
  section 101(27) of the Bankruptcy Code.

                 71. “GUC Election” means the option provided to each Holder of a Convenience
  Claim on their Ballot to elect to receive the treatment provided to General Unsecured Claims.

                                                   9


                                                                                       002207
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             1616
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 123 of 215 PageID 4940



                72. “Holder” means an Entity holding a Claim against, or Equity Interest in, the
  Debtor.

                73. “Impaired” means, when used in reference to a Claim or Equity Interest, a
  Claim or Equity Interest that is impaired within the meaning of section 1124 of the Bankruptcy
  Code.

                 74. “Independent Directors” means John S. Dubel, James P. Seery, Jr., and
  Russell Nelms, the independent directors of Strand appointed on January 9, 2020, and any
  additional or replacement directors of Strand appointed after January 9, 2020, but prior to the
  Effective Date.

                 75. “Initial Distribution Date” means, subject to the “Treatment” sections in
  ARTICLE III hereof, the date that is on or as soon as reasonably practicable after the Effective
  Date, when distributions under this Plan shall commence to Holders of Allowed Claims and
  Equity Interests.

                  76. “Insurance Policies” means all insurance policies maintained by the Debtor as
  of the Petition Date.

                77. “Jefferies Secured Claim” means any Claim in favor of Jefferies, LLC, arising
  under that certain Prime Brokerage Customer Agreement, dated May 24, 2013, between the
  Debtor and Jefferies, LLC, that is secured by the assets, if any, maintained in the prime
  brokerage account created by such Prime Brokerage Customer Agreement.

                  78. “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy Code
  and, with respect to any asset, includes, without limitation, any mortgage, lien, pledge, charge,
  security interest or other encumbrance of any kind, or any other type of preferential arrangement
  that has the practical effect of creating a security interest, in respect of such asset.

               79. “Limited Partnership Agreement” means that certain Fourth Amended and
  Restated Agreement of Limited Partnership of Highland Capital Management, L.P., dated
  December 24, 2015, as amended.

                 80. “Litigation Sub-Trust” means the sub-trust established within the Claimant
  Trust or as a wholly –owned subsidiary of the Claimant Trust on the Effective Date in each case
  in accordance with the terms and conditions set forth in the Litigation Sub-Trust Agreement and
  Claimant Trust Agreement. As set forth in the Litigation Sub-Trust Agreement, the Litigation
  Sub-Trust shall hold the Claimant Trust Assets that are Estate Claims.

                81. “Litigation Sub-Trust Agreement” means the agreement filed in the Plan
  Supplement establishing and delineating the terms and conditions of the Litigation Sub-Trust.

                  82. “Litigation Trustee” means the trustee appointed by the Committee and
  reasonably acceptable to the Debtor who shall be responsible for investigating, litigating, and
  settling the Estate Claims for the benefit of the Claimant Trust in accordance with the terms and
  conditions set forth in the Litigation Sub-Trust Agreement.

                                                 10


                                                                                     002208
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             1717
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 124 of 215 PageID 4941



                83. “Managed Funds” means Highland Multi-Strategy Credit Fund, L.P.,
  Highland Restoration Capital Partners, L.P., and any other investment vehicle managed by the
  Debtor pursuant to an Executory Contract assumed pursuant to this Plan.

                84. “New Frontier Note” means that promissory note to be provided to the
  Allowed Holders of Class 2 Claims under this Plan and any other documents or security
  agreements securing the obligations thereunder.

               85. “New GP LLC” means a limited liability company incorporated in the State of
  Delaware pursuant to the New GP LLC Documents to serve as the general partner of the
  Reorganized Debtor on the Effective Date.

                86. “New GP LLC Documents” means the charter, operating agreement, and other
  formational documents of New GP LLC.

                87. “Ordinary Course Professionals Order” means that certain Order Pursuant to
  Sections 105(a), 327, 328, and 330 of the Bankruptcy Code Authorizing the Debtor to Retain,
  Employ, and Compensate Certain Professionals Utilized by the Debtor in the Ordinary Course
  [D.I. 176].

               88. “Other Unsecured Claim” means any Secured Claim other than the Jefferies
  Secured Claim and the Frontier Secured Claim.

                  89. “Person” means a “person” as defined in section 101(41) of the Bankruptcy
  Code and also includes any natural person, individual, corporation, company, general or limited
  partnership, limited liability company, unincorporated organization firm, trust, estate, business
  trust, association, joint stock company, joint venture, government, governmental agency,
  Governmental Unit or any subdivision thereof, the United States Trustee, or any other entity,
  whether acting in an individual, fiduciary or other capacity.

                90. “Petition Date” means October 16, 2019.

                 91. “Plan” means this Debtor’s Fifth Amended Chapter 11 Plan of
  Reorganization, including the Exhibits and the Plan Documents and all supplements, appendices,
  and schedules thereto, either in its present form or as the same may be altered, amended,
  modified or otherwise supplemented from time to time.

                92. “Plan Distribution” means the payment or distribution of consideration to
  Holders of Allowed Claims and Allowed Equity Interests under this Plan.

                 93. “Plan Documents” means any of the documents, other than this Plan, but
  including, without limitation, the documents to be filed with the Plan Supplement, to be
  executed, delivered, assumed, or performed in connection with the occurrence of the Effective
  Date, and as may be modified consistent with the terms hereof with the consent of the
  Committee.

               94. “Plan Supplement” means the ancillary documents necessary for the
  implementation and effectuation of the Plan, including, without limitation, (i) the form of
                                                 11


                                                                                     002209
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             1818
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 125 of 215 PageID 4942



  Claimant Trust Agreement, (ii) the forms of New GP LLC Documents, (iii) the form of
  Reorganized Limited Partnership Agreement, (iv) the Sub-Servicer Agreement (if applicable),
  (v) the identity of the initial members of the Claimant Trust Oversight Committee, (vi) the form
  of Litigation Sub-Trust Agreement; (vii) the schedule of retained Causes of Action; (viii) the
  New Frontier Note, (ix) the schedule of Employees; (x) the form of Senior Employee
  Stipulation,; and (xi) the schedule of Executory Contracts and Unexpired Leases to be assumed
  pursuant to this Plan, which, in each case, will be in form and substance reasonably acceptable to
  the Debtor and the Committee.

                 95. “Priority Non-Tax Claim” means a Claim entitled to priority pursuant to
  section 507(a) of the Bankruptcy Code, including any Claims for paid time-off entitled to
  priority under section 507(a)(4) of the Bankruptcy Code, other than a Priority Tax Claim or an
  Administrative Claim.

                 96. “Pro Rata” means the proportion that (a) the Allowed amount of a Claim or
  Equity Interest in a particular Class bears to (b) the aggregate Allowed amount of all Claims or
  Equity Interests in such Class.

                 97. “Professional” means (a) any Entity employed in the Chapter 11 Case
  pursuant to section 327, 328 363 or 1103 of the Bankruptcy Code or otherwise and (b) any Entity
  seeking compensation or reimbursement of expenses in connection with the Chapter 11 Case
  pursuant to sections 327, 328, 330, 331, 363, 503(b), 503(b)(4) and 1103 of the Bankruptcy
  Code.

                  98. “Professional Fee Claim” means a Claim under sections 328, 330(a), 331,
  363, 503 or 1103 of the Bankruptcy Code, with respect to a particular Professional, for
  compensation for services rendered or reimbursement of costs, expenses or other charges
  incurred after the Petition Date and prior to and including the Effective Date.

                99. “Professional Fee Claims Bar Date” means with respect to Professional Fee
  Claims, the Business Day which is sixty (60) days after the Effective Date or such other date as
  approved by order of the Bankruptcy Court.

                100. “Professional Fee Claims Objection Deadline” means, with respect to any
  Professional Fee Claim, thirty (30) days after the timely Filing of the applicable request for
  payment of such Professional Fee Claim.

               101. “Professional Fee Reserve” means the reserve established and funded by
  the Claimant Trustee pursuant this Plan to provide sufficient funds to satisfy in full unpaid
  Allowed Professional Fee Claims.

                 102. “Proof of Claim” means a written proof of Claim or Equity Interest Filed
  against the Debtor in the Chapter 11 Case.

                 103. “Priority Tax Claim” means any Claim of a Governmental Unit of the
  kind specified in section 507(a)(8) of the Bankruptcy Code.


                                                 12


                                                                                     002210
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             1919
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 126 of 215 PageID 4943



                  104. “Protected Parties” means, collectively, (i) the Debtor and its successors
  and assigns, direct and indirect majority-owned subsidiaries, and the Managed Funds, (ii) the
  Employees, (iii) Strand, (iv) the Reorganized Debtor, (v) the Independent Directors, (vi) the
  Committee, (vii) the members of the Committee (in their official capacities), (viii) the Claimant
  Trust, (ix) the Claimant Trustee, (x) the Litigation Sub-Trust, (xi) the Litigation Trustee, (xii) the
  members of the Claimant Trust Oversight Committee (in their official capacities), (xiii) New GP
  LLC, (xiv) the Professionals retained by the Debtor and the Committee in the Chapter 11 Case,
  (xv) the CEO/CRO; and (xvi) the Related Persons of each of the parties listed in (iv) through
  (xv); provided, however, that, for the avoidance of doubt, none of James Dondero, Mark Okada,
  NexPoint Advisors, L.P. (and any of its subsidiaries and managed entities), the Charitable Donor
  Advised Fund, L.P. (and any of its subsidiaries, including CLO Holdco, Ltd., and managed
  entities), Highland CLO Funding, Ltd. (and any of its subsidiaries, members, and managed
  entities), NexBank, SSB (and any of its subsidiaries), Highland Capital Management Fund
  Advisors, L.P. (and any of its subsidiaries and managed entities), the Hunter Mountain
  Investment Trust (or any trustee acting for the trust), the Dugaboy Investment Trust (or any
  trustee acting for the trust), or Grant Scott is included in the term “Protected Party.”

                 105. “PTO Claims” means any Claim for paid time off in favor of any Debtor
  employee in excess of the amount that would qualify as a Priority Non-Tax Claim under section
  507(a)(4) of the Bankruptcy Code.

                 106.    “Reduced Employee Claims” has the meaning set forth in ARTICLE IX.D.

                   107. “Reinstated” means, with respect to any Claim or Equity Interest, (a)
  leaving unaltered the legal, equitable, and contractual rights to which a Claim entitles the Holder
  of such Claim or Equity Interest in accordance with section 1124 of the Bankruptcy Code or (b)
  notwithstanding any contractual provision or applicable law that entitles the Holder of such
  Claim or Equity Interest to demand or receive accelerated payment of such Claim or Equity
  Interest after the occurrence of a default: (i) curing any such default that occurred before or after
  the Petition Date, other than a default of a kind specified in section 365(b)(2) of the Bankruptcy
  Code or of a kind that section 365(b)(2) of the Bankruptcy Code expressly does not require to be
  cured; (ii) reinstating the maturity of such Claim or Equity Interest as such maturity existed
  before such default; (iii) compensating the Holder of such Claim or Equity Interest for any
  damages incurred as a result of any reasonable reliance by such Holder on such contractual
  provision or such applicable law; (iv) if such Claim or Equity Interest arises from any failure to
  perform a nonmonetary obligation, other than a default arising from failure to operate a non-
  residential real property lease subject to section 365(b)(1)(A) of the Bankruptcy Code,
  compensating the Holder of such Claim or Equity Interest (other than any Debtor or an insider of
  any Debtor) for any actual pecuniary loss incurred by such Holder as a result of such failure; and
  (v) not otherwise altering the legal, equitable, or contractual rights to which such Claim entitles
  the Holder of such Claim.

                  108. “Rejection Claim” means any Claim for monetary damages as a result of
  the rejection of an executory contract or unexpired lease pursuant to the Confirmation Order.

               109. “Related Entity” means, without duplication, (a) James Dondero, (b) Mark
  Okada, (c) Grant Scott, (d) Hunter Covitz, (e) any entity or person that was an insider of the
                                                   13


                                                                                         002211
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             2020
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 127 of 215 PageID 4944



  Debtor on the Petition Date under Section 101(31) of the Bankruptcy Code, including any non-
  statutory insider, (f) any entity that, after the Effective Date, is controlled directly or indirectly by
  James Dondero, including, without limitation, The Dugaboy Investment Trust, (g) the Hunter
  Mountain Investment Trust and any of its direct or indirect parents, and (h) the Charitable Donor
  Advised Fund, L.P., and any of its direct or indirect subsidiaries.

                 110. “Related Persons” means, with respect to any Person, such Person’s
  predecessors, successors, assigns (whether by operation of law or otherwise), and each of their
  respective present and former officers, directors, employees, managers, managing members,
  members, financial advisors, attorneys, accountants, investment bankers, consultants,
  professionals, advisors, shareholders, principals, partners, employees, subsidiaries, divisions,
  management companies, and other representatives, in each case solely in their capacity as such.

                  111. “Released Parties” means, collectively, (i) the Independent Directors; (ii)
  Strand (solely from the date of the appointment of the Independent Directors through the
  Effective Date); (iii) the CEO/CRO; (iv) the Committee; (v) the members of the Committee (in
  their official capacities), (vi) the Professionals retained by the Debtor and the Committee in the
  Chapter 11 Case; and (vii) the Employees.

                 112. “Reorganized Debtor” means the Debtor, as reorganized pursuant to this
  Plan on and after the Effective Date.

                  113. “Reorganized Debtor Assets” means any limited and general partnership
  interests held by the Debtor, the management of the Managed Funds and those Causes of Action
  (including, without limitation, claims for breach of fiduciary duty), that, for any reason, are not
  capable of being transferred to the Claimant Trust. For the avoidance of doubt, “Reorganized
  Debtor Assets” includes any partnership interests or shares of Managed Funds held by the Debtor
  but does not include the underlying portfolio assets held by the Managed Funds.

                 114. “Reorganized Limited Partnership Agreement” means that certain Fifth
  Amended and Restated Agreement of Limited Partnership of Highland Capital Management,
  L.P., by and among the Claimant Trust, as limited partner, and New GP LLC, as general partner,
  Filed with the Plan Supplement.

                 115. “Restructuring” means the restructuring of the Debtor, the principal terms
  of which are set forth in this Plan and the Disclosure Statement.

                 116. “Retained Employee Claim” means any Claim filed by a current employee
  of the Debtor who will be employed by the Reorganized Debtor upon the Effective Date.

                 117. “Schedules” means the schedules of Assets and liabilities, statements of
  financial affairs, lists of Holders of Claims and Equity Interests and all amendments or
  supplements thereto Filed by the Debtor with the Bankruptcy Court [D.I. 247].

                  118. “Secured” means, when referring to a Claim: (a) secured by a Lien on
  property in which the Debtor’s Estate has an interest, which Lien is valid, perfected, and
  enforceable pursuant to applicable law or by reason of a Bankruptcy Court order, or that is
  subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent of the value of the
                                                   14


                                                                                           002212
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             2121
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 128 of 215 PageID 4945



  creditor’s interest in the interest of the Debtor’s Estate in such property or to the extent of the
  amount subject to setoff, as applicable, as determined pursuant to section 506(a) of the
  Bankruptcy Code or (b) Allowed pursuant to the Plan as a Secured Claim.

                119. “Security” or “security” means any security as such term is defined in
  section 101(49) of the Bankruptcy Code.

               120.      “Senior Employees” means the senior employees of the Debtor Filed in the
  Plan Supplement.

               121. “Senior Employee Stipulation” means the agreements filed in the Plan
  Supplement between each Senior Employee and the Debtor.

                 122. “Stamp or Similar Tax” means any stamp tax, recording tax, personal
  property tax, conveyance fee, intangibles or similar tax, real estate transfer tax, sales tax, use tax,
  transaction privilege tax (including, without limitation, such taxes on prime contracting and
  owner-builder sales), privilege taxes (including, without limitation, privilege taxes on
  construction contracting with regard to speculative builders and owner builders), and other
  similar taxes imposed or assessed by any Governmental Unit.

                 123.    “Statutory Fees” means fees payable pursuant to 28 U.S.C. § 1930.

                 124.    “Strand” means Strand Advisors, Inc., the Debtor’s general partner.

                 125. “Sub-Servicer” means a third-party selected by the Claimant Trustee to
  service or sub-service the Reorganized Debtor Assets.

                 126. “Sub-Servicer Agreement” means the agreement that may be entered into
  providing for the servicing of the Reorganized Debtor Assets by the Sub-Servicer.

                127. “Subordinated Claim” means any Claim that (i) is or may be subordinated
  to the Convenience Claims and General Unsecured Claims pursuant to 11 U.S.C. § 510 or Final
  Order of the Bankruptcy Court or (ii) arises from a Class A Limited Partnership Interest or a
  Class B/C Limited Partnership Interest.

                 128. “Subordinated Claimant Trust Interests” means the Claimant Trust
  Interests to be distributed to Holders of Allowed Subordinated Claims under the Plan, which
  such interests shall be subordinated in right and priority to the Claimant Trust Interests
  distributed to Holders of Allowed General Unsecured Claims as provided in the Claimant Trust
  Agreement.

                129. “Trust Distribution” means the transfer of Cash or other property by the
  Claimant Trustee to the Claimant Trust Beneficiaries.

                 130.    “Trustees” means, collectively, the Claimant Trustee and Litigation
  Trustee.



                                                    15


                                                                                          002213
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             2222
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 129 of 215 PageID 4946



                131.    “UBS” means, collectively, UBS Securities LLC and UBS AG London
  Branch.

                 132. “Unexpired Lease” means a lease to which the Debtor is a party that is
  subject to assumption or rejection under section 365 of the Bankruptcy Code.

                  133. “Unimpaired” means, with respect to a Class of Claims or Equity Interests
  that is not impaired within the meaning of section 1124 of the Bankruptcy Code.

                 134. “Voting Deadline” means the date and time by which all Ballots to accept
  or reject the Plan must be received in order to be counted under the under the Order of the
  Bankruptcy Court approving the Disclosure Statement as containing adequate information
  pursuant to section 1125(a) of the Bankruptcy Code and authorizing the Debtor to solicit
  acceptances of the Plan.

                135.    “Voting Record Date” means November 23, 2020.

                                 ARTICLE II.
                ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS

  A.     Administrative Expense Claims

          On the later of the Effective Date or the date on which an Administrative Expense Claim
  becomes an Allowed Administrative Expense Claim, or, in each such case, as soon as practicable
  thereafter, each Holder of an Allowed Administrative Expense Claim (other than Professional
  Fee Claims) will receive, in full satisfaction, settlement, discharge and release of, and in
  exchange for, such Allowed Administrative Expense Claim either (i) payment in full in
  Available Cash for the unpaid portion of such Allowed Administrative Expense Claim; or
  (ii) such other less favorable treatment as agreed to in writing by the Debtor or the Reorganized
  Debtor, as applicable, and such Holder; provided, however, that Administrative Expense Claims
  incurred by the Debtor in the ordinary course of business may be paid in the ordinary course of
  business in the discretion of the Debtor in accordance with such applicable terms and conditions
  relating thereto without further notice to or order of the Bankruptcy Court. All statutory fees
  payable under 28 U.S.C. § 1930(a) shall be paid as such fees become due.

         If an Administrative Expense Claim (other than a Professional Fee Claim) is not paid by
  the Debtor in the ordinary course, the Holder of such Administrative Expense Claim must File,
  on or before the applicable Administrative Expense Claims Bar Date, and serve on the Debtor or
  Reorganized Debtor, as applicable, and such other Entities who are designated by the
  Bankruptcy Rules, the Confirmation Order or other order of the Bankruptcy Court, an
  application for allowance and payment of such Administrative Expense Claim.

          Objections to any Administrative Expense Claim (other than a Professional Fee Claim)
  must be Filed and served on the Debtor or the Reorganized Debtor, as applicable, and the party
  asserting such Administrative Expense Claim by the Administrative Expense Claims Objection
  Deadline.


                                                 16


                                                                                     002214
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             2323
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 130 of 215 PageID 4947



  B.     Professional Fee Claims

           Professionals or other Entities asserting a Professional Fee Claim for services rendered
  through the Effective Date must submit fee applications under sections 327, 328, 329,330, 331,
  503(b) or 1103 of the Bankruptcy Code and, upon entry of an order of the Bankruptcy Court
  granting such fee applications, such Professional Fee Claim shall promptly be paid in Cash in
  full to the extent provided in such order.

          Professionals or other Entities asserting a Professional Fee Claim for services rendered on
  or prior to the Effective Date must File, on or before the Professional Fee Claims Bar Date, and
  serve on the Debtor or Reorganized Debtor, as applicable, and such other Entities who are
  designated as requiring such notice by the Bankruptcy Rules, the Confirmation Order or other
  order of the Bankruptcy Court, an application for final allowance of such Professional Fee
  Claim.

          Objections to any Professional Fee Claim must be Filed and served on the Debtor or
  Reorganized Debtor, as applicable, and the party asserting the Professional Fee Claim by the
  Professional Fee Claim Objection Deadline. Each Holder of an Allowed Professional Fee Claim
  will be paid by the Debtor or the Claimant Trust, as applicable, in Cash within ten (10) Business
  Days of entry of the order approving such Allowed Professional Fee Claim.

          On the Effective Date, the Claimant Trustee shall establish the Professional Fee Reserve.
  The Professional Fee Reserve shall vest in the Claimant Trust and shall be maintained by the
  Claimant Trustee in accordance with the Plan and Claimant Trust Agreement. The Claimant
  Trust shall fund the Professional Fee Reserve on the Effective Date in an estimated amount
  determined by the Debtor in good faith prior to the Confirmation Date and that approximates the
  total projected amount of unpaid Professional Fee Claims on the Effective Date. Following the
  payment of all Allowed Professional Fee Claims, any excess funds in the Professional Fee
  Reserve shall be released to the Claimant Trust to be used for other purposes consistent with the
  Plan and the Claimant Trust Agreement.

  C.     Priority Tax Claims

          On or as soon as reasonably practicable after the later of (i) the Initial Distribution Date if
  such Priority Tax Claim is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date
  on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an
  Allowed Priority Tax Claim will receive in full satisfaction, settlement, discharge and release of,
  and in exchange for, such Allowed Priority Tax Claim, at the election of the Debtor: (a) Cash in
  an amount equal to the amount of such Allowed Priority Tax Claim, or (b) such other less
  favorable treatment as agreed to in writing by the Debtor and such Holder. Payment of statutory
  fees due pursuant to 28 U.S.C. § 1930(a)(6) will be made at all appropriate times until the entry
  of a final decree; provided, however, that the Debtor may prepay any or all such Claims at any
  time, without premium or penalty.




                                                    17


                                                                                          002215
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             2424
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 131 of 215 PageID 4948



                                     ARTICLE III.
                          CLASSIFICATION AND TREATMENT OF
                        CLASSIFIED CLAIMS AND EQUITY INTERESTS

  A.      Summary

          All Claims and Equity Interests, except Administrative Expense Claims and Priority Tax
  Claims, are classified in the Classes set forth below. In accordance with section 1123(a)(1) of
  the Bankruptcy Code, Administrative Expense Claims, and Priority Tax Claims have not been
  classified.

          The categories of Claims and Equity Interests listed below classify Claims and Equity
  Interests for all purposes including, without limitation, confirmation and distribution pursuant to
  the Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems
  a Claim or Equity Interest to be classified in a particular Class only to the extent that the Claim
  or Equity Interest qualifies within the description of that Class and will be deemed classified in a
  different Class to the extent that any remainder of such Claim or Equity Interest qualifies within
  the description of such different Class. A Claim or Equity Interest is in a particular Class only to
  the extent that any such Claim or Equity Interest is Allowed in that Class and has not been paid,
  released or otherwise settled (in each case, by the Debtor or any other Entity) prior to the
  Effective Date.

  B.      Summary of Classification and Treatment of Classified Claims and Equity Interests

  Class    Claim                                              Status          Voting Rights
  1        Jefferies Secured Claim                            Unimpaired      Deemed to Accept
  2        Frontier Secured Claim                             Impaired        Entitled to Vote
  3        Other Secured Claims                               Unimpaired      Deemed to Accept
  4        Priority Non-Tax Claim                             Unimpaired      Deemed to Accept
  5        Retained Employee Claim                            Unimpaired      Deemed to Accept
  6        PTO Claims                                         Unimpaired      Deemed to Accept
  7        Convenience Claims                                 Impaired        Entitled to Vote
  8        General Unsecured Claims                           Impaired        Entitled to Vote
  9        Subordinated Claims                                Impaired        Entitled to Vote
  10       Class B/C Limited Partnership Interests            Impaired        Entitled to Vote
  11       Class A Limited Partnership Interests              Impaired        Entitled to Vote

  C.      Elimination of Vacant Classes

          Any Class that, as of the commencement of the Confirmation Hearing, does not have at
  least one Holder of a Claim or Equity Interest that is Allowed in an amount greater than zero for
  voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of


                                                  18


                                                                                       002216
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             2525
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 132 of 215 PageID 4949



  voting to accept or reject the Plan, and disregarded for purposes of determining whether the Plan
  satisfies section 1129(a)(8) of the Bankruptcy Code with respect to such Class.

  D.     Impaired/Voting Classes

         Claims and Equity Interests in Class 2 and Class 7 through Class 11 are Impaired by the
  Plan, and only the Holders of Claims or Equity Interests in those Classes are entitled to vote to
  accept or reject the Plan.

  E.     Unimpaired/Non-Voting Classes

         Claims in Class 1 and Class 3 through Class 6 are Unimpaired by the Plan, and such
  Holders are deemed to have accepted the Plan and are therefore not entitled to vote on the Plan.

  F.     Impaired/Non-Voting Classes

         There are no Classes under the Plan that will not receive or retain any property and no
  Classes are deemed to reject the Plan.

  G.     Cramdown

          If any Class of Claims or Equity Interests is deemed to reject this Plan or does not vote to
  accept this Plan, the Debtor may (i) seek confirmation of this Plan under section 1129(b) of the
  Bankruptcy Code or (ii) amend or modify this Plan in accordance with the terms hereof and the
  Bankruptcy Code. If a controversy arises as to whether any Claims or Equity Interests, or any
  class of Claims or Equity Interests, are Impaired, the Bankruptcy Court shall, after notice and a
  hearing, determine such controversy on or before the Confirmation Date.

  H.     Classification and Treatment of Claims and Equity Interests

         1.      Class 1 – Jefferies Secured Claim

                 x       Classification: Class 1 consists of the Jefferies Secured Claim.

                 x       Treatment: On or as soon as reasonably practicable after the Effective
                         Date, each Holder of an Allowed Class 1 Claim will receive in full
                         satisfaction, settlement, discharge and release of, and in exchange for,
                         such Allowed Class 1 Claim, at the election of the Debtor: (A) Cash equal
                         to the amount of such Allowed Class 1 Claim; (B) such other less
                         favorable treatment as to which the Debtor and the Holder of such
                         Allowed Class 1 Claim will have agreed upon in writing; or (C) such other
                         treatment rendering such Claim Unimpaired. Each Holder of an Allowed
                         Class 1 Claim will retain the Liens securing its Allowed Class 1 Claim as
                         of the Effective Date until full and final payment of such Allowed Class 1
                         Claim is made as provided herein.

                 x       Impairment and Voting: Class 1 is Unimpaired, and the Holders of
                         Class 1 Claims are conclusively deemed to have accepted this Plan
                                                  19


                                                                                       002217
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             2626
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 133 of 215 PageID 4950



                     pursuant to section 1126(f) of the Bankruptcy Code. Therefore, the
                     Holders of Class 1 Claims are not entitled to vote to accept or reject this
                     Plan and will not be solicited.

        2.    Class 2 – Frontier Secured Claim

              x      Classification: Class 2 consists of the Frontier Secured Claim.

              x      Treatment: On or as soon as reasonably practicable after the Effective
                     Date, each Holder of an Allowed Class 2 Claim will receive in full
                     satisfaction, settlement, discharge and release of, and in exchange for,
                     such Allowed Class 2 Claim: (A) Cash in an amount equal to all accrued
                     but unpaid interest on the Frontier Claim through and including the
                     Effective Date and (B) the New Frontier Note. The Holder of an Allowed
                     Class 2 Claim will retain the Liens securing its Allowed Class 2 Claim as
                     of the Effective Date until full and final payment of such Allowed Class 2
                     Claim is made as provided herein.

              x      Impairment and Voting: Class 2 is Impaired, and the Holders of Class 2
                     Claims are entitled to vote to accept or reject this Plan.

        3.    Class 3 – Other Secured Claims

              x      Classification: Class 3 consists of the Other Secured Claims.

              x      Allowance and Treatment: On or as soon as reasonably practicable after
                     the later of (i) the Initial Distribution Date if such Class 3 Claim is
                     Allowed on the Effective Date or (ii) the date on which such Class 3
                     Claim becomes an Allowed Class 3 Claim, each Holder of an Allowed
                     Class 3 Claim will receive in full satisfaction, settlement, discharge and
                     release of, and in exchange for, its Allowed Claim 3 Claim, at the option
                     of the Debtor, or following the Effective Date, the Reorganized Debtor or
                     Claimant Trustee, as applicable, (i) Cash equal to such Allowed Other
                     Secured Claim, (ii) the collateral securing its Allowed Other Secured
                     Claim, plus postpetition interest to the extent required under Bankruptcy
                     Code Section 506(b), or (iii) such other treatment rendering such Claim
                     Unimpaired.

              x      Impairment and Voting: Class 3 is Unimpaired, and the Holders of Class
                     3 Claims are conclusively deemed to have accepted this Plan pursuant to
                     section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 3
                     Claims are not entitled to vote to accept or reject this Plan and will not be
                     solicited.

        4.    Class 4 – Priority Non-Tax Claims

              x      Classification: Class 4 consists of the Priority Non-Tax Claims.

                                               20


                                                                                   002218
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             2727
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 134 of 215 PageID 4951



              x     Allowance and Treatment: On or as soon as reasonably practicable after
                    the later of (i) the Initial Distribution Date if such Class 4 Claim is
                    Allowed on the Effective Date or (ii) the date on which such Class 4
                    Claim becomes an Allowed Class 4 Claim, each Holder of an Allowed
                    Class 4 Claim will receive in full satisfaction, settlement, discharge and
                    release of, and in exchange for, its Allowed Claim 4 Claim Cash equal to
                    the amount of such Allowed Class 4 Claim.

              x     Impairment and Voting: Class 4 is Unimpaired, and the Holders of Class
                    4 Claims are conclusively deemed to have accepted this Plan pursuant to
                    section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 4
                    Claims are not entitled to vote to accept or reject this Plan and will not be
                    solicited.

        5.    Class 5 – Retained Employee Claims

              x     Classification: Class 5 consists of the Retained Employee Claims.

              x     Allowance and Treatment: On or as soon as reasonably practicable after
                    the Effective Date, each Allowed Class 5 Claim will be Reinstated.

              x     Impairment and Voting: Class 5 is Unimpaired, and the Holders of Class
                    5 Claims are conclusively deemed to have accepted this Plan pursuant to
                    section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 5
                    Claims are not entitled to vote to accept or reject this Plan and will not be
                    solicited.

        6.    Class 6 – PTO Claims

              x     Classification: Class 6 consists of the PTO Claims.

              x     Allowance and Treatment: On or as soon as reasonably practicable after
                    the later of (i) the Initial Distribution Date if such Class 6 Claim is
                    Allowed on the Effective Date or (ii) the date on which such Class 6
                    Claim becomes an Allowed Class 6 Claim, each Holder of an Allowed
                    Class 6 Claim will receive in full satisfaction, settlement, discharge and
                    release of, and in exchange for, its Allowed Claim 6 Claim Cash equal to
                    the amount of such Allowed Class 6 Claim.

              x     Impairment and Voting: Class 6 is Unimpaired, and the Holders of Class
                    6 Claims are conclusively deemed to have accepted this Plan pursuant to
                    section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 6
                    Claims are not entitled to vote to accept or reject this Plan and will not be
                    solicited.




                                             21


                                                                                  002219
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             2828
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 135 of 215 PageID 4952



        7.    Class 7 – Convenience Claims

              x     Classification: Class 7 consists of the Convenience Claims.

              x     Allowance and Treatment: On or as soon as reasonably practicable after
                    the later of (i) the Initial Distribution Date if such Class 7 Claim is
                    Allowed on the Effective Date or (ii) the date on which such Class 7
                    Claim becomes an Allowed Class 7 Claim, each Holder of an Allowed
                    Class 7 Claim will receive in full satisfaction, settlement, discharge and
                    release of, and in exchange for, its Allowed Class 7 Claim (1) the
                    treatment provided to Allowed Holders of Class 8 General Unsecured
                    Claims if the Holder of such Class 7 Claim makes the GUC Election or (2)
                    an amount in Cash equal to the lesser of (a) 85% of the Allowed amount
                    of such Holder’s Class 7 Claim or (b) such Holder’s Pro Rata share of the
                    Convenience Claims Cash Pool.

              x     Impairment and Voting: Class 7 is Impaired, and the Holders of Class 7
                    Claims are entitled to vote to accept or reject this Plan.

        8.    Class 8 – General Unsecured Claims

              x     Classification: Class 8 consists of the General Unsecured Claims.

              x     Treatment: On or as soon as reasonably practicable after the Effective
                    Date, each Holder of an Allowed Class 8 Claim, in full satisfaction,
                    settlement, discharge and release of, and in exchange for, such Claim shall
                    receive (i) its Pro Rata share of the Claimant Trust Interests, (ii) such other
                    less favorable treatment as to which such Holder and the Claimant Trustee
                    shall have agreed upon in writing, or (iii) the treatment provided to
                    Allowed Holders of Class 7 Convenience Claims if the Holder of such
                    Class 8 General Unsecured Claim is eligible and makes a valid
                    Convenience Class Election.

                    Notwithstanding anything to the contrary herein, after the Effective Date
                    and subject to the other provisions of this Plan, the Debtor, the
                    Reorganized Debtor, and the Claimant Trust, as applicable, will have and
                    will retain any and all rights and defenses under bankruptcy or
                    nonbankruptcy law that the Debtor had with respect to any General
                    Unsecured Claim, except with respect to any General Unsecured Claim
                    Allowed by Final Order of the Bankruptcy Court.

              x     Impairment and Voting: Class 8 is Impaired, and the Holders of Class 8
                    Claims are entitled to vote to accept or reject this Plan.

        9.    Class 9 – Subordinated Claims

              x     Classification: Class 9 consists of the Subordinated Claims.

                                              22


                                                                                    002220
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             2929
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 136 of 215 PageID 4953



              x      Treatment: On or as soon as reasonably practicable after the Effective
                     Date, each Holder of an Allowed Class 9 Claim, in full satisfaction,
                     settlement, discharge and release of, and in exchange for, such Claim shall
                     receive either (i) the treatment provided to Allowed Class 8 Claims or (ii)
                     if such Allowed Class 9 Claim is subordinated to the Convenience Claims
                     and General Unsecured Claims pursuant to 11 U.S.C. § 510 or Final Order
                     of the Bankruptcy Court, its Pro Rata share of the Subordinated Claimant
                     Trust Interests or (ii) such other less favorable treatment as to which such
                     Holder and the Claimant Trustee shall have agreed upon in writing.

                     Notwithstanding anything to the contrary herein, after the Effective Date
                     and subject to the other provisions of this Plan, the Debtor, the
                     Reorganized Debtor, and the Claimant Trust, as applicable, will have and
                     will retain any and all rights and defenses under bankruptcy or
                     nonbankruptcy law that the Debtor had with respect to any Subordinated
                     Claim, except with respect to any Subordinated Claim Allowed by Final
                     Order of the Bankruptcy Court.

              x      Impairment and Voting: Class 9 is Impaired, and the Holders of Class 9
                     Claims are entitled to vote to accept or reject this Plan.

        10.   Class 10 – Class B/C Limited Partnership Interests

              x      Classification: Class 10 consists of the Class B/C Limited Partnership
                     Interests.

              x      Treatment: On or as soon as reasonably practicable after the Effective
                     Date, each Holder of an Allowed Class 10 Claim, in full satisfaction,
                     settlement, discharge and release of, and in exchange for, such Claim shall
                     receive (i) its Pro Rata share of the Contingent Claimant Trust Interests or
                     (ii) such other less favorable treatment as to which such Holder and the
                     Claimant Trustee shall have agreed upon in writing.

                     Notwithstanding anything to the contrary herein, after the Effective Date
                     and subject to the other provisions of this Plan, the Debtor, the
                     Reorganized Debtor, and the Claimant Trust, as applicable, will have and
                     will retain any and all rights and defenses under bankruptcy or
                     nonbankruptcy law that the Debtor had with respect to any Class B/C
                     Limited Partnership Interest Claim, except with respect to any Class B/C
                     Limited Partnership Interest Claim Allowed by Final Order of the
                     Bankruptcy Court.

              x      Impairment and Voting: Class 10 is Impaired, and the Holders of Class 10
                     Claims are entitled to vote to accept or reject this Plan.




                                              23


                                                                                  002221
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             3030
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 137 of 215 PageID 4954



         11.     Class 11 – Class A Limited Partnership Interests

                 x      Classification:   Class 11 consists of the Class A Limited Partnership
                        Interests.

                 x      Treatment: On or as soon as reasonably practicable after the Effective
                        Date, each Holder of an Allowed Class 11 Claim, in full satisfaction,
                        settlement, discharge and release of, and in exchange for, such Claim shall
                        receive (i) its Pro Rata share of the Contingent Claimant Trust Interests or
                        (ii) such other less favorable treatment as to which such Holder and the
                        Claimant Trustee shall have agreed upon in writing.

                        Notwithstanding anything to the contrary herein, after the Effective Date
                        and subject to the other provisions of this Plan, the Debtor, the
                        Reorganized Debtor, and the Claimant Trust, as applicable, will have and
                        will retain any and all rights and defenses under bankruptcy or
                        nonbankruptcy law that the Debtor had with respect to any Class A
                        Limited Partnership Interest, except with respect to any Class A Limited
                        Partnership Interest Allowed by Final Order of the Bankruptcy Court.

                 x      Impairment and Voting: Class 11 is Impaired, and the Holders of Class 11
                        Claims are entitled to vote to accept or reject this Plan.

  I.     Special Provision Governing Unimpaired Claims

          Except as otherwise provided in the Plan, nothing under the Plan will affect the Debtor’s
  rights in respect of any Unimpaired Claims, including, without limitation, all rights in respect of
  legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claims.

  J.     Subordinated Claims

         The allowance, classification, and treatment of all Claims under the Plan shall take into
  account and conform to the contractual, legal, and equitable subordination rights relating thereto,
  whether arising under general principles of equitable subordination, section 510(b) of the
  Bankruptcy Code, or otherwise. Under section 510 of the Bankruptcy Code, upon written notice,
  the Debtor the Reorganized Debtor, and the Claimant Trustee reserve the right to re-classify, or
  to seek to subordinate, any Claim in accordance with any contractual, legal, or equitable
  subordination relating thereto, and the treatment afforded any Claim under the Plan that becomes
  a subordinated Claim at any time shall be modified to reflect such subordination.

                                    ARTICLE IV.
                        MEANS FOR IMPLEMENTATION OF THIS PLAN

  A.     Summary

        As discussed in the Disclosure Statement, the Plan will be implemented through (i) the
  Claimant Trust, (ii) the Litigation Sub-Trust, and (iii) the Reorganized Debtor.

                                                  24


                                                                                      002222
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             3131
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 138 of 215 PageID 4955



          On the Effective Date, all Class A Limited Partnership Interests, including the Class A
  Limited Partnership Interests held by Strand, as general partner, and Class B/C Limited
  Partnerships in the Debtor will be cancelled, and new Class A Limited Partnership Interests in
  the Reorganized Debtor will be issued to the Claimant Trust and New GP LLC – a newly-
  chartered limited liability company wholly-owned by the Claimant Trust. The Claimant Trust,
  as limited partner, will ratify New GP LLC’s appointment as general partner of the Reorganized
  Debtor, and on and following the Effective Date, the Claimant Trust will be the Reorganized
  Debtor’s limited partner and New GP LLC will be its general partner. The Claimant Trust, as
  limited partner, and New GP LLC, as general partner, will execute the Reorganized Limited
  Partnership Agreement, which will amend and restate, in all respects, the Debtor’s current
  Limited Partnership Agreement. Following the Effective Date, the Reorganized Debtor will be
  managed consistent with the terms of the Reorganized Limited Partnership Agreement by New
  GP LLC. The sole managing member of New GP LLC will be the Claimant Trust, and the
  Claimant Trustee will be the sole officer of New GP LLC on the Effective Date.

         Following the Effective Date, the Claimant Trust will administer the Claimant Trust
  Assets pursuant to this Plan and the Claimant Trust Agreement, and the Litigation Trustee will
  pursue, if applicable, the Estate Claims pursuant to the terms of the Litigation Sub-Trust
  Agreement and the Plan. The Reorganized Debtor will administer the Reorganized Debtor
  Assets and, if needed, with the utilization of a Sub-Servicer, which administration will include,
  among other things, managing the wind down of the Managed Funds.

          Although the Reorganized Debtor will manage the wind down of the Managed Funds, it
  is currently anticipated that neither the Reorganized Debtor nor the Claimant Trust will assume
  or assume and assign the contracts between the Debtor and certain Related Entities pursuant to
  which the Debtor provides shared services and sub-advisory services to those Related Entities.
  The Debtor believes that the continued provision of the services under such contracts will not be
  cost effective.

          The Reorganized Debtor will distribute all proceeds from the wind down to the Claimant
  Trust, as its limited partner, and New GP LLC, as its general partner, in each case in accordance
  with the Reorganized Limited Partnership Agreement. Such proceeds, along with the proceeds
  of the Claimant Trust Assets, will ultimately be distributed to the Claimant Trust Beneficiaries as
  set forth in this Plan and the Claimant Trust Agreement.

  B.      The Claimant Trust2

          1.               Creation and Governance of the Claimant Trust and Litigation Sub-Trust.

          On or prior to the Effective Date, the Debtor and the Claimant Trustee shall execute the
  Claimant Trust Agreement and shall take all steps necessary to establish the Claimant Trust and
  the Litigation Sub-Trust in accordance with the Plan in each case for the benefit of the Claimant
  Trust Beneficiaries. Additionally, on or prior to the Effective Date, the Debtor shall irrevocably
  transfer and shall be deemed to have irrevocably transferred to the Claimant Trust all of its
  2
    In the event of a conflict between the terms of this summary and the terms of the Claimant Trust Agreement and
  the Litigation Sub-Trust Agreement, the terms of the Claimant Trust Agreement or the Litigation Sub-Trust
  Agreement, as applicable, shall control.
                                                        25


                                                                                                  002223
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             3232
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 139 of 215 PageID 4956



  rights, title, and interest in and to all of the Claimant Trust Assets, and in accordance with section
  1141 of the Bankruptcy Code, the Claimant Trust Assets shall automatically vest in the Claimant
  Trust free and clear of all Claims, Liens, encumbrances, or interests subject only to the Claimant
  Trust Interests and the Claimant Trust Expenses, as provided for in the Claimant Trust
  Agreement, and such transfer shall be exempt from any stamp, real estate transfer, mortgage
  from any stamp, transfer, reporting, sales, use, or other similar tax.

         The Claimant Trustee shall be the exclusive trustee of the Claimant Trust Assets,
  excluding the Estate Claims and the Litigation Trustee shall be the exclusive trustee with respect
  to the Estate Claims in each case for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. §
  6012(b)(3), as well as the representative of the Estate appointed pursuant to section
  1123(b)(3)(B) of the Bankruptcy Code with respect to the Claimant Trust Assets. The Claimant
  Trustee shall also be responsible for resolving all Claims and Equity Interests in Class 8 through
  Class 11, under the supervision of the Claimant Trust Oversight Committee.

          On the Effective Date, the Claimant Trustee and Litigation Trustee shall execute the
  Litigation Sub-Trust Agreement and shall take all steps necessary to establish the Litigation Sub-
  Trust. Upon the creation of the Litigation Sub-Trust, the Claimant Trust shall irrevocably
  transfer and assign to the Litigation Sub-Trust the Estate Claims. The Claimant Trust shall be
  governed by the Claimant Trust Agreement and administered by the Claimant Trustee. The
  powers, rights, and responsibilities of the Claimant Trustee shall be specified in the Claimant
  Trust Agreement and shall include the authority and responsibility to, among other things, take
  the actions set forth in this ARTICLE IV, subject to any required reporting to the Claimant Trust
  Oversight Committee as may be set forth in the Claimant Trust Agreement. The Claimant Trust
  shall hold and distribute the Claimant Trust Assets (including the proceeds from the Estate
  Claims, if any) in accordance with the provisions of the Plan and the Claimant Trust Agreement;
  provided that the Claimant Trust Oversight Committee may direct the Claimant Trust to reserve
  Cash from distributions as necessary to fund the Claimant Trust and Litigation Sub-Trust. Other
  rights and duties of the Claimant Trustee and the Claimant Trust Beneficiaries shall be as set
  forth in the Claimant Trust Agreement. After the Effective Date, neither the Debtor nor the
  Reorganized Debtor shall have any interest in the Claimant Trust Assets.

          The Litigation Sub-Trust shall be governed by the Litigation Sub-Trust Agreement and
  administered by the Litigation Trustee. The powers, rights, and responsibilities of the Litigation
  Trustee shall be specified in the Litigation Sub-Trust Agreement and shall include the authority
  and responsibility to, among other things, take the actions set forth in this ARTICLE IV, subject
  to any required reporting as may be set forth in the Litigation Sub-Trust Agreement. The
  Litigation Sub-Trust shall investigate, prosecute, settle, or otherwise resolve the Estate Claims in
  accordance with the provisions of the Plan and the Litigation Sub-Trust Agreement and shall
  distribute the proceeds therefrom to the Claimant Trust for distribution. Other rights and duties
  of the Litigation Trustee shall be as set forth in the Litigation Sub-Trust Agreement.

         2.              Claimant Trust Oversight Committee

         The Claimant Trust, the Claimant Trustee, the management and monetization of the
  Claimant Trust Assets, and the management of the Reorganized Debtor (through the Claimant
  Trust’s role as managing member of New GP LLC) and the Litigation Sub-Trust will be
                                                   26


                                                                                         002224
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             3333
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 140 of 215 PageID 4957



  overseen by the Claimant Trust Oversight Committee, subject to the terms of the Claimant Trust
  Agreement and the Litigation Sub-Trust Agreement, as applicable.

          The Claimant Trust Oversight Committee will initially consist of five members. Four of
  the five members will be representatives of the members of the Committee: (i) the Redeemer
  Committee of Highland Crusader Fund, (ii) UBS, (iii) Acis, and (iv) Meta-e Discovery. The
  fifth member will be an independent, natural Person chosen by the Committee and reasonably
  acceptable to the Debtor. The members of the Claimant Trust Oversight Committee may be
  replaced as set forth in the Claimant Trust Agreement. The identity of the members of the
  Claimant Trust Oversight Committee will be disclosed in the Plan Supplement.

          As set forth in the Claimant Trust Agreement, in no event will any member of the
  Claimant Trust Oversight Committee with a Claim against the Estate be entitled to vote, opine,
  or otherwise be involved in any matters related to such member’s Claim.

          The independent member(s) of the Claimant Trust Oversight Committee may be entitled
  to compensation for their services as set forth in the Claimant Trust Agreement. Any member of
  the Claimant Trust Oversight Committee may be removed, and successor chosen, in the manner
  set forth in the Claimant Trust Agreement.

         3.             Purpose of the Claimant Trust.

         The Claimant Trust shall be established for the purpose of (i) managing and monetizing
  the Claimant Trust Assets, subject to the terms of the Claimant Trust Agreement and the
  oversight of the Claimant Trust Oversight Committee, (ii) serving as the limited partner of, and
  holding the limited partnership interests in, the Reorganized Debtor, (iii) serving as the sole
  member and manager of New GP LLC, the Reorganized Debtor’s general partner, (iv) in its
  capacity as the sole member and manager of New GP LLC, overseeing the management and
  monetization of the Reorganized Debtor Assets pursuant to the terms of the Reorganized Limited
  Partnership Agreement; and (v) administering the Disputed Claims Reserve and serving as
  Distribution Agent with respect to Disputed Claims in Class 7 or Class 8.

         In its management of the Claimant Trust Assets, the Claimant Trust will also reconcile
  and object to the General Unsecured Claims, Subordinated Claims, Class B/C Limited
  Partnership Interests, and Class A Limited Partnership Interests, as provided for in this Plan and
  the Claimant Trust Agreement, and make Trust Distributions to the Claimant Trust Beneficiaries
  in accordance with Treasury Regulation section 301.7701-4(d), with no objective to continue or
  engage in the conduct of a trade or business.

         The purpose of the Reorganized Debtor is discussed at greater length in ARTICLE IV.C.

         4.             Purpose of the Litigation Sub-Trust.

          The Litigation Sub-Trust shall be established for the purpose of investigating,
  prosecuting, settling, or otherwise resolving the Estate Claims. Any proceeds therefrom shall be
  distributed by the Litigation Sub-Trust to the Claimant Trust for distribution to the Claimant
  Trust Beneficiaries pursuant to the terms of the Claimant Trust Agreement.

                                                 27


                                                                                      002225
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             3434
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 141 of 215 PageID 4958



         5.              Claimant Trust Agreement and Litigation Sub-Trust Agreement.

         The Claimant Trust Agreement generally will provide for, among other things:

              (i)    the payment of the Claimant Trust Expenses;

              (ii)   the payment of other reasonable expenses of the Claimant Trust;

             (iii)    the retention of employees, counsel, accountants, financial advisors, or other
  professionals and the payment of their reasonable compensation;

             (iv)    the investment of Cash by the Claimant Trustee within certain limitations,
  including those specified in the Plan;

              (v)    the orderly monetization of the Claimant Trust Assets;

             (vi)    litigation of any Causes of Action, which may include the prosecution,
  settlement, abandonment, or dismissal of any such Causes of Action, subject to reporting and
  oversight by the Claimant Trust Oversight Committee;

              (vii) the resolution of Claims and Equity Interests in Class 8 through Class 11,
  subject to reporting and oversight by the Claimant Trust Oversight Committee;

            (viii) the administration of the Disputed Claims Reserve and distributions to be
  made therefrom; and

             (ix)    the management of the Reorganized Debtor, including the utilization of a Sub-
  Servicer, with the Claimant Trust serving as the managing member of New GP LLC.

         Except as otherwise ordered by the Bankruptcy Court, the Claimant Trust Expenses shall
  be paid from the Claimant Trust Assets in accordance with the Plan and Claimant Trust
  Agreement. The Claimant Trustee may establish a reserve for the payment of Claimant Trust
  Expenses and shall periodically replenish such reserve, as necessary.

          In furtherance of, and consistent with the purpose of, the Claimant Trust and the Plan, the
  Trustees, for the benefit of the Claimant Trust, shall, subject to reporting and oversight by the
  Claimant Trust Oversight Committee as set forth in the Claimant Trust Agreement: (i) hold the
  Claimant Trust Assets for the benefit of the Claimant Trust Beneficiaries, (ii) make Distributions
  to the Claimant Trust Beneficiaries as provided herein and in the Claimant Trust Agreement, and
  (iii) have the sole power and authority to prosecute and resolve any Causes of Action and
  objections to Claims and Equity Interests (other than those assigned to the Litigation Sub-Trust),
  without approval of the Bankruptcy Court. Except as otherwise provided in the Claimant Trust
  Agreement, the Claimant Trustee shall be responsible for all decisions and duties with respect to
  the Claimant Trust and the Claimant Trust Assets; provided, however, that the prosecution and
  resolution of any Estate Claims included in the Claimant Trust Assets shall be the responsibility
  of the Litigation Trustee. In all circumstances, the Claimant Trustee shall act in the best interests
  of the Claimant Trust Beneficiaries and with the same fiduciary duties as a chapter 7 trustee.

                                                   28


                                                                                        002226
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             3535
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 142 of 215 PageID 4959



         The Litigation Sub-Trust Agreement generally will provide for, among other things:

              (i)   the payment of other reasonable expenses of the Litigation Sub-Trust;

             (ii)    the retention of employees, counsel, accountants, financial advisors, or other
  professionals and the payment of their reasonable compensation; and

             (iii) the investigation and prosecution of Estate Claims, which may include the
  prosecution, settlement, abandonment, or dismissal of any such Estate Claims, subject to
  reporting and oversight as set forth in the Litigation Sub-Trust Agreement.

         The Trustees, on behalf of the Claimant Trust and Litigation Sub-Trust, as applicable,
  may each employ, without further order of the Bankruptcy Court, employees and other
  professionals (including those previously retained by the Debtor and the Committee) to assist in
  carrying out the Trustees’ duties hereunder and may compensate and reimburse the reasonable
  expenses of these professionals without further Order of the Bankruptcy Court from the Claimant
  Trust Assets in accordance with the Plan and the Claimant Trust Agreement.

          The Claimant Trust Agreement and Litigation Sub-Trust Agreement may include
  reasonable and customary provisions that allow for indemnification by the Claimant Trust in
  favor of the Claimant Trustee, Litigation Trustee, and the Claimant Trust Oversight Committee.
  Any such indemnification shall be the sole responsibility of the Claimant Trust and payable
  solely from the Claimant Trust Assets.

         6.             Compensation and Duties of Trustees.

        The salient terms of each Trustee’s employment, including such Trustee’s duties and
  compensation shall be set forth in the Claimant Trust Agreement and the Litigation Sub-Trust
  Agreement, as appropriate. The Trustees shall each be entitled to reasonable compensation in an
  amount consistent with that of similar functionaries in similar types of bankruptcy cases.

         7.             Cooperation of Debtor and Reorganized Debtor.

          To effectively investigate, prosecute, compromise and/or settle the Claims and/or Causes
  of Action that constitute Claimant Trust Assets (including Estate Claims), the Claimant Trustee,
  Litigation Trustee, and each of their professionals may require reasonable access to the Debtor’s
  and Reorganized Debtor’s documents, information, and work product relating to the Claimant
  Trust Assets. Accordingly, the Debtor and the Reorganized Debtor, as applicable, shall
  reasonably cooperate with the Claimant Trustee and Litigation Trustee, as applicable, in their
  prosecution of Causes of Action and in providing the Claimant Trustee and Litigation Trustee
  with copies of documents and information in the Debtor’s possession, custody, or control on the
  Effective Date that either Trustee indicates relates to the Estate Claims or other Causes of
  Action.

         The Debtor and Reorganized Debtor shall preserve all records, documents or work
  product (including all electronic records, documents, or work product) related to the Claims and
  Causes of Action, including Estate Claims, until the earlier of (a) the dissolution of the
  Reorganized Debtor or (b) termination of the Claimant Trust and Litigation Sub-Trust.
                                                 29


                                                                                     002227
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             3636
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 143 of 215 PageID 4960



         8.              United States Federal Income Tax Treatment of the Claimant Trust.

          Unless the IRS requires otherwise, for all United States federal income tax purposes, the
  parties shall treat the transfer of the Claimant Trust Assets to the Claimant Trust as: (a) a
  transfer of the Claimant Trust Assets (other than the amounts set aside in the Disputed Claims
  Reserve, if the Claimant Trustee makes the election described in Section 7 below) directly to the
  applicable Claimant Trust Beneficiaries followed by (b) the transfer by the such Claimant Trust
  Beneficiaries to the Claimant Trust of such Claimant Trust Assets in exchange for the Claimant
  Trust Interests. Accordingly, the applicable Claimant Trust Beneficiaries shall be treated for
  United States federal income tax purposes as the grantors and owners of their respective share of
  the Claimant Trust Assets. The foregoing treatment shall also apply, to the extent permitted by
  applicable law, for state and local income tax purposes.

         9.              Tax Reporting.

          (a) The Claimant Trustee shall file tax returns for the Claimant Trust treating the
  Claimant Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a). The
  Claimant Trustee may file an election pursuant to Treasury Regulation 1.468B-9(c) to treat the
  Disputed Claims Reserve as a disputed ownership fund, in which case the Claimant Trustee will
  file federal income tax returns and pay taxes for the Disputed Claims Reserve as a separate
  taxable entity.

          (b) The Claimant Trustee shall be responsible for payment, out of the Claimant Trust
  Assets, of any taxes imposed on the Claimant Trust or its assets.

          (c) The Claimant Trustee shall determine the fair market value of the Claimant Trust
  Assets as of the Effective Date and notify the applicable Claimant Trust Beneficiaries of such
  valuation, and such valuation shall be used consistently for all federal income tax purposes.

         (d) The Claimant Trustee shall distribute such tax information to the applicable Claimant
  Trust Beneficiaries as the Claimant Trustee determines is required by applicable law.

         10.             Claimant Trust Assets.

           The Claimant Trustee shall have the exclusive right, on behalf of the Claimant Trust, to
  institute, file, prosecute, enforce, abandon, settle, compromise, release, or withdraw any and all
  Causes of Action included in the Claimant Trust Assets (except for the Estate Claims) without
  any further order of the Bankruptcy Court, and the Claimant Trustee shall have the exclusive
  right, on behalf of the Claimant Trust, to sell, liquidate, or otherwise monetize all Claimant Trust
  Assets, except as otherwise provided in this Plan or in the Claimant Trust Agreement, without
  any further order of the Bankruptcy Court. Notwithstanding anything herein to the contrary, the
  Litigation Trustee shall have the exclusive right to institute, file, prosecute, enforce, abandon,
  settle, compromise, release, or withdraw any and all Estate Claims included in the Claimant
  Trust Assets without any further order of the Bankruptcy Court.

         From and after the Effective Date, the Trustees, in accordance with section 1123(b)(3)
  and (4) of the Bankruptcy Code, and on behalf of the Claimant Trust, shall each serve as a
  representative of the Estate with respect to any and all Claimant Trust Assets, including the
                                                30


                                                                                       002228
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             3737
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 144 of 215 PageID 4961



  Causes of Action and Estate Claims, as appropriate, and shall retain and possess the right to (a)
  commence, pursue, settle, compromise, or abandon, as appropriate, any and all Causes of Action
  in any court or other tribunal and (b) sell, liquidate, or otherwise monetize all Claimant Trust
  Assets.

         11.             Claimant Trust Expenses.

         From and after the Effective Date, the Claimant Trust shall, in the ordinary course of
  business and without the necessity of any approval by the Bankruptcy Court, pay the reasonable
  professional fees and expenses incurred by the Claimant Trust, the Litigation Sub-Trust, and any
  professionals retained by such parties and entities from the Claimant Trust Assets, except as
  otherwise provided in the Claimant Trust Agreement.

         12.             Trust Distributions to Claimant Trust Beneficiaries.

         The Claimant Trustee, in its discretion, may make Trust Distributions to the Claimant
  Trust Beneficiaries at any time and/or use the Claimant Trust Assets or proceeds thereof,
  provided that such Trust Distributions or use is otherwise permitted under the terms of the Plan,
  the Claimant Trust Agreement, and applicable law.

         13.             Cash Investments.

          With the consent of the Claimant Trust Oversight Committee, the Claimant Trustee may
  invest Cash (including any earnings thereon or proceeds therefrom) in a manner consistent with
  the terms of the Claimant Trust Agreement; provided, however, that such investments are
  investments permitted to be made by a “liquidating trust” within the meaning of Treasury
  Regulation section 301.7701-4(d), as reflected therein, or under applicable IRS guidelines,
  rulings or other controlling authorities.

         14.             Dissolution of the Claimant Trust and Litigation Sub-Trust.

          The Trustees and the Claimant Trust and Litigation Sub-Trust shall be discharged or
  dissolved, as the case may be, at such time as: (a) the Litigation Trustee determines that the
  pursuit of Estate Claims is not likely to yield sufficient additional proceeds to justify further
  pursuit of such Estate Claims, (b) the Claimant Trustee determines that the pursuit of Causes of
  Action (other than Estate Claims) is not likely to yield sufficient additional proceeds to justify
  further pursuit of such Causes of Action, (c) the Clamant Trustee determines that the pursuit of
  sales of other Claimant Trust Assets is not likely to yield sufficient additional proceeds to justify
  further pursuit of such sales of Claimant Trust Assets, (d) all objections to Disputed Claims and
  Equity Interests are fully resolved, (e) the Reorganized Debtor is dissolved, and (f) all
  Distributions required to be made by the Claimant Trustee to the Claimant Trust Beneficiaries
  under the Plan have been made, but in no event shall the Claimant Trust be dissolved later than
  three years from the Effective Date unless the Bankruptcy Court, upon motion made within the
  six-month period before such third anniversary (and, in the event of further extension, by order
  of the Bankruptcy Court, upon motion made at least six months before the end of the preceding
  extension), determines that a fixed period extension (not to exceed two years, together with any
  prior extensions, without a favorable letter ruling from the Internal Revenue Service or an
  opinion of counsel that any further extension would not adversely affect the status of the
                                                   31


                                                                                        002229
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             3838
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 145 of 215 PageID 4962



  Claimant Trust as a liquidating trust for federal income tax purposes) is necessary to facilitate or
  complete the recovery on, and liquidation of, the Claimant Trust Assets; provided, however, that
  each extension must be approved, upon a finding that the extension is necessary to facilitate or
  complete the recovery on, and liquidation of the Claimant Trust Assets, by the Bankruptcy Court
  within 6 months of the beginning of the extended term and no extension, together with any prior
  extensions, shall exceed three years without a favorable letter ruling from the Internal Revenue
  Service or an opinion of counsel that any further extension would not adversely affect the status
  of the Claimant Trust as a liquidating trust for federal income tax purposes.

         Upon dissolution of the Claimant Trust, and pursuant to the Claimant Trust Agreement,
  any remaining Claimant Trust Assets that exceed the amounts required to be paid under the Plan
  will be transferred (in the sole discretion of the Claimant Trustee) in Cash or in-kind to the
  Holders of the Claimant Trust Interests as provided in the Claimant Trust Agreement.

  C.     The Reorganized Debtor

         1.              Corporate Existence

         The Debtor will continue to exist after the Effective Date, with all of the powers of
  partnerships pursuant to the law of the State of Delaware and as set forth in the Reorganized
  Limited Partnership Agreement.

         2.              Cancellation of Equity Interests and Release

          On the Effective Date, (i) all prepetition Equity Interests, including the Class A Limited
  Partnership Interests and the Class B/C Limited Partnership Interests, in the Debtor shall be
  canceled, and (ii) all obligations or debts owed by, or Claims against, the Debtor on account of,
  or based upon, the Interests shall be deemed as cancelled, released, and discharged, including all
  obligations or duties by the Debtor relating to the Equity Interests in any of the Debtor’s
  formation documents, including the Limited Partnership Agreement.

         3.              Issuance of New Partnership Interests

          On the Effective Date, the Debtor or the Reorganized Debtor, as applicable, will issue
  new Class A Limited Partnership Interests to (i) the Claimant Trust, as limited partner, and (ii)
  New GP LLC, as general partner, and will admit (a) the Claimant Trust as the limited partner of
  the Reorganized Debtor, and (b) New GP LLC as the general partner of the Reorganized Debtor.
  The Claimant Trust, as limited partner, will ratify New GP LLC’s appointment as general partner
  of the Reorganized Debtor. Also, on the Effective Date, the Claimant Trust, as limited partner,
  and New GP LLC, as general partner, will execute the Reorganized Limited Partnership
  Agreement and receive partnership interests in the Reorganized Debtor consistent with the terms
  of the Reorganized Limited Partnership Agreement.

         4.              Management of the Reorganized Debtor

          Subject to and consistent with the terms of the Reorganized Limited Partnership
  Agreement, the Reorganized Debtor shall be managed by its general partner, New GP LLC. The
  initial officers and employees of the Reorganized Debtor shall be selected by the Claimant
                                                  32


                                                                                       002230
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             3939
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 146 of 215 PageID 4963



  Trustee. The Reorganized Debtor may, in its discretion, also utilize a Sub-Servicer in addition to
  or in lieu of the retention of officers and employees.

           As set forth in the Reorganized Limited Partnership Agreement, New GP LLC will
  receive a fee for managing the Reorganized Debtor. Although New GP LLC will be a limited
  liability company, it will elect to be treated as a C-Corporation for tax purposes. Therefore, New
  GP LLC (and any taxable income attributable to it) will be subject to corporate income taxation
  on a standalone basis, which may reduce the return to Claimants.

         5.              Vesting of Assets in the Reorganized Debtor

          Except as otherwise provided in this Plan or the Confirmation Order, on or after the
  Effective Date, all Reorganized Debtor Assets will vest in the Reorganized Debtor, free and clear
  of all Liens, Claims, charges or other encumbrances pursuant to section 1141(c) of the
  Bankruptcy Code except with respect to such Liens, Claims, charges and other encumbrances
  that are specifically preserved under this Plan upon the Effective Date.

         The Reorganized Debtor shall be the exclusive trustee of the Reorganized Debtor Assets
  for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the representative of
  the Estate appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy Code with respect to
  the Reorganized Debtor Assets.

         6.              Purpose of the Reorganized Debtor

         Except as may be otherwise provided in this Plan or the Confirmation Order, the
  Reorganized Debtor will continue to manage the Reorganized Debtor Assets (which shall
  include, for the avoidance of doubt, serving as the investment manager of the Managed Funds)
  and may use, acquire or dispose of the Reorganized Debtor Assets and compromise or settle any
  Claims with respect to the Reorganized Debtor Assets without supervision or approval by the
  Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules. The
  Reorganized Debtor shall oversee the resolution of Claims in Class 1 through Class 7.

          Without limiting the foregoing, the Reorganized Debtor will pay the charges that it incurs
  after the Effective Date for Professionals’ fees, disbursements, expenses or related support
  services (including reasonable fees relating to the preparation of Professional fee applications) in
  the ordinary course of business and without application or notice to, or order of, the Bankruptcy
  Court.

         7.      Distribution of Proceeds from the Reorganized Debtor Assets; Transfer of
                 Reorganized Debtor Assets

          Any proceeds received by the Reorganized Debtor will be distributed to the Claimant
  Trust, as limited partner, and New GP LLC, as general partner, in the manner set forth in the
  Reorganized Limited Partnership Agreement. As set forth in the Reorganized Limited
  Partnership Agreement, the Reorganized Debtor may, from time to time distribute Reorganized
  Debtor Assets to the Claimant Trust either in Cash or in-kind, including to institute the wind-
  down and dissolution of the Reorganized Debtor. Any assets distributed to the Claimant Trust

                                                  33


                                                                                       002231
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             4040
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 147 of 215 PageID 4964



  will be (i) deemed transferred in all respects as forth in ARTICLE IV.B.1, (ii) deemed Claimant
  Trust Assets, and (iii) administered as Claimant Trust Assets.

  D.     Company Action

          Each of the Debtor, the Reorganized Debtor, and the Trustees, as applicable, may take
  any and all actions to execute, deliver, File or record such contracts, instruments, releases and
  other agreements or documents and take such actions as may be necessary or appropriate to
  effectuate and implement the provisions of this Plan, the Claimant Trust Agreement, the
  Reorganized Limited Partnership Agreement, or the New GP LLC Documents, as applicable, in
  the name of and on behalf of the Debtor, the Reorganized Debtor, or the Trustees, as applicable,
  and in each case without further notice to or order of the Bankruptcy Court, act or action under
  applicable law, regulation, order, or rule or any requirement of further action, vote or other
  approval or authorization by the security holders, officers, or directors of the Debtor or the
  Reorganized Debtor, as applicable, or by any other Person.

          Prior to, on or after the Effective Date (as appropriate), all matters provided for pursuant
  to this Plan that would otherwise require approval of the stockholders, partners, directors,
  managers, or members of the Debtor, any Related Entity, or any Affiliate thereof (as of prior to
  the Effective Date) will be deemed to have been so approved and will be in effect prior to, on or
  after the Effective Date (as appropriate) pursuant to applicable law and without any requirement
  of further action by the stockholders, partners, directors, managers or members of such Persons,
  or the need for any approvals, authorizations, actions or consents of any Person.

          All matters provided for in this Plan involving the legal or corporate structure of the
  Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, and any legal or corporate
  action required by the Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, in
  connection with this Plan, will be deemed to have occurred and will be in full force and effect in
  all respects, in each case without further notice to or order of the Bankruptcy Court, act or action
  under applicable law, regulation, order, or rule or any requirement of further action, vote or other
  approval or authorization by the security holders, partners, directors, managers, or members of
  the Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, or by any other Person.
  On the Effective Date, the appropriate officers of the Debtor and the Reorganized Debtor, as
  applicable, as well as the Trustees, are authorized to issue, execute, deliver, and consummate the
  transactions contemplated by, the contracts, agreements, documents, guarantees, pledges,
  consents, securities, certificates, resolutions and instruments contemplated by or described in this
  Plan in the name of and on behalf of the Debtor and the Reorganized Debtor, as well as the
  Trustees, in each case without further notice to or order of the Bankruptcy Court, act or action
  under applicable law, regulation, order, or rule or any requirement of further action, vote or other
  approval or authorization by any Person. The appropriate officer of the Debtor, the Reorganized
  Debtor, as well as the Trustees, will be authorized to certify or attest to any of the foregoing
  actions.

  E.     Release of Liens, Claims and Equity Interests

        Except as otherwise provided in the Plan or in any contract, instrument, release or other
  agreement or document entered into or delivered in connection with the Plan, from and after the

                                                  34


                                                                                       002232
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             4141
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 148 of 215 PageID 4965



  Effective Date and concurrently with the applicable distributions made pursuant to the Plan, all
  Liens, Claims, Equity Interests, mortgages, deeds of trust, or other security interests against the
  property of the Estate will be fully released, terminated, extinguished and discharged, in each
  case without further notice to or order of the Bankruptcy Court, act or action under applicable
  law, regulation, order, or rule or the vote, consent, authorization or approval of any Entity. Any
  Entity holding such Liens or Equity Interests extinguished pursuant to the prior sentence will,
  pursuant to section 1142 of the Bankruptcy Code, promptly execute and deliver to the Debtor,
  the Reorganized Debtor, or the Claimant Trustee, as applicable, such instruments of termination,
  release, satisfaction and/or assignment (in recordable form) as may be reasonably requested by
  the Debtor, the Reorganized Debtor, or the Claimant Trustee, as applicable. For the avoidance of
  doubt, this section is in addition to, and shall not be read to limit in any respects, ARTICLE
  IV.C.2.

  F.     Cancellation of Notes, Certificates and Instruments

          Except for the purpose of evidencing a right to a distribution under this Plan and except
  as otherwise set forth in this Plan, on the Effective Date, all agreements, instruments, Securities
  and other documents evidencing any prepetition Claim or Equity Interest and any rights of any
  Holder in respect thereof shall be deemed cancelled, discharged, and of no force or effect. The
  holders of or parties to such cancelled instruments, Securities, and other documentation will have
  no rights arising from or related to such instruments, Securities, or other documentation or the
  cancellation thereof, except the rights provided for pursuant to this Plan, and the obligations of
  the Debtor thereunder or in any way related thereto will be fully released, terminated,
  extinguished and discharged, in each case without further notice to or order of the Bankruptcy
  Court, act or action under applicable law, regulation, order, or rule or any requirement of further
  action, vote or other approval or authorization by any Person. For the avoidance of doubt, this
  section is in addition to, and shall not be read to limit in any respects, ARTICLE IV.C.2.

  G.     Cancellation of Existing Instruments Governing Security Interests

          Upon payment or other satisfaction of an Allowed Class 1 or Allowed Class 2 Claim, or
  promptly thereafter, the Holder of such Allowed Class 1 or Allowed Class 2 Claim shall deliver
  to the Debtor, the Reorganized Debtor, or the Claimant Trustee, as applicable, any collateral or
  other property of the Debtor held by such Holder, together with any termination statements,
  instruments of satisfaction, or releases of all security interests with respect to its Allowed Class 1
  or Allowed Class 2 Claim that may be reasonably required to terminate any related financing
  statements, mortgages, mechanics’ or other statutory Liens, or lis pendens, or similar interests or
  documents.

  H.     Control Provisions

         To the extent that there is any inconsistency between this Plan as it relates to the
  Claimant Trust, the Claimant Trust Agreement, the Reorganized Debtor, or the Reorganized
  Limited Partnership Agreement, this Plan shall control.




                                                   35


                                                                                         002233
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             4242
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 149 of 215 PageID 4966



  I.     Treatment of Vacant Classes

         Any Claim or Equity Interest in a Class considered vacant under ARTICLE III.C of this
  Plan shall receive no Plan Distributions.

  J.     Plan Documents

         The documents, if any, to be Filed as part of the Plan Documents, including any
  documents filed with the Plan Supplement, and any amendments, restatements, supplements, or
  other modifications to such documents, and any consents, waivers, or other deviations under or
  from any such documents, shall be incorporated herein by this reference (including to the
  applicable definitions in ARTICLE I hereof) and fully enforceable as if stated in full herein.

         The Debtor and the Committee are currently working to finalize the forms of certain of
  the Plan Documents to be filed with the Plan Supplement. To the extent that the Debtor and the
  Committee cannot agree as to the form and content of such Plan Documents, they intend to
  submit the issue to non-binding mediation pursuant to the Order Directing Mediation entered on
  August 3, 2020 [D.I. 912].

  K.     Highland Capital Management, L.P. Retirement Plan and Trust

          The Highland Capital Management, L.P. Retirement Plan And Trust (“Pension Plan”) is a
  single-employer defined benefit pension plan covered by Title IV of the Employee Retirement
  Income Security Act of 1974, as amended (“ERISA”). 29 U.S.C. §§ 1301-1461. The Debtor is
  the contributing sponsor and, as such, the PBGC asserts that the Debtor is liable along with any
  members of the contributing sponsor’s controlled-group within the meaning of 29 U.S.C. §§
  1301(a)(13), (14) with respect to the Pension Plan.

           Upon the Effective Date, the Reorganized Debtor shall be deemed to have assumed the
  Pension Plan and shall comply with all applicable statutory provisions of ERISA and the Internal
  Revenue Code (the “IRC”), including, but not limited to, satisfying the minimum funding
  standards pursuant to 26 U.S.C. §§ 412, 430, and 29 U.S.C. §§ 1082, 1083; paying the PBGC
  premiums in accordance with 29 U.S.C. §§ 1306 and 1307; and administering the Pension Plan
  in accordance with its terms and the provisions of ERISA and the IRC. In the event that the
  Pension Plan terminates after the Plan of Reorganization Effective Date, the PBGC asserts that
  the Reorganized Debtor and each of its controlled group members will be responsible for the
  liabilities imposed by Title IV of ERISA.

          Notwithstanding any provision of the Plan, the Confirmation Order, or the Bankruptcy
  Code (including section 1141 thereof) to the contrary, neither the Plan, the Confirmation Order,
  or the Bankruptcy Code shall be construed as discharging, releasing, exculpating or relieving the
  Debtor, the Reorganized Debtor, or any person or entity in any capacity, from any liability or
  responsibility, if any, with respect to the Pension Plan under any law, governmental policy, or
  regulatory provision. PBGC and the Pension Plan shall not be enjoined or precluded from
  enforcing such liability or responsibility against any person or entity as a result of any of the
  provisions of the Plan, the Confirmation Order, or the Bankruptcy Code. The Debtor reserves
  the right to contest any such liability or responsibility.

                                                 36


                                                                                     002234
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             4343
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 150 of 215 PageID 4967



                              ARTICLE V.
          TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

  A.     Assumption, Assignment, or Rejection of Executory Contracts and Unexpired
         Leases

           Unless an Executory Contract or Unexpired Lease: (i) was previously assumed or
  rejected by the Debtor pursuant to a Final Order of the Bankruptcy Court entered prior to the
  Effective Date; (ii) previously expired or terminated pursuant to its own terms or by agreement
  of the parties thereto; (iii) is the subject of a motion to assume filed by the Debtor on or before
  the Confirmation Date; (iv) contains a change of control or similar provision that would be
  triggered by the Chapter 11 Case (unless such provision has been irrevocably waived); or (v) is
  specifically designated as a contract or lease to be assumed in the Plan Supplement, on the
  Effective Date, each Executory Contract and Unexpired Lease shall be deemed rejected pursuant
  to section 365 of the Bankruptcy Code, without the need for any further notice to or action,
  order, or approval of the Bankruptcy Court, unless such Executory Contract or Unexpired Lease
  is listed in the Plan Supplement.

          At any time on or prior to the Effective Date, the Debtor may (i) amend the Plan
  Supplement in order to add or remove a contract or lease from the list of contracts to be assumed
  or (ii) assign (subject to applicable law) any Executory Contract or Unexpired Lease, as
  determined by the Debtor in consultation with the Committee, or the Reorganized Debtor, as
  applicable.

          The Confirmation Order will constitute an order of the Bankruptcy Court approving the
  above-described assumptions, rejections, and assumptions and assignments. Except as otherwise
  provided herein or agreed to by the Debtor and the applicable counterparty, each assumed
  Executory Contract or Unexpired Lease shall include all modifications, amendments,
  supplements, restatements, or other agreements related thereto, and all rights related thereto.
  Modifications, amendments, supplements, and restatements to prepetition Executory Contracts
  and Unexpired Leases that have been executed by the Debtor during the Chapter 11 Case shall
  not be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease or the
  validity, priority, or amount of any Claims that may arise in connection therewith. To the extent
  applicable, no change of control (or similar provision) will be deemed to occur under any such
  Executory Contract or Unexpired Lease.

           If certain, but not all, of a contract counterparty’s Executory Contracts and/or Unexpired
  Leases are rejected pursuant to the Plan, the Confirmation Order shall be a determination that
  such counterparty’s Executory Contracts and/or Unexpired Leases that are being assumed
  pursuant to the Plan are severable agreements that are not integrated with those Executory
  Contracts and/or Unexpired Leases that are being rejected pursuant to the Plan. Parties seeking
  to contest this finding with respect to their Executory Contracts and/or Unexpired Leases must
  file a timely objection to the Plan on the grounds that their agreements are integrated and not
  severable, and any such dispute shall be resolved by the Bankruptcy Court at the Confirmation
  Hearing (to the extent not resolved by the parties prior to the Confirmation Hearing).



                                                  37


                                                                                      002235
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             4444
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 151 of 215 PageID 4968



          Notwithstanding anything herein to the contrary, the Debtor shall assume or reject that
  certain real property lease with Crescent TC Investors L.P. (“Landlord”) for the Debtor’s
  headquarters located at 200/300 Crescent Ct., Suite #700, Dallas, Texas 75201 (the “Lease”) in
  accordance with the notice to Landlord, procedures and timing required by 11 U.S.C. §365(d)(4),
  as modified by that certain Agreed Order Granting Motion to Extend Time to Assume or Reject
  Unexpired Nonresidential Real Property Lease [Docket No. 1122].

  B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases

          Any Executory Contract or Unexpired Lease not assumed or rejected on or before the
  Effective Date shall be deemed rejected, pursuant to the Confirmation Order. Any Person
  asserting a Rejection Claim shall File a proof of claim within thirty days of the Effective Date.
  Any Rejection Claims that are not timely Filed pursuant to this Plan shall be forever disallowed
  and barred. If one or more Rejection Claims are timely Filed, the Claimant Trustee may File an
  objection to any Rejection Claim.

         Rejection Claims shall be classified as General Unsecured Claims and shall be treated in
  accordance with ARTICLE III of this Plan.

  C.     Cure of Defaults for Assumed or Assigned Executory Contracts and Unexpired
         Leases

          Any monetary amounts by which any Executory Contract or Unexpired Lease to be
  assumed or assigned hereunder is in default shall be satisfied, under section 365(b)(1) of the
  Bankruptcy Code, by the Debtor upon assumption or assignment thereof, by payment of the
  default amount in Cash as and when due in the ordinary course or on such other terms as the
  parties to such Executory Contracts may otherwise agree. The Debtor may serve a notice on the
  Committee and parties to Executory Contracts or Unexpired Leases to be assumed or assigned
  reflecting the Debtor’s or Reorganized Debtor’s intention to assume or assign the Executory
  Contract or Unexpired Lease in connection with this Plan and setting forth the proposed cure
  amount (if any).

         If a dispute regarding (1) the amount of any payments to cure a default, (2) the ability of
  the Debtor, the Reorganized Debtor, or any assignee to provide “adequate assurance of future
  performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory
  Contract or Unexpired Lease to be assumed or assigned or (3) any other matter pertaining to
  assumption or assignment, the cure payments required by section 365(b)(1) of the Bankruptcy
  Code will be made following the entry of a Final Order or orders resolving the dispute and
  approving the assumption or assignment.

          Assumption or assignment of any Executory Contract or Unexpired Lease pursuant to the
  Plan or otherwise and full payment of any applicable cure amounts pursuant to this ARTICLE
  V.C shall result in the full release and satisfaction of any cure amounts, Claims, or defaults,
  whether monetary or nonmonetary, including defaults of provisions restricting the change in
  control or ownership interest composition or other bankruptcy-related defaults, arising under any
  assumed or assigned Executory Contract or Unexpired Lease at any time prior to the effective
  date of assumption or assignment. Any and all Proofs of Claim based upon Executory Contracts

                                                 38


                                                                                      002236
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             4545
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 152 of 215 PageID 4969



  or Unexpired Leases that have been assumed or assigned in the Chapter 11 Case, including
  pursuant to the Confirmation Order, and for which any cure amounts have been fully paid
  pursuant to this ARTICLE V.C, shall be deemed disallowed and expunged as of the Effective
  Date without the need for any objection thereto or any further notice to or action, order, or
  approval of the Bankruptcy Court.

                                      ARTICLE VI.
                           PROVISIONS GOVERNING DISTRIBUTIONS

  A.     Dates of Distributions

          Except as otherwise provided in this Plan, on the Effective Date or as soon as reasonably
  practicable thereafter (or if a Claim is not an Allowed Claim or Equity Interest on the Effective
  Date, on the date that such Claim or Equity Interest becomes an Allowed Claim or Equity
  Interest, or as soon as reasonably practicable thereafter), each Holder of an Allowed Claim or
  Equity Interest against the Debtor shall receive the full amount of the distributions that this Plan
  provides for Allowed Claims or Allowed Equity Interests in the applicable Class and in the
  manner provided herein. If any payment or act under this Plan is required to be made or
  performed on a date that is not on a Business Day, then the making of such payment or the
  performance of such act may be completed on the next succeeding Business Day, but shall be
  deemed to have been completed as of the required date. If and to the extent there are Disputed
  Claims or Equity Interests, distributions on account of any such Disputed Claims or Equity
  Interests shall be made pursuant to the provisions provided in this Plan. Except as otherwise
  provided in this Plan, Holders of Claims and Equity Interests shall not be entitled to interest,
  dividends or accruals on the distributions provided for therein, regardless of whether
  distributions are delivered on or at any time after the Effective Date.

          Upon the Effective Date, all Claims and Equity Interests against the Debtor shall be
  deemed fixed and adjusted pursuant to this Plan and none of the Debtor, the Reorganized Debtor,
  or the Claimant Trust will have liability on account of any Claims or Equity Interests except as
  set forth in this Plan and in the Confirmation Order. All payments and all distributions made by
  the Distribution Agent under this Plan shall be in full and final satisfaction, settlement and
  release of all Claims and Equity Interests against the Debtor and the Reorganized Debtor.

          At the close of business on the Distribution Record Date, the transfer ledgers for the
  Claims against the Debtor and the Equity Interests in the Debtor shall be closed, and there shall
  be no further changes in the record holders of such Claims and Equity Interests. The Debtor, the
  Reorganized Debtor, the Trustees, and the Distribution Agent, and each of their respective
  agents, successors, and assigns shall have no obligation to recognize the transfer of any Claims
  against the Debtor or Equity Interests in the Debtor occurring after the Distribution Record Date
  and shall be entitled instead to recognize and deal for all purposes hereunder with only those
  record holders stated on the transfer ledgers as of the close of business on the Distribution
  Record Date irrespective of the number of distributions to be made under this Plan to such
  Persons or the date of such distributions.




                                                  39


                                                                                       002237
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             4646
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 153 of 215 PageID 4970



  B.     Distribution Agent

         Except as provided herein, all distributions under this Plan shall be made by the Claimant
  Trustee, as Distribution Agent, or by such other Entity designated by the Claimant Trustee, as a
  Distribution Agent on the Effective Date or thereafter. The Reorganized Debtor will be the
  Distribution Agent with respect to Claims in Class 1 through Class 7.

         The Claimant Trustee, or such other Entity designated by the Claimant Trustee to be the
  Distribution Agent, shall not be required to give any bond or surety or other security for the
  performance of such Distribution Agent’s duties unless otherwise ordered by the Bankruptcy
  Court.

         The Distribution Agent shall be empowered to (a) effect all actions and execute all
  agreements, instruments, and other documents necessary to perform its duties under this Plan;
  (b) make all distributions contemplated hereby; (c) employ professionals to represent it with
  respect to its responsibilities; and (d) exercise such other powers as may be vested in the
  Distribution Agent by order of the Bankruptcy Court, pursuant to this Plan, or as deemed by the
  Distribution Agent to be necessary and proper to implement the provisions hereof.

          The Distribution Agent shall not have any obligation to make a particular distribution to a
  specific Holder of an Allowed Claim if such Holder is also the Holder of a Disputed Claim.

  C.     Cash Distributions

         Distributions of Cash may be made by wire transfer from a domestic bank, except that
  Cash payments made to foreign creditors may be made in such funds and by such means as the
  Distribution Agent determines are necessary or customary in a particular foreign jurisdiction.

  D.     Disputed Claims Reserve

         On or prior to the Initial Distribution Date, the Claimant Trustee shall establish, fund and
  maintain the Disputed Claims Reserve(s) in the appropriate Disputed Claims Reserve Amounts
  on account of any Disputed Claims.

  E.     Distributions from the Disputed Claims Reserve

          The Disputed Claims Reserve shall at all times hold Cash in an amount no less than the
  Disputed Claims Reserve Amount. To the extent a Disputed Claim becomes an Allowed Claim
  pursuant to the terms of this Plan, within 30 days of the date on which such Disputed Claim
  becomes an Allowed Claim pursuant to the terms of this Plan, the Claimant Trustee shall
  distribute from the Disputed Claims Reserve to the Holder thereof any prior distributions, in
  Cash, that would have been made to such Allowed Claim if it had been Allowed as of the
  Effective Date. For the avoidance of doubt, each Holder of a Disputed Claim that subsequently
  becomes an Allowed Claim will also receive its Pro Rata share of the Claimant Trust Interests.
  If, upon the resolution of all Disputed Claims any Cash remains in the Disputed Claims Reserve,
  such Cash shall be transferred to the Claimant Trust and be deemed a Claimant Trust Asset.


                                                  40


                                                                                      002238
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             4747
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 154 of 215 PageID 4971



  F.     Rounding of Payments

          Whenever this Plan would otherwise call for, with respect to a particular Person, payment
  of a fraction of a dollar, the actual payment or distribution shall reflect a rounding of such
  fraction to the nearest whole dollar (up or down), with half dollars being rounded down. To the
  extent that Cash to be distributed under this Plan remains undistributed as a result of the
  aforementioned rounding, such Cash or stock shall be treated as “Unclaimed Property” under this
  Plan.

  G.     De Minimis Distribution

          Except as to any Allowed Claim that is Unimpaired under this Plan, none of the Debtor,
  the Reorganized Debtor, or the Distribution Agent shall have any obligation to make any Plan
  Distributions with a value of less than $100, unless a written request therefor is received by the
  Distribution Agent from the relevant recipient at the addresses set forth in ARTICLE VI.J hereof
  within 120 days after the later of the (i) Effective Date and (ii) the date such Claim becomes an
  Allowed Claim. De minimis distributions for which no such request is timely received shall
  revert to the Claimant Trust. Upon such reversion, the relevant Allowed Claim (and any Claim
  on account of missed distributions) shall be automatically deemed satisfied, discharged and
  forever barred, notwithstanding any federal or state escheat laws to the contrary.

  H.     Distributions on Account of Allowed Claims

         Except as otherwise agreed by the Holder of a particular Claim or as provided in this
  Plan, all distributions shall be made pursuant to the terms of this Plan and the Confirmation
  Order. Except as otherwise provided in this Plan, distributions to any Holder of an Allowed
  Claim shall, to the extent applicable, be allocated first to the principal amount of any such
  Allowed Claim, as determined for U.S. federal income tax purposes and then, to the extent the
  consideration exceeds such amount, to the remainder of such Claim comprising accrued but
  unpaid interest, if any (but solely to the extent that interest is an allowable portion of such
  Allowed Claim).

  I.     General Distribution Procedures

          The Distribution Agent shall make all distributions of Cash or other property required
  under this Plan, unless this Plan specifically provides otherwise. All Cash and other property
  held by the Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, for ultimate
  distribution under this Plan shall not be subject to any claim by any Person.

  J.     Address for Delivery of Distributions

          Distributions to Holders of Allowed Claims, to the extent provided for under this Plan,
  shall be made (1) at the addresses set forth in any written notices of address change delivered to
  the Debtor and the Distribution Agent; (2) at the address set forth on any Proofs of Claim Filed
  by such Holders (to the extent such Proofs of Claim are Filed in the Chapter 11 Case), (2), or (3)
  at the addresses in the Debtor’s books and records.


                                                 41


                                                                                      002239
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             4848
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 155 of 215 PageID 4972



          If there is any conflict or discrepancy between the addresses set forth in (1) through (3) in
  the foregoing sentence, then (i) the address in Section (2) shall control; (ii) if (2) does not apply,
  the address in (1) shall control, and (iii) if (1) does not apply, the address in (3) shall control.

  K.     Undeliverable Distributions and Unclaimed Property

          If the distribution to the Holder of any Allowed Claim is returned to the Reorganized
  Debtor or the Claimant Trust as undeliverable, no further distribution shall be made to such
  Holder, and Distribution Agent shall not have any obligation to make any further distribution to
  the Holder, unless and until the Distribution Agent is notified in writing of such Holder’s then
  current address.

          Any Entity that fails to claim any Cash within six months from the date upon which a
  distribution is first made to such Entity shall forfeit all rights to any distribution under this Plan
  and such Cash shall thereafter be deemed an Claimant Trust Asset in all respects and for all
  purposes. Entities that fail to claim Cash shall forfeit their rights thereto and shall have no claim
  whatsoever against the Debtor’s Estate, the Reorganized Debtor, the Claimant Trust, or against
  any Holder of an Allowed Claim to whom distributions are made by the Distribution Agent.

  L.     Withholding Taxes

          In connection with this Plan, to the extent applicable, the Distribution Agent shall comply
  with all tax withholding and reporting requirements imposed on them by any Governmental Unit,
  and all distributions made pursuant to this Plan shall be subject to such withholding and
  reporting requirements. The Distribution Agent shall be entitled to deduct any U.S. federal, state
  or local withholding taxes from any Cash payments made with respect to Allowed Claims, as
  appropriate. As a condition to receiving any distribution under this Plan, the Distribution Agent
  may require that the Holder of an Allowed Claim entitled to receive a distribution pursuant to
  this Plan provide such Holder’s taxpayer identification number and such other information and
  certification as may be deemed necessary for the Distribution Agent to comply with applicable
  tax reporting and withholding laws. If a Holder fails to comply with such a request within one
  year, such distribution shall be deemed an unclaimed distribution. Any amounts withheld
  pursuant hereto shall be deemed to have been distributed to and received by the applicable
  recipient for all purposes of this Plan.

  M.     Setoffs

          The Distribution Agent may, to the extent permitted under applicable law, set off against
  any Allowed Claim and any distributions to be made pursuant to this Plan on account of such
  Allowed Claim, the claims, rights and causes of action of any nature that the Debtor, the
  Reorganized Debtor, or the Distribution Agent may hold against the Holder of such Allowed
  Claim that are not otherwise waived, released or compromised in accordance with this Plan;
  provided, however, that neither such a setoff nor the allowance of any Claim hereunder shall
  constitute a waiver or release by the Debtor, the Reorganized Debtor, or the Claimant Trustee of
  any such claims, rights and causes of action that the Debtor, the Reorganized Debtor, or
  Claimant Trustee possesses against such Holder. Any Holder of an Allowed Claim subject to


                                                   42


                                                                                         002240
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             4949
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 156 of 215 PageID 4973



  such setoff reserves the right to challenge any such setoff in the Bankruptcy Court or any other
  court with jurisdiction with respect to such challenge.

  N.     Surrender of Cancelled Instruments or Securities

         As a condition precedent to receiving any distribution pursuant to this Plan on account of
  an Allowed Claim evidenced by negotiable instruments, securities, or notes canceled pursuant to
  ARTICLE IV of this Plan, the Holder of such Claim will tender the applicable negotiable
  instruments, securities, or notes evidencing such Claim (or a sworn affidavit identifying the
  negotiable instruments, securities, or notes formerly held by such Holder and certifying that they
  have been lost), to the Distribution Agent unless waived in writing by the Distribution Agent.

  O.     Lost, Stolen, Mutilated or Destroyed Securities

          In addition to any requirements under any applicable agreement and applicable law, any
  Holder of a Claim or Equity Interest evidenced by a security or note that has been lost, stolen,
  mutilated, or destroyed will, in lieu of surrendering such security or note to the extent required
  by this Plan, deliver to the Distribution Agent: (i) evidence reasonably satisfactory to the
  Distribution Agent of such loss, theft, mutilation, or destruction; and (ii) such security or
  indemnity as may be required by the Distribution Agent to hold such party harmless from any
  damages, liabilities, or costs incurred in treating such individual as a Holder of an Allowed
  Claim or Equity Interest. Upon compliance with ARTICLE VI.O of this Plan as determined by
  the Distribution Agent, by a Holder of a Claim evidenced by a security or note, such Holder will,
  for all purposes under this Plan, be deemed to have surrendered such security or note to the
  Distribution Agent.

                                   ARTICLE VII.
                        PROCEDURES FOR RESOLVING CONTINGENT,
                          UNLIQUIDATED AND DISPUTED CLAIMS

  A.     Filing of Proofs of Claim

         Unless such Claim appeared in the Schedules and is not listed as disputed, contingent, or
  unliquidated, or such Claim has otherwise been Allowed or paid, each Holder of a Claim was
  required to file a Proof of Claim on or prior to the Bar Date.

  B.     Disputed Claims

          Following the Effective Date, each of the Reorganized Debtor or the Claimant Trustee, as
  applicable, may File with the Bankruptcy Court an objection to the allowance of any Disputed
  Claim or Disputed Equity Interest or any other appropriate motion or adversary proceeding with
  respect thereto, which shall be litigated to Final Order or, at the discretion of the Reorganized
  Debtor or Claimant Trustee, as applicable, compromised, settled, withdrew or resolved without
  further order of the Bankruptcy Court, and (ii) unless otherwise provided in the Confirmation
  Order, the Reorganized Debtor or the Claimant Trust, as applicable, are authorized to settle, or
  withdraw any objections to, any Disputed Claim or Disputed Equity Interests following the
  Effective Date without further notice to creditors (other than the Entity holding such Disputed
  Claim or Disputed Equity Interest) or authorization of the Bankruptcy Court, in which event such
                                                  43


                                                                                     002241
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             5050
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 157 of 215 PageID 4974



  Claim or Equity Interest shall be deemed to be an Allowed Claim or Equity Interest in the
  amount compromised for purposes of this Plan.

  C.     Procedures Regarding Disputed Claims or Disputed Equity Interests

          No payment or other distribution or treatment shall be made on account of a Disputed
  Claim or Disputed Equity Interest unless and until such Disputed Claim or Disputed Equity
  Interest becomes an Allowed Claim or Equity Interests and the amount of such Allowed Claim
  or Equity Interest, as applicable, is determined by order of the Bankruptcy Court or by
  stipulation between the Reorganized Debtor or Claimant Trust, as applicable, and the Holder of
  the Claim or Equity Interest.

  D.     Allowance of Claims and Equity Interests

          Following the date on which a Disputed Claim or Disputed Equity Interest becomes an
  Allowed Claim or Equity Interest after the Distribution Date, the Distribution Agent shall make a
  distribution to the Holder of such Allowed Claim or Equity Interest in accordance with the Plan.

         1.      Allowance of Claims

          After the Effective Date and subject to the other provisions of this Plan, the Reorganized
  Debtor or the Claimant Trust, as applicable, will have and will retain any and all rights and
  defenses under bankruptcy or nonbankruptcy law that the Debtor had with respect to any Claim.
  Except as expressly provided in this Plan or in any order entered in the Chapter 11 Case prior to
  the Effective Date (including, without limitation, the Confirmation Order), no Claim or Equity
  Interest will become an Allowed Claim or Equity Interest unless and until such Claim or Equity
  Interest is deemed Allowed under this Plan or the Bankruptcy Code or the Bankruptcy Court has
  entered an order, including, without limitation, the Confirmation Order, in the Chapter 11 Case
  allowing such Claim or Equity Interest.

         2.      Estimation

           Subject to the other provisions of this Plan, the Debtor, prior to the Effective Date, and
  the Reorganized Debtor or the Claimant Trustee, as applicable, after the Effective Date, may, at
  any time, request that the Bankruptcy Court estimate (a) any Disputed Claim or Disputed Equity
  Interest pursuant to applicable law and in accordance with this Plan and (b) any contingent or
  unliquidated Claim pursuant to applicable law, including, without limitation, section 502(c) of
  the Bankruptcy Code, and the Bankruptcy Court will retain jurisdiction under 28 U.S.C. §§ 157
  and 1334 to estimate any Disputed Claim or Disputed Equity Interest, contingent Claim or
  unliquidated Claim, including during the litigation concerning any objection to any Claim or
  Equity Interest or during the pendency of any appeal relating to any such objection. All of the
  aforementioned objection, estimation and resolution procedures are cumulative and not exclusive
  of one another. Claims or Equity Interests may be estimated and subsequently compromised,
  settled, withdrawn or resolved by any mechanism approved by the Bankruptcy Court. The rights
  and objections of all parties are reserved in connection with any such estimation proceeding.



                                                  44


                                                                                      002242
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             5151
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 158 of 215 PageID 4975



         3.      Disallowance of Claims

          Any Claims or Equity Interests held by Entities from which property is recoverable under
  sections 542, 543, 550, or 553 of the Bankruptcy Code, or that are a transferee of a transfer
  avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy
  Code, shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy Code, and
  holders of such Claims or Interests may not receive any distributions on account of such Claims
  or Interests until such time as such Causes of Action against that Entity have been settled or a
  Bankruptcy Court Order with respect thereto has been entered and all sums due, if any, to the
  Reorganized Debtor or the Claimant Trust, as applicable, by that Entity have been turned over or
  paid to the Reorganized Debtor or the Claimant Trust, as applicable.

       EXCEPT AS OTHERWISE PROVIDED HEREIN OR AS AGREED TO BY THE
  DEBTOR, REORGANIZED DEBTOR, OR CLAIMANT TRUSTEE, AS APPLICABLE,
  ANY AND ALL PROOFS OF CLAIM FILED AFTER THE BAR DATE SHALL BE
  DEEMED DISALLOWED AND EXPUNGED AS OF THE EFFECTIVE DATE
  WITHOUT ANY FURTHER NOTICE TO OR ACTION, ORDER, OR APPROVAL OF
  THE BANKRUPTCY COURT, AND HOLDERS OF SUCH CLAIMS MAY NOT
  RECEIVE ANY DISTRIBUTIONS ON ACCOUNT OF SUCH CLAIMS, UNLESS SUCH
  LATE PROOF OF CLAIM HAS BEEN DEEMED TIMELY FILED BY A FINAL
  ORDER.

                                       ARTICLE VIII.
                                  EFFECTIVENESS OF THIS PLAN

  A.     Conditions Precedent to the Effective Date

         The Effective Date of this Plan will be conditioned upon the satisfaction or waiver by the
  Debtor (and, to the extent such condition requires the consent of the Committee, the consent of
  the Committee with such consent not to be unreasonably withheld), pursuant to the provisions of
  ARTICLE VIII.B of this Plan of the following:

         x    This Plan and the Plan Documents, including the Claimant Trust Agreement and the
              Reorganized Limited Partnership Agreement, and all schedules, documents,
              supplements and exhibits to this Plan shall have been Filed in form and substance
              reasonably acceptable to the Debtor and the Committee.

         x    The Confirmation Order shall have been entered, not subject to stay pending appeal,
              and shall be in form and substance reasonably acceptable to the Debtor and the
              Committee. The Confirmation Order shall provide that, among other things, (i) the
              Debtor, the Reorganized Debtor, the Claimant Trustee, or the Litigation Trustee are
              authorized to take all actions necessary or appropriate to effectuate and consummate
              this Plan, including, without limitation, (a) entering into, implementing, effectuating,
              and consummating the contracts, instruments, releases, and other agreements or
              documents created in connection with or described in this Plan, (b) assuming the
              Executory Contracts and Unexpired Leases set forth in the Plan Supplement, (c)
              making all distributions and issuances as required under this Plan; and (d) entering

                                                  45


                                                                                       002243
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             5252
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 159 of 215 PageID 4976



             into any transactions as set forth in the Plan Documents; (ii) the provisions of the
             Confirmation Order and this Plan are nonseverable and mutually dependent; (iii) the
             implementation of this Plan in accordance with its terms is authorized; (iv) pursuant
             to section 1146 of the Bankruptcy Code, the delivery of any deed or other instrument
             or transfer order, in furtherance of, or in connection with this Plan, including any
             deeds, bills of sale, or assignments executed in connection with any disposition or
             transfer of Assets contemplated under this Plan, shall not be subject to any Stamp or
             Similar Tax; and (v) the vesting of the Claimant Trust Assets in the Claimant Trust
             and the Reorganized Debtor Assets in the Reorganized Debtor, in each case as of the
             Effective Date free and clear of liens and claims to the fullest extent permissible
             under applicable law pursuant to section 1141(c) of the Bankruptcy Code except with
             respect to such Liens, Claims, charges and other encumbrances that are specifically
             preserved under this Plan upon the Effective Date.

         x   All documents and agreements necessary to implement this Plan, including without
             limitation, the Reorganized Limited Partnership Agreement, the Claimant Trust
             Agreement, and the New GP LLC Documents, in each case in form and substance
             reasonably acceptable to the Debtor and the Committee, shall have (a) been tendered
             for delivery, and (b) been effected by, executed by, or otherwise deemed binding
             upon, all Entities party thereto and shall be in full force and effect. All conditions
             precedent to such documents and agreements shall have been satisfied or waived
             pursuant to the terms of such documents or agreements.

         x   All authorizations, consents, actions, documents, approvals (including any
             governmental approvals), certificates and agreements necessary to implement this
             Plan, including, without limitation, the Reorganized Limited Partnership Agreement,
             the Claimant Trust Agreement, and the New GP LLC Documents, shall have been
             obtained, effected or executed and delivered to the required parties and, to the extent
             required, filed with the applicable governmental units in accordance with applicable
             laws and any applicable waiting periods shall have expired without any action being
             taken or threatened by any competent authority that would restrain or prevent
             effectiveness or consummation of the Restructuring.

         x   The Professional Fee Reserve shall be funded pursuant to this Plan in an amount
             determined by the Debtor in good faith.

  B.     Waiver of Conditions

          The conditions to effectiveness of this Plan set forth in this ARTICLE VIII (other than
  that the Confirmation Order shall have been entered) may be waived in whole or in part by the
  Debtor (and, to the extent such condition requires the consent of the Committee, the consent of
  the Committee), without notice, leave or order of the Bankruptcy Court or any formal action
  other than proceeding to confirm or effectuate this Plan. The failure to satisfy or waive a
  condition to the Effective Date may be asserted by the Debtor regardless of the circumstances
  giving rise to the failure of such condition to be satisfied. The failure of the Debtor to exercise
  any of the foregoing rights will not be deemed a waiver of any other rights, and each right will be
  deemed an ongoing right that may be asserted at any time by the Debtor, the Reorganized
                                                  46


                                                                                      002244
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             5353
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 160 of 215 PageID 4977



  Debtor, or the Claimant Trust, as applicable.

  C.     Effect of Non-Occurrence of Conditions to Effectiveness

          Unless waived as set forth in ARTICLE VIII.B, if the Effective Date of this Plan does not
  occur within twenty calendar days of entry of the Confirmation Order, the Debtor may withdraw
  this Plan and, if withdrawn, the Plan shall be of no further force or effect.

  D.     Dissolution of the Committee

          On the Effective Date, the Committee will dissolve, and the members of the Committee
  and the Committee’s Professionals will cease to have any role arising from or relating to the
  Chapter 11 Case, except in connection with final fee applications of Professionals for services
  rendered prior to the Effective Date (including the right to object thereto). The Professionals
  retained by the Committee and the members thereof will not be entitled to assert any fee claims
  for any services rendered to the Committee or expenses incurred in the service of the Committee
  after the Effective Date, except for reasonable fees for services rendered, and actual and
  necessary costs incurred, in connection with any applications for allowance of Professional Fees
  pending on the Effective Date or filed and served after the Effective Date pursuant to the Plan.
  Nothing in the Plan shall prohibit or limit the ability of the Debtor’s or Committee’s
  Professionals to represent either of the Trustees or to be compensated or reimbursed per the Plan
  and the Claimant Trust Agreement in connection with such representation.

                                  ARTICLE IX.
                 EXCULPATION, INJUNCTION AND RELATED PROVISIONS

  A.     General

          Notwithstanding anything contained in the Plan to the contrary, the allowance,
  classification and treatment of all Allowed Claims and Equity Interests and their respective
  distributions and treatments under the Plan shall take into account the relative priority and rights
  of the Claims and the Equity Interests in each Class in connection with any contractual, legal and
  equitable subordination rights relating thereto whether arising under general principles of
  equitable subordination, section 510 of the Bankruptcy Code, or otherwise.

  B.     Discharge of Claims

         To the fullest extent provided under section 1141(d)(1)(A) and other applicable
  provisions of the Bankruptcy Code, except as otherwise expressly provided by this Plan or the
  Confirmation Order, all consideration distributed under this Plan will be in exchange for, and in
  complete satisfaction, settlement, discharge, and release of, all Claims and Equity Interests of
  any kind or nature whatsoever against the Debtor or any of its Assets or properties, and
  regardless of whether any property will have been distributed or retained pursuant to this Plan on
  account of such Claims or Equity Interests. Except as otherwise expressly provided by this Plan
  or the Confirmation Order, upon the Effective Date, the Debtor and its Estate will be deemed
  discharged and released under and to the fullest extent provided under section 1141(d)(1)(A) and
  other applicable provisions of the Bankruptcy Code from any and all Claims and Equity Interests
  of any kind or nature whatsoever, including, but not limited to, demands and liabilities that arose
                                                  47


                                                                                       002245
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             5454
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 161 of 215 PageID 4978



  before the Confirmation Date, and all debts of the kind specified in section 502(g), 502(h), or
  502(i) of the Bankruptcy Code.

  C.     Exculpation

          Subject in all respects to ARTICLE XII.D of this Plan, to the maximum extent permitted
  by applicable law, no Exculpated Party will have or incur, and each Exculpated Party is hereby
  exculpated from, any claim, obligation, suit, judgment, damage, demand, debt, right, Cause of
  Action, remedy, loss, and liability for conduct occurring on or after the Petition Date in
  connection with or arising out of (i) the filing and administration of the Chapter 11 Case; (ii) the
  negotiation and pursuit of the Disclosure Statement, the Plan, or the solicitation of votes for, or
  confirmation of, the Plan; (iii) the funding or consummation of the Plan (including the Plan
  Supplement) or any related agreements, instruments, or other documents, the solicitation of votes
  on the Plan, the offer, issuance, and Plan Distribution of any securities issued or to be issued
  pursuant to the Plan, including the Claimant Trust Interests, whether or not such Plan
  Distributions occur following the Effective Date; (iv) the implementation of the Plan; and (v) any
  negotiations, transactions, and documentation in connection with the foregoing clauses (i)-(v);
  provided, however, the foregoing will not apply to (a) any acts or omissions of an Exculpated
  Party arising out of or related to acts or omissions that constitute bad faith, fraud, gross
  negligence, criminal misconduct, or willful misconduct or (b) Strand or any Employee other than
  with respect to actions taken by such Entities from the date of appointment of the Independent
  Directors through the Effective Date. This exculpation shall be in addition to, and not in
  limitation of, all other releases, indemnities, exculpations, any other applicable law or rules, or
  any other provisions of this Plan, including ARTICLE IV.C.2, protecting such Exculpated
  Parties from liability.

  D.     Releases by the Debtor

          On and after the Effective Date, each Released Party is deemed to be, hereby
  conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged by
  the Debtor and the Estate, in each case on behalf of themselves and their respective successors,
  assigns, and representatives, including, but not limited to, the Claimant Trust and the Litigation
  Sub-Trust from any and all Causes of Action, including any derivative claims, asserted on behalf
  of the Debtor, whether known or unknown, foreseen or unforeseen, matured or unmatured,
  existing or hereafter arising, in law, equity, contract, tort or otherwise, that the Debtor or the
  Estate would have been legally entitled to assert in their own right (whether individually or
  collectively) or on behalf of the holder of any Claim against, or Interest in, a Debtor or other
  Person.

          Notwithstanding anything contained herein to the contrary, the foregoing release does not
  release: (i) any obligations of any party under the Plan or any document, instrument, or
  agreement executed to implement the Plan, (ii) the rights or obligations of any current employee
  of the Debtor under any employment agreement or plan, (iii) the rights of the Debtor with respect
  to any confidentiality provisions or covenants restricting competition in favor of the Debtor
  under any employment agreement with a current or former employee of the Debtor, (iv) any
  Avoidance Actions, or (v) any Causes of Action arising from willful misconduct, criminal


                                                  48


                                                                                       002246
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             5555
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 162 of 215 PageID 4979



  misconduct, actual fraud, or gross negligence of such applicable Released Party as determined by
  Final Order of the Bankruptcy Court or any other court of competent jurisdiction.

          Notwithstanding anything herein to the contrary, any release provided pursuant to this
  ARTICLE IX.D (i) with respect to a Senior Employee, is conditioned in all respects on (a) such
  Senior Employee executing a Senior Employee Stipulation on or prior to the Effective Date and
  (b) the reduction of such Senior Employee’s Allowed Claim as set forth in the Senior Employee
  Stipulation (such amount, the “Reduced Employee Claim”), and (ii) with respect to any
  Employee, including a Senior Employee, shall be deemed null and void and of no force and
  effect (1) if there is more than one member of the Claimant Trust Oversight Committee who does
  not represent entities holding a Disputed or Allowed Claim (the “Independent Members”), the
  Claimant Trustee and the Independent Members by majority vote determine or (2) if there is only
  one Independent Member, the Independent Member after discussion with the Claimant Trustee,
  determines (in each case after discussing with the full Claimant Trust Oversight Committee) that
  such Employee (regardless of whether the Employee is then currently employed by the Debtor,
  the Reorganized Debtor, or the Claimant Trustee):

         x   sues, attempts to sue, or threatens or works with or assists any entity or person to sue,
             attempt to sue, or threaten the Reorganized Debtor, the Claimant Trust, the Litigation
             Sub-Trust, or any of their respective employees or agents, or any Released Party on or
             in connection with any claim or cause of action arising prior to the Effective Date,

         x   has taken any action that, impairs or harms the value of the Claimant Trust Assets or
             the Reorganized Debtor Assets, or

         x   (x) upon the request of the Claimant Trustee, has failed to provide reasonable
             assistance in good faith to the Claimant Trustee or the Reorganized Debtor with
             respect to (1) the monetization of the Claimant Trust Assets or Reorganized Debtor
             Assets, as applicable, or (2) the resolution of Claims, or (y) has taken any action that
             impedes or frustrates the Claimant Trustee or the Reorganized Debtor with respect to
             any of the foregoing.

  Provided, however, that the release provided pursuant to this ARTICLE IX.D will vest and the
  Employee will be indefeasibly released pursuant to this ARTICLE IX.D if such Employee’s
  release has not been deemed null and void and of no force and effect on or prior to the date that
  is the date of dissolution of the Claimant Trust pursuant to the Claimant Trust Agreement.

          By executing the Senior Employee Stipulation embodying this release, each Senior
  Employee acknowledges and agrees, without limitation, to the terms of this release and the
  tolling agreement contained in the Senior Employee Stipulation.

         The provisions of this release and the execution of a Senior Employee Stipulation will not
  in any way prevent or limit any Employee from (i) prosecuting its Claims, if any, against the
  Debtor’s Estate, (ii) defending him or herself against any claims or causes of action brought
  against the Employee by a third party, or (iii) assisting other persons in defending themselves
  from any Estate Claims brought by the Litigation Trustee (but only with respect to Estate Claims


                                                  49


                                                                                       002247
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             5656
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 163 of 215 PageID 4980



  brought by the Litigation Trustee and not collection or other actions brought by the Claimant
  Trustee).

  E.     Preservation of Rights of Action

         1.      Maintenance of Causes of Action

         Except as otherwise provided in this Plan, after the Effective Date, the Reorganized
  Debtor or the Claimant Trust will retain all rights to commence, pursue, litigate or settle, as
  appropriate, any and all Causes of Action included in the Reorganized Debtor Assets or Claimant
  Trust Assets, as applicable, whether existing as of the Petition Date or thereafter arising, in any
  court or other tribunal including, without limitation, in an adversary proceeding Filed in the
  Chapter 11 Case and, as the successors in interest to the Debtor and the Estate, may, and will
  have the exclusive right to, enforce, sue on, settle, compromise, transfer or assign (or decline to
  do any of the foregoing) any or all of the Causes of Action without notice to or approval from the
  Bankruptcy Court.

         2.      Preservation of All Causes of Action Not Expressly Settled or Released

          Unless a Cause of Action against a Holder of a Claim or an Equity Interest or other Entity
  is expressly waived, relinquished, released, compromised or settled in this Plan or any Final
  Order (including, without limitation, the Confirmation Order), such Cause of Action is expressly
  reserved for later adjudication by the Reorganized Debtor or Claimant Trust, as applicable
  (including, without limitation, Causes of Action not specifically identified or of which the
  Debtor may presently be unaware or that may arise or exist by reason of additional facts or
  circumstances unknown to the Debtor at this time or facts or circumstances that may change or
  be different from those the Debtor now believes to exist) and, therefore, no preclusion doctrine,
  including, without limitation, the doctrines of res judicata, collateral estoppel, issue preclusion,
  claim preclusion, waiver, estoppel (judicial, equitable or otherwise) or laches will apply to such
  Causes of Action as a consequence of the confirmation, effectiveness, or consummation of this
  Plan based on the Disclosure Statement, this Plan or the Confirmation Order, except where such
  Causes of Action have been expressly released in this Plan or any other Final Order (including,
  without limitation, the Confirmation Order). In addition, the right of the Reorganized Debtor or
  the Claimant Trust to pursue or adopt any claims alleged in any lawsuit in which the Debtor is a
  plaintiff, defendant or an interested party, against any Entity, including, without limitation, the
  plaintiffs or co-defendants in such lawsuits, is expressly reserved.

  F.     Injunction

          Upon entry of the Confirmation Order, all holders of Claims and Equity Interests and
  other parties in interest, along with their respective Related Persons, shall be enjoined from
  taking any actions to interfere with the implementation or consummation of the Plan.

          Except as expressly provided in the Plan, the Confirmation Order, or a separate order of
  the Bankruptcy Court, all Entities who have held, hold, or may hold Claims against or Equity
  Interests in the Debtor (whether proof of such Claims or Equity Interests has been filed or not
  and whether or not such Entities vote in favor of, against or abstain from voting on the Plan or
  are presumed to have accepted or deemed to have rejected the Plan) and other parties in interest,
                                                 50


                                                                                       002248
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             5757
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 164 of 215 PageID 4981



  along with their respective Related Persons, are permanently enjoined, on and after the Effective
  Date, with respect to such Claims and Equity Interests, from (i) commencing, conducting, or
  continuing in any manner, directly or indirectly, any suit, action, or other proceeding of any kind
  (including any proceeding in a judicial, arbitral, administrative or other forum) against or
  affecting the Debtor, the Independent Directors, the Reorganized Debtor, or the Claimant Trust
  or the property of any of the Debtor, the Independent Directors, the Reorganized Debtor, or the
  Claimant Trust, (ii) enforcing, levying, attaching (including any prejudgment attachment),
  collecting, or otherwise recovering by any manner or means, whether directly or indirectly, any
  judgment, award, decree, or order against the Debtor, the Independent Directors, the
  Reorganized Debtor, or the Claimant Trust or the property of any of the Debtor, the Independent
  Directors, the Reorganized Debtor, or the Claimant Trust, (iii) creating, perfecting, or otherwise
  enforcing in any manner, directly or indirectly, any encumbrance of any kind against the Debtor,
  the Independent Directors, the Reorganized Debtor, or the Claimant Trust or the property of any
  of the Debtor, the Independent Directors, the Reorganized Debtor, or the Claimant Trust, (iv)
  asserting any right of setoff, directly or indirectly, against any obligation due from the Debtor,
  the Independent Directors, the Reorganized Debtor, or the Claimant Trust or against property or
  interests in property of any of the Debtor, the Independent Directors, the Reorganized Debtor, or
  the Claimant Trust; and (v) acting or proceeding in any manner, in any place whatsoever, that
  does not conform to or comply with the provisions of the Plan.

         The injunctions set forth herein shall extend to any successors of the Debtor, the
  Reorganized Debtor, and the Claimant Trust and their respective property and interests in
  property.

          Subject in all respects to ARTICLE XII.D, no Entity may commence or pursue a
  claim or cause of action of any kind against any Protected Party that arose from or is
  related to the Chapter 11 Case, the negotiation of this Plan, the administration of the Plan
  or property to be distributed under the Plan, the wind down of the business of the Debtor
  or Reorganized Debtor, the administration of the Claimant Trust, or the transactions in
  furtherance of the foregoing without the Bankruptcy Court (i) first determining, after
  notice, that such claim or cause of action represents a colorable claim of bad faith, criminal
  misconduct, willful misconduct, fraud, or gross negligence against a Protected Party and
  (ii) specifically authorizing such Entity to bring such claim against any such Protected
  Party; provided, however, the foregoing will not apply to Strand or any Employee other
  than with respect to actions taken by such Entities from the date of appointment of the
  Independent Directors through the Effective Date. As set forth in ARTICLE XI, the
  Bankruptcy Court will have sole jurisdiction to adjudicate any such claim for which
  approval of the Bankruptcy Court to commence or pursue has been granted.

  G.     Term of Injunctions or Stays

          Unless otherwise provided in this Plan, the Confirmation Order, or in a Final Order of the
  Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Case
  under section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the
  Confirmation Date, shall remain in full force and effect until the later of the Effective Date and
  the date indicated in the order providing for such injunction or stay.

                                                  51


                                                                                      002249
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             5858
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 165 of 215 PageID 4982



  H.     Continuance of January 9 Order

          Unless otherwise provided in this Plan, the Confirmation Order, or in a Final Order of the
  Bankruptcy Court, the restrictions set forth in paragraphs 9 and 10 of the Order Approving
  Settlement with Official Committee of Unsecured Creditors Regarding Governance of the Debtor
  and Procedures for Operations in the Ordinary Course, entered by the Bankruptcy Court on
  January 9, 2020 [D.I. 339] shall remain in full force and effect following the Effective Date until
  the dissolution of each of the Claimant Trust and the Litigation Trust.

                                         ARTICLE X.
                                    BINDING NATURE OF PLAN

          On the Effective Date, and effective as of the Effective Date, the Plan, including, without
  limitation, the provisions in ARTICLE IX, will bind, and will be deemed binding upon, all
  Holders of Claims against and Equity Interests in the Debtor and such Holder’s respective
  successors and assigns, to the maximum extent permitted by applicable law, notwithstanding
  whether or not such Holder will receive or retain any property or interest in property under the
  Plan. All Claims and Debts shall be fixed and adjusted pursuant to this Plan. The Plan shall also
  bind any taxing authority, recorder of deeds, or similar official for any county, state,
  Governmental Unit or parish in which any instrument related to the Plan or related to any
  transaction contemplated thereby is to be recorded with respect to nay taxes of the kind specified
  in Bankruptcy Code section 1146(a).

                                       ARTICLE XI.
                                  RETENTION OF JURISDICTION

          Pursuant to sections 105 and 1142 of the Bankruptcy Code and notwithstanding the entry
  of the Confirmation Order and the occurrence of the Effective Date, the Bankruptcy Court shall,
  after the Effective Date, retain such jurisdiction over the Chapter 11 Case and all Entities with
  respect to all matters related to the Chapter 11 Case, the Reorganized Debtor, the Claimant Trust,
  and this Plan as legally permissible, including, without limitation, jurisdiction to:

         x   allow, disallow, determine, liquidate, classify, estimate or establish the priority,
             secured, unsecured, or subordinated status of any Claim or Equity Interest, including,
             without limitation, the resolution of any request for payment of any Administrative
             Expense Claim and the resolution of any and all objections to the allowance or
             priority of any Claim or Equity Interest;

         x   grant or deny any applications for allowance of compensation or reimbursement of
             expenses authorized pursuant to the Bankruptcy Code or this Plan, for periods ending
             on or before the Effective Date; provided, however, that, from and after the Effective
             Date, the Reorganized Debtor shall pay Professionals in the ordinary course of
             business for any work performed after the Effective Date subject to the terms of this
             Plan and the Confirmation Order, and such payment shall not be subject to the
             approval of the Bankruptcy Court;



                                                  52


                                                                                      002250
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             5959
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 166 of 215 PageID 4983



        x   resolve any matters related to the assumption, assignment or rejection of any
            Executory Contract or Unexpired Lease to which the Debtor is party or with respect
            to which the Debtor, Reorganized Debtor, or Claimant Trust may be liable and to
            adjudicate and, if necessary, liquidate, any Claims arising therefrom, including,
            without limitation, any dispute regarding whether a contract or lease is or was
            executory or expired;

        x   make any determination with respect to a claim or cause of action against a Protected
            Party as set forth in ARTICLE IX;

        x   resolve any claim or cause of action against an Exculpated Party or Protected Party
            arising from or related to the Chapter 11 Case, the negotiation of this Plan, the
            administration of the Plan or property to be distributed under the Plan, the wind down
            of the business of the Debtor or Reorganized Debtor, or the transactions in
            furtherance of the foregoing;

        x   if requested by the Reorganized Debtor or the Claimant Trustee, authorize, approve,
            and allow any sale, disposition, assignment or other transfer of the Reorganized
            Debtor Assets or Claimant Trust Assets, including any break-up compensation or
            expense reimbursement that may be requested by a purchaser thereof; provided,
            however, that neither the Reorganized Debtor nor the Claimant Trustee shall be
            required to seek such authority or approval from the Bankruptcy Court unless
            otherwise specifically required by this Plan or the Confirmation Order;

        x   if requested by the Reorganized Debtor or the Claimant Trustee, authorize, approve,
            and allow any borrowing or the incurrence of indebtedness, whether secured or
            unsecured by the Reorganized Debtor or Claimant Trust; provided, however, that
            neither the Reorganized Debtor nor the Claimant Trustee shall be required to seek
            such authority or approval from the Bankruptcy Court unless otherwise specifically
            required by this Plan or the Confirmation Order;

        x   resolve any issues related to any matters adjudicated in the Chapter 11 Case;

        x   ensure that distributions to Holders of Allowed Claims and Allowed Equity Interests
            are accomplished pursuant to the provisions of this Plan;

        x   decide or resolve any motions, adversary proceedings, contested or litigated matters
            and any other Causes of Action (including Estate Claims) that are pending as of the
            Effective Date or that may be commenced in the future, including approval of any
            settlements, compromises, or other resolutions as may be requested by the Debtor, the
            Reorganized Debtor, the Claimant Trustee, or the Litigation Trustee whether under
            Bankruptcy Rule 9019 or otherwise, and grant or deny any applications involving the
            Debtor that may be pending on the Effective Date or instituted by the Reorganized
            Debtor, the Claimant Trustee, or Litigation Trustee after the Effective Date, provided
            that the Reorganized Debtor, the Claimant Trustee, and the Litigation Trustee shall
            reserve the right to commence actions in all appropriate forums and jurisdictions;

                                                53


                                                                                    002251
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             6060
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 167 of 215 PageID 4984



         x   enter such orders as may be necessary or appropriate to implement, effectuate, or
             consummate the provisions of this Plan, the Plan Documents, and all other contracts,
             instruments, releases, and other agreements or documents adopted in connection with
             this Plan, the Plan Documents, or the Disclosure Statement;

         x   resolve any cases, controversies, suits or disputes that may arise in connection with
             the implementation, effectiveness, consummation, interpretation, or enforcement of
             this Plan or any Entity’s obligations incurred in connection with this Plan;

         x   issue injunctions and enforce them, enter and implement other orders or take such
             other actions as may be necessary or appropriate to restrain interference by any Entity
             with implementation, effectiveness, consummation, or enforcement of this Plan,
             except as otherwise provided in this Plan;

         x   enforce the terms and conditions of this Plan and the Confirmation Order;

         x   resolve any cases, controversies, suits or disputes with respect to the release,
             exculpation, indemnification, and other provisions contained herein and enter such
             orders or take such others actions as may be necessary or appropriate to implement or
             enforce all such releases, injunctions and other provisions;

         x   enter and implement such orders or take such others actions as may be necessary or
             appropriate if the Confirmation Order is modified, stayed, reversed, revoked or
             vacated;

         x   resolve any other matters that may arise in connection with or relate to this Plan, the
             Disclosure Statement, the Confirmation Order, the Plan Documents, or any contract,
             instrument, release, indenture or other agreement or document adopted in connection
             with this Plan or the Disclosure Statement; and

         x   enter an order concluding or closing the Chapter 11 Case after the Effective Date.

                                       ARTICLE XII.
                                  MISCELLANEOUS PROVISIONS

  A.     Payment of Statutory Fees and Filing of Reports

          All outstanding Statutory Fees shall be paid on the Effective Date. All such fees payable,
  and all such fees that become due and payable, after the Effective Date shall be paid by the
  Reorganized Debtor when due or as soon thereafter as practicable until the Chapter 11 Case is
  closed, converted, or dismissed. The Claimant Trustee shall File all quarterly reports due prior to
  the Effective Date when they become due, in a form reasonably acceptable to the U.S. Trustee.
  After the Effective Date, the Claimant Trustee shall File with the Bankruptcy Court quarterly
  reports when they become due, in a form reasonably acceptable to the U.S. Trustee. The
  Reorganized Debtor shall remain obligated to pay Statutory Fees to the Office of the U.S.
  Trustee until the earliest of the Debtor’s case being closed, dismissed, or converted to a case
  under chapter 7 of the Bankruptcy Code.

                                                  54


                                                                                      002252
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             6161
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 168 of 215 PageID 4985



  B.     Modification of Plan

          Effective as of the date hereof and subject to the limitations and rights contained in this
  Plan: (a) the Debtor reserves the right, in accordance with the Bankruptcy Code and the
  Bankruptcy Rules, to amend or modify this Plan prior to the entry of the Confirmation Order
  with the consent of the Committee, such consent not to be unreasonably withheld; and (b) after
  the entry of the Confirmation Order, the Debtor may, after notice and hearing and entry of an
  order of the Bankruptcy Court, amend or modify this Plan, in accordance with section 1127(b) of
  the Bankruptcy Code or remedy any defect or omission or reconcile any inconsistency in this
  Plan in such manner as may be necessary to carry out the purpose and intent of this Plan.

  C.     Revocation of Plan

          The Debtor reserves the right to revoke or withdraw this Plan prior to the Confirmation
  Date and to File a subsequent chapter 11 plan with the consent of the Committee. If the Debtor
  revokes or withdraws this Plan prior to the Confirmation Date, then: (i) this Plan shall be null
  and void in all respects; (ii) any settlement or compromise embodied in this Plan, assumption of
  Executory Contracts or Unexpired Leases effected by this Plan and any document or agreement
  executed pursuant hereto shall be deemed null and void except as may be set forth in a separate
  order entered by the Bankruptcy Court; and (iii) nothing contained in this Plan shall:
  (a) constitute a waiver or release of any Claims by or against, or any Equity Interests in, the
  Debtor or any other Entity; (b) prejudice in any manner the rights of the Debtor or any other
  Entity; or (c) constitute an admission, acknowledgement, offer or undertaking of any sort by the
  Debtor or any other Entity.

  D.     Obligations Not Changed

          Notwithstanding anything in this Plan to the contrary, nothing herein will affect or
  otherwise limit or release any non-Debtor Entity’s (including any Exculpated Party’s) duties or
  obligations, including any contractual and indemnification obligations, to the Debtor, the
  Reorganized Debtor, or any other Entity whether arising under contract, statute, or otherwise.

  E.     Entire Agreement

         Except as otherwise described herein, this Plan supersedes all previous and
  contemporaneous negotiations, promises, covenants, agreements, understandings, and
  representations on such subjects, all of which have become merged and integrated into this Plan.

  F.     Closing of Chapter 11 Case

         The Claimant Trustee shall, after the Effective Date and promptly after the full
  administration of the Chapter 11 Case, File with the Bankruptcy Court all documents required by
  Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close the Chapter 11
  Case.




                                                  55


                                                                                      002253
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             6262
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 169 of 215 PageID 4986



  G.     Successors and Assigns

          This Plan shall be binding upon and inure to the benefit of the Debtor and its successors
  and assigns, including, without limitation, the Reorganized Debtor and the Claimant Trustee.
  The rights, benefits, and obligations of any Person or Entity named or referred to in this Plan
  shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor,
  or assign of such Person or Entity.

  H.     Reservation of Rights

           Except as expressly set forth herein, this Plan shall have no force or effect unless and
  until the Bankruptcy Court enters the Confirmation Order and the Effective Date occurs. Neither
  the filing of this Plan, any statement or provision contained herein, nor the taking of any action
  by the Debtor, the Reorganized Debtor, the Claimant Trustee, or any other Entity with respect to
  this Plan shall be or shall be deemed to be an admission or waiver of any rights of: (1) the
  Debtor, the Reorganized Debtor, or the Claimant Trustee with respect to the Holders of Claims
  or Equity Interests or other Entity; or (2) any Holder of a Claim or an Equity Interest or other
  Entity prior to the Effective Date.

          Neither the exclusion or inclusion by the Debtor of any contract or lease on any exhibit,
  schedule, or other annex to this Plan or in the Plan Documents, nor anything contained in this
  Plan, will constitute an admission by the Debtor that any such contract or lease is or is not an
  executory contract or lease or that the Debtor, the Reorganized Debtor, the Claimant Trustee, or
  their respective Affiliates has any liability thereunder.

         Except as explicitly provided in this Plan, nothing herein shall waive, excuse, limit,
  diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other rights of the
  Debtor, the Reorganized Debtor, or the Claimant Trustee under any executory or non-executory
  contract.

         Nothing in this Plan will increase, augment, or add to any of the duties, obligations,
  responsibilities, or liabilities of the Debtor, the Reorganized Debtor, or the Claimant Trustee, as
  applicable, under any executory or non-executory contract or lease.

           If there is a dispute regarding whether a contract or lease is or was executory at the time
  of its assumption under this Plan, the Debtor, the Reorganized Debtor, or the Claimant Trustee,
  as applicable, shall have thirty (30) days following entry of a Final Order resolving such dispute
  to alter their treatment of such contract.

  I.     Further Assurances

          The Debtor, the Reorganized Debtor, or the Claimant Trustee, as applicable, all Holders
  of Claims and Equity Interests receiving distributions hereunder, and all other Entities shall,
  from time to time, prepare, execute and deliver any agreements or documents and take any other
  actions as may be necessary or advisable to effectuate the provisions and intent of this Plan or
  the Confirmation Order. On or before the Effective Date, the Debtor shall File with the
  Bankruptcy Court all agreements and other documents that may be necessary or appropriate to
  effectuate and further evidence the terms and conditions hereof.
                                                  56


                                                                                        002254
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             6363
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 170 of 215 PageID 4987



  J.     Severability

          If, prior to the Confirmation Date, any term or provision of this Plan is determined by the
  Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court will have the
  power to alter and interpret such term or provision to make it valid or enforceable to the
  maximum extent practicable, consistent with the original purpose of the term or provision held to
  be invalid, void, or unenforceable, and such term or provision will then be applicable as altered
  or interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of
  the terms and provisions of this Plan will remain in full force and effect and will in no way be
  affected, impaired, or invalidated by such holding, alteration, or interpretation. The
  Confirmation Order will constitute a judicial determination and will provide that each term and
  provision of this Plan, as it may have been altered or interpreted in accordance with the
  foregoing, is valid and enforceable pursuant to its terms.

  K.     Service of Documents

          All notices, requests, and demands to or upon the Debtor, the Reorganized Debtor, or the
  Claimant Trustee to be effective shall be in writing and, unless otherwise expressly provided
  herein, shall be deemed to have been duly given or made when actually delivered addressed as
  follows:

                 If to the Claimant Trust:

                 Highland Claimant Trust
                 c/o Highland Capital Management, L.P.
                 300 Crescent Court, Suite 700
                 Dallas, Texas 75201
                 Attention: James P. Seery, Jr.

                 If to the Debtor:

                 Highland Capital Management, L.P.
                 300 Crescent Court, Suite 700
                 Dallas, Texas 75201
                 Attention: James P. Seery, Jr.

                 with copies to:

                 Pachulski Stang Ziehl & Jones LLP
                 10100 Santa Monica Blvd., 13th Floor
                 Los Angeles, CA 90067
                 Telephone: (310) 277-6910
                 Facsimile: (310) 201-0760
                 Attn: Jeffrey N. Pomerantz, Esq.
                        Ira D. Kharasch, Esq.
                        Gregory V. Demo, Esq.


                                                  57


                                                                                      002255
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             6464
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 171 of 215 PageID 4988



                 If to the Reorganized Debtor:

                 Highland Capital Management, L.P.
                 300 Crescent Court, Suite 700
                 Dallas, Texas 75201
                 Attention: James P. Seery, Jr.
                 with copies to:

                 Pachulski Stang Ziehl & Jones LLP
                 10100 Santa Monica Blvd., 13th Floor
                 Los Angeles, CA 90067
                 Attn: Jeffrey N. Pomerantz, Esq.
                        Ira D. Kharasch, Esq.
                        Gregory V. Demo, Esq.

  L.     Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of the
         Bankruptcy Code

          To the extent permitted by applicable law, pursuant to section 1146(a) of the Bankruptcy
  Code, any transfers of property pursuant hereto shall not be subject to any Stamp or Similar Tax
  or governmental assessment in the United States, and the Confirmation Order shall direct the
  appropriate federal, state or local governmental officials or agents or taxing authority to forego
  the collection of any such Stamp or Similar Tax or governmental assessment and to accept for
  filing and recordation instruments or other documents pursuant to such transfers of property
  without the payment of any such Stamp or Similar Tax or governmental assessment. Such
  exemption specifically applies, without limitation, to (i) all actions, agreements and documents
  necessary to evidence and implement the provisions of and the distributions to be made under
  this Plan; (ii) the maintenance or creation of security or any Lien as contemplated by this Plan;
  and (iii) assignments, sales, or transfers executed in connection with any transaction occurring
  under this Plan.

  M.     Governing Law

           Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other federal
   law is applicable, or to the extent that an exhibit or schedule to this Plan provides otherwise,
   the rights and obligations arising under this Plan shall be governed by, and construed and
   enforced in accordance with, the laws of Texas, without giving effect to the principles of
   conflicts of law of such jurisdiction; provided, however, that corporate governance matters
   relating to the Debtor, the Reorganized Debtor, New GP LLC, or the Claimant Trust, as
   applicable, shall be governed by the laws of the state of organization of the Debtor, the
   Reorganized Debtor, New GP LLC, or the Claimant Trustee, as applicable.

  N.     Tax Reporting and Compliance

          The Debtor is hereby authorized to request an expedited determination under
  section 505(b) of the Bankruptcy Code of the tax liability of the Debtor is for all taxable periods
  ending after the Petition Date through, and including, the Effective Date.

                                                  58


                                                                                      002256
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             6565
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 172 of 215 PageID 4989



  O.     Exhibits and Schedules

       All exhibits and schedules to this Plan, if any, including the Exhibits and the Plan
  Documents, are incorporated and are a part of this Plan as if set forth in full herein.

  P.     Controlling Document

         In the event of an inconsistency between this Plan and any other instrument or document
  created or executed pursuant to this Plan, or between this Plan and the Disclosure Statement, this
  Plan shall control. The provisions of this Plan, the Disclosure Statement, and any Plan
  Document, on the one hand, and of the Confirmation Order, on the other hand, shall be construed
  in a manner consistent with each other so as to effectuate the purposes of each; provided,
  however, that if there is determined to be any inconsistency between any provision of this Plan,
  the Disclosure Statement, and any Plan Document, on the one hand, and any provision of the
  Confirmation Order, on the other hand, that cannot be so reconciled, then, solely to the extent of
  such inconsistency, the provisions of the Confirmation Order shall govern, and any such
  provisions of the Confirmation Order shall be deemed a modification of this Plan, the Disclosure
  Statement, and the Plan Documents, as applicable.

                              [Remainder of Page Intentionally Blank]




                                                 59


                                                                                      002257
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1472
                       1795-1
                            Filed
                               Filed
                                  11/24/20
                                     01/22/21Entered
                                               Entered
                                                     11/24/20
                                                       01/22/21
                                                              10:19:41
                                                                16:20:31Page
                                                                          Page
                                                                             6666
                                                                               of 66
                                                                                  of
 Case 3:21-cv-00538-N Document 26-8 Filed66 06/09/21 Page 173 of 215 PageID 4990
  


   'DWHG1RYHPEHU
                                            5HVSHFWIXOO\VXEPLWWHG

                                                 AND CAPITAL MANAGEMENT,
                                            HIGHLAND         MANAGEME    L.P. 

                                                %\                                    
                                                  -DPHV36HHU\-U
                                                    PHV36HHU\-U
                                                 &KLHI([HFXWLYH2IILFHUDQG&KLHI
                                                    KLHI ([HFXWLYH 2IILFHU DQG &KLH
                                                  5HVWUXFWXULQJ2IILFHU
                                                
  3UHSDUHGE\
  
  PACHULSKI STANG ZIEHL & JONES LLP
  -HIIUH\13RPHUDQW] &$%DU1R 
  ,UD'.KDUDVFK &$%DU1R 
  *UHJRU\9'HPR 1<%DU1R 
  6DQWD0RQLFD%RXOHYDUGWK)ORRU
  /RV$QJHOHV&$
  7HOHSKRQH  
  )DFVLPLOH  
  (PDLOMSRPHUDQW]#SV]MODZFRP
         LNKDUDVFK#SV]MODZFRP
          JGHPR#SV]MODZFRP
                                            
  DQG
                                            
  HAYWARD & ASSOCIATES PLLC
  0HOLVVD6+D\ZDUG 7;%DU1R 
  =DFKHU\=$QQDEOH 7;%DU1R 
  1&HQWUDO([S\6WH
  'DOODV7;
  7HOHSKRQH  
  )DFVLPLOH  
  (PDLO0+D\ZDUG#+D\ZDUG)LUPFRP
          =$QQDEOH#+D\ZDUG)LUPFRP

  Counsel for the Debtor and Debtor-in-Possession
  
  
  




  '2&6B1<                                                    002258
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                              Page1 of1178
                                                                                         of
                                                                Docket #1473 Date Filed: 11/24/2020
 Case 3:21-cv-00538-N Document 26-8 Filed 178 06/09/21 Page 174    of 215 PageID 4991



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                                     )
      In re:                                                         )   Chapter 11
                                                                     )
      HIGHLAND CAPITAL MANAGEMENT, L.P.,1                            )   Case No. 19-34054-sgj11
                                                                     )
                                         Debtor.                     )
                                                                     )

               DISCLOSURE STATEMENT FOR THE FIFTH AMENDED PLAN OF
               REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

   PACHULSKI STANG ZIEHL & JONES LLP                             HAYWARD & ASSOCIATES PLLC
   Jeffrey N. Pomerantz (CA Bar No.143717)                       Melissa S. Hayward (TX Bar No. 24044908)
   Ira D. Kharasch (CA Bar No. 109084)                           Zachery Z. Annable (TX Bar No. 24053075)
   Gregory V. Demo (NY Bar No. 5371992)                          10501 N. Central Expy, Ste. 106
   10100 Santa Monica Boulevard, 13th Floor                      Dallas, TX 75231
   Los Angeles, CA 90067                                         Telephone: (972) 755-7100
   Telephone: (310) 277-6910                                     Facsimile: (972) 755-7110
   Facsimile: (310) 201-0760                                     Email: MHayward@HaywardFirm.com
   Email: jpomerantz@pszjlaw.com                                         ZAnnable@HaywardFirm.com:
           ikharasch@pszjlaw.com
           gdemo@pszjlaw.com

                               Counsel for the Debtor and Debtor-in-Possession




      1
        The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
      address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



                                                                           ¨1¤}HV4+8                  ""«
                                                                                                   002259
                                                                               1934054201124000000000002
                                                                                             Dondero Ex. 2
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                2 of2178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed 178 06/09/21 Page 175 of 215 PageID 4992



      ARTICLE I. EXECUTIVE SUMMARY ....................................................................................6
              A.       Summary of the Plan .............................................................................................6
              B.       An Overview of the Chapter 11 Process ..............................................................8
              C.       Purpose and Effect of the Plan .............................................................................8

                       1.        The Plan of Reorganization .........................................................................8

                       2.        Plan Overview .............................................................................................9

                       3.        Voting on the Plan .....................................................................................10

                       4.        Confirmation of the Plan ...........................................................................11

                       5.        Confirming and Effectuating the Plan .......................................................12

                       6.        Rules of Interpretation ...............................................................................12

                       7.        Distribution of Confirmation Hearing Notice and Solicitation
                                 Package to Holders of Claims and Equity Interests ...................................12

                       8.        Instructions and Procedures for Voting .....................................................14

                       9.        The Confirmation Hearing .........................................................................15

                       10.       The Deadline for Objecting to Confirmation of the Plan ..........................16

                       11.       Notice Parties ............................................................................................. 16

                       12.       Effect of Confirmation of the Plan ............................................................16
              D.       Effectiveness of the Plan ......................................................................................17
              E.       RISK FACTORS .................................................................................................17
      ARTICLE II. BACKGROUND TO THE CHAPTER 11 CASE AND
           SUMMARY OF BANKRUPTCY PROCEEDINGS TO DATE .................................17
              A.       Description and History of the Debtor’s Business ............................................17
              B.       The Debtor’s Corporate Structure .....................................................................17
              C.       Business Overview ............................................................................................... 18
              D.       Prepetition Capital Structure .............................................................................18

                       1.        Jefferies Margin Borrowings (Secured).....................................................18

                       2.        The Frontier Bank Loan (Secured) ............................................................19

                       3.        Other Unsecured Obligations ....................................................................19


                                                                 -i-

                                                                                                                    002260
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                3 of3178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed 178 06/09/21 Page 176 of 215 PageID 4993



                       4.         Equity Interests ..........................................................................................20
              E.       SEC Filings ...........................................................................................................20
              F.       Events Leading Up to the Debtor’s Bankruptcy Filings ..................................20
              G.       Additional Prepetition Litigation .......................................................................21
              H.       The Debtor’s Bankruptcy Proceeding ............................................................... 24
              I.       First Day Relief ....................................................................................................24
              J.       Other Procedural and Administrative Motions ................................................25
              K.       United States Trustee ..........................................................................................25
              L.       Appointment of Committee ................................................................................26
              M.       Meeting of Creditors............................................................................................26
              N.       Schedules, Statements of Financial Affairs, and Claims Bar Date .................26
              O.       Governance Settlement with the Committee .....................................................27
              P.       Appointment of James P. Seery, Jr., as Chief Executive Officer
                       and Chief Restructuring Officer ........................................................................27
              Q.       Mediation ..............................................................................................................28
              R.       Postpetition Settlements ......................................................................................28

                       1.         Settlement with Acis and the Terry Parties ...............................................28

                       2.         Settlement with the Redeemer Committee ................................................29
              S.       Certain Outstanding Material Claims ............................................................... 30
              T.       Treatment of Shared Service and Sub-Advisory Agreements .........................31
              U.       Portfolio Managements with Issuer Entities .....................................................32
              V.       Resignation of James Dondero ...........................................................................33
              W.       Exclusive Periods for Filing a Plan and Soliciting Votes .................................33
              X.       Negotiations with Constituents ...........................................................................34
              Y.       Highland Capital Management, L.P. Retirement Plan and Trust ..................34
      ARTICLE III. SUMMARY OF THE PLAN ............................................................................35
              A.       Administrative and Priority Tax Claims ...........................................................35

                       1.         Administrative Expense Claims ................................................................ 35

                       2.         Professional Fee Claims ............................................................................36

                       3.         Priority Tax Claims....................................................................................37
              B.       Classification and Treatment of Classified Claims and Equity
                       Interests ................................................................................................................37

                                                                   - ii -

                                                                                                                       002261
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                4 of4178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed 178 06/09/21 Page 177 of 215 PageID 4994



                  1.        Summary ....................................................................................................37

                  2.        Elimination of Vacant Classes ...................................................................38

                  3.        Impaired/Voting Classes ............................................................................38

                  4.        Unimpaired/Non-Voting Classes ............................................................... 38

                  5.        Impaired/Non-Voting Classes ...................................................................38

                  6.        Cramdown..................................................................................................39
            C.    Classification and Treatment of Claims and Equity Interests ........................39

                  1.        Class 1 – Jefferies Secured Claim ............................................................. 39

                  2.        Class 2 – Frontier Secured Claim ............................................................. 39

                  3.        Class 3 – Other Secured Claims ................................................................ 40

                  4.        Class 4 – Priority Non-Tax Claims ...........................................................40

                  5.        Class 5 – Retained Employee Claims ........................................................41

                  6.        Class 6 – PTO Claims................................................................................41

                  7.        Class 7 – Convenience Claims ..................................................................41

                  8.        Class 8 – General Unsecured Claims ........................................................42

                  9.        Class 9 – Subordinated Claims..................................................................43

                  10.       Class 10 – Class B/C Limited Partnership Interests .................................44

                  11.       Class 11 – Class A Limited Partnership Interests .....................................44
            D.    Special Provision Governing Unimpaired Claims ............................................45
            E.    Subordinated Claims ...........................................................................................45
            F.    Means for Implementation of the Plan .............................................................. 45

                  1.        Summary ....................................................................................................45

                  2.        The Claimant Trust ....................................................................................46

                  (a)       Creation and Governance of the Claimant Trust and
                            Litigation Sub-Trust. ..................................................................................46

                  (a)       Claimant Trust Oversight Committee ........................................................47

                  (b)       Purpose of the Claimant Trust...................................................................48
                                                           - iii -

                                                                                                              002262
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                5 of5178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed 178 06/09/21 Page 178 of 215 PageID 4995



                  (c)    Purpose of the Litigation Sub-Trust. .........................................................48

                  (d)    Claimant Trust Agreement and Litigation Sub-Trust
                         Agreement. .................................................................................................48

                  (e)    Compensation and Duties of Trustees. ......................................................50

                  (f)    Cooperation of Debtor and Reorganized Debtor. .....................................50

                  (g)    United States Federal Income Tax Treatment of the Claimant
                         Trust. ..........................................................................................................50

                  (h)    Tax Reporting. ...........................................................................................50

                  (i)    Claimant Trust Assets. ...............................................................................51

                  (j)    Claimant Trust Expenses. ..........................................................................51

                  (k)    Trust Distributions to Claimant Trust Beneficiaries. ................................ 51

                  (l)    Cash Investments. ......................................................................................51

                  (m)    Dissolution of the Claimant Trust and Litigation Sub-Trust. ....................52

                  3.     The Reorganized Debtor ............................................................................52

                  (a)    Corporate Existence ..................................................................................52

                  (b)    Cancellation of Equity Interests and Release ............................................53

                  (c)    Issuance of New Partnership Interests ......................................................53

                  (d)    Management of the Reorganized Debtor ...................................................53

                  (e)    Vesting of Assets in the Reorganized Debtor .............................................53

                  (f)    Purpose of the Reorganized Debtor ..........................................................54

                  (g)    Distribution of Proceeds from the Reorganized Debtor Assets;
                         Transfer of Reorganized Debtor Assets .....................................................54

                  4.     Company Action ........................................................................................54

                  5.     Release of Liens, Claims and Equity Interests ..........................................55

                  6.     Cancellation of Notes, Certificates and Instruments .................................55

                  7.     Cancellation of Existing Instruments Governing Security
                         Interests ......................................................................................................56

                                                          - iv -

                                                                                                               002263
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                6 of6178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed 178 06/09/21 Page 179 of 215 PageID 4996



                  8.       Control Provisions .....................................................................................56

                  9.       Treatment of Vacant Classes .....................................................................56

                  10.      Plan Documents .........................................................................................56

                  11.      Highland Capital Management, L.P. Retirement Plan and
                           Trust ...........................................................................................................56
            A.    Treatment of Executory Contracts and Unexpired Leases.............................. 57

                  1.       Assumption, Assignment, or Rejection of Executory Contracts
                           and Unexpired Leases ................................................................................57

                  2.       Claims Based on Rejection of Executory Contracts or
                           Unexpired Leases.......................................................................................58

                  3.       Cure of Defaults for Assumed or Assigned Executory
                           Contracts and Unexpired Leases ............................................................... 58
            B.    Provisions Governing Distributions ...................................................................59

                  1.       Dates of Distributions ................................................................................59

                  2.       Distribution Agent .....................................................................................60

                  3.       Cash Distributions .....................................................................................60

                  4.       Disputed Claims Reserve ...........................................................................60

                  5.       Distributions from the Disputed Claims Reserve ......................................61

                  6.       Rounding of Payments ...............................................................................61

                  7.       De Minimis Distribution ............................................................................61

                  8.       Distributions on Account of Allowed Claims ...........................................62

                  9.       General Distribution Procedures................................................................ 62

                  10.      Address for Delivery of Distributions .......................................................62

                  11.      Undeliverable Distributions and Unclaimed Property ............................... 62

                  12.      Withholding Taxes.....................................................................................63

                  13.      Setoffs ........................................................................................................63

                  14.      Surrender of Cancelled Instruments or Securities .....................................63

                  15.      Lost, Stolen, Mutilated or Destroyed Securities ........................................63
                                                            -v-

                                                                                                                 002264
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                7 of7178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed 178 06/09/21 Page 180 of 215 PageID 4997



            C.         Procedures for Resolving Contingent, Unliquidated and Disputed
                       Claims ...................................................................................................................64

                       1.         Filing of Proofs of Claim ...........................................................................64

                       2.         Disputed Claims.........................................................................................64

                       3.         Procedures Regarding Disputed Claims or Disputed Equity
                                  Interests ......................................................................................................64

                       4.         Allowance of Claims and Equity Interests ................................................64
            Allowance of Claims ..........................................................................................................64
            Estimation ..........................................................................................................................65
            Disallowance of Claims .....................................................................................................65
            D.         Effectiveness of the Plan ......................................................................................66

                       1.         Conditions Precedent to the Effective Date ...............................................66

                       2.         Waiver of Conditions .................................................................................67

                       3.         Effect of Non-Occurrence of Conditions to Effectiveness ........................67

                       4.         Dissolution of the Committee ....................................................................67
            E.         Exculpation, Injunction, and Related Provisions .............................................68

                       1.         General .......................................................................................................68

                       3.         Exculpation ................................................................................................ 69

                       4.         Releases by the Debtor ..............................................................................70

                       5.         Preservation of Rights of Action ............................................................... 71
            Maintenance of Causes of Action ......................................................................................71
            Preservation of All Causes of Action Not Expressly Settled or Released ..........................72

                       6.         Injunction ...................................................................................................72

                       7.         Term of Injunctions or Stays .....................................................................73

                       8.         Continuance of January 9 Order ................................................................ 73
            F.         Article XII.D of the Plan .....................................................................................74
            G.         Binding Nature of Plan ........................................................................................74
            H.         Statutory Requirements for Confirmation of the Plan ....................................74

                       1.         Best Interests of Creditors Test..................................................................75
                                                                  - vi -

                                                                                                                        002265
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                8 of8178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed 178 06/09/21 Page 181 of 215 PageID 4998



                         2.       Liquidation Analysis ..................................................................................75

                         3.       Feasibility ..................................................................................................76

                         4.       Valuation....................................................................................................77

                         5.       Acceptance by Impaired Classes ............................................................... 77

                         6.       Confirmation Without Acceptance by Impaired Classes...........................78

                         7.       No Unfair Discrimination ..........................................................................78

                         8.       Fair and Equitable Test ..............................................................................78
      ARTICLE IV. RISK FACTORS ................................................................................................ 79
               A.        Certain Bankruptcy Law and Other Considerations .......................................79

                         1.       Parties in Interest May Object to the Debtor’s Classification of
                                  Claims and Equity Interests, or Designation as Unimpaired. ....................79

                         2.       The Debtor May Not Be Able to Secure Confirmation of the
                                  Plan. ...........................................................................................................79

                         3.       The Conditions Precedent to the Effective Date of the Plan
                                  May Not Occur. .........................................................................................80

                         4.       Continued Risk Following Effectiveness. .................................................80

                         5.       The Effective Date May Not Occur. ..........................................................80

                         6.       The Chapter 11 Case May Be Converted to Cases Under
                                  Chapter 7 of the Bankruptcy Code ............................................................81

                         7.       Claims Estimation......................................................................................81

                         8.       The Financial Information Contained Herein is Based on the
                                  Debtor’s Books and Records and, Unless Otherwise Stated,
                                  No Audit was Performed. ..........................................................................81
               B.        Risks Related to Recoveries under the Plan ......................................................81

                         1.       The Reorganized Debtor and/or Claimant Trust May Not Be
                                  Able to Achieve the Debtor’s Projected Financial Results .......................81

                         2.       Claim Contingencies Could Affect Creditor Recoveries ...........................82

                         3.       If Approved, the Debtor Release Could Release Claims
                                  Against Potential Defendants of Estate Causes of Action With
                                  Respect to Which the Claimant Trust Would Otherwise Have
                                  Recourse ....................................................................................................82
                                                                  - vii -

                                                                                                                        002266
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                9 of9178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed 178 06/09/21 Page 182 of 215 PageID 4999



                C.         Investment Risk Disclaimer ................................................................................82

                           1.         Investment Risks in General. .....................................................................82

                           2.         General Economic and Market Conditions and Issuer Risk. .....................82
                D.         Disclosure Statement Disclaimer ........................................................................83

                           1.         The Information Contained Herein is for Disclosure Purposes
                                      Only. ..........................................................................................................83

                           2.         This Disclosure Statement was Not Approved by the SEC. ......................83

                           3.         This Disclosure Statement Contains Forward-Looking
                                      Statements. .................................................................................................83

                           4.         No Legal or Tax Advice is Provided to You by This
                                      Disclosure Statement. ................................................................................83

                           5.         No Admissions Are Made by This Disclosure Statement. ........................84

                           6.         No Reliance Should Be Placed on Any Failure to Identify
                                      Litigation Claims or Projected Objections. ...............................................84

                           7.         Nothing Herein Constitutes a Waiver of Any Right to Object
                                      to Claims or Equity Interests or Recover Transfers and Assets. ...............84

                           8.         The Information Used Herein was Provided by the Debtor and
                                      was Relied Upon by the Debtor’s Advisors. .............................................84

                           9.         The Disclosure Statement May Contain Inaccuracies. .............................. 84

                           10.        No Representations Made Outside the Disclosure Statement
                                      Are Authorized. .........................................................................................85
      ARTICLE V. ALTERNATIVES TO CONFIRMATION AND
           EFFECTIVENESS OF THE PLAN...............................................................................85
      ARTICLE VI. U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE
           PLAN ................................................................................................................................ 85
                A.         Consequences to the Debtor ................................................................................86

                           1.         Cancellation of Debt ..................................................................................86

                           2.         Transfer of Assets ......................................................................................87
                B.         U.S. Federal Income Tax Treatment of the Claimant Trust ...........................87
                C.         Consequences to Holders of Allowed Claims ....................................................88

                           1.         Recognized Gain or Loss ...........................................................................88

                                                                     - viii -

                                                                                                                            002267
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                10 of
                                                                                   10178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 183 of 215 PageID 5000



                       2.       Distribution in Discharge of Accrued Unpaid Interest .............................. 89

                       3.       Information Reporting and Withholding ...................................................89
              D.       Treatment of the Disputed Claims Reserve .......................................................89
      ARTICLE VII. RECOMMENDATION ...................................................................................90




                                                          - ix -

                                                                                                    002268
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                11 of
                                                                                   11178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 184 of 215 PageID 5001



          HIGHLAND CAPITAL MANAGEMENT, L.P., as debtor and debtor-in-possession in
  the above-captioned cases (the “Debtor”), is sending you this document and the accompanying
  materials (the “Disclosure Statement”) because you are a creditor or interest holder in connection
  with the Fifth Amended Chapter 11 Plan of Reorganization of Highland Capital Management,
  L.P., dated November 24, 2020, as the same may be amended from time to time (the “Plan”).2
  The Debtor has filed a voluntary petition under chapter 11 of title 11 of the United States Code,
  as amended (the “Bankruptcy Code”).

         This Disclosure Statement has not yet been approved by the Bankruptcy Court as
  containing adequate information within the meaning of section 1125(a) of the Bankruptcy Code.
  The Debtor intends to seek an order or orders of the Bankruptcy Court (a) approving this
  Disclosure Statement as containing adequate information and (b) confirming the Plan.

           A copy of the Plan is attached hereto as Exhibit A.

         The Debtor believes that the Plan is fair and equitable, will maximize the value of the
  Debtor’s Estate, and is in the best interests of the Debtor and its constituents. Notably, the Plan
  provides for the transfer of the majority of the Debtor’s Assets to a Claimant Trust. The balance
  of the Debtor’s Assets, including the management of the Managed Funds, will remain with the
  Reorganized Debtor. The Reorganized Debtor will be managed by New GP LLC – a wholly-
  owned subsidiary of the Claimant Trust. This structure will allow for continuity in the Managed
  Funds and an orderly and efficient monetization of the Debtor’s Assets.

           The Claimant Trust, the Litigation Trust, or the Reorganized Debtor, as applicable, will
  institute, file, prosecute, enforce, abandon, settle, compromise, release, or withdraw any and all
  Causes of Action without any further order of the Bankruptcy Court, and the Claimant Trust and
  Reorganized Debtor, as applicable, will sell, liquidate, or otherwise monetize all Claimant Trust
  Assets and Reorganized Debtor Assets and resolve all Claims, except as otherwise provided in
  the Plan, the Claimant Trust Agreement, or the Reorganized Limited Partnership Agreement.

                          IMPORTANT INFORMATION ABOUT THIS
                        DISCLOSURE STATEMENT FOR YOU TO READ
         The Debtor is providing the information in this Disclosure Statement to Holders of
  Claims and Equity Interests in connection with the Debtor’s Plan. Nothing in this
  Disclosure Statement may be relied upon or used by any Entity for any purpose other than
  with respect to confirmation of the Plan. The information contained in this Disclosure
  Statement is included for purposes of soliciting acceptances to, and confirmation of, the
  Plan and may not be relied on for any other purpose.

        This Disclosure Statement has not been filed for approval with the Securities and
  Exchange Commission (“SEC”) or any state authority and neither the SEC nor any state
  authority has passed upon the accuracy or adequacy of this Disclosure Statement or upon

  2
    All capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan. To the
  extent that a definition of a term in the text of this Disclosure Statement and the definition of such term in the Plan
  are inconsistent, the definition included in the Plan shall control and govern.


                                                        -1-

                                                                                                        002269
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                12 of
                                                                                   12178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 185 of 215 PageID 5002



  the merits of the Plan. Any representation to the contrary is a criminal offense. This
  Disclosure Statement does not constitute an offer to sell or the solicitation of an offer to buy
  securities in any state or jurisdiction.

         This Disclosure Statement contains “forward-looking statements” within the
  meaning of the Private Securities Litigation Reform Act of 1995. Such statements consist
  of any statement other than a recitation of historical fact and can be identified by the use of
  forward-looking terminology such as “may,” “expect,” “anticipate,” “estimate” or
  “continue” or the negative thereof or other variations thereon or comparable terminology.
  The Debtor considers all statements regarding anticipated or future matters to be forward-
  looking statements. Forward-looking statements may include statements about:

         x   the effects of insolvency proceedings on the Debtor’s business and relationships
             with its creditors;

         x   business strategy;

         x   financial condition, revenues, cash flows, and expenses;

         x   financial strategy, budget, projections, and operating results;

         x   variation from projected operating and financial data;

         x   substantial capital requirements;

         x   availability and terms of capital;

         x   plans, objectives, and expectations;

         x   the adequacy of the Debtor’s capital resources and liquidity; and

         x   the Claimant Trust’s or the Reorganized Debtor’s ability to satisfy future cash
             obligations.

         Statements concerning these and other matters are not guarantees of the Claimant
  Trust’s or Reorganized Debtor’s future performance. There are risks, uncertainties, and
  other important factors that could cause the Claimant Trust’s or Reorganized Debtor’s
  actual performance or achievements to be different from those that may be projected. The
  reader is cautioned that all forward-looking statements are necessarily speculative and
  there are certain risks and uncertainties that could cause actual events or results to differ
  materially from those referred to in such forward-looking statements. Therefore, any
  analyses, estimates, or recovery projections may or may not turn out to be accurate.

         This Disclosure Statement has been prepared pursuant to section 1125 of the
  Bankruptcy Code and Bankruptcy Rule 3016 and is not necessarily in accordance with
  federal or state securities laws or other similar laws.



                                             -2-

                                                                                    002270
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                13 of
                                                                                   13178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 186 of 215 PageID 5003



         No legal or tax advice is provided to you by this Disclosure Statement. The Debtor
  urges each Holder of a Claim or an Equity Interest to consult with its own advisers with
  respect to any legal, financial, securities, tax or business advice in reviewing this Disclosure
  Statement, the Plan and each of the proposed transactions contemplated thereby. Further,
  the Bankruptcy Court’s approval of the adequacy of disclosures contained in this
  Disclosure Statement does not constitute the Bankruptcy Court’s approval of the merits of
  the Plan or a guarantee by the Bankruptcy Court of the accuracy or completeness of the
  information contained herein.

         Pachulski Stang Ziehl & Jones LLP (“PSZ&J”) is general insolvency counsel to the
  Debtor. Development Specialists, Inc. (“DSI”) is the Debtor’s financial advisor. PSZ&J,
  DSI, and the Independent Board (as defined below) have relied upon information provided
  by the Debtor in connection with preparation of this Disclosure Statement. PSZ&J has not
  independently verified the information contained herein.

         This Disclosure Statement contains, among other things, summaries of the Plan, the
  management of the Reorganized Debtor, the Claimant Trust, certain statutory provisions,
  certain events in the Debtor’s Chapter 11 Case, and certain documents related to the Plan
  that are attached hereto and incorporated herein by reference or that may be filed later
  with the Plan Supplement. Although the Debtor believes that these summaries are fair and
  accurate, these summaries are qualified in their entirety to the extent that the summaries
  do not set forth the entire text of such documents or statutory provisions or every detail of
  such events. In the event of any conflict, inconsistency or discrepancy between a
  description in this Disclosure Statement and the terms and provisions of the Plan or any
  other documents incorporated herein by reference, the Plan or such other documents will
  govern and control for all purposes. Except where otherwise specifically noted, factual
  information contained in this Disclosure Statement has been provided by the Debtor’s
  management. The Debtor does not represent or warrant that the information contained
  herein or attached hereto is without any material inaccuracy or omission.

          In preparing this Disclosure Statement, the Debtor relied on financial data derived
  from the Debtor’s books and records and on various assumptions regarding the Debtor’s
  business. The Debtor’s management has reviewed the financial information provided in
  this Disclosure Statement. Although the Debtor has used its reasonable business judgment
  to ensure the accuracy of this financial information, the financial information contained in,
  or incorporated by reference into, this Disclosure Statement has not been audited (unless
  otherwise expressly provided herein) and no representations or warranties are made as to
  the accuracy of the financial information contained herein or assumptions regarding the
  Debtor’s business and its, the Reorganized Debtor’s, and the Claimant Trust’s future
  results. The Debtor expressly cautions readers not to place undue reliance on any forward-
  looking statements contained herein.

         This Disclosure Statement does not constitute, and may not be construed as, an
  admission of fact, liability, stipulation or waiver. Rather, this Disclosure Statement shall
  constitute a statement made in settlement negotiations related to potential contested
  matters, potential adversary proceedings and other pending or threatened litigation or
  actions.

                                             -3-

                                                                                    002271
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                14 of
                                                                                   14178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 187 of 215 PageID 5004



         No reliance should be placed on the fact that a particular litigation claim or
  projected objection to a particular Claim or Equity Interest is, or is not, identified in the
  Disclosure Statement. Except as provided under the Plan, the Debtor, the Reorganized
  Debtor, or the Claimant Trust, as applicable, may seek to investigate, file and prosecute
  Claims and Causes of Action and may object to Claims or Equity Interests after the
  Confirmation Date or Effective Date of the Plan irrespective of whether the Disclosure
  Statement identifies any such Claims or Equity Interests or objections to Claims or Equity
  Interests on the terms specified in the Plan.

          The Debtor is generally making the statements and providing the financial
  information contained in this Disclosure Statement as of the date hereof where feasible,
  unless otherwise specifically noted. Although the Debtor may subsequently update the
  information in this Disclosure Statement, the Debtor has no affirmative duty to do so.
  Holders of Claims and Equity Interests reviewing this Disclosure Statement should not
  infer that, at the time of their review, the facts set forth herein have not changed since the
  Disclosure Statement was sent. Information contained herein is subject to completion,
  modification, or amendment. The Debtor reserves the right to file an amended or modified
  Plan and related Disclosure Statement from time to time.

        The Debtor has not authorized any Entity to give any information about or
  concerning the Plan other than that which is contained in this Disclosure Statement. The
  Debtor has not authorized any representations concerning the Debtor or the value of its
  property other than as set forth in this Disclosure Statement.

         Holders of Claims or Equity Interests must rely on their own evaluation of the
  Debtor and their own analyses of the terms of the Plan in considering the Plan.
  Importantly, each Holder of a Claim should review the Plan in its entirety and consider
  carefully all of the information in this Disclosure Statement and any exhibits hereto,
  including the risk factors described in greater detail in ARTICLE IV herein, “Risk
  Factors.”

         If the Plan is confirmed by the Bankruptcy Court and the Effective Date occurs, all
  Holders of Claims against, and Holders of Equity Interests in, the Debtor will be bound by
  the terms of the Plan and the transactions contemplated thereby.

         The effectiveness of the Plan is subject to certain material conditions precedent
  described herein and set forth in Article IX of the Plan. There is no assurance that the
  Plan will be confirmed, or if confirmed, that the conditions required to be satisfied for the
  Plan to become effective will be satisfied (or waived).




                                            -4-

                                                                                  002272
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                15 of
                                                                                   15178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 188 of 215 PageID 5005



                                         EXHIBITS

  EXHIBIT A – Plan of Reorganization

  EXHIBIT B – Organizational Chart of the Debtor

  EXHIBIT C – Liquidation Analysis/Financial Projections

         THE DEBTOR HEREBY ADOPTS AND INCORPORATES EACH EXHIBIT
      ATTACHED TO THIS DISCLOSURE STATEMENT BY REFERENCE AS THOUGH
                          FULLY SET FORTH HEREIN.




                                          -5-

                                                                         002273
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                16 of
                                                                                   16178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 189 of 215 PageID 5006



                                           ARTICLE I.
                                        EXECUTIVE SUMMARY

         This Disclosure Statement is provided for informational purposes only.

         In the opinion of the Debtor, the Plan is preferable to the alternatives described in
  this Disclosure Statement because it provides for the highest distributions to the Debtor’s
  creditors and interest holders. The Debtor believes that any delay in confirmation of the
  Plan would result in significant administrative expenses resulting in less value available to
  the Debtor’s constituents. In addition, any alternative other than confirmation of the Plan
  could result in extensive delays and increased administrative expenses resulting in smaller
  distributions to Holders of Allowed Claims and Equity Interests than that which is
  proposed under the Plan. Accordingly, the Debtor recommends that all Holders of Claims
  and Equity Interests support confirmation of the Plan.

          This Executive Summary is being provided to Holders of Allowed Claims and Equity
  Interests as an overview of the material items addressed in the Disclosure Statement and the
  Plan, which is qualified by reference to the entire Disclosure Statement and by the actual terms
  of the Plan (including all exhibits attached hereto and to the Plan and the Plan Supplement), and
  should not be relied upon for a comprehensive discussion of the Disclosure Statement and/or the
  Plan. Section 1125 of the Bankruptcy Code requires a debtor to prepare a disclosure statement
  containing information of a kind, and in sufficient detail, to enable a hypothetical reasonable
  investor to make an informed judgment regarding acceptance or rejection of the plan of
  reorganization or liquidation. As such, this Disclosure Statement is being submitted in
  accordance with the requirements of section 1125 of the Bankruptcy Code. This Disclosure
  Statement includes, without limitation, information about:

         x       the Debtor’s operating and financial history;

         x       the significant events that have occurred to date;

         x       the Confirmation process; and

         x       the terms and provisions of the Plan, including key aspects of the Claimant Trust
                 and the Reorganized Debtor, certain effects of Confirmation of the Plan, certain
                 risk factors relating to the Plan, and the manner in which distributions will be
                 made under the Plan.

          The Debtor believes that any alternative to Confirmation of the Plan would result in
  significant delays, litigation, and additional costs, and ultimately would diminish the Debtor’s
  value. Accordingly, the Debtor strongly supports confirmation of the Plan.

  A.     Summary of the Plan

         The Plan represents a significant achievement for the Debtor. As discussed herein, the
  Plan provides that the Claimant Trust will receive the majority of the Debtor’s assets, including
  Causes of Action. The assets being transferred to the Claimant Trust are referred to, collectively,
  as the Claimant Trust Assets. The Claimant Trust will – for the benefit of the Claimant Trust
                                                 -6-

                                                                                      002274
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                17 of
                                                                                   17178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 190 of 215 PageID 5007



  Beneficiaries – monetize the Claimant Trust Assets, pursue the Causes of Action, and work to
  conclude the various lawsuits and litigation claims pending against the Estate.

          The Plan also provides for the reorganization of the Debtor. This will be accomplished
  by the cancellation of the Debtor’s current Equity Interests, which consist of partnership interests
  held by: The Dugaboy Investment Trust;3 the Hunter Mountain Investment Trust (“Hunter
  Mountain”); Mark Okada, personally and through family trusts; and Strand, the Debtor’s general
  partner. On the Effective Date, the Debtor or the Reorganized Debtor, as applicable, will issue
  new Class A Limited Partnership Interests to (i) the Claimant Trust, as limited partner, and (ii)
  New GP LLC, as general partner, and will admit (a) the Claimant Trust as the limited partner of
  the Reorganized Debtor, and (b) New GP LLC as the general partner of the Reorganized Debtor.
  The Claimant Trust, as limited partner, will ratify New GP LLC’s appointment as general partner
  of the Reorganized Debtor. The Reorganized Debtor will be managed by the Claimant Trust, as
  the managing member of New GP LLC.

         The Reorganized Debtor will oversee the monetization of the Reorganized Debtor Assets,
  which consist of, among other Assets, the management of the Managed Funds. The net proceeds
  from the Reorganized Debtor Assets will ultimately be distributed to the Claimant Trust and
  available for distribution to the Claimant Trust Beneficiaries.

             The following is an overview of certain other material terms of the Plan:

             x        Allowed Priority Non-Tax Claims will be paid in full;

             x        Allowed Retained Employee Claims will be Reinstated;

             x        Allowed Convenience Claims will receive the lesser of (i) 85% of their Allowed
                      Claim or (ii) such Holder’s Pro Rata share of the Convenience Claims Cash Pool
                      (i.e., $13,150,000). Holders of Convenience Claims can elect the treatment
                      provided to General Unsecured Claims by making the GUC Election on their
                      Ballots;

             x        Allowed General Unsecured Claims and Allowed Subordinated Claims will
                      receive their Pro Rata share of Claimant Trust Interests. The Claimant Trust
                      Interests distributed to Allowed General Unsecured Claims will be senior to those
                      distributed to Allowed Subordinated Claims as set forth in the Claimant Trust
                      Agreement. Holders of General Unsecured Claims that are liquidated as of the
                      Confirmation Date can elect the treatment provided to Convenience Class
                      Election by reducing their Claims to $1,000,000 and making the Convenience
                      Class Election on their Ballots; and

             x        Allowed Class B/C Limited Partnership Interests and Allowed Class A Limited
                      Partnership Interests will receive their Pro Rata share of the Contingent Claimant
                      Trust Interests.

  3
      The Dugaboy Investment Trust is a Delaware trust created to manage the assets of James Dondero and his family.


                                                          -7-

                                                                                                     002275
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                18 of
                                                                                   18178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 191 of 215 PageID 5008



  B.     An Overview of the Chapter 11 Process

           Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code.
  Pursuant to chapter 11 of the Bankruptcy Code, a debtor may remain in possession of its assets
  and business and attempt to reorganize its business for the benefit of such debtor, its creditors,
  and other parties in interest. A plan of reorganization sets forth the means for satisfying claims
  against and interests in a debtor. Confirmation of a plan of reorganization by a bankruptcy court
  makes the plan binding upon the debtor and any creditor of or interest holder in the debtor,
  whether or not such creditor or interest holder (i) is impaired under or has accepted the plan or
  (ii) receives or retains any property under the plan.

          The commencement of a Chapter 11 case creates an estate comprised of all of the legal
  and equitable interests of a debtor in property as of the date that the bankruptcy petition is filed.
  Sections 1107 and 1108 of the Bankruptcy Code provide that a debtor may continue to operate
  its business and remain in possession of its property as a “debtor-in-possession,” unless the
  bankruptcy court orders the appointment of a trustee. The filing of a bankruptcy petition also
  triggers the automatic stay provisions of section 362 of the Bankruptcy Code which provide,
  among other things, for an automatic stay of all attempts to collect prepetition claims from a
  debtor or otherwise interfere with its property or business. Except as otherwise ordered by the
  bankruptcy court, the automatic stay generally remains in full force and effect until the
  consummation of a plan of reorganization or liquidation, following confirmation of such plan of
  reorganization.

          The Bankruptcy Code provides that upon commencement of a chapter 11 bankruptcy
  case, the Office of the United States Trustee may appoint a committee of unsecured creditors and
  may, in its discretion, appoint additional committees of creditors or of equity interest holders if
  necessary to assure adequate representation. Please see ARTICLE II for a discussion of the U.S.
  Trustee and the statutory committees.

          Upon the commencement of a chapter 11 bankruptcy case, all creditors and equity
  interest holders generally have standing to be heard on any issue in the chapter 11 proceedings
  pursuant to section 1109(b) of the Bankruptcy Code.

         The formulation and confirmation of a plan is the principal objective of a chapter 11 case.
  The plan sets forth the means of satisfying the claims against and equity interests in the debtor.

  C.     Purpose and Effect of the Plan

         1.      The Plan of Reorganization

          The Debtor is reorganizing pursuant to chapter 11 of the Bankruptcy Code. As a result,
  the Confirmation of the Plan means that the Debtor’s business will continue to operate following
  confirmation of the Plan through the Claimant Trust and the Reorganized Debtor to monetize
  assets for distribution to Holders of Allowed Claims. The Claimant Trust will hold the Claimant
  Trust Assets and manage the efficient monetization of, the Claimant Trust Assets. The Claimant
  Trust will also manage the Reorganized Debtor through the Claimant Trust’s ownership of the
  Reorganized Debtor’s general partner, New GP LLC. The Claimant Trust will also be the sole
  limited partner in the Reorganized Debtor. The Reorganized Debtor will manage the wind down
                                                  -8-

                                                                                        002276
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                19 of
                                                                                   19178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 192 of 215 PageID 5009



  of the Managed Funds as well as the monetization of the balance of the Reorganized Debtor
  Assets. The Claimant Trust will also establish a Litigation Sub-Trust in accordance with the
  Plan, which will also be for the benefit of the Claimant Trust Beneficiaries. The Litigation Sub-
  Trust will receive the Estate Claims. The Litigation Trustee shall be the exclusive trustee of the
  Estate Claims included in the Claimant Trust Assets subject to oversight by the Claimant Trust
  Oversight Committee

          A bankruptcy court’s confirmation of a plan binds the debtor, any entity acquiring
  property under the plan, any holder of a claim or an equity interest in a debtor and all other
  entities as may be ordered by the bankruptcy court in accordance with the applicable provisions
  of the Bankruptcy Code to the terms and conditions of the confirmed plan, whether or not such
  Entity voted on the plan or affirmatively voted to reject the plan.

          2.       Plan Overview

          The Plan provides for the classification and treatment of Claims against and Equity
  Interests in the Debtor. For classification and treatment of Claims and Equity Interests, the Plan
  designates Classes of Claims and Classes of Equity Interests. These Classes and Plan treatments
  take into account the differing nature and priority under the Bankruptcy Code of the various
  Claims and Equity Interests.

         The following chart briefly summarizes the classification and treatment of Claims and
  Equity Interests under the Plan.4 Amounts listed below are estimated.

         In accordance with section 1122 of the Bankruptcy Code, the Plan provides for eight
  Classes of Claims against and/or Equity Interests in the Debtor.

         The projected recoveries set forth in the table below are estimates only and
  therefore are subject to change. For a complete description of the Debtor’s classification
  and treatment of Claims or Equity Interests, reference should be made to the entire Plan
  and the risk factors described in ARTICLE IV below. For certain classes of Claims, the
  actual amount of Allowed Claims could be materially different than the estimated amounts
  shown in the table below.




  4
   This chart is only a summary of the classification and treatment of Claims and Equity Interests under the Plan.
  References should be made to the entire Disclosure Statement and the Plan for a complete description.


                                                       -9-

                                                                                                  002277
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                20 of
                                                                                   20178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 193 of 215 PageID 5010


                                                 Estimated
                      Type of Claim or        Prepetition Claim                    Entitled to        Estimated
     Class                 Interest              Amount [1]         Impaired         Vote             Recovery
       1         Jefferies Secured Claim            $0.00             No              No                100%
       2         Frontier Secured Claim[2]       $5,209,964           Yes             Yes               100%
       3         Other Secured Claims             $551,116            No              No                100%

       4         Priority Non-Tax Claim             $16,489             No             No                100%

       5         Retained Employee Claim               $0               No             No                100%

       6         PTO Claims [3]                   $1,181,886            No             No                100%

       7         Convenience Claims[4]            $12,064,333           Yes            Yes              85.00%

       8         General Unsecured               $180,442,199           Yes            Yes              85.31%
                 Claims[5]
       9         Subordinated Claims             Undetermined           Yes            Yes           Undetermined
       10        Class B/C Limited                   N/A                Yes            Yes           Undetermined
                 Partnership Interests
       11        Class A Limited                      N/A               Yes            Yes           Undetermined
                 Partnership Interests

   [1] Excludes Priority Tax Claims and certain other unclassified amounts totaling approximately $1.1 million owed
   to Joshua and Jennifer Terry and Acis under a settlement agreement.
   [2] Excludes interest accrued postpetition estimated at $318,000, which will be paid on the Effective Date. The
   Liquidation Analysis/Financial Projections provide for the payment of postpetition interest.
   [3] Represents outstanding PTO Claims as of September 30, 2020. PTO Claims are subject to adjustment
   depending on the amount of actual prepetition PTO Claims outstanding as of the Effective Date. PTO claims are
   accounted for in the Liquidation Analysis/Financial Projections as an administrative claim and will be paid out in
   ordinary courses pursuant to applicable state law.
   [4] Represents the estimated gross prepetition amount of Convenience Claims with a total payout amount
   estimated at 85% of $12.06 million, or $10.25 million. This number includes approximately $1.113 million of
   potential Rejection Claims and assumes that Holders of Allowed General Unsecured Claims that are each less
   than $2.50 million opt into the Convenience Class.
   [5] Assumes no recovery for UBS, the HarbourVest Entities, IFA, Hunter Mountain, and an Allowed Claim of
   only $3,722,019 for Mr. Daugherty (each as discussed further below). Assumes $1.440 million of potential
   rejection damage claims. The Liquidation Analysis/Financial Projections assume Highland RCP, LP and
   Highland RCP Offshore, LP offset their Claim of $4.4 million against amounts owed to the Debtor.
            3.      Voting on the Plan

          Under the Bankruptcy Code, acceptance of a plan by a Class of Claims or Equity
  Interests is determined by calculating the number and the amount of Claims voting to accept,
  based on the actual total Allowed Claims or Equity Interests voting on the Plan. Acceptance by a
  Class of Claims requires more than one-half of the number of total Allowed Claims in the Class
  to vote in favor of the Plan and at least two-thirds in dollar amount of the total Allowed Claims
  in the Class to vote in favor of the Plan. Acceptance by a Class of Equity Interests requires at
  least two-thirds in amount of the total Allowed Equity Interests in the Class to vote in favor of
  the Plan.


                                                        - 10 -

                                                                                                     002278
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                21 of
                                                                                   21178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 194 of 215 PageID 5011



          Under the Bankruptcy Code, only Classes of Claims or Equity Interests that are
  “Impaired” and that are not deemed as a matter of law to have rejected a plan under Section 1126
  of the Bankruptcy Code are entitled to vote to accept or reject the Plan. Any Class that is
  “Unimpaired” is not entitled to vote to accept or reject a plan and is conclusively presumed to
  have accepted the Plan. As set forth in Section 1124 of the Bankruptcy Code, a Class is
  “Impaired” if the legal, equitable, or contractual rights attaching to the claims or equity interests
  of that Class are modified or altered.

          Pursuant to the Plan, Claims and Equity Interests in Class 2 and Class 7 through Class 11
  are Impaired by the Plan, and only the Holders of Claims and Equity Interests in those Classes
  are entitled to vote to accept or reject the Plan. Whether a Holder of a Claim or Equity Interest
  in Class 2 and Class 7 through Class 11 may vote to accept or reject the Plan will also depend on
  whether the Holder held such Claim or Equity Interest as of November 23, 2020 (the “Voting
  Record Date”). The Voting Record Date and all of the Debtor’s solicitation and voting
  procedures shall apply to all of the Debtor’s Creditors and other parties in interest.

         Pursuant to the Plan, Claims in Class 1 and Class 3 through Class 6 are Unimpaired by
  the Plan, and such Holders are deemed to have accepted the Plan and are therefore not entitled to
  vote on the Plan.

         Pursuant to the Plan, there are no Classes that will not receive or retain any property and
  no Classes are deemed to reject the Plan.

         4.      Confirmation of the Plan

          (a)     Confirmation Generally

         “Confirmation” is the technical term for the Bankruptcy Court’s approval of a plan of
  reorganization or liquidation. The timing, standards and factors considered by the Bankruptcy
  Court in deciding whether to confirm a plan of reorganization are discussed below.

          The confirmation of a plan by the Bankruptcy Court binds the debtor, any issuer of
  securities under a plan, any person acquiring property under a plan, any creditor or equity
  interest holder of a debtor, and any other person or entity as may be ordered by the Bankruptcy
  Court in accordance with the applicable provisions of the Bankruptcy Code. Subject to certain
  limited exceptions, the order issued by the Bankruptcy Court confirming a plan discharges a
  debtor from any debt that arose before the confirmation of such plan and provides for the
  treatment of such debt in accordance with the terms of the confirmed plan.

          (b)     The Confirmation Hearing

          Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after notice, to
  hold a hearing on Confirmation of the Plan. Section 1128(b) of the Bankruptcy Code provides
  that any party in interest may object to Confirmation of the Plan.

         The Debtor will provide notice of the Confirmation Hearing to all necessary parties. The
  Confirmation Hearing may be adjourned from time to time without further notice except for an


                                                 - 11 -

                                                                                        002279
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                22 of
                                                                                   22178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 195 of 215 PageID 5012



  announcement of the adjourned date made at the Confirmation Hearing of any adjournment
  thereof.

         5.      Confirming and Effectuating the Plan

         It is a condition to the Effective Date of the Plan that the Bankruptcy Court shall have
  entered the Confirmation Order in form and substance reasonably acceptable to the Debtor and
  the Official Committee of Unsecured Creditors (the “Committee”). Certain other conditions
  contained in the Plan must be satisfied or waived pursuant to the provisions of the Plan.

         6.      Rules of Interpretation

          The following rules for interpretation and construction shall apply to this Disclosure
  Statement: (1) capitalized terms used in the Disclosure Statement and not otherwise defined
  shall have the meaning ascribed to such terms in the Plan; (2) unless otherwise specified, any
  reference in this Disclosure Statement to a contract, instrument, release, indenture, or other
  agreement or document shall be a reference to such document in the particular form or
  substantially on such terms and conditions described; (3) unless otherwise specified, any
  reference in this Disclosure Statement to an existing document, schedule, or exhibit, whether or
  not filed, shall mean such document, schedule, or exhibit, as it may have been or may be
  amended, modified, or supplemented; (4) any reference to an entity as a Holder of a Claim or
  Equity Interest includes that Entity’s successors and assigns; (5) unless otherwise specified, all
  references in this Disclosure Statement to Sections are references to Sections of this Disclosure
  Statement; (6) unless otherwise specified, all references in this Disclosure Statement to exhibits
  are references to exhibits in this Disclosure Statement; (7) unless otherwise set forth in this
  Disclosure Statement, the rules of construction set forth in section 102 of the Bankruptcy Code
  shall apply; and (8) any term used in capitalized form in this Disclosure Statement that is not
  otherwise defined in this Disclosure Statement or the Plan but that is used in the Bankruptcy
  Code or the Bankruptcy Rules shall have the meaning assigned to such term in the Bankruptcy
  Code or the Bankruptcy Rules, as applicable.

         7.      Distribution of Confirmation Hearing Notice and Solicitation Package to Holders
                 of Claims and Equity Interests

          As set forth above, Holders of Claims in Class 1 and Class 3 through Class 6 are not
  entitled to vote on the Plan. As a result, such parties will not receive solicitation packages or
  ballots but, instead, will receive this a notice of non-voting status, a notice of the Confirmation
  Hearing, and instructions on how to receive a copy of the Plan and Disclosure Statement.

          The Debtor, with the approval of the Bankruptcy Court, has engaged Kurtzman Carson
  Consultants LLC (the “Voting Agent”) to serve as the voting agent to process and tabulate
  Ballots for each Class entitled to vote on the Plan and to generally oversee the voting process.
  The following materials shall constitute the solicitation package (the “Solicitation Package”):

         x       This Disclosure Statement, including the Plan and all other Exhibits annexed
                 thereto;



                                                - 12 -

                                                                                      002280
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                23 of
                                                                                   23178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 196 of 215 PageID 5013



         x       The Bankruptcy Court order approving this Disclosure Statement (the “Disclosure
                 Statement Order”) (excluding exhibits);

         x       The notice of, among other things, (i) the date, time, and place of the hearing to
                 consider Confirmation of the Plan and related matters and (ii) the deadline for
                 filing objections to Confirmation of the Plan (the “Confirmation Hearing
                 Notice”);

         x       A single Ballot, to be used in voting to accept or to reject the Plan and applicable
                 instructions with respect thereto (the “Voting Instructions”);

         x       A pre-addressed, postage pre-paid return envelope; and

         x       Such other materials as the Bankruptcy Court may direct or approve.

         The Debtor, through the Voting Agent, will distribute the Solicitation Package in
  accordance with the Disclosure Statement Order. The Solicitation Package is also available at
  the Debtor’s restructuring website at www.kccllc.net/hcmlp.

         On November 13, 2020, the Debtor filed the Plan Supplement [D.I. 1389] that included,
  among other things, the form of Claimant Trust Agreement, the Litigation Sub-Trust Agreement,
  the Reorganized Limited Partnership Agreement, New GP LLC Documents, the New Frontier
  Note, the Senior Employee Stipulation, and the identity of the initial members of the Claimant
  Trust Oversight Committee. The Plan Supplement also includes a schedule of the Causes of
  Action that will be retained after the Effective Date. The Plan Supplement may be supplemented
  or amended through and including December 18, 2020. If the Plan Supplement is supplemented,
  such supplemented documents will be made available on the Debtor’s restructuring website at
  www.kccllc.net/hcmlp.

          If you are the Holder of a Claim or Equity Interest and believe that you are entitled to
  vote on the Plan, but you did not receive a Ballot or your Ballot is damaged or illegible, or if you
  have any questions concerning voting procedures, you should contact the Voting Agent by
  writing to Kurtzman Carson Consultants LLC, via email at HighlandInfo@kccllc.com and
  reference “Highland Capital Management, L.P.” in the subject line or by telephone at toll free:
  (877) 573-3984, or international: (310) 751-1829. If your Claim or Equity Interest is subject to a
  pending claim objection and you wish to vote on the Plan, you must file a motion pursuant to
  Bankruptcy Rule 3018 with the Bankruptcy Court for the temporary allowance of your Claim or
  Equity Interest for voting purposes or you will not be entitled to vote to accept or reject the Plan.
  Any such motion must be filed so that it is heard in sufficient time prior to the Voting Deadline
  to allow for your vote to be tabulated.

       THE DEBTOR, THE REORGANIZED DEBTOR, AND THE CLAIMANT
  TRUSTEE, AS APPLICABLE, RESERVE THE RIGHT THROUGH THE CLAIM
  OBJECTION PROCESS TO OBJECT TO OR SEEK TO DISALLOW ANY CLAIM OR
  EQUITY INTEREST FOR DISTRIBUTION PURPOSES.



                                                 - 13 -

                                                                                        002281
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                24 of
                                                                                   24178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 197 of 215 PageID 5014



         8.      Instructions and Procedures for Voting

          All votes to accept or reject the Plan must be cast by using the Ballots enclosed with the
  Solicitation Packages or otherwise provided by the Debtor or the Voting Agent. No votes other
  than ones using such Ballots will be counted, except to the extent the Bankruptcy Court orders
  otherwise. The Bankruptcy Court has fixed November 23, 2020, as the Voting Record Date for
  the determination of the Holders of Claims and Equity Interests who are entitled to (a) receive a
  copy of this Disclosure Statement and all of the related materials and (b) vote to accept or reject
  the Plan. The Voting Record Date and all of the Debtor’s solicitation and voting procedures
  shall apply to all of the Debtor’s Creditors and other parties in interest.

          After carefully reviewing the Plan, this Disclosure Statement, and the detailed
  instructions accompanying your Ballot, you are asked to indicate your acceptance or rejection of
  the Plan by voting in favor of or against the Plan on the accompanying Ballot.

          The deadline to vote on the Plan is January 5, 2021 at 5:00 p.m. (prevailing Central
  Time) (the “Voting Deadline”). In order for your vote to be counted, your Ballot must be
  properly completed in accordance with the Voting Instructions on the Ballot, and received no
  later than the Voting Deadline at the following address, as applicable:

  If by first class mail, personal delivery, or overnight mail to:

                                 HCMLP Ballot Processing Center
                                              c/o KCC
                              222 N. Pacific Coast Highway, Suite 300
                                      El Segundo, CA 90245


  If by electronic voting:

          You may submit your Ballot via the Balloting Agent’s online portal. Please visit
  http://www.kccllc.net/hcmlp and click on the “Submit Electronic Ballot” section of the
  website and follow the instructions to submit your Ballot. IMPORTANT NOTE: You will
  need the Unique Electronic Ballot ID Number and the Unique Electronic Ballot PIN
  Number set forth on your customized ballot in order to vote via the Balloting Agent’s
  online portal. Each Electronic Ballot ID Number is to be used solely for voting on those
  Claims or Interests on your electronic ballot. You must complete and submit an electronic
  ballot for each Electronic Ballot ID Number you receive, as applicable. Parties who cast a
  Ballot using the Balloting Agent’s online portal should NOT also submit a paper Ballot.

          Only the Holders of Claims and Equity Interests in Class 2 and Class 7 through Class 11
  as of the Voting Record Date are entitled to vote to accept or reject the Plan, and they may do so
  by completing the appropriate Ballots and returning them in the envelope provided to the Voting
  Agent so as to be actually received by the Voting Agent by the Voting Deadline. Each Holder of
  a Claim and Equity Interest must vote its entire Claim or Equity Interest, as applicable, within a
  particular Class either to accept or reject the Plan and may not split such votes. If multiple
  Ballots are received from the same Holder with respect to the same Claim or Equity Interest prior
  to the Voting Deadline, the last timely received, properly executed Ballot will be deemed to
                                                - 14 -

                                                                                      002282
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                25 of
                                                                                   25178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 198 of 215 PageID 5015



  reflect that voter’s intent and will supersede and revoke any prior Ballot. The Ballots will clearly
  indicate the appropriate return address. It is important to follow the specific instructions
  provided on each Ballot.

       ALL BALLOTS ARE ACCOMPANIED BY VOTING INSTRUCTIONS. IT IS
  IMPORTANT THAT THE HOLDER OF A CLAIM OR EQUITY INTEREST IN THE
  CLASSES ENTITLED TO VOTE FOLLOW THE SPECIFIC INSTRUCTIONS
  PROVIDED WITH EACH BALLOT.

          If you have any questions about (a) the procedure for voting your Claim or Equity
  Interest, (b) the Solicitation Package that you have received, or (c) the amount of your Claim or
  Equity Interest, or if you wish to obtain an additional copy of the Plan, this Disclosure Statement,
  or any appendices or Exhibits to such documents, please contact the Voting Agent at the address
  specified above. Copies of the Plan, Disclosure Statement and other documents filed in these
  Chapter 11 Case may be obtained free of charge on the Voting Agent’s website at
  www.kccllc.net/hcmlp or by calling toll free at: (877) 573-3984, or international at: (310) 751-
  1829. You may also obtain copies of pleadings filed in the Debtor’s case for a fee via PACER at
  pacer.uscourts.gov. Subject to any rules or procedures that have or may be implemented by the
  Court as a result of the COVID 19 Pandemic, documents filed in this case may be examined
  between the hours of 8:00 a.m. and 4:00 p.m., prevailing Central Time, Monday through Friday,
  at the Office of the Clerk of the Bankruptcy Court, Earle Cabell Federal Building, 1100
  Commerce Street, Room 1254, Dallas, Texas 75242-1496.

         The Voting Agent will process and tabulate Ballots for the Classes entitled to vote to
  accept or reject the Plan and will file a voting report (the “Voting Report”) by January 11, 2021.
  The Voting Report will, among other things, describe every Ballot that does not conform to the
  Voting Instructions or that contains any form of irregularity, including, but not limited to, those
  Ballots that are late, illegible (in whole or in material part), unidentifiable, lacking signatures,
  lacking necessary information, or damaged.

       THE DEBTOR URGES HOLDERS OF CLAIMS AND EQUITY INTERESTS
  WHO ARE ENTITLED TO VOTE TO TIMELY RETURN THEIR BALLOTS AND TO
  VOTE TO ACCEPT THE PLAN BY THE VOTING DEADLINE.

         9.      The Confirmation Hearing

          The Bankruptcy Court has scheduled Confirmation Hearing Dates on January 13,
  2021, and January 14, 2021, at 9:30 a.m. prevailing Central time. The Confirmation Hearing
  may be continued from time to time by the Bankruptcy Court or the Debtor without further
  notice other than by such adjournment being announced in open court or by a notice of
  adjournment filed with the Bankruptcy Court and served on such parties as the Bankruptcy Court
  may order. Moreover, the Plan may be modified or amended, if necessary, pursuant to section
  1127 of the Bankruptcy Code, prior to, during or as a result of the Confirmation Hearing, without
  further notice to parties-in-interest.




                                                 - 15 -

                                                                                       002283
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                26 of
                                                                                   26178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 199 of 215 PageID 5016



         10.     The Deadline for Objecting to Confirmation of the Plan

          The Bankruptcy Court has set a deadline of January 5, 2021, at 5:00 p.m. prevailing
  Central time, for the filing of objections to confirmation of the Plan (the “Confirmation
  Objection Deadline”). Any objection to confirmation of the Plan must: (i) be in writing; (ii)
  conform to the Bankruptcy Rules and the Local Rules; (iii) state the name of the objecting party
  and the amount and nature of the Claim of such Entity or the amount of Equity Interests held by
  such Entity; (iv) state with particularity the legal and factual bases and nature of any objection to
  the Plan and, if practicable, a proposed modification to the Plan that would resolve such
  objection; and (v) be filed, contemporaneously with a proof of service, with the Bankruptcy
  Court and served so that it is actually received no later than the Confirmation Objection
  Deadline by the parties set forth below (the “Notice Parties”).

       CONFIRMATION OBJECTIONS NOT TIMELY FILED AND SERVED IN THE
  MANNER SET FORTH HEREIN MAY NOT BE CONSIDERED BY THE
  BANKRUPTCY COURT AND MAY BE OVERRULED WITHOUT FURTHER
  NOTICE. INSTRUCTIONS WITH RESPECT TO THE CONFIRMATION HEARING
  AND DEADLINES WITH RESPECT TO CONFIRMATION WILL BE INCLUDED IN
  THE NOTICE OF CONFIRMATION HEARING APPROVED BY THE BANKRUPTCY
  COURT.

         11.     Notice Parties

         x       Debtor: Highland Capital Management, L.P., 300 Crescent Court, Suite 700,
                 Dallas, Texas 75201 (Attn: James P. Seery, Jr.);

         x       Counsel to the Debtor: Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica
                 Boulevard, 13th Floor, Los Angeles, California 90067-4003 (Attn: Jeffrey
                 Pomerantz, Esq.; Ira Kharasch, Esq., and Gregory Demo, Esq.);

         x       Counsel to the Committee: Sidley Austin, LLP, One South Dearborn, Chicago,
                 Illinois 60603 (Attn: Matthew Clemente, Esq., and Alyssa Russell, Esq.); and

         x       Office of the United States Trustee, 1100 Commerce Street, Room 976, Dallas,
                 Texas 75242 (Attn: Lisa Lambert, Esq.).

         12.     Effect of Confirmation of the Plan

          The Plan contains certain provisions relating to (a) the compromise and settlement of
  Claims and Equity Interests; (b) exculpation of certain parties; and (c) the release of claims
  against certain parties by the Debtor.

          The Plan shall bind all Holders of Claims against and Equity Interests in the Debtor
  to the maximum extent permitted by applicable law, notwithstanding whether or not such
  Holder (i) will receive or retain any property or interest in property under the Plan, (ii) has
  filed a proof of claim in the Chapter 11 Case, or (iii) did not vote to accept or reject the
  Plan.

                                                 - 16 -

                                                                                        002284
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                27 of
                                                                                   27178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 200 of 215 PageID 5017



  D.     Effectiveness of the Plan

          It will be a condition to the Effective Date of the Plan that all provisions, terms and
  conditions of the Plan are approved in the Confirmation Order unless otherwise satisfied or
  waived pursuant to the provisions of Article IX of the Plan. Following confirmation, the Plan
  will go into effect on the Effective Date.

  E.     RISK FACTORS

        Each Holder of a Claim or an Equity Interest is urged to consider carefully all of the
  information in this Disclosure Statement, including the risk factors described in ARTICLE
  IV herein titled, “Risk Factors.”

                                 ARTICLE II.
                BACKGROUND TO THE CHAPTER 11 CASE AND SUMMARY OF
                       BANKRUPTCY PROCEEDINGS TO DATE

  A.     Description and History of the Debtor’s Business

         Prior to the Petition Date, the Debtor was a multibillion-dollar global alternative
  investment manager founded in 1993 by James Dondero and Mark Okada. A pioneer in the
  leveraged loan market, the firm evolved over twenty-five years, building on its credit expertise
  and value-based approach to expand into other asset classes.

           As of the Petition Date, the Debtor operated a diverse investment platform, serving both
  institutional and retail investors worldwide. In addition to high-yield credit, the Debtor’s
  investment capabilities include public equities, real estate, private equity and special situations,
  structured credit, and sector- and region-specific verticals built around specialized teams.
  Additionally, the Debtor provided shared services to its affiliated registered investment advisers.

  B.     The Debtor’s Corporate Structure

         The Debtor is headquartered in Dallas, Texas. The Debtor itself is a Delaware limited
  partnership and one of the principal operating arms of the Debtor’s business. As of the Petition
  Date, the Debtor employed approximately 76 people, including executive-level management
  employees, finance and legal staff, investment professionals, and back-office accounting and
  administrative personnel.

          Pursuant to various contractual arrangements, the Debtor, as of the Petition Date,
  provided money management and advisory services for approximately $2.5 billion of assets
  under management shared services for approximately $7.5 billion of assets managed by a variety
  of affiliated and unaffiliated entities, including other affiliated registered investment advisors.
  None of these affiliates filed for Chapter 11 protection. As of September 30, 2020, the Debtor
  provided money management and advisory services for approximately $1.641 billion of assets
  under management and shared services for approximately $7.136 billion of assets managed by a
  variety of affiliated and unaffiliated entities, including other affiliated registered investment
  advisors. Further, on the Petition Date, the value of the Debtor’s Assets was approximately


                                                 - 17 -

                                                                                       002285
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                28 of
                                                                                   28178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 201 of 215 PageID 5018



  $566.5 million. As of September 30, 2020, the total value of Debtor’s Assets totaled
  approximately $328.3 million.

          The drop in the value of the Debtor’s Assets and assets under management was caused, in
  part, by the COVID-19 global pandemic. Specifically, the decline was the result of, among other
  things, the drop in value of the Debtor’s assets generally, the loss of value in the Prime Accounts
  discussed below, the professional and other costs associated with the Chapter 11 Case, and the
  reserve of approximately $59 million against a loan receivable listed as an asset.

                      Asset                             10/16/2019                           9/30/2020
       Investments (FV)[1]                             $232,620,000                         $109,479,000
       Investments (Equity)                            $161,819,000                         $101,213,000
       Cash/Cash Equivalents                            $2,529,000                           $5,888,000
       Management/Incentive          Fees               $2,579,000                           $3,350,000
       Receivable
       Fixed Assets, net                                $3,754,000                           $2,823,000
       Loan Receivables                                $151,901,000                        $93,445,000[2]
       Other Assets                                    $11,311,000                          $12,105,000
                                   Totals              $566,513,000                         $328,302,000
       [1] Includes decrease in value of assets, costs of Chapter 11 Cases, and assets sold to satisfy liabilities.
       [2] Net of reserve of $59 million.


          The Debtor’s organizational chart is attached hereto as Exhibit B. The organizational
  chart is not all inclusive and certain entities have been excluded for the sake of brevity.

  C.     Business Overview

          The Debtor’s primary means of generating revenue has historically been from fees
  collected for the management and advisory services provided to funds that it manages, plus fees
  generated for services provided to its affiliates. For additional liquidity, the Debtor, prior to the
  Petition Date, would sell liquid securities in the ordinary course held through its prime brokerage
  account at Jefferies, LLC (“Jefferies”), as described in additional detail below. The Debtor
  would also, from time to time, sell assets at non-Debtor subsidiaries and distribute those
  proceeds to the Debtor in the ordinary course of business. During calendar year 2018, the
  Debtor’s stand-alone annual revenue totaled approximately $50 million. During calendar year
  2019, the Debtor’s stand-alone revenue totaled approximately $36.1 million.

  D.     Prepetition Capital Structure

         1.       Jefferies Margin Borrowings (Secured)

        The Debtor is party to that certain Prime Brokerage Customer Agreement with Jefferies
  dated May 24, 2013 (the “Brokerage Agreement”). Pursuant to the terms of the Brokerage
  Agreement and related documents, the Debtor maintains a prime brokerage account with

                                                          - 18 -

                                                                                                          002286
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                29 of
                                                                                   29178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 202 of 215 PageID 5019



  Jefferies (the “Prime Account”). A prime brokerage account is a unique type of brokerage
  account that allows sophisticated investors to, among other things, borrow both money on
  margin to purchase securities and common stock to facilitate short positions. A prime brokerage
  account also serves as a custodial account and holds client securities in the prime broker’s street
  name.

          As of the Petition Date, the Debtor held approximately $57 million of equity in liquid and
  illiquid securities (the “Securities”) in the Prime Account. Pursuant to the Brokerage
  Agreement, the Debtor granted a lien in favor of Jefferies in the Securities and all of the proceeds
  thereof.

          However, because of the economic distress caused by the COVID-19 global pandemic,
  the value of the Securities held in the Prime Account dropped since the Petition Date, and
  Jefferies has exerted significant pressure on the Debtor to liquidate the Securities to satisfy
  margin calls. As of September 30, 2020, the equity value of the Securities in the Prime Account
  was approximately $23.3 million, and the Debtor owed no amounts to Jefferies. The Debtor has
  been actively selling Securities to cover operating expenses and professional fees.

         2.      The Frontier Bank Loan (Secured)

         The Debtor and Frontier State Bank (“Frontier Bank”) are parties to that certain Loan
  Agreement dated as of August 17, 2015 (the “Original Frontier Loan Agreement”), pursuant to
  which Frontier Bank loaned to the Debtor the aggregate principal amount of $9.5 million. On
  March 29, 2018, the Debtor and Frontier Bank entered into that certain First Amended and
  Restated Loan Agreement (the “Amended Frontier Loan Agreement”), amending and
  superseding the Original Frontier Loan Agreement. Pursuant to the Amended Frontier Loan
  Agreement, Frontier Bank made an additional $1 million loan to the Debtor (together with the
  borrowings under the Original Frontier Loan Agreement, the “Frontier Loan”). The Frontier
  Loan matures on August 17, 2021.

         Pursuant to that certain Security and Pledge Agreement dated August 17, 2015, between
  Frontier Bank and the Debtor, as amended by the Amended Frontier Loan Agreement, the
  Debtor’s obligations under the Frontier Loan are secured by 171,724 shares of voting common
  stock of MGM Holdings, Inc. (collectively, the “Frontier Collateral”).

         The aggregate principal balance of the Frontier Loan was approximately $5.2 million. As
  of September 30, 2020, the value of the Frontier Collateral was approximately $13.1 million, and
  approximately $318,000 in postpetition interest had accrued.

         3.      Other Unsecured Obligations

         As discussed below, the Plan provides for four Classes of unsecured claims: (i) PTO
  Claims, (ii) the Convenience Claims, (iii) the General Unsecured Claims, and (iv) the
  Subordinated Claims.

          The Debtor has various substantial litigation claims asserted against it, which have been
  classified as General Unsecured Claims. In addition, as of the Petition Date, the Debtor had
  ordinary course trade debt, unaccrued employee bonus obligations and loan repayment, and
                                                 - 19 -

                                                                                       002287
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                30 of
                                                                                   30178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 203 of 215 PageID 5020



  contractual commitments to various affiliated and unaffiliated non-Debtor entities for capital
  calls, contributions, and other potential reimbursement or funding obligations that were
  potentially in the tens of millions of dollars. The Debtor is still assessing these claims and its
  liability for such amounts. These Claims have been classified as Convenience Claims and
  Subordinated Claims.

         4.      Equity Interests

          The Debtor is a Delaware limited partnership. As of the Petition Date, the Debtor had
  three classes of limited partnership interest (Class A, Class B, and Class C). The Class A
  interests were held by The Dugaboy Investment Trust, Mark Okada, personally and through
  family trusts, and Strand, the Debtor’s general partner. The Class B and C interests were held by
  Hunter Mountain.

         In the aggregate, the Debtor’s limited partnership interests were held: (a) 99.5% by
  Hunter Mountain; (b) 0.1866% by The Dugaboy Investment Trust, (c) 0.0627% by Mark Okada,
  personally and through family trusts, and (d) 0.25% by Strand.

  E.     SEC Filings

          The Debtor is an investment adviser registered with the SEC as required by the
  Investment Advisers Act of 1940. As a registered investment adviser, the Debtor is required to
  file (at least annually) a Form ADV. The Debtor’s current Form ADV is available at
  https://adviserinfo.sec.gov/.

           Following the Effective Date, it is anticipated that the Reorganized Debtor will maintain
  its registration with the SEC as a registered investment adviser.

  F.     Events Leading Up to the Debtor’s Bankruptcy Filings

         The Chapter 11 Case was precipitated by the rendering of an Arbitration Award (as that
  term is defined below) against the Debtor on May 9, 2019, by a panel of the American
  Arbitration Association (the “Panel”), in favor of the Redeemer Committee of the Highland
  Crusader Fund (the “Redeemer Committee”).

          The Debtor was formerly the investment manager for the Highland Crusader Funds (the
  “Crusader Funds”) that were formed between 2000 and 2002. In September and October 2008,
  as the financial markets in the United States began to fail, the Debtor was flooded with
  redemption requests from Crusader Funds’ investors, as the Crusader Funds’ assets lost
  significant value.

          On October 15, 2008, the Debtor placed the Crusader Funds in wind-down, thereby
  compulsorily redeeming the Crusader Funds’ limited partnership interests. The Debtor also
  declared that it would liquidate the Crusader Funds’ remaining assets and distribute the proceeds
  to investors.

         However, disputes concerning the distribution of the assets arose among certain
  investors. After several years of negotiations, a Joint Plan of Distribution of the Crusader Funds

                                                - 20 -

                                                                                      002288
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                31 of
                                                                                   31178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 204 of 215 PageID 5021



  (the “Crusader Plan”), and the Scheme of Arrangement between Highland Crusader Fund and its
  Scheme Creditors (the “Crusader Scheme”), were adopted in Bermuda and became effective in
  August 2011. As part of the Crusader Plan and the Crusader Scheme, the Redeemer Committee
  was elected from among the Crusader Funds’ investors to oversee the Debtor’s management of
  the Crusader Funds.

         Between October 2011 and January 2013, in accordance with the Crusader Plan and the
  Crusader Scheme, the Debtor distributed in excess of $1.2 billion to the Crusader Funds’
  investors. The Debtor distributed a further $315.3 million through June 2016.

          However, disputes subsequently arose between the Redeemer Committee and the Debtor.
  On July 5, 2016, the Redeemer Committee (a) terminated and replaced the Debtor as investment
  manager of the Crusader Fund, (b) commenced an arbitration against the Debtor (the
  “Arbitration”), and (c) commenced litigation in Delaware Chancery Court, to, among other
  things, obtain a status quo order in aid of the arbitration, which order was subsequently entered.

          Following an evidentiary hearing, the Panel issued (a) a Partial Final Award, dated
  March 6, 2019 (the “March Award”), (b) a Disposition of Application for Modification of Award,
  dated March 14, 2019 (the “Modification Award”), and (c) a Final Award, dated May 9, 2019
  (the “Final Award” and together with the March Award and the Modification Award, the
  “Arbitration Award”). Pursuant to the Arbitration Award, the Redeemer Committee was
  awarded gross damages against the Debtor in the aggregate amount of $136,808,302; as of the
  Petition Date, the total value of the Arbitration Award was $190,824,557, inclusive of interest

         Prior to the Petition Date, the Redeemer Committee moved in the Chancery Court to
  confirm the Arbitration Award. For its part, the Debtor moved to vacate parts of the Final
  Award contending that certain aspects were procedurally improper. The Redeemer Committee’s
  motion to confirm the Arbitration Award and the Debtor’s motion to vacate were fully briefed
  and were scheduled to be heard by the Chancery Court on the day the Debtor filed for
  bankruptcy

          On the Petition Date, the Debtor believed that the aggregate value of its assets exceeded
  the amount of its liabilities; however, the Debtor filed the Chapter 11 Case because it did not
  have sufficient liquidity to immediately satisfy the Award or post a supersedeas bond necessary
  to pursue an appeal.

  G.     Additional Prepetition Litigation

           In addition to the litigation with the Redeemer Committee described above, the Debtor,
  both directly and through certain subsidiaries, affiliates, and related entities, was party to
  substantial prepetition litigation. Although the Debtor disputes the allegations raised in this
  litigation and believes it has substantial defenses, this litigation has resulted in substantial Claims
  against the Debtor’s Estate, each of which has been classified as a General Unsecured Claim. To
  the extent that these litigation Claims cannot be resolved consensually, they will be litigated by
  the Claimant Trustee or Reorganized Debtor, as applicable. The Debtor’s major prepetition
  litigation is as follows:


                                                  - 21 -

                                                                                          002289
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                32 of
                                                                                   32178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 205 of 215 PageID 5022



         x     Redeemer Committee: The dispute with the Redeemer Committee is described in
               ARTICLE II.F above. As discussed in ARTICLE II.R, the Bankruptcy Court
               entered an order approving a settlement that resolves the Redeemer Committee’s
               claims against the Estate; however, that order is currently subject to appeal.

         x     Acis Capital Management, L.P., & Acis Capital Management GP, LLC: On
               January 30, 2018, Joshua Terry filed involuntary bankruptcy petitions against
               both Acis Capital Management, L.P. (“Acis LP”) and its general partner, Acis
               Capital Management GP, LLC (“Acis GP,” and collectively with Acis LP,
               “Acis”) in the Bankruptcy Court for the Northern District of Texas, Dallas
               Division, the Honorable Judge Jernigan presiding (the same judge presiding over
               the Chapter 11 Case), Case No. 18-30264-SGJ (the “Acis Case”). Mr. Terry had
               been an employee of the Debtor and a limited partner of Acis LP. Mr. Terry was
               terminated in June 2016, and obtained a multi-million dollar arbitration award
               against Acis. Overruling various objections, the Bankruptcy Court entered the
               orders for relief for the Acis debtors in April 2018, and a chapter 11 trustee was
               appointed. The Debtor filed a proof of claim against Acis and an administrative
               claim. Acis disputes the Debtor’s claim, and the Debtor has not received any
               distributions on its claim to date. On January 31, 2019, Acis’s chapter 11 plan
               was confirmed, and Mr. Terry become the sole owner of reorganized Acis.
               Several appeals remain pending, including an appeal of the entry of the Acis
               orders for relief and the Acis confirmation order.

               The Acis trustee commenced a lawsuit against the Debtor, among others, alleging
               fraudulent conveyance and other causes of action in relation to the Debtor’s
               alleged prepetition effort to control and transfer away Acis’s assets to avoid
               paying Mr. Terry’s claim. After the confirmation of the Acis plan, reorganized
               Acis allegedly supplanted the Acis Trustee as plaintiff and filed an amended
               complaint against the Debtor and other defendants, which claims comprise Acis’s
               pending proof of claim against the Debtor.

               As discussed in ARTICLE II.R, the Bankruptcy Court entered an order approving
               a settlement that resolves Acis’s claims against the Estate; however, that order is
               currently subject to appeal.

         x     UBS Securities LLC and UBS AG London Branch: UBS Securities LLC (“UBS
               Securities”) filed a proof of claim in the amount of $1,039,957,799.40 [Claim No.
               190] (the “UBS Securities Claim”), and UBS AG, London Branch (“UBS
               London,” and together with UBS Securities, “UBS”) filed a substantively
               identical proof of claim in the amount of $1,039,957,799.40 [Claim No. 191] (the
               “UBS London Claim” and together with the UBS Securities Claim, the “UBS
               Claim”). The UBS Claim was based on the amount of a judgment UBS received
               on a breach of contract claim against funds related to the Debtor that were unable
               to honor margin calls in 2008. Although the Debtor had no obligation under
               UBS’s contracts with the funds, UBS alleges the Debtor is liable for the judgment
               because it (i) breached an alleged duty to ensure that the funds could pay UBS,
               (ii) caused or permitted $233 million in alleged fraudulent transfers to be made by

                                              - 22 -

                                                                                   002290
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                33 of
                                                                                   33178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 206 of 215 PageID 5023



                   Highland Financial Partners, L.P. (“HFP”) in March 2009, and (iii) is an alter ego
                   of the funds. The Debtor believes there are meritorious defenses to most, if not
                   all, of the UBS Claim for numerous reasons, including: (i) decisions by the New
                   York Appellate Division that limited UBS’s claims to the March 2009 transfers
                   that it alleges were fraudulent; (ii) those decisions should also apply to any alter
                   ego claim (which at this time has not been formally asserted against the Debtor);
                   (iii) UBS settled claims relating to $172 million of the $233 million in alleged
                   fraudulent transfers and the Debtor is covered by the release; and (iv) the March
                   2009 transfers were in any event part of a wholly legitimate transaction that did
                   not target UBS and for which HFP received fair consideration. Those and several
                   additional defenses are described in the Debtor’s Objection to Proofs of Claim
                   190 and 191 of UBS Securities LLC and UBS AG, London Branch [D.I. 928].

                   On October 19, 2020, both the Debtor and the Redeemer Committee filed motions
                   seeking partial summary judgment of the UBS Claim, which, if granted, will
                   significantly decrease the UBS Claim.5 UBS responded to these motions on
                   November 6, 2020 [D.I. 1341]. On November 20, 2020, the Bankruptcy Court
                   granted partial summary judgment in favor of the Debtor and the Redeemer
                   Committee. It is anticipated that the Bankruptcy Court will enter a formal order
                   within the next couple of weeks.

          x        Patrick Daugherty: Patrick Daugherty has Filed a Proof of Claim for “at least
                   $37,483,876.62” [Claim Nos. 67; 77] (the “Daugherty Claim”).6 Mr. Daugherty
                   is a former limited partner and employee of the Debtor. The Daugherty Claim has
                   three components, and Mr. Daugherty asserts claims: (1) for indemnification for
                   any taxes Mr. Daugherty is required to pay as a result of the IRS audit of the
                   Debtor’s 2008-2009 tax return; (2) for defamation arising from a 2017 press
                   release posted by the Debtor; and (3) arising from a pending Delaware lawsuit
                   against the Debtor, which seeks to recover a judgment of $2.6 million in respect
                   of Highland Employee Retention Assets (“HERA”), plus interest, from assets Mr.
                   Daugherty claims were fraudulently transferred to the Debtor. The Daugherty
                   Claim also seeks (a) the value of Mr. Daugherty’s asserted interest in HERA,
                   which he values at approximately $26 million; and (b) indemnification for fees
                   incurred in the Delaware action and in previous litigation in Texas State Court.
                   The Debtor believes that the Daugherty Claim should be allowed in the amount of
  5
    See Debtor’s Motion for Partial Summary Judgment on Proof of Claim Nos. 190 and 191 of UBS Securities LLC
  and UBS AG, London Branch [D.I. 1180]; Debtor’s Opening Brief in Support of Motion for Partial Summary
  Judgment on Proof of Claim Nos. 190 and 191 of UBS Securities LLC and UBS AG, London Branch [D.I. 1181];
  Redeemer Committee of the Highland Crusader Fund and the Crusaders Funds’ Motion for Partial Summary
  Judgment on Proof of Claim Nos. 190 and 191 of UBS AG, London Branch and UBS Securities LLC [D.I. 1183];
  and Redeemer Committee of the Highland Crusader Fund and the Crusaders Funds’ Brief in Support of Motion for
  Partial Summary Judgment and Joinder in the Debtor’s Motion for Partial Summary Judgment on Proof of Claim
  No. 190 and 191 of UBS AG, London Branch and UBS Securities LLC [D.I. 1186].
  6
    On October 23, 2020, Mr. Daugherty filed Patrick Hagaman Daugherty’s Motion for Leave to Amend Proof of
  Claim No. 77 [D.I. 1280] pursuant to which Mr. Daugherty has asked leave to amend the Daugherty Claim to assert
  damages of $40,710,819.42. On November 17, 2020, the Bankruptcy Court approved Mr. Daugherty’s request to
  amend the Daugherty Claim from the bench.


                                                      - 23 -

                                                                                                 002291
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                34 of
                                                                                   34178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 207 of 215 PageID 5024



                      $3,722,019; however, the Debtor believes, for various reasons, that the balance of
                      the Daugherty Claim lacks merit. The Debtor’s defenses to the Daugherty Claim
                      are described in the Debtor’s (i) Objection to Claim No. 77 of Patrick Hagaman
                      Daugherty and (ii) Complaint to Subordinate Claim of Patrick Hagaman
                      Daugherty [D.I. 1008].

  H.         The Debtor’s Bankruptcy Proceeding

          On October 16, 2019, the Debtor commenced a voluntary case under chapter 11 of the
  Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware (the
  “Delaware Bankruptcy Court”). On December 4, 2019, the Delaware Bankruptcy Court entered
  an order transferring venue of the Chapter 11 Case to the Bankruptcy Court for the Northern
  District of Texas, Dallas Division (the “Bankruptcy Court”).7 The Debtor continues to operate
  its business and manage its properties as debtor-in-possession under the jurisdiction of the
  Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and
  orders of the Bankruptcy Court.

         An immediate effect of commencement of the Chapter 11 Case was the imposition of the
  automatic stay under the Bankruptcy Code which, with limited exceptions, enjoins the
  commencement or continuation of all collection efforts, the enforcement of liens against property
  of the Debtor, and the continuation of litigation against the Debtor during the pendency of the
  Chapter 11 Case. The automatic stay will remain in effect, unless modified by the Bankruptcy
  Court, until the later of the Effective Date and the date indicated in any order providing for the
  implementation of such stay or injunction.

  I.         First Day Relief

          On or about the Petition Date, the Debtor filed certain “first day” motions and
  applications (the “First Day Motions”) with the Delaware Bankruptcy Court seeking certain
  immediate relief to aid in the efficient administration of this Chapter 11 Case and to facilitate the
  Debtor’s transition to debtor-in-possession status. A brief description of each of the First Day
  Motions and the evidence in support thereof is set forth in the Declaration of Frank Waterhouse
  in Support of First Day Motions [D.I. 11] (the “First Day Declaration”). At a hearing on October
  19, 2019, the Delaware Bankruptcy Court granted virtually all of the relief initially requested in
  the First Day Motions [D.I. 39, 40, 42-44].

          The Delaware Bankruptcy Court subsequently entered an order authorizing the Debtor to
  pay critical vendor claims on a final basis [D.I. 168]. Following the transfer of the Chapter 11
  Case to the Bankruptcy Court, the Bankruptcy Court entered an order authorizing the Debtor to
  continue its cash management system on a final basis [D.I. 379]

         The First Day Motions, the First Day Declaration, and all orders for relief granted in this
  case can be viewed free of charge at https://www.kccllc.net/hcmlp.



  7
      All docket reference numbers refer to the docket maintained by the Bankruptcy Court.


                                                          - 24 -

                                                                                             002292
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                35 of
                                                                                   35178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 208 of 215 PageID 5025


  J.     Other Procedural and Administrative Motions

          On and after the Petition Date, the Debtor also filed a number of motions and applications
  to retain professionals and to streamline the administration of the Chapter 11 Case, including:

         x       Interim Compensation Motion. On October 29, 2019, the Debtor filed the
                 Debtor’s Motion Pursuant o Sections 105(a), 330 and 331 of the Bankruptcy
                 Code for Administrative Order Establishing Procedures for Interim
                 Compensation and Reimbursement of Expenses of Professionals [D.I. 72] (the
                 “Interim Compensation Motion”). The Interim Compensation Motion sought to
                 establish procedures for the allowance and payment of compensation and
                 reimbursement of expenses for attorneys and other professionals whose retentions
                 are approved by the Bankruptcy Court pursuant to section 327 or 1103 of the
                 Bankruptcy Code and who will be required to file applications for allowance of
                 compensation and reimbursement of expenses pursuant to section 330 and 331 of
                 the Bankruptcy Code. On November 14, 2019, the Delaware Bankruptcy Court
                 entered an order granting the Interim Compensation Motion [D.I. 141].

         x       Ordinary Course Professionals. On October 29, 2019, the Debtor filed the Motion
                 of the Debtor for an Order Authorizing the Debtor to Retain, Employ, and
                 Compensate Certain Professionals Utilized by the Debtor in the Ordinary Course
                 of Business [D.I. 75] (the “OCP Motion”). The OCP Motion sought authority for
                 the Debtor to retain and compensate certain professionals in the ordinary course
                 of its business. On November 26, 2019, the Delaware Bankruptcy Court entered
                 an order granting the OCP Motion [D.I. 176].

         x       Retention Applications. During the course of the chapter 11 case, the Delaware
                 Bankruptcy Court or Bankruptcy Court, as applicable, have approved a number of
                 applications by the Debtor seeking to retain certain professionals pursuant to
                 sections 327, 328 and/or 363 of the Bankruptcy Code, including Pachulski Stang
                 Ziehl & Jones LLP as legal counsel [D.I. 183], Development Specialists, Inc. as
                 chief restructuring officer and financial advisor [D.I. 342], Kurtzman Carson
                 Consultants LLC as administrative advisor [D.I. 74], Mercer (US) Inc. as
                 compensation consultant [D.I. 381], Hayward & Associates PLLC as local
                 counsel [D.I. 435], Foley Gardere, Foley & Lardner LLP as special Texas counsel
                 [D.I. 513], Deloitte Tax LLP as tax services provider [D.I. 551], Wilmer Cutler
                 Pickering Hale and Dorr LLP as regulatory and compliance counsel [D.I. 669],
                 and Hunton Andrews Kurth LLP as special tax counsel [D.I. 763].

  K.     United States Trustee

          While the Chapter 11 Case was pending in the Delaware Bankruptcy Court, the U.S.
  Trustee for Region 3 appointed Jane Leamy as the attorney for the U.S. Trustee in connection
  with this Chapter 11 Case (the “Delaware U.S. Trustee”). Following the transfer of the Chapter
  11 Case to the Bankruptcy Court, the Delaware U.S. Trustee no longer represented the U.S.
  Trustee, and the U.S. Trustee for Region 6 appointed Lisa Lambert as the attorney for the U.S.
  Trustee in connection with this Chapter 11 Case (the “Texas U.S. Trustee,” and together with the

                                                - 25 -

                                                                                      002293
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                36 of
                                                                                   36178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 209 of 215 PageID 5026



  Delaware U.S. Trustee, the “U.S. Trustee”). The Debtor has worked cooperatively to address
  concerns and comments from the U.S. Trustee’s office during this Chapter 11 Case.

  L.      Appointment of Committee

          On October 29, 2019, the Delaware U.S. Trustee appointed the Committee in this
  Chapter 11 Case [D.I. 65]. The members of the Committee are (a) Redeemer Committee of
  Highland Crusader Fund, (b) Meta-e Discovery, (c) UBS Securities LLC and UBS AG London
  Branch, and (d) Acis Capital Management, L.P. and Acis Capital Management GP, LLP. Meta-
  E Discovery is a vendor to the Debtor. The other members of the Committee are litigants in
  prepetition litigation with the Debtor as described in ARTICLE II.G. The Bankruptcy Court
  approved the retention of Sidley Austin LLP as counsel to the Committee [D.I. 334], Young
  Conaway Stargatt & Taylor, LLP as Delaware co-counsel to the Committee [D.I. 337], and FTI
  Consulting, Inc. as financial advisor to the Committee [D.I. 336].

  M.      Meeting of Creditors

          The meeting of creditors under section 341(a) of the Bankruptcy Code was initially
  scheduled for November 20, 2019, at 9:30 a.m. (prevailing Eastern Time) at the J. Caleb Boggs
  Federal Building, 844 N. King Street, Room 3209, Wilmington, Delaware 19801, and was
  rescheduled to December 3, 2019, at 10:30 a.m. (prevailing Eastern Time). At the meeting of
  creditors, the Delaware U.S. Trustee and creditors asked questions of a representative of the
  Debtor.

         Following the transfer of the Chapter 11 Case to the Bankruptcy Court, the Texas U.S.
  Trustee scheduled an additional meeting of creditors under section 341(a) for January 9, 2020, at
  11:00 a.m. (prevailing Central Time) at the Office of the U.S. Trustee, 1100 Commerce Street,
  Room 976, Dallas, Texas 75242, at the conclusion of that meeting, the Texas U.S. Trustee
  continued the meeting to January 22, 2020. The Texas U.S. Trustee and creditors asked
  questions of a representative of the Debtor at the January 9 and January 22, 2020 meetings.

  N.      Schedules, Statements of Financial Affairs, and Claims Bar Date

          The Debtor filed its Schedules of Assets and Liabilities and Statements of Financial
  Affairs (the “Schedules”) on December 19, 2019 [D.I. 247-248]. A creditor whose Claim is set
  forth in the Schedules and not identified as contingent, unliquidated or disputed may have
  elected to file a proof of claim against the Debtor.

         The Bankruptcy Court established (i) April 8, 2020 as the deadline for Creditors (other
  than governmental units) to file proofs of claim against the Debtor; (ii) April 13, 2020, as the
  deadline for any governmental unit (as such term is defined in section 101(27) of the Bankruptcy
  Code), (iii) April 23, 2020, and as the deadline for any investors in any fund managed by the
  Debtor to file proofs of claim against the Debtor; and (iv) May 26, 2020 as the deadline for the
  Debtor’s employees to file proofs of claim against the Debtor pursuant to and accordance with
  Court’s order entered on April 3, 2020 [D.I. 560].8 Consequently, the bar date for filing proofs
  8
    During the course of its Chapter 11 Case, the Debtor entered into stipulations to extend the Bar Date for certain
  other claimants or potential claimants.


                                                        - 26 -

                                                                                                    002294
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                37 of
                                                                                   37178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 210 of 215 PageID 5027



  of claims has passed and any claims filed after the applicable bar date will be considered late
  filed.

  O.     Governance Settlement with the Committee

          On January 9, 2020, the Bankruptcy Court entered the Order Approving Settlement with
  Official Committee of Unsecured Creditors Regarding Governance of the Debtor and
  Procedures for Operations in the Ordinary Course [D.I. 339] (the “Settlement Order”).

          Among other things, the Settlement Order approved a term sheet (the “Term Sheet”)
  agreed to by the Debtor and the Committee pursuant to which the Debtor agreed to abide by
  certain protocols governing the production of documents and certain protocols governing the
  operation of the Debtor’s business (the “Operating Protocols”). Under the Operating Protocols,
  the Debtor agreed to seek consent from the Committee prior to entering into certain
  “Transactions” (as defined in the Operating Protocols. The Operating Protocols were amended
  on February 21, 2020, with the consent of the Committee [D.I. 466].

          Pursuant to the Term Sheet, the Debtor also granted the Committee standing to pursue
  certain estate claims and causes of action against Mr. Dondero, Mr. Okada, other insiders of the
  Debtor, and the Related Entities (as defined in the Operating Protocols) (collectively, the “Estate
  Claims”). To the extent permitted, the Estate Claims and the ability to pursue the Estate Claims
  are being transferred to either the Claimant Trust or Litigation Sub-Trust pursuant to the Plan.

         In connection with the Settlement Order, an independent board of directors was also
  appointed at Strand, the Debtor’s general partner (the “Independent Board”). The members of
  the Independent Board are John S. Dubel, James P. Seery, Jr., and Russell Nelms. The
  Independent Board was tasked with managing the Debtor’s operations during the Chapter 11
  Case and facilitating a reorganization or orderly liquidation of the Debtor’s Estate.

  P.     Appointment of James P. Seery, Jr., as Chief Executive Officer and Chief
         Restructuring Officer

          Following their appointment in January 2020, the Independent Board determined that it
  would be more efficient for the Debtor to have a traditional corporate management structure, i.e.
  a fully engaged chief executive officer supervised by the Independent Board. The Independent
  Board ultimately determined that Mr. Seery – a member of the Independent Board – had the
  requisite experience and expertise to lead the Debtor. On June 23, 2020, the Debtor filed
  Debtor’s Motion Under Bankruptcy Code Sections 105(a) and 363(b) for Authorization to Retain
  James P. Seery, Jr., as Chief Executive Officer, Chief Restructuring Officer and Foreign
  Representative Nunc Pro Tunc to March 15, 2020 [D.I. 774] (the “Seery Retention Motion”) to
  retain Mr. Seery as chief executive officer, chief restructuring officer, and foreign representative.

         The Bankruptcy Court entered an order approving the Seery Retention Motion on July
  16, 2020 [D.I. 854]. Mr. Seery was retained as the Debtor’s chief executive officer and the
  duties of Bradley Sharp of DSI as the Debtor’s chief restructuring officer and foreign
  representative were transferred to Mr. Seery.



                                                 - 27 -

                                                                                        002295
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                38 of
                                                                                   38178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 211 of 215 PageID 5028


  Q.     Mediation

           On August 3, 2020, the Bankruptcy Court entered the Order Directing Mediation [D.I.
  912] pursuant to which the Bankruptcy Court ordered the Debtor, the Committee, UBS, Acis, the
  Redeemer Committee, and Mr. Dondero into mediation and appointed Sylvia Mayer and Allan
  Gropper as the mediators (the “Mediators”). The mediation began on August 27, 2020, and is
  still open as of the date of this Disclosure Statement

  R.     Postpetition Settlements

         1.      Settlement with Acis and the Terry Parties

          With the assistance of the Mediators, on September 9, 2020, (i) the Debtor, (ii) Acis LP,
  (iii) Acis GP, and (iv) Joshua N. Terry, individually and for the benefit of his individual retirement
  accounts, and Jennifer G. Terry, individually and for the benefit of her individual retirement
  accounts and as trustee of the Terry Family 401-K Plan (together, the “Terry Parties”) executed
  that certain Settlement Agreement and General Release. On September 23, 2020, the Debtor filed
  the Debtor’s Motion for Entry of an Order Approving Settlement with (a) Acis Capital
  Management, L.P. and Acis Capital Management GP LLC (Claim No. 23), (b) Joshua N. Terry
  and Jennifer G. Terry (Claim No. 156), and (c) Acis Capital Management, L.P. (Claim No. 159)
  and Authorizing Actions Consistent Therewith [D.I. 1087] (the “Acis Settlement Motion”).

        The Settlement Agreement and General Release contain the following material terms,
  among others:

         x       The proof of claim filed by Acis [Claim No. 23] will be Allowed in the amount of
                 $23,000,000 as a General Unsecured Claim.

         x       On the Effective Date of the Plan (or any other plan of reorganization confirmed
                 by the Bankruptcy Court), the Debtor will pay in cash to:

                 o       Mr. and Mrs. Terry in the amount of $425,000 plus 10% simple interest
                         (calculated on the basis of a 360-day year from and including June 30,
                         2016), in full and complete satisfaction of the proof of claim filed by the
                         Terry Parties [Claim No. 156];

                 o       Acis LP in the amount of $97,000, which amount represents the legal fees
                         incurred by Acis LP with respect to the NWCC, LLC v. Highland CLO
                         Management, LLC, et al., Index No. 654195/2018 (N.Y. Sup. Ct. 2018), in
                         full and complete satisfaction of the proof of claim filed by Acis LP
                         [Claim No. 159]; and

                 o       Mr. Terry in the amount of $355,000 in full and complete satisfaction of
                         the legal fees assessed against Highland CLO Funding, Ltd., in Highland
                         CLO Funding v. Joshua Terry, [No Case Number], pending in the Royal
                         Court of the Island of Guernsey;



                                                  - 28 -

                                                                                         002296
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                39 of
                                                                                   39178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 212 of 215 PageID 5029



  The Settlement Agreement also provides that within five days of the Bankruptcy Court’s
  approval of the Settlement Agreement and the General Release, the Debtor will move to
  withdraw, with prejudice, the proofs of claim that the Debtor filed in the Acis bankruptcy cases
  and the motion filed by the Debtor in the Acis bankruptcy cases seeking an administrative claim
  for postpetition services provided to Acis.

          On October 5, 2020, James Dondero filed an objection to the Acis Settlement Motion
  [D.I. 1121] (the “Dondero Objection”). On October 28, 2020, the Bankruptcy Court entered an
  order approving the Acis Settlement Motion and overruling the Dondero Objection in its entirety
  [DI.I. 1347]. On November 9, 2020, Mr. Dondero filed a notice of his intent to appeal the order
  approving the Acis Settlement Motion.

         The foregoing is a summary only, and all parties are encouraged to review the Acis
  Settlement Motion and related documents for additional information on the Settlement
  Agreement and General Release.

         2.     Settlement with the Redeemer Committee

          The Debtor, Eames, Ltd., the Redeemer Committee, and the Crusader Funds (collectively,
  the “Settling Parties”) executed a settlement (the “Redeemer Stipulation”). The Redeemer
  Stipulation was also executed, solely with respect to paragraphs 10 through 15 thereof, by
  Hockney, Ltd., Strand, Highland CDO Opportunity Master Fund, L.P., Highland Credit
  Strategies Master Fund, L.P., Highland Credit Opportunities CDO, L.P., House Hanover, LLC,
  and Alvarez & Marsal CRF Management, LLC (collectively, the “Additional Release Parties”).
  On September 23, 2020, the Debtor filed Debtor’s Motion for Entry of an Order Approving
  Settlements with (A) the Redeemer Committee of the Highland Crusader Funds (Claim No. 72),
  and (B) the Highland Crusader Funds (Claim No. 81), and Authorizing Actions Consistent
  Therewith [D.I. 1089] seeking approval of the Redeemer Stipulation (the “Redeemer Settlement
  Motion”).

         The Redeemer Stipulation contains the following material terms, among others:

         x      The proof of claim filed by the Redeemer Committee [Claim No. 72] will be
                Allowed in the amount of $137,696,610 as a General Unsecured Claim;

         x      The proof of claim filed by the Crusader Funds [Claim No. 81] will be Allowed in
                the amount of $50,000 as a General Unsecured Claim;

         x      The Debtor and Eames, Ltd., each (a) consented to the cancellation of certain
                interests in the Crusader Funds held by them, and (b) agreed that they will not
                object to the cancellation of certain interests in the Crusader Funds held by the
                Charitable Donor Advised Fund;4

         x      The Debtor and Eames each acknowledged that they will not receive any portion
                of certain reserved distributions, and the Debtor further acknowledged that it will
                not receive any payments from the Crusader Funds in respect of any deferred fees,
                distribution fees, or management fees;

                                               - 29 -

                                                                                    002297
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                40 of
                                                                                   40178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 213 of 215 PageID 5030



          x       The Debtor and the Redeemer Committee agreed to a form of amendment to the
                  shareholders’ agreement for Cornerstone Healthcare Group and to a process to
                  monetize Cornerstone Healthcare Group;

          x       Upon the effective date of the Redeemer Stipulation, the Settling Parties and the
                  Additional Release Parties shall exchange releases as set forth in the Redeemer
                  Stipulation; and

          x       All litigation between the Debtor, Eames, Ltd., and the Additional Highland
                  Release Parties (as defined in the Redeemer Stipulation) on the one hand, and the
                  Redeemer Committee and the Crusader Funds, on the other hand, will cease.

          On October 16, 2020, UBS filed an objection to the Redeemer Settlement Motion [D.I.
  1190] (the “UBS Objection”). On October 22, 2020, the Bankruptcy Court entered an order
  approving the Redeemer Settlement Motion and overruling the UBS Objection in its entirety
  [DI.I. 1273]. On November 6, 2020, UBS filed a notice of its intent to appeal the order
  approving the Redeemer Settlement Motion.

          The foregoing is a summary only, and all parties are encouraged to review the Redeemer
  Settlement Motion and related documents for additional information on the Redeemer
  Stipulation.

  S.      Certain Outstanding Material Claims

          As discussed above, April 8, 2020, was the general bar date for filing proofs of claim.
  The Debtor has begun the process of resolving those Claims. Although each Claim represents a
  potential liability of the Estate, the Debtor believes that, in addition to UBS’s Claim, the Claims
  filed by Integrated Financial Associates, Inc. (“IFA”), the HarbourVest Entities,9 and Hunter
  Mountain represent the largest unresolved Claims against the Estate.

          x       IFA Proof of Claim. IFA filed a proof of claim [Claim No. 93] (the “IFA Claim”)
                  seeking damages in the amount of $241,002,696.73 arising from the purported
                  joint control of the Debtor and NexBank, SSB, and the Debtor’s management of
                  various lenders to IFA. The Debtor believes that IFA’s claim should be
                  disallowed in its entirety. IFA’s claim and the Debtor’s defenses thereto are
                  described in greater detail in the Objection to Proof of Claim No. 93 of Integrated
                  Financial Associates, Inc. [D.I. 868]. On October 4, 2020, the Bankruptcy Court
                  entered the Order Approving Stipulation Regarding Proof of Claim No. 93 of
                  Integrated Financial Associates, Inc. [D.I. 1126], which capped the IFA Claim,
                  for all purposes, at $8,000,000.

          x       HarbourVest Entities Proofs of Claim. The HarbourVest Entities are investors in
                  Highland CLO Funding, Ltd. (“HCLOF”) and filed proofs of claim against the

  9
    “HarbourVest Entities” means HarbourVest 2017 Global Fund, L.P., HarbourVest 2017 Global AIF L.P.,
  HarbourVest Dover Street IX Investment, L.P., HV International VIII Secondary L.P., HarbourVest Skew Base AIF
  L.P., and HarbourVest Partners, L.P.


                                                     - 30 -

                                                                                               002298
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                41 of
                                                                                   41178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 214 of 215 PageID 5031



                Debtor’s Estate [Claim No. 143, 147, 149, 150, 153, 154] (the “HarbourVest
                Claims”). The Debtor included an assertion of “no liability” in respect of the
                HarbourVest Claims in its Debtor’s First Omnibus Objection to Certain (a)
                Duplicate Claims; (b) Overstated Claims; (c) Late-Filed Claims; (d) Satisfied
                Claims; (e) No-Liability Claims; and (f) Insufficient Documentation Claims [D.I.
                906]. HarbourVest provided a response in its HarbourVest Response to Debtor’s
                First Omnibus Objection to Certain (A) Duplicate Claims; (B) Overstated
                Claims; (C) Late-Filed Claims; (D) Satisfied Claims; (E) No-Liability Claims;
                and (F) Insufficient-Documentation Claims [D.I. 1057]. The HarbourVest
                Entities’ response argued that the Debtor’s objection should be overruled, and set
                forth allegations in support of claims under federal and state law and Guernsey
                law, including claims for fraud, violations of securities laws, breaches of fiduciary
                duties, and RICO violations. The Debtor intends to vigorously defend the
                HarbourVest Claims on various grounds, including, among others, the failure to
                state a claim upon which relief can be granted, the lack of reasonable reliance, the
                lack of misrepresentations, the lack of reasonable reliance, the failure to mitigate
                damages, the parties’ agreements bar or otherwise limit the Debtor’s liability, and
                waiver and estoppel. The HarbourVest Entities invested approximately $80
                million in HCLOF but seek an allowed claim in excess of $300 million dollars
                (after giving effect to treble damages for the alleged RICO violations).

         x      Hunter Mountain Proof of Claim. Hunter Mountain is one of the Debtor’s limited
                partners. Hunter Mountain filed a proof of claim [Claim No. 152] seeking a
                $60,298,739 indemnification claim against the Debtor because of the Debtor’s
                alleged failures to make priority distributions to Hunter Mountain under the
                Debtor’s Partnership Agreement. The Debtor believes that it has meritorious
                defenses to Hunter Mountain’s claim. Hunter Mountain’s claim and the Debtor’s
                defenses to such claim are described in greater detail in the Debtor’s (i) Objection
                to Claim No. 152 of Hunter Mountain Investment Trust and (ii) Complaint to
                Subordinate Claim of Hunter Mountain Investment Trust and for Declaratory
                Relief [D.I. 995]. The Debtor believes that Hunter Mountain’s proof of claim
                should either be disallowed in its entirety or subordinated in its entirety.

  In addition to the foregoing, the UBS Claim (in the amount of $1,039,957,799.40) and the
  Daugherty Claim (in the amount of $40,710,819.42) remain outstanding. As set forth above,
  partial summary judgment on the UBS Claim was granted in favor of the Debtor and the
  Redeemer Committee on November 20, 2020, and a formal order is expected to be entered
  within the next couple of weeks.

         The Daugherty Claim has been allowed for voting purposes only in the amount of
  $9,134,019 [D.I. 1422]. In a bench ruling on November 20, 2020, the Bankruptcy Court allowed
  UBS Claims for voting purposes only in the amount of $94,761,076 [D.I. 1646].

  T.     Treatment of Shared Service and Sub-Advisory Agreements

        As discussed in the Plan, the Reorganized Debtor will manage the wind down of the
  Managed Funds. However, it is not anticipated that either the Reorganized Debtor or the

                                               - 31 -

                                                                                      002299
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1473
                         1795-2
                             Filed
                                 Filed
                                    11/24/20
                                       01/22/21Entered
                                                  Entered
                                                       11/24/20
                                                          01/22/21
                                                                10:24:41
                                                                   16:20:31Page
                                                                             Page
                                                                                42 of
                                                                                   42178
                                                                                      of
 Case 3:21-cv-00538-N Document 26-8 Filed  178 06/09/21 Page 215 of 215 PageID 5032



  Claimant Trust will assume or assume and assign the contracts between the Debtor and certain
  Related Entities10 pursuant to which the Debtor provides shared services and sub-advisory
  services to those Related Entities.

          Currently, the Debtor receives approximately $2.2 million per month in revenue from
  such contracts. However, in order to service those contracts, the Debtor must maintain a full
  staff and the cost of providing services under such contracts, among other factors, has
  historically resulted in a net loss to the Debtor. As such, the Debtor does not believe that
  assuming these contracts would benefit the Estate.

          Further, the contracts generally contain anti-assignment provisions which the Debtor
  believes may be enforceable under 11 U.S.C. § 365(c). These provisions, therefore, would
  arguably prevent the assignment of such contracts without the consent of the Debtor’s contract
  counterparty. However, even if 11 U.S.C. § 365(c) would not prevent assignment, the contracts
  are generally terminable at will by either party. As such, assuming and assigning such contracts
  without the consent of the contract counterparty would be of nominal or no benefit to the Estate.
  It is doubtful that any assignee would provide consideration to the Debtor for the assignment of
  such contract as the contract counterparty could simply terminate the contract immediately
  following assignment. As such, the Debtor does not believe that there is any benefit to the Estate
  in attempting to assign these contracts.

         Notwithstanding the foregoing disclosure, the Debtor is currently assessing whether it is
  both possible and in the best interests of the Estate to assume and assign such shared services and
  sub-advisory agreements to a Related Entity.

          During the course of this Chapter 11 Case, Mr. Daugherty stated that he would be willing
  to assume the Debtor’s obligations under the shared service and sub-advisory contracts. The
  Independent Directors reviewed Mr. Daugherty’s proposal and for the foregoing reasons, among
  others, determined that it was not workable and would provide no benefit to the Estate.

  U.      Portfolio Managements with Issuer Entities

          The Debtor is party to certain portfolio management agreements (including any ancillary
  agreements relating thereto collectively being the “Portfolio Management Agreements” and each
  a “Portfolio Management Agreement”) with ACIS CLO 2017-7 Ltd., Brentwood CLO, Ltd.,
  Gleneagles CLO, Ltd., Greenbriar CLO, Ltd., Highland CLO 2018-1, Ltd., Highland Legacy
  Limited, Highland Loan Funding V Ltd., Highland Park CDO I, Ltd., Pam Capital Funding LP,
  PamCo Cayman Ltd., Rockwall CDO II Ltd., Rockwall CDO Ltd., Southfork CLO Ltd.,
  Stratford CLO Ltd., Westchester CLO, Ltd., Aberdeen Loan Funding, Ltd., Bristol Bay Funding
  Ltd. Eastland CLO, Ltd., Grayson CLO, Ltd., Highland Credit Opportunities CDO Ltd., Jasper
  CLO, Ltd., Liberty Cayman Holdings, Ltd., Liberty CLO, Ltd., Red River CLO, Ltd., Valhalla
  CLO, Ltd. (each an “Issuer” and collectively the “Issuers”) wherein the Debtor agreed to
  generally provide certain services to each Issuer in the Debtor’s capacity as a portfolio manager
  in exchange for certain fees as described in the applicable Portfolio Management Agreement.

  10
    For the avoidance of doubt, the Debtor does not consider any of the Issuers (as defined herein) to be a Related
  Entity.


                                                       - 32 -

                                                                                                   002300
